   Case 1:20-cv-06274-LAK Document 11-8 Filed 09/30/20 Page 1 of 243




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                Volume VIII - A0782-A1023
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-16 Filed        11-8Entered
                                07/08/19     Filed 09/30/20  Page 2 of 243
                                                    07/08/19 21:19:09   Ex. 16
                                  Pg 1 of 4




                EXHIBIT 16




                                    A0782
          Case 1:20-cv-06274-LAK
     18-01021-smb                Document
                    Doc 104-16 Filed        11-8Entered
                                     07/08/19     Filed 09/30/20  Page 3 of 243
                                                         07/08/19 21:19:09   Ex. 16
                                       Pg 2 of 4

                                                                                  Page 1
 1
 2           UNITED STATES BANKRUPTCY COURT
 3           SOUTHERN DISTRICT OF NEW YORK
 4    --------------------------------X
 5    In re:
 6    TRANSCARE CORPORATION, et al,      Chapter 7
 7                     DEBTORS,
 8    --------------------------------X CASE NO:
      SALVATORE LAMONICA, as Chapter 7   16-10407
 9    Trustee of the Estates of             (SMB)
      TransCare Corporation, et al.,
10
                                 Plaintiff,                          Jointly
11                                                                 Administered
                        VS.
12
      LYNN TILTON, PATRIARCH PARTNERS
13    AGENCY SERVICES, LLC, PATRIARCH                               Adv. Proc.
      PARTNERS, LLC, PATRIARCH PARTNERS                            No. 18-1021
14    MANAGEMENT GROUP, LLC, ARK II CLO
      2001-1, LIMITED, ARK INVESTMENT
15    PARTNERS II, LP, LD INVESTMENTS,
      LLC, PATRIARCH PARTNERS II, LLC,
16    PATRIARCH PARTNERS III, LLC,
      PATRIARCH PARTNERS VIII, LLC,
17    PATRIARCH PARTNERS XIV, LLC,
      PATRIARCH PARTNERS XV, LLC,
18    TRANSCENDENCE TRANSIT, INC., and
      TRANSCENDENCE TRANSIT II, INC,
19
                       Defendants.
20    --------------------------------X
21        VIDEOTAPED DEPOSITION OF JOHN HUSSON
22             Monday, November 12, 2018
23                 New York, New York
24    Reported by:
      AYLETTE GONZALEZ, RPR, CLR, CCR
25    JOB NO. 150938

                              TSG Reporting - Worldwide   877-702-9580

                                              A0783
          Case 1:20-cv-06274-LAK
     18-01021-smb                Document
                    Doc 104-16 Filed        11-8Entered
                                     07/08/19     Filed 09/30/20  Page 4 of 243
                                                         07/08/19 21:19:09   Ex. 16
                                       Pg 3 of 4

                                                                               Page 127
 1                      JOHN HUSSON (11/12/18)
 2             A.     Yep, I was copied on it.
 3             Q.     Okay.       Looking at Ms. Tilton's
 4    e-mail, the one from 3:31 p.m., she says,
 5    "This is the wind down plan on Core and 911."
 6    And than she writes "It assumes that there is
 7    a foreclosure sale on the other entities."                         Do
 8    you see that?
 9             A.     Um-hum.
10             Q.     Do you know what for- -- "yes"?
11             A.     Yes, I do.           Yes.
12             Q.     Do you know what -- do you know
13    foreclosure sale she's referring to there?
14             A.     No.     I would -- I would assume that
15    the Article 9 is what she's referring to.
16             Q.     Okay.       And then it says "The
17    assumption is that you will collect all the
18    receivables as they come due from NEWCO."                         Do
19    you see that?
20             A.     Yes.
21             Q.     And at the time, what did you
22    understand "NEWCO" to be?
23             A.     The entities that were going to go
24    over to NEWCO.
25             Q.     And go over in what -- through what

                             TSG Reporting - Worldwide   877-702-9580

                                             A0784
          Case 1:20-cv-06274-LAK
     18-01021-smb                Document
                    Doc 104-16 Filed        11-8Entered
                                     07/08/19     Filed 09/30/20  Page 5 of 243
                                                         07/08/19 21:19:09   Ex. 16
                                       Pg 4 of 4

                                                                               Page 128
 1                      JOHN HUSSON (11/12/18)
 2    mechanism?
 3             A.     They were going to reorganize a
 4    company called -- they were going to foreclose
 5    all the assets, Transcendence was going to buy
 6    it, and they were going to reorganize around
 7    Transcendence.          The other companies were going
 8    to be left just to basically dissolve and
 9    unwind.
10             Q.     Looking at Mr. Strack's response at
11    6:12 p.m., if you go down toward the bottom of
12    the e-mail, it's the second-to-last sentence,
13    it says, "We are having Otterbourg continue
14    their dialogue with Curtis regarding" -- and
15    it goes on.        Do you see that?
16             A.     Yeah.
17             Q.     Again, there's a reference to
18    "NEWCO."       To your understanding, were
19    Ms. Tilton and Mr. Strack talking about the
20    same thing when they referred to "NEWCO"?
21             A.     Yes, the question with -- yes,
22    absolutely.
23             Q.     And there's a -- he said --
24    Mr. Strack writes, "Is there any update on
25    procuring insurance for NEWCO?"

                            TSG Reporting - Worldwide   877-702-9580

                                            A0785
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-17 Filed        11-8Entered
                                07/08/19     Filed 09/30/20  Page 6 of 243
                                                    07/08/19 21:19:09   Ex. 17
                                 Pg 1 of 11




                EXHIBIT 17




                                    A0786
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-17 Filed        11-8Entered
                                07/08/19     Filed 09/30/20  Page 7 of 243
                                                    07/08/19 21:19:09   Ex. 17
                                 Pg 2 of 11




                                    A0787
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-17 Filed        11-8Entered
                                07/08/19     Filed 09/30/20  Page 8 of 243
                                                    07/08/19 21:19:09   Ex. 17
                                 Pg 3 of 11




                                    A0788
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 104-17 Filed        11-8Entered
                                07/08/19     Filed 09/30/20  Page 9 of 243
                                                    07/08/19 21:19:09   Ex. 17
                                 Pg 4 of 11




                                    A0789
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-17 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 10 of 243
                                                            21:19:09   Ex. 17
                                 Pg 5 of 11




                                    A0790
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-17 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 11 of 243
                                                            21:19:09   Ex. 17
                                 Pg 6 of 11




                                    A0791
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-17 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 12 of 243
                                                            21:19:09   Ex. 17
                                 Pg 7 of 11




                                    A0792
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-17 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 13 of 243
                                                            21:19:09   Ex. 17
                                 Pg 8 of 11




                                    A0793
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-17 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 14 of 243
                                                            21:19:09   Ex. 17
                                 Pg 9 of 11




                                    A0794
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-17 Filed       11-8 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 15 of 243
                                                             21:19:09   Ex. 17
                                 Pg 10 of 11




                                    A0795
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-17 Filed       11-8 Entered
                                07/08/19     Filed 09/30/20
                                                    07/08/19 Page 16 of 243
                                                             21:19:09   Ex. 17
                                 Pg 11 of 11




                                    A0796
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-18 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 17 of 243
                                                            21:19:09   Ex. 18
                                  Pg 1 of 6




                EXHIBIT 18




                                    A0797
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-18 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 18 of 243
                                                            21:19:09   Ex. 18
                                  Pg 2 of 6




                                    A0798
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-18 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 19 of 243
                                                            21:19:09   Ex. 18
                                  Pg 3 of 6




                                    A0799
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-18 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 20 of 243
                                                            21:19:09   Ex. 18
                                  Pg 4 of 6




                                    A0800
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-18 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 21 of 243
                                                            21:19:09   Ex. 18
                                  Pg 5 of 6




                                    A0801
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 104-18 Filed       11-8 Entered
                                07/08/19    Filed 09/30/20
                                                   07/08/19 Page 22 of 243
                                                            21:19:09   Ex. 18
                                  Pg 6 of 6




                                    A0802
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 105 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:05:02  23 of Document
                                                                       243
                                    Pg 1 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x

        NOTICE OF DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE
 THE TESTIMONY OF PLAINTIFF’S PURPORTED EXPERT JONATHAN I. ARNOLD

         PLEASE TAKE NOTICE that pursuant to the accompanying Memorandum In Support of

 Defendants’ Motion In Limine To Exclude The Testimony Of Jonathan I. Arnold, and the

 Declaration of Michael T. Mervis and the exhibits annexed thereto, Defendants, through their

 undersigned counsel, will move for entry of an Order excluding Plaintiff’s purported expert

 witness, Jonathan I. Arnold, from testifying at the trial of this case (the “Motion”) pursuant to

 Federal Rule of Evidence 702, made applicable through Rule 9017 of the Federal Rules of


                                                          1


                                                      A0803
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 105 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:05:02  24 of Document
                                                                       243
                                    Pg 2 of 6


 Bankruptcy Procedure (the “Bankruptcy Rules”), before the Honorable Stuart M. Bernstein,

 United States Bankruptcy Judge for the Southern District of New York (the “Bankruptcy Court”),

 One Bowling Green, Courtroom 723, New York, New York 10004-1408, on July 22, 2019 at

 10:00 a.m.;

        PLEASE TAKE FURTHER NOTICE that any responses or objections (“Objections”) to

 the Motion must be in writing, shall conform to the Bankruptcy Rules and the Local Rules for the

 Southern District of New York, and shall be filed with the Bankruptcy Court (a) by registered users

 of the Bankruptcy Court’s case filing system, electronically in accordance with General Order M‒

 399 (which can be found at http://www.nysb.uscourts.gov), and (b) by all other parties in interest,

 on a CD-ROM, in text-searchable portable document format (PDF) (with a hard copy delivered

 directly to Chambers), in accordance with the customary practices of the Bankruptcy Court and

 General Order M‒399, to the extent applicable, and served in accordance with General Order M-

 399 so as to be filed and received no later than July 15, 2019 at 4:00 p.m. (the “Objection

 Deadline”).

        PLEASE TAKE FURTHER NOTICE that if no Objections are timely filed and served, the

 Defendants may, on or after the Objection Deadline, submit to the Bankruptcy Court an order

 substantially in the form of the proposed Exhibit A, which order may be entered with no further

 notice or opportunity to be heard.

 Dated: July 8, 2019
        New York, New York




                                                 2


                                              A0804
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 105 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:05:02  25 of Document
                                                                       243
                                    Pg 3 of 6


                                     PROSKAUER ROSE LLP

                                     By: /s/ Michael T. Mervis
                                            Michael T. Mervis
                                            Timothy Q. Karcher
                                            Eleven Times Square
                                            New York, NY 10036-8299
                                            Tel.: (212) 969-3000
                                            Fax: (212) 969-2900
                                            Email: mmervis@proskauer.com
                                                    tkarcher@proskauer.com

                                     Nicole A. Eichberger (admitted pro hac vice)
                                            650 Poydras Street
                                            Suite 1800
                                            New Orleans, LA 70130-6146
                                            Tel.: (504) 310-2024
                                            Fax: (504) 310-2022
                                            Email: neichberger@proskauer.com


                                             Attorneys for Defendants




                                        3


                                     A0805
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 105 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:05:02  26 of Document
                                                                       243
                                    Pg 4 of 6


                                   Exhibit A

                                 Proposed Order




                                     A0806
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 105 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:05:02  27 of Document
                                                                       243
                                    Pg 5 of 6


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x

         [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION IN LIMINE
        TO EXCLUDE THE TESTIMONY OF PLAINTIFF’S PURPORTED EXPERT
                           JONATHAN I. ARNOLD

         Upon Defendants’ Motion in Limine to Exclude The Testimony of Plaintiff’s Purported

 Expert Jonathan I. Arnold (the “Motion”) and the Declaration of Michael T. Mervis and the

 exhibits annexed thereto; and the Court having considered the Motion and the Plaintiff’s

 Opposition to the Motion, and the arguments of counsel concerning the Motion at a hearing before

 the Court on July 22, 2019; and after due deliberation thereon; and good and sufficient cause

 appearing therefor;




                                                      A0807
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 105 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:05:02  28 of Document
                                                                       243
                                    Pg 6 of 6


 IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      The proposed expert testimony of Jonathan I. Arnold is excluded from this case.

        3.      The Court shall retain jurisdiction to hear and determine all matters arising from or

 related to the implementation, interpretation and/or enforcement of this Order.


 DATED: __________________, 2019
        New York, New York



                                              __________________________________________
                                              THE HONORABLE STUART M. BERNSTEIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                  2

                                              A0808
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:07:21  29 of Document
                                                                       243
                                   Pg 1 of 19


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x

         MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION IN LIMINE
        TO EXCLUDE THE TESTIMONY OF PLAINTIFF’S PURPORTED EXPERT
                           JONATHAN I. ARNOLD




                                                      A0809
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:07:21  30 of Document
                                                                       243
                                   Pg 2 of 19


                                                   TABLE OF CONTENTS
                                                                                                                                    Page

 I.        INTRODUCTION .............................................................................................................. 1
 II.       ARNOLD’S REPORT ........................................................................................................ 2
 III.      ARGUMENT ...................................................................................................................... 3
           A.         Arnold’s Opinions Do Not Fit This Case. .............................................................. 4
           B.         Arnold’s Opinions Are Not Helpful to the Trier of Fact ........................................ 7
                      1.         Arnold’s Descriptions of Operating Value and Liquidation Value are
                                 Unhelpful Summaries of Record Evidence................................................. 7
                      2.         Arnold’s Use of Arithmetic to Calculate Operating Value and
                                 Liquidation Value is Not Based on Specialized Knowledge .................... 14
 CONCLUSION ............................................................................................................................. 15




                                                                      i


                                                                 A0810
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:07:21  31 of Document
                                                                       243
                                   Pg 3 of 19




                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)

 CASES

 Andrews v. Metro N. Commuter R.R.,
    882 F.2d 705 (2d Cir. 1989).......................................................................................................4

 Chemipal Ltd. v. Slim-Fast Nutritional Food Int’l, Inc.,
    350 F. Supp. 2d 582 (D. Del. 2004) .........................................................................................11

 Daubert v. Merrell Dow Pharm., Inc.,
    43 F.3d 1311 (9th Cir. 1995) .....................................................................................................4

 Daubert v. Merrell Dow Pharms., Inc.,
    509 U.S. 579 (1993) ...................................................................................................................3

 Finkelstein v. Liberty Digital, Inc.,
    No. 19598, 2005 WL 1074364 (Del. Ch. Apr. 25, 2005) ..........................................................4

 Forte v. Liquidnet Holdings, Inc.,
    675 F. App’x 21 (2d Cir. 2017) ...............................................................................................11

 Guillory v. Domtar Indus. Inc.,
    95 F.3d 1320 (5th Cir. 1996) .....................................................................................................5

 In re Breitburn Energy Partners LP,
     582 B.R. 321 (Bankr. S.D.N.Y. 2018) .....................................................................................14

 In re Rezulin Prods. Liab. Litig.,
     441 F. Supp. 2d 567 (S.D.N.Y. 2006)........................................................................................4

 Jedwab v. MGM Grand Hotels, Inc.,
    509 A.2d 584 (Del. Ch. 1986)....................................................................................................7

 LinkCo, Inc. v. Fujitsu Ltd.,
    No. 00-7242(SAS), 2002 WL 1585551 (S.D.N.Y. July 16, 2002) ............................................8

 Lippe v. Bairnco Corp.,
    288 B.R. 678 (S.D.N.Y. 2003),
    aff’d, 99 F. App’x 274 (2d Cir. 2004) ................................................................................12, 14

 Media Sport & Arts s.r.l. v. Kinney Shoe Corp.,
   No. 95-3901(PKL), 1999 WL 946354 (S.D.N.Y. Oct. 19, 1999)..............................................8



                                                                     ii


                                                                 A0811
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:07:21  32 of Document
                                                                       243
                                   Pg 4 of 19


 Munoz v. Orr,
   200 F.3d 291 (5th Cir. 2000) ...................................................................................................11

 Philips v. Ford Motor Co.,
    No. 14-02989-LHK, 2016 WL 7428810 (N.D. Cal. Dec. 22, 2016),
    aff’d, 726 F. App’x 608 (9th Cir. 2018).....................................................................................6

 Schwartz v. Fortune Magazine,
    193 F.R.D. 144 (S.D.N.Y. 2000) .............................................................................................14

 Shapiro v. Art Leather, Inc. (In re Connolly N. Am., LLC),
    398 B.R. 564 (Bankr. E.D. Mich. 2008) ..................................................................................14

 Sullivan v. Ford Motor Co.,
     No. 97-593(RCC), 2000 WL 343777 (S.D.N.Y. Mar. 31, 2000) ..............................................4

 Thorpe v. CERBCO, Inc.,
    No. 11713, 1993 WL 443406 (Del. Ch. Oct. 29, 1993).............................................................7

 United States v. Connolly,
    No. 16 cr 370(CM), 2018 WL 5023785 (S.D.N.Y. Oct. 1, 2018) ...........................................10

 United States v. Mejia,
    545 F.3d 179 (2d Cir. 2008)................................................................................................... 7-8

 Vigil v. Burlington Northern & Santa Fe Ry.,
    521 F. Supp. 2d 1185 (D.N.M. 2007) ......................................................................................14

 We Shall Overcome Found. v. Richmond Org., Inc.,
    No. 16-2725(DLC), 2017 WL 3981311 (S.D.N.Y. Sept. 8, 2017) ............................................3

 OTHER AUTHORITIES

 Fed. R. Evid. 702 .........................................................................................................................3, 7




                                                                       iii

                                                                   A0812
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:07:21  33 of Document
                                                                       243
                                   Pg 5 of 19


         Defendants1 move to exclude the purported expert witness proffered by Plaintiff Salvatore

 LaMonica (the “Trustee”), Jonathan I. Arnold. For the foregoing reasons, the motion should be

 granted.

 I.      INTRODUCTION

         1.       In his Expert Report,2 Arnold purports to offer a “valuation” of TransCare

 Corporation and its affiliated entities (“TransCare” or the “Company”) in January 2016 as well as

 a “valuation” of a portion of the Company in February 2016. Arnold’s proposed testimony on

 these subjects is inadmissible for two reasons.

         2.       First, Arnold’s opinions do not fit the claims in this case. To that end, the Trustee

 alleges that Tilton breached her fiduciary duty of loyalty by failing to “monetize” TransCare while

 it was in the midst of a crippling liquidity crisis. To estimate the value of what such a monetization

 might have realized, the relevant task is to value TransCare as it existed. But that is not what

 Arnold does. Instead, he offers a purported “valuation” of TransCare as if it were a hypothetical

 version of the Company after a radical transformation into a totally different business. Notably,

 the Trustee does not allege (nor could he) that Tilton breached her duty of loyalty by not

 transforming TransCare into a completely different company.

         3.       Second, Arnold’s opinions do not help the Court as trier of fact. Expert evidence

 is admissible only if it brings some specialized knowledge to the case beyond that of the non-

 expert factfinder. Despite the length of the Report and the use of technical terms in it, Arnold’s


 1
  The Defendants in this adversary proceeding are: Lynn Tilton, Patriarch Partners Agency Services, LLC, Patriarch
 Partners, LLC (“Patriarch Partners”), Patriarch Partners Management Group, LLC, Ark II CLO 2001-1, Limited,
 Transcendence Transit, Inc., and Transcendence Transit II, Inc.
 2
   See Declaration of Michael T. Mervis in Support of Motion to Exclude Expert Evidence (“Mervis Decl.”) (submitted
 herewith), Ex. 1, Expert Report of Jonathan I. Arnold dated Nov. 30, 2018 (the “Report”). References herein to
 “Arnold Tr.” are to the transcript of Dr. Arnold’s deposition, taken on March 11, 2019. Cited excerpts from that
 transcript are annexed to the Mervis Decl. as Ex. 2.




                                                     A0813
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:07:21  34 of Document
                                                                       243
                                   Pg 6 of 19


 opinions do no such thing. To arrive at TransCare’s so-called “operating value,” Arnold takes two

 pieces of evidence from the discovery record—TransCare’s projected annual EBITDA from

 certain restructuring plans and some reported industry multiples—and performs simple arithmetic.

 The evidence Arnold used was preselected for him by the Trustee’s counsel, and accepted by

 Arnold at face value without any investigation into its reasonableness or accuracy. Arnold

 accordingly provides no benefit to the Court, which can review the same record evidence, do the

 same simple math, and decide what weight (if any) to give the results.

 II.      ARNOLD’S REPORT

          4.       The Trustee retained Arnold to offer an opinion of the “implied value” of

 TransCare—that is, what TransCare could have sold for in an orderly asset or going-concern sale

 instead of through liquidation. Arnold purports to value the Company “at four points during

 January and February 2016.” (Report ¶¶ 4–6.)

          5.       Throughout January and February 2016, Tilton, Patriarch Partners personnel,

 TransCare executives, and/or Carl Marks Advisory Group, LLC (“CMAG”) personnel created

 various potential restructuring plans for TransCare which contained, among other things, projected

 annual EBITDA under each plan (the “Projections”). They created the plans in connection with

 negotiations between TransCare and Wells Fargo N.A. (“Wells Fargo”), TransCare’s asset-based-

 secured lender, to determine whether and on what terms Wells Fargo would agree to a long-term

 forbearance of Wells Fargo’s rights under its loan agreement with TransCare.3 The restructuring

 plans were dated January 7, January 27, January 28, and February 24, respectively.4


 3
  (Mervis Decl. Ex 3, TRANSCARE00006334 (“Notice of Non-Renewal”) at TRANSCARE-00006335–36; Ex. 4,
 PPTRBK0002058 at PP-TRBK0002059; Ex. 5, PP-TRBK0075262 at PP-TRBK0075263; Ex. 6, PP-TRBK0083461;
 Ex. 7, Tilton Tr. 162:24-165:8, 168:15-170:6.)
 4
   The four plans, including their respective Projections, are annexed to the Mervis Decl. as Ex. 8 (“January 7
 Projection”), Ex. 9 (“January 27 Projection”), Ex. 10 (“January 28 Projection”), and Ex. 11 (“February 24 Projection”).


                                                           2

                                                       A0814
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:07:21  35 of Document
                                                                       243
                                   Pg 7 of 19


        6.      The conclusions in the Report rely largely on the Projections and were derived from

 three simple steps:

            At step one, Arnold performed multiplication. Specifically, he multiplied the projected
             annual EBITDA from the Projections by an EBITDA multiple industry range he took
             from a discovery document that was given to him by the Trustee’s counsel. The Report
             refers to the range of outputs from this multiplication exercise as TransCare’s operating
             value (“Operating Value”). (Report §§ III to IV.) Based on his multiplication, Arnold
             “opines” that TransCare could have sold in January 2016 for between $35.3 and $86.5
             million and in February 2016 for between $22.7 and $39.1 million. (Report ¶ 7.)

            At step two, Arnold performed addition. He totaled the amounts generated from the
             Trustee’s post-petition sale of assets and collection of accounts receivable, which are
             reported on the main case docket. (Report at § V & Ex. 13.) Arnold “opined” that the
             total was $19.2 million (the “Liquidation Value”). (Report ¶¶ 74–77.)

            At step three, Arnold performed subtraction. He subtracted the Liquidation Value from
             the Operating Value and “opined” that by liquidating instead of selling TransCare lost
             $16.1 to $67.3 million in January 2016 and $17.0 to $33.4 million in February. (Report
             ¶ 7.)

 III.   ARGUMENT

        7.      Under Federal Rule of Evidence 702, a qualified expert witness may provide

 opinion testimony only if: “(a) the expert’s . . . specialized knowledge will help the trier of fact to

 understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient

 facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the expert

 has reliably applied the principles and methods to the facts of the case.” Fed. R. Evid. 702. The

 Court acts as a “gatekeeper” to ensure the proffered expert opinion is both reliable and relevant.

 See Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993). The Trustee must establish

 the admissibility of Arnold’s expert testimony by a preponderance of the evidence. We Shall

 Overcome Found. v. Richmond Org., Inc., No. 16-2725(DLC), 2017 WL 3981311, at *19

 (S.D.N.Y. Sept. 8, 2017).




                                                   3

                                                A0815
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:07:21  36 of Document
                                                                       243
                                   Pg 8 of 19


        8.      The “touchstone” for admissibility is whether the expert testimony “is helpful to

 the trier of fact.” Sullivan v. Ford Motor Co., No. 97-593(RCC), 2000 WL 343777, at *6

 (S.D.N.Y. Mar. 31, 2000). To be helpful, the testimony must “fit” the factual dispute—“in other

 words, it must be ‘sufficiently tied to the facts of the case that it will aid the jury in resolving a

 factual dispute.’” In re Rezulin Prods. Liab. Litig., 441 F. Supp. 2d 567, 576 (S.D.N.Y. 2006)

 (citation omitted). Testimony is not helpful if it concerns matters within the knowledge or

 experience of the fact finder. Andrews v. Metro N. Commuter R.R., 882 F.2d 705, 708 (2d Cir.

 1989) (“For an expert’s testimony to be admissible . . . it must be directed to matters within the

 witness’ scientific, technical, or specialized knowledge and not to lay matters which a jury is

 capable of understanding and deciding without the expert’s help.”).

        A.      Arnold’s Opinions Do Not Fit This Case.

        9.      Arnold’s opinions are inadmissible because they do not fit this case. Courts “must”

 exclude expert evidence “unless they are convinced that it speaks clearly and directly to an issue

 in dispute in the case[.]” Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311, 1321 (9th Cir.

 1995). Here, Arnold’s opinions do not fit this case because they do not offer a valuation that is

 meaningful to this case.

         10.    The Trustee contends that Tilton breached her fiduciary duty of loyalty by engaging

 in purported self-dealing instead of “monetizing” TransCare by selling it. (See, e.g., Final Pre-

 Trial Order [Dkt. 83] ¶ 182 (“By executing the Transcendence transaction, Defendants deprived

 TransCare of the ability to monetize TransCare’s assets as a going concern. TransCare recovered

 less through liquidation sales than TransCare could have recovered had Defendants sold or

 restructured TransCare in a disinterested manner.”).) Given the framing of the Trustee’s claim,

 the only (potentially) relevant question to ask is what the value of TransCare would have been as

 it existed at the time, but for the alleged self-dealing. See Finkelstein v. Liberty Digital, Inc., No.

                                                   4

                                                A0816
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:07:21  37 of Document
                                                                       243
                                   Pg 9 of 19


 19598, 2005 WL 1074364, at *17 (Del. Ch. Apr. 25, 2005) (excluding expert because “rather than

 addressing the operative reality of Liberty Digital, as required by law, [the expert] imagines an

 ideal world for Liberty Digital and values [its assets] on that basis”). Cf. Guillory v. Domtar Indus.

 Inc., 95 F.3d 1320, 1331 (5th Cir. 1996) (“Expert evidence based on a fictitious set of facts is just

 as unreliable as evidence based upon no research at all.”).

         11.    But Arnold does not answer that question. Although his Report purports to value

 TransCare “at four points during January and February 2016,” Report ¶ 4, Arnold admitted at his

 deposition that he actually valued what TransCare possibly could be, not what it actually was. (See

 Arnold Tr. 172:9–19 (emphasis added) (“I think that -- that TransCare as it was anticipated to be

 in the future was going to be a decidedly different firm than it had been in the past. So while in

 some cases, recent history is . . . a good predictor of the future, I think that’s not going to be the

 case here, especially given the significant changes that . . . people were modeling and believed

 were appropriate for the firm going forward.”). In other words, the Report proffers the “value” of

 a hypothetical, fully restructured, future TransCare; not of TransCare as it existed when the

 restructuring plans were created.

         12.    Arnold had to concede that he valued a hypothetical TransCare because that was

 the purpose of the Projections. The Projections, which were developed in January and February

 2016 during negotiations between TransCare and Wells Fargo, attempt to calculate what

 TransCare could be worth in the future if fundamental changes were made to the Company. (See

 ¶ 5, supra.) The assumptions therein show that the Projections attempted to value TransCare after

 a significant revamp. They assumed, for example, that TransCare would (i) buy dozens of

 additional vehicles, (ii) move the locations of vehicle facilities, (iii) fix broken customer and

 employee relationships; (iv) hire a new senior management team; (v) obtain millions of dollars in



                                                   5

                                                A0817
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed  09/30/20
                                               07/08/19      Page Main
                                                        22:07:21  38 of Document
                                                                        243
                                   Pg 10 of 19


 capital investments; and (vi) convince Wells Fargo to continue as TransCare’s primary lender.

 (Jan. 7 Projection at CM_TC2018_0003370; Jan. 27 Projection at CM_TC2018_0002111–12;

 Feb. 24 Projection at PP-TRBK0086219.)                     For the Projections to be meaningful, Arnold

 acknowledged, each of these “significant” overhauls would “need to go right.” (Arnold Tr. 97:10–

 22, 172:16.) As a result, the TransCare Arnold values—i.e., TransCare with new management, a

 new vehicle fleet, happy customers, content employees, cheaper maintenance facilities, millions

 in new capital, and an ongoing lender relationship—is not the TransCare for which Tilton served

 as Director in January and February 2016.5

          13.      Rather, there is no dispute that the TransCare that actually existed in the winter of

 2016 lacked these attributes. To take just one example, by January 2016, Wells Fargo had already

 issued a Notice of Non-Renewal to TransCare stating that its credit agreement with TransCare

 would expire on January 31, 2016 and that Wells Fargo “presently ha[d] no intention to extend or

 modify the term of such financing arrangements.” (Ex. 3, Notice of Non-Renewal at

 TRANSCARE-00006335–36.) Wells Fargo executive Kurt Marsden had explained to Tilton that

 Wells Fargo had concerns about TransCare and its management team. (See, e.g., Ex. 4,

 PPTRBK0002058 at PP-TRBK0002059; Ex. 5, PP-TRBK0075262 at PP-TRBK0075263; Ex. 6,

 PP-TRBK0083461.) And Tilton had similarly lost confidence in the TransCare management team.

 (See Tilton Tr. at 164:24–165:8.)

          14.      In this regard, it should be emphasized that the Trustee’s duty of loyalty claim is

 not based on an alleged failure by Tilton to transform TransCare into a different business. Indeed,



 5
   This is not the first time Arnold’s opinion failed to fit the plaintiff’s theory of the case. See Philips v. Ford Motor
 Co., No. 14-02989-LHK, 2016 WL 7428810, at *19–22 (N.D. Cal. Dec. 22, 2016) (excluding Arnold because he
 “does not provide a model of damages that conforms to Plaintiffs’ legal theory,” and finding it “ironic” that, “after
 stating what a proper damages model would look like, Dr. Arnold then offers an entirely different model”), aff’d, 726
 F. App’x 608 (9th Cir. 2018).


                                                            6

                                                        A0818
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed  09/30/20
                                               07/08/19      Page Main
                                                        22:07:21  39 of Document
                                                                        243
                                   Pg 11 of 19


 the cases are clear that she had no obligation to finance such a transformation. See Jedwab v.

 MGM Grand Hotels, Inc., 509 A.2d 584, 598 (Del. Ch. 1986) (“[T]he law does not require more

 than fairness. Specifically, it does not, absent a showing of culpability, require that directors or

 controlling shareholders sacrifice their own financial interest in the enterprise for the sake of the

 corporation . . . .”); Thorpe v. CERBCO, Inc., No. 11713, 1993 WL 443406, at *7 (Del. Ch. Oct.

 29, 1993). (“[C]ontrolling shareholders, while not allowed to use their control over corporate

 property or processes to exploit the minority, are not required to act altruistically towards them.”).

         15.    In sum, because Arnold values a hypothetical, fundamentally changed TransCare

 when he should have valued TransCare as it actually existed at times at which he purported to

 value the Company, his expert testimony should be excluded.

        B.      Arnold’s Opinions Are Not Helpful to the Trier of Fact

        16.     Even if Arnold’s opinions fit the claims in this case, they are still inadmissible

 because they are not helpful to the trier of fact. In his Report, Arnold opines on TransCare’s

 “implied value,” a figure consisting of two inputs: TransCare’s Operating Value and Liquidation

 Value. (Report ¶ 4.) In doing so, Arnold’s “valuations rely on models and projections prepared

 by” TransCare, Patriarch Partners, and CMAG. (Id.) On its face, Arnold’s Report does little more

 than describe the cherry-picked evidence he received from Trustee’s counsel and accepted at face

 value without further investigation. Arnold then uses basic arithmetic to arrive at his “values.”

 This proposed testimony should be excluded for two reasons: first, it does not meet the helpfulness

 criteria of Rule 702; and second, it does not draw on any specialized knowledge or expertise.

                1.      Arnold’s Descriptions of Operating Value and Liquidation Value are
                        Unhelpful Summaries of Record Evidence.

        17.     An expert’s testimony is admissible only if it concerns matters that a non-expert

 fact finder “is not capable of understanding on his or her own.” United States v. Mejia, 545 F.3d


                                                   7

                                                A0819
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed  09/30/20
                                               07/08/19      Page Main
                                                        22:07:21  40 of Document
                                                                        243
                                   Pg 12 of 19


 179, 194 (2d Cir. 2008); see id. (citation omitted) (“A district court may commit manifest error by

 admitting expert testimony where the evidence impermissibly mirrors the testimony offered by

 fact witnesses, or the subject matter of the expert’s testimony is not beyond the ken of the average

 [fact finder].”). Expert testimony is thus inadmissible if it merely reiterates fact evidence. Instead,

 it is “far more appropriate” to admit such evidence through the “testimony of fact witnesses”

 because “the expert witness’s secondhand knowledge [is] unnecessary for the edification of the

 jury.” LinkCo, Inc. v. Fujitsu Ltd., No. 00-7242(SAS), 2002 WL 1585551, at *2 (S.D.N.Y. July

 16, 2002) (alteration omitted) (citation omitted). See also Media Sport & Arts s.r.l. v. Kinney Shoe

 Corp., No. 95-3901(PKL), 1999 WL 946354, at *3 (S.D.N.Y. Oct. 19, 1999) (where expert’s

 testimony “is not based on personal knowledge, but instead on his review of documents and

 depositions produced by the parties,” the expert’s testimony “may not take the place of that of the

 individuals who actually negotiated the deal”).

         18.     As the Report explains, Arnold arrived at his Operating Value range by multiplying

 TransCare’s projected annual EBITDA (projected as part of a restructuring plan) by a multiples

 range. (Report ¶¶ 43–60 & Exhs. 12a to 12d.) Yet these inputs were not devised by Arnold

 himself. The projected EBITDA figures were simply lifted from the Projections. (Report ¶¶ 47–

 60.) Arnold used the Projections without independently testing the inputs that underpinned them.

 Those Projections provided him with the first of two inputs—projected annual EBITDA of $6.9,

 $5.0, and $5.2 million on January 7, 27, and 28 respectively; and $3.2 million on February 24.

 (See Report ¶¶ 49, 55, 58, 60.)6




 6
  To be clear, these EBITDA figures are projected future earnings, as per the restructuring plans. They are not
 TransCare’s actual EBITDA at any point in time.


                                                       8

                                                   A0820
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed  09/30/20
                                               07/08/19      Page Main
                                                        22:07:21  41 of Document
                                                                        243
                                   Pg 13 of 19


         19.      The same is true for the EBITDA multiples. Arnold purports to apply four methods:

 (i) comparable companies; (ii) precedent transactions; (iii) reliance on alleged prior expressions of

 interest in TransCare in 2015; and (iv) reliance on multiples purportedly identified by Tilton.

 (Report ¶¶ 66–70.) But Arnold does not generate these methods on his own; he merely reiterated

 them as they were conducted by other people in 2015 and 2016:

              For a comparable-company approach, Arnold merely used two firms “identified by
               [Patriarch Partners’] Mr. Greenberg in [a] market comparable companies analysis” he
               provided to Tilton. (Report ¶ 67.)

              For a precedent-transaction approach, Arnold “rel[ied] on the two transaction
               comparables and the EV/EBITDA multiples identified by Mr. Greenberg.” (Report
               ¶ 68.)

              For an expression-of-interest approach, Arnold “rel[ied] on the 8.0x EV/EBITDA
               offered by [TransCare competitor] RCA” in 2015. (Report ¶ 70.)7

              For Tilton’s alleged approach, Arnold “rel[ied] on” the EBIDTA multiple “identified
               by Ms. Tilton during her deposition.” (Report ¶ 69.)

         20.      Arnold arrived at his “opinion” of Liquidation Value the same way; he combined

 sales of assets and collections of accounts receivable that were reflected in submissions in the main

 case docket and six documents produced in this litigation. (See Ex. 13 to Report (listing sources

 for Liquidation Value).)       He performed no additional analysis or review of these sales or

 collections numbers, but simply gathered record evidence.

         21.      Thus, Arnold’s Report is essentially a book report; he blindly accepted data points,

 which were given to him by the Trustee’s counsel or taken from the case docket, and performed

 arithmetic. The Court, as finder of fact in this bench trial, is well-suited to review the Projections



 7
   What Arnold describes as an “offer” was merely an unsolicited feeler inquiry made without the benefit of any
 diligence. (Mervis Decl. Ex. 12, Leland I Tr. 113:20–114:11, 174:8–10; Ex. 13, PP-TRBK0071446 at PP-
 TRBK0071450; Ex. 14, PP-TRBK0030896 at PP-TRBK0030896–97; Ex. 15, PP-TRBK0030905; Ex. 16, Greenberg
 Tr. 229:23–230:18; Tilton Tr. 175:25–177:21, 320:21–321:15.)


                                                       9

                                                   A0821
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed  09/30/20
                                               07/08/19      Page Main
                                                        22:07:21  42 of Document
                                                                        243
                                   Pg 14 of 19


 and any evidence about them and determine what weight (if any) to give them. The same is the

 case with regard to the evidence from which Arnold took his multiples. Indeed, Bankruptcy Courts

 are ideally positioned to understand the Projections and multiples without a proffered expert.

 Depending on how the Trustee presents his case, this Court may have an opportunity to observe

 and question the fact witnesses who prepared the Projections and the plans in which they are

 contained—indeed, the Final Pre-Trial Order identifies as fact witnesses to be called by the Trustee

 individuals who authored or participated in the creation of the plans and Projections (e.g., Michael

 Greenberg, Carl Landeck, Glenn Leland, and Mark Bonilla).8

         22.      To be clear, it is not just Arnold’s reliance on record evidence that is problematic;

 it is his failure to vet the reliability of what was given to him by counsel or apply any expertise.

 As Arnold admitted in his deposition, he blindly relied on Trustee’s counsel to decide what

 evidence to review, what assumptions to accept, and what inconsistencies to let lie without further

 investigation. He focused on the four dates in January and February 2016, the foundation of his

 Report, because Trustee’s counsel told him to, not because his expertise informed their

 significance. (See, e.g., Arnold Tr. 43:22–24 (“The four dates I used are the four dates that were

 identified to me by counsel as being relevant.”), 45:18–23 (explaining he used the Projections

 because that “was the time period that counsel asked me to focus on”).) Similarly, when Arnold

 received the Projections from the Trustee’s counsel, he did not independently verify the data or

 test the underlying assumptions therein.             (See, e.g., Arnold Tr. 78:23–86:4, 95:21–101:10

 (testifying he took no efforts to investigate key assumptions in Jan. 7 Projection); Arnold Tr.




 8
   Arnold has tried previously to testify about facts outside an expert’s ken. In October 2018, Chief Judge McMahon
 criticized Arnold’s attempt testify to what documents the opposing counsel produced in the case. United States v.
 Connolly, No. 16 Cr 370(CM), 2018 WL 5023785, at *1 (S.D.N.Y. Oct. 1, 2018) (“Dr. Arnold cannot testify about
 the Government’s failure to provide discovery.”).


                                                        10

                                                     A0822
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed  09/30/20
                                               07/08/19      Page Main
                                                        22:07:21  43 of Document
                                                                        243
                                   Pg 15 of 19


 115:15–118:6 (admitting he did not investigate Jan. 27 Projection because “that level of granularity

 was not something that I investigated and assessed and pressure tested. Rather, I’m using the

 numbers that are the outcome of [the authors’] informed judgment . . . Look, I reviewed this

 document, but I didn’t undertake an analysis beyond that”).)

        23.     In short, he received this cherry-picked evidence, accepted it as accurate, and then

 did basic arithmetic. Arnold thus had no real idea how reliable or accurate the numbers were in

 the neat package of evidence he was given by counsel. That alone is grounds to reject Arnold’s

 opinions. See Forte v. Liquidnet Holdings, Inc., 675 F. App’x 21, 23–24 (2d Cir. 2017) (“[The

 plaintiff’s expert] did not independently verify any of the data he used in the report—he simply

 input the numbers he was given by [counsel] and used them to calculate pay discrepancies. A

 failure to validate data by itself can constitute grounds for excluding an expert report.”); Munoz v.

 Orr, 200 F.3d 291, 301–02 (5th Cir. 2000) (noting that expert’s reliance on data provided by a

 plaintiff, without conducting independent verification, gives rise to “common-sense skepticism”

 of the expert’s evaluation); Chemipal Ltd. v. Slim-Fast Nutritional Food Int’l, Inc., 350 F. Supp.

 2d 582, 589–91 (D. Del. 2004) (rejecting testimony where the expert “adopted” with “blind

 reliance” a marketing report “without reviewing its underpinnings” and performed no independent

 analysis to demonstrate the data’s reliability).

        24.     Had Arnold dug deeper, he would have discovered that his failure to investigate the

 pre-selected evidence was in error. For one, when pressed at his deposition, Arnold acknowledged

 that the January 7 Projection contained an internal inconsistency in one of its “major assumptions.”

 (See Jan. 7 Projection at CM_TC2018_0003370.) In one place, the January 7 Projection based

 TransCare’s potential restructuring on the assumed ability to buy 118 ambulances; in another it

 assumed the Company needed only 40 to 60. (Compare id. with id. at 0003376.) Arnold, however,



                                                    11

                                                A0823
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed  09/30/20
                                               07/08/19      Page Main
                                                        22:07:21  44 of Document
                                                                        243
                                   Pg 16 of 19


 did nothing to investigate the difference or reconcile the numbers, even though he admitted that,

 for the projected EBITDA to be accurate, all of the assumptions “would have to go right.” (Arnold

 Tr. 93:2–15, 97:10–17; 97:23–101:10.)

        25.      In another example, Arnold accepted two comparator companies “that Mr.

 Greenberg identified” in correspondence from December 2015. (Arnold Tr. 190:11–19, 194:4–13

 (accepting the two companies selected by Greenberg without “do[ing] anything else” to find a

 comparator).)    He admitted he “rel[ied] on Lynn Tilton and her executives’ [including

 Greenberg’s] view that these are the most comparable companies” and “did not independently vet”

 their views by reviewing for variables. (Arnold Tr. 200:4–201:17.) Arnold simply accepted

 Greenberg’s comparators, and made no adjustments to the multiples they yielded, even though

 Arnold acknowledged the comparators differed from TransCare in material ways, including that

 they were financially stable whereas TransCare was “operating in the absolute breaking point.”

 (Arnold Tr. 113:8–114:16; Jan. 27 Projection at CM_TC2018_0002111.) Arnold’s indifference

 to such contradictory evidence renders his testimony inadmissible. See Lippe v. Bairnco Corp.,

 288 B.R. 678, 693 (S.D.N.Y. 2003) (excluding valuation expert’s testimony of comparator

 companies and noting “companies are not completely comparable merely because they are in the

 same industry, and often factors such as product and geographic markets, size, growth rates, profit

 margins, and other industry and economic considerations warrant adjustments”), aff’d, 99 F.

 App’x 274 (2d Cir. 2004).

        26.      Moreover, what minimal “diligence” Arnold conducted did not draw on his

 expertise, but on ordinary lay judgment. When asked, for example, why he relied upon the

 Projections, he gave simplistic answers: they were finalized reports instead of drafts; they were

 created by “senior people” at TransCare, Patriarch Partners, and CMAG; the authors appeared to



                                                 12

                                              A0824
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed  09/30/20
                                               07/08/19      Page Main
                                                        22:07:21  45 of Document
                                                                        243
                                   Pg 17 of 19


 have “knowledge” of what they were writing about; and Wells Fargo reviewed them. (Arnold Tr.

 47:14–48:2, 72:16–73:5, 109:8–111:8.) The same inferences could be reached by a non-expert

 fact finder with basic business knowledge. And Arnold admits that many of his judgment calls

 were “self-evident,” meaning they require no specialized expertise. (See Arnold Tr. 86:5–91:20

 (relying on a scenario in a plan containing a higher projected EBITDA over another scenario in

 the same plan containing lower one without comparing scenarios’ feasibility, claiming “it’s self-

 evident” that “management is going to choose the path of the scenario that is most valuable”),

 Arnold Tr. 200:4–10 (admitting he did not review annual EBITDA for comparison companies

 because it is “self-evident” that the EBITDA will be large given that the multiplier was large),

 Arnold Tr. 116:3–117:12 (admitting he did not investigate the Jan. 27 Projection because “they

 have a detailed deck here that describes their views; so it seems self-evident that they took a look

 at [the inputs]”).)9

         27.      At a minimum, these answers reveal Arnold’s blind obedience to counsel’s

 instructions without regard for the reliability of the results. (See Arnold Tr. 48:3–5 (admitting the

 Projections “are believed by counsel to have sufficient reliability to . . . inform the [valuation]

 process.”), Arnold Tr. 158:3–8 (emphasis added) (“I was asked [by Trustee’s counsel] to compute”

 the Operating Value “based on the numbers contained in the [February 24 Projection]. It’s up to

 others to make a conclusion as to its reliability.”).)




 9
   Even a cursory review of the record shows that Arnold’s “self-evident” facts are false. For example, Arnold claims
 it is “self-evident” that management would have chosen the scenario he used in the January 7 Projection because it
 has the highest projected EBITDA. But after reviewing that same Projection, CMAG rejected it because the “EBITDA
 numbers” seemed “significantly overstated.” (See Mervis Decl. Ex. 17, CM_TC2018_0001031, at CM_
 TC2018_0001032.) For another example, Arnold assumes that the positive projected EBITDAs in the restructuring
 plans means “there was a consensus” that TransCare had value. (Report ¶ 46.) But Arnold later admitted he did not
 know if Tilton, Wells Fargo, or anyone for that matter agreed with the Projections. (See, e.g., Arnold Tr. 110:19–
 111:20.)


                                                         13

                                                      A0825
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed  09/30/20
                                               07/08/19      Page Main
                                                        22:07:21  46 of Document
                                                                        243
                                   Pg 18 of 19


                2.      Arnold’s Use of Arithmetic to Calculate Operating Value and
                        Liquidation Value is Not Based on Specialized Knowledge

        28.     Arnold’s only “independent” contribution to Operating Value and Liquidation

 Value was the performance of addition, subtraction, and multiplication. But an expert does not

 elevate fact evidence into expert evidence just by performing arithmetic.

        29.     Simple arithmetical calculations are inadmissible expert evidence because they

 require no “scientific, technical, or other specialized knowledge” and do not “assist the trier of fact

 to understand the evidence or to determine a fact in issue.” Shapiro v. Art Leather, Inc. (In re

 Connolly N. Am., LLC), 398 B.R. 564, 576 (Bankr. E.D. Mich. 2008). Basic math calculations are

 within the fact finder’s “common knowledge and experience.” Vigil v. Burlington Northern &

 Santa Fe Ry., 521 F. Supp. 2d 1185, 1205 (D.N.M. 2007). As such, courts routinely exclude such

 testimony because it is plainly unhelpful. See Schwartz v. Fortune Magazine, 193 F.R.D. 144, 147

 (S.D.N.Y. 2000) (excluding testimony as unhelpful because it was “not generated based on any

 specialized knowledge, but rather involved basic calculations”).

        30.     It is particularly noteworthy that Arnold decided not to employ a discounted cash

 flow analysis to value TransCare. (Report ¶ 65.) In contrast to the basic arithmetic he actually

 performed, a discounted cash flow analysis would have required Arnold to exercise a level of

 specialized skill, knowledge and judgment beyond basic arithmetic. See In re Breitburn Energy

 Partners LP, 582 B.R. 321, 331 (Bankr. S.D.N.Y. 2018) (Bernstein, J.) (explaining that “forward-

 looking discounted cash flow analysis” requires “subjective” judgment because “[i]t involves

 predicting future revenues and expenses, and therefore requires assumptions regarding future

 prices and future costs”); Lippe, 288 B.R. at 689 (excluding expert for, inter alia, failing to use

 DCF method, noting “Many authorities recognize that the most reliable method for determining

 the value of a business is the discounted cash flow method.”).


                                                   14

                                                A0826
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 106 Filed 07/08/19   11-8 Filed  09/30/20
                                               07/08/19      Page Main
                                                        22:07:21  47 of Document
                                                                        243
                                   Pg 19 of 19


        31.      Because the record contained all the relevant inputs Arnold used to calculate

 Operating Value and Liquidation Value, Arnold simply performed three straightforward

 calculations using arithmetic. Such basic calculations require no more skill than the ability to use

 a calculator.

                                                 *****

        32.      In sum, Arnold’s opinions are doubly inadmissible. He offers the wrong type of

 opinion for this case by valuing a hypothetical, future TransCare instead of TransCare as it existed

 in January and February 2016. And the opinions he does offer involve summaries of cherry-picked

 evidence, basic math, and no actual expertise. His opinions should be excluded.

                                               CONCLUSION

        Defendants respectfully request entry of the Proposed Order granting the relief requested

 herein and such other and further relief as is just.

 Dated: July 8, 2019
        New York, New York

                                                PROSKAUER ROSE LLP

                                                By: /s/ Michael T. Mervis
                                                Michael T. Mervis
                                                Timothy Q. Karcher
                                                Eleven Times Square
                                                New York, NY 10036-8299
                                                Tel.: (212) 969-3000
                                                Fax: (212) 969-2900
                                                Email: mmervis@proskauer.com
                                                        tkarcher@proskauer.com

                                                Nicole A. Eichberger (admitted pro hac vice)
                                                650 Poydras Street
                                                Suite 1800
                                                New Orleans, LA 70130-6146
                                                Tel.: (504) 310-2024
                                                Fax: (504) 310-2022
                                                Email: neichberger@proskauer.com


                                                   15

                                                A0827
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 107 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:14:28  48 of Document
                                                                       243
                                    Pg 1 of 4


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:                                                         :
                                                                :
                                                                :
          TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                                :   Case No. 16-10407 (SMB)
                                                                :   (Jointly Administered)
                                     Debtors.                   :
 ---------------------------------------------------------------x
 SALVATORE LAMONICA, as Chapter 7                               :
 Trustee for the Estates of TransCare                           :
 Corporation, et al.,                                           :
                                                                :
                                     Plaintiff,                 :
                                                                :   Adv. Proc. No. 18-1021 (SMB)
                   - against -                                  :
                                                                :
 LYNN TILTON, PATRIARCH PARTNERS                                :
 AGENCY SERVICES, LLC, PATRIARCH                                :
 PARTNERS, LLC, PATRIARCH PARTNERS                              :
 MANAGEMENT GROUP, LLC, ARK II CLO                              :
 2001-1 LIMITED, TRANSCENDENCE                                  :
 TRANSIT, INC., and TRANSCENDENCE                               :
 TRANSIT II, INC.,                                              :
                                                                :
                                     Defendants.                :
                                                                :
 ---------------------------------------------------------------x

             DECLARATION OF MICHAEL T. MERVIS IN SUPPORT OF
        DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE THE TESTIMONY OF
            PLAINTIFF’S PURPORTED EXPERT JONATHAN I. ARNOLD




                                                      A0828
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 107 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:14:28  49 of Document
                                                                       243
                                    Pg 2 of 4


        Michael T. Mervis declares, pursuant to 28 U.S.C. § 1746 and under penalty of perjury,

 that the following is true and correct:

        1.      I am a partner at the law firm Proskauer Rose LLP, counsel for Defendants in the

 above-captioned adversary case. I submit this Declaration in support of Defendants’ Motion in

 Limine to Exclude the Testimony of Plaintiff’s Purported Expert Jonathan I. Arnold (the

 “Motion”), and, in particular, to place before the Court the exhibits that are described herein and

 annexed hereto. Capitalized terms used but not defined herein have the meaning ascribed to them

 in the Memorandum in Support of the Motion, submitted herewith.

        2.      Attached hereto as Exhibit 1 is a true and correct copy of the Expert Report of

 Jonathan I. Arnold dated November 30, 2018.

        3.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the

 transcript of the March 11, 2019 deposition of Jonathan I. Arnold, taken in the above-captioned

 adversary case.

        4.      Attached hereto as Exhibit 3 is a true and correct copy of an email from Melissa

 Provost (of Wells Fargo) to Glenn Leland (then-CEO of TransCare), dated October 14, 2015,

 bearing Bates number TRANSCARE00006334, attaching a document bearing Bates number

 TRANSCARE00006335 through TRANSCARE00006336.

        5.      Attached hereto as Exhibit 4 is a true and correct copy of an email from Michael

 Greenberg (of Patriarch Partners) to Lynn Tilton and Jean Luc Pelissier (of Patriarch Partners

 Management Group, LLC), dated December 11, 2015, and accompanying chain, bearing Bates

 number PP-TRBK0002058 through PP-TRBK0002059.




                                                 2



                                              A0829
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 107 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:14:28  50 of Document
                                                                       243
                                    Pg 3 of 4


        6.     Attached hereto as Exhibit 5 is a true and correct copy of an email from Lynn Tilton

 to Michael Greenberg and Lynn Tilton, dated December 16, 2015, and accompanying chain,

 bearing Bates number PP-TRBK0075262 through PP-TRBK0075263.

        7.     Attached hereto as Exhibit 6 is a true and correct copy of an email from Michael

 Greenberg to Lynn Tilton, dated December 11, 2015, and accompanying chain, bearing Bates

 number PP-TRBK0083461 through PP-TRBK0083463.

        8.     Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the

 transcript of the of the October 29, 2018 deposition of Lynn Tilton, taken in the above-captioned

 adversary case.

        9.     Attached hereto as Exhibit 8 is a true and correct copy of an email from Michael

 Greenberg to Carl Landeck (of CMAG) and Jonathan Killion (of CMAG), dated January 7, 2016,

 bearing Bates number CM_TC2018_0003369 through CM_TC2018_0003373, attaching an Excel

 spreadsheet bearing Bates number CM_TC2018_0003376.

        10.    Attached hereto as Exhibit 9 is a true and correct copy of an email from Marc

 Pfefferle (of CMAG) to Jonathan Killion, Michael Greenberg, Jean Luc Pelissier, and Randy Jones

 (of Patriarch Partners), dated January 27, 2016, and accompanying chain, bearing Bates number

 CM_TC2018_0002108 through CM_TC2018_0002109, attaching a PowerPoint presentation

 bearing Bates number CM_TC2018_0002110 through CM_TC2018_0002124.

        11.    Attached hereto as Exhibit 10 is a true and correct copy of an email from Michael

 Greenberg to himself, dated January 28, 2016, bearing Bates number PP-TRBK0013259, attaching

 excel chart bearing Bates number PP-TRBK0013273.

        12.    Attached hereto as Exhibit 11 is a true and correct copy of an email from Michael

 Greenberg to Todd Trent (of Lockton Companies), dated February 24, 2016, bearing Bates number

                                                3



                                             A0830
      Case 1:20-cv-06274-LAK
18-01021-smb                 DocumentEntered
              Doc 107 Filed 07/08/19   11-8 Filed 09/30/20
                                              07/08/19      Page Main
                                                       22:14:28  51 of Document
                                                                       243
                                    Pg 4 of 4


 PP-TRBK0086219 through PP-TRBK0086222, attaching excel chart bearing Bates number PP-

 TRBK0019229.

        13.    Attached hereto as Exhibit 12 is a true and correct copy of excerpts from the

 transcript of the November 27, 2018 deposition of Glenn Leland, taken in the above-captioned

 adversary case.

        14.    Attached hereto as Exhibit 13 is a true and correct copy of an email from Glenn

 Leland to Lynn Tilton, dated March 7, 2015, bearing Bates number PP-TRBK0071446 through

 PP-TRBK0071450.

        15.    Attached hereto as Exhibit 14 is a true and correct copy of an email from Glenn

 Leland to Jean Luc Pelissier, dated July 9, 2015, and accompanying chain, bearing Bates number

 PP-TRBK0030896 through PP-TRBK0030899.

        16.    Attached hereto as Exhibit 15 is a true and correct copy of an email from Glenn

 Leland to Michael Greenberg, dated July 9, 2015, and accompanying chain, bearing Bates number

 PP-TRBK0030905 through PP-TRBK0030908.

        17.    Attached hereto as Exhibit 16 is a true and correct copy of excerpts from the

 transcript of the October 10, 2018 deposition of Michael Greenberg, taken in the above-captioned

 adversary case.

        18.    Attached hereto as Exhibit 17 is a true and correct copy of an email from Lynn

 Tilton to Marc Pfefferle, dated January 14, 2016, and accompanying chain, bearing Bates number

 CM_TC2018_0001031 through CM_TC2018_0001035.

        Executed this 8th day of July, 2019 in New York, New York.



                                             /s/ Michael T. Mervis
                                             Michael T. Mervis, Esq.
                                                 4



                                             A0831
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 52 ofEx.
                                                                        2431   Pg
                                   1 of 71




                   EXHIBIT 1




                                     A0832
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 53 ofEx.
                                                                        2431           Pg
                                   2 of 71


                   UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF NEW YORK




In re:                                           )
TRANSCARE CORPORATION, et al.                    )
                      Debtors,                   )
                                                 )
                                                 )
SALVATORE LAMONICA, as Chapter 7                 )
Trustee for the Estates of TransCare             )
Corporation, et al.                              )
                                                 )
                            Plaintiff,           )
                                                 )
     v.                                          )
                                                 )   Chapter 7
                                                 )   Case No.: 16-10407 (SMB)
LYNN TILTON,                                     )   (Jointly Administered)
PATRIARCH PARTNERS AGENCY                        )
SERVICES, LLC,                                   )
PATRIARCH PARTNERS, LLC,                         )
PATRIARCH PARTNERS                               )
MANAGEMENT GROUP, LLC,                           )
ARKII CLO 2001-1, LIMITED                        )
TRANSCENDENCE TRANSIT, INC. and
                                                 )
TRANSCENDENCE TRANSIT II, INC.
                                                 )




               EXPERT REPORT OF JONATHAN I. ARNOLD, Ph.D.


                               November 30, 2018




                                                                          EXPERT REPORT OF
                                                                 JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                           IN RE: TRANSCARE CORPORATION, ET AL.

                                         A0833
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 54 ofEx.
                                                                        2431                                                                                   Pg
                                   3 of 71



                                                                       CONTENTS

I.          INTRODUCTION............................................................................................................................... 1
      A.        Qualifications ................................................................................................................................... 1
      B.        Assignment ...................................................................................................................................... 2
      C.        Summary of Opinions ...................................................................................................................... 3
II.         BACKGROUND................................................................................................................................. 5
      A.        TransCare Corporation..................................................................................................................... 5
      B.        Other Relevant Parties ..................................................................................................................... 7
                1.       Defendants ............................................................................................................................... 7
                a)       Lynn Tilton .............................................................................................................................. 7
                b)       Patriarch Defendant Entities .................................................................................................... 8
      C.        Events Prior to Liquidation Filing Date ......................................................................................... 10
III.        TRANSCARE’S HISTORICAL AND PROJECTED FINANCIAL
            PERFORMANCE ............................................................................................................................. 17
      A.        Historical Financial Performance .................................................................................................. 17
      B.        Projected Financial Performance ................................................................................................... 19
           1.        January 7, 2016 Preliminary Plan ............................................................................................... 20
           2.        January 27, 2016 Carl Marks Turnaround Plan .......................................................................... 24
           3.        January 28, 2016 Executive Summary Updates by Mr. Greenberg to Carl Marks
                     Turnaround Plan ......................................................................................................................... 25
           4.        February 24, 2016 NewCo Model............................................................................................... 25
      C.        Capital Needs ................................................................................................................................. 26
IV.         OPERATING VALUES ................................................................................................................... 27
      A.        Introduction .................................................................................................................................... 27
      B.        Valuations Based on Industry Multiples Identified by Ms. Tilton................................................. 30
      C.        Valuations Based on Potential Offers for Assets ........................................................................... 30
      D.        Ms. Tilton’s Foreclosure and Buy-Out Transaction ...................................................................... 31
      E.        Summary ........................................................................................................................................ 31
V.          LIQUIDATION VALUE AFTER FEBRUARY 24, 2016 ............................................................... 32
VI.         DIFFERENCE BETWEEN OPERATING VALUES AND LIQUIDATION
            VALUE ............................................................................................................................................. 33
      A.        Measuring the Difference .............................................................................................................. 33
VII. CONCLUSION ................................................................................................................................. 34


                                                                                    ii
                                                                                                                              EXPERT REPORT OF
                                                                                                                     JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                                                               IN RE: TRANSCARE CORPORATION, ET AL.

                                                                              A0834
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 55 ofEx.
                                                                        2431                Pg
                                   4 of 71




I.     INTRODUCTION

       A.     QUALIFICATIONS

       1.     My name is Jonathan Arnold. I am an employee of Chicago Economics

Corp. and specialize in the application of economics to legal and regulatory disputes.

Prior to my current position, I served as Chief Economist at the New York State Office of

the Attorney General (the “OAG”). In this role, I served as senior policymaker on

economics questions for the Attorney General -- covering Economic Justice, Criminal

Justice, and Social Justice -- as well as (i) overseeing economic analyses of key matters, (ii)

retaining and supervising outside expert witnesses, and (iii) integrating economic

analysis with legal analysis at the OAG. I have also taught economics at a number of

schools, including The University of Chicago (in both the Booth School of Business and

the Department of Economics).

       2.     I earned a Ph.D. in Economics and M.B.A. from the University of Chicago’s

Booth School of Business and a B.A. from the University of Chicago. In addition, I am a

Certified Public Accountant, registered in Illinois.

       3.     During my professional career, I have conducted economic analyses on a

variety of valuation, economics, and accounting topics and offered expert testimony in

the form of live testimony in numerous court and arbitration proceedings, depositions,

expert reports, and affidavits. In my work, I regularly analyze questions relating to




                                              1

                                                                               EXPERT REPORT OF
                                                                      JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0835
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 56 ofEx.
                                                                        2431                  Pg
                                   5 of 71


valuation, and the calculation of damages. My curriculum vitae, attached as Appendix A,

summarizes my qualifications and contains information relating to my previous

employment, affiliations, testimony, and publications.1

       B.     ASSIGNMENT

       4.     I have been asked by counsel for Salvatore LaMonica, acting in his capacity

as Chapter 7 Trustee for the Estates of TransCare Corporation, et al. (“Plaintiff”) to

examine economic evidence and perform an analysis of the implied valuations of

TransCare Corporation (“TransCare” or “Company”) at four points during January and

February 2016.2 The valuations rely on models and projections prepared by TransCare,

employees of Patriarch Partners, LLC or affiliated companies (“Patriarch”), and

TransCare advisor Carl Marks & Co. Inc. (“Carl Marks”). These dates are: (i) January 7,

2016; (ii) January 27, 2016; (iii) January 28, 2016; and (iv) February 24, 2016. January 7,

2016 is the day that Patriarch Director Michael Greenberg (“Mr. Greenberg”) sent

TransCare advisor Carl Marks his updates to the TransCare 2016 preliminary plan.

January 27, 2016 is the day Carl Marks issued its “Turnaround Plan” for TransCare).



1   Chicago Economics Corp. is compensated for my time spent on this matter at a rate of $950
    per hour. I was assisted by Coherent Economics, LLC, which is compensated for time spent
    by its staff members working under my direction on this matter. Compensation is not
    contingent on the outcome of this proceeding.
2   I understand that Mr. LaMonica, acting in his capacity as Chapter 7 Trustee for the Estates of
    TransCare Corporation, et al. (“Plaintiff”) is claiming damages suffered by TransCare
    Corporation, et al. (“Debtors”) as a result of, among other acts detailed in the amended
    complaint, Lynn Tilton’s alleged breach of the duty of loyalty while acting as the sole member
    of TransCare’s Board of Directors. See Amended complaint, In re TransCare Corporation, et.
    al (Case No. 16-10407) on November 28, 2018 (“Complaint”).

                                                2
                                                                                 EXPERT REPORT OF
                                                                        JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                  IN RE: TRANSCARE CORPORATION, ET AL.

                                            A0836
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 57 ofEx.
                                                                        2431                Pg
                                   6 of 71


January 28, 2016 reflects the day of Mr. Greenberg’s updates to the Turnaround Plan and

his “Executive Summary” to be shared with Lynn Tilton (“Ms. Tilton”). February 24, 2016

the latest date for which I have seen documents updating Patriarch’s model.3

      5.      I understand that, subsequent to February 24, 2016 (the “Liquidation Filing

Date”), the assets of TransCare were in fact liquidated, through the bankruptcy

liquidation process, for a total consideration of approximately $19.2 million (the

“Liquidation Value”).

      6.      My analysis included a review and analysis of certain documents, produced

in the course of this dispute, that provide insight into the historical performance and

forecasted outlook for TransCare.4 To estimate the value of TransCare, I use TransCare’s

financial forecasts as prepared during January 2016 and February 2016. I then use the

TransCare, Patriarch, and Carl Marks models, which I discuss in detail below, to assess

the implied valuation of TransCare if it had pursued an orderly asset sale or continued

operations as a going concern instead of entering into the forced Liquidation. See Section

V for further discussion.

      C.      SUMMARY OF OPINIONS

      7.      As a result of my analyses, I have reached the following opinions, which I



3   This is the last update to Patriarch’s model as shared with insurance broker Lockton
    Companies (“Lockton”). It assumes that the Paratransit, Hudson Valley, and Pittsburgh
    business segments – termed “NewCo” – would transfer to the newly incorporated
    Transcendence Transit, Inc. and that the remaining assets -- “OldCo” – would be liquidated
    in a wind down.
4   I understand discovery in this case is ongoing and I may supplement this report to reflect
    material new information that I become aware of.
                                              3
                                                                               EXPERT REPORT OF
                                                                      JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0837
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 58 ofEx.
                                                                        2431                Pg
                                   7 of 71


hold to a reasonable degree of certainty:

               The Operating Values (as defined below at paragraph 10) based on January
                2016 projections for TransCare in its entirety (“WholeCo”) range from $35.3
                million to $86.5 million;

               The Operating Value based on February 2016 projections for selected assets
                (“NewCo”) ranges from $22.7 million to $39.1 million;

               The difference between TransCare’s Operating Values based on January
                2016 projections for WholeCo and the Liquidation Value is between $16.1
                million and $67.3 million; and

               The difference between TransCare’s Operating Value based on February
                2016 projections for NewCo and the Liquidation Value is between $17.0
                million and $33.4 million.


       8.       In forming my opinions, I reviewed and considered the materials produced

in this litigation as well as publicly available information. The materials I relied upon in

forming my opinions are listed in Appendix B.

       9.       I analyzed historical and projected financial models, results, business plans,

presentations and updates to TransCare’s Board concerning TransCare that were created

by TransCare, Carl Marks, and Patriarch employees. These materials have helped me to

understand contemporaneous beliefs of the financial outlook of TransCare and its capital

needs to continue as a going concern. Finally, I have performed valuations of TransCare

as a going concern up to the Liquidation Filing Date (“Operating Values”). I compute the

differences between each of TransCare’s valuation as of the pre-Liquidation dates listed




                                               4
                                                                               EXPERT REPORT OF
                                                                      JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                IN RE: TRANSCARE CORPORATION, ET AL.

                                            A0838
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 59 ofEx.
                                                                        2431                 Pg
                                   8 of 71


above and the Liquidation Value.5

        10.     The balance of this report is organized as follows: In Section II, I review the

documentary record showing TransCare’s history, business model and organization, the

relevant parties in this matter, and the events leading up to TransCare’s Chapter 7

liquidation.     Section III contains TransCare’s historical and projected financial

performance at various points leading up to the Liquidation Filing Date. In Section IV I

describe the methodologies and inputs for my analyses of the Operating Values of

TransCare. In Section V, I describe the Liquidation Value of TransCare. Section VI

discusses the difference between the Operating Values and the Liquidation Value. Section

VII contains a brief statement of my conclusions.


II.     BACKGROUND

        11.     In this section, I provide background information relevant to my economic

analysis of the Operating Value of TransCare and summarize the different parties in this

matter.

        A.      TRANSCARE CORPORATION

        12.     TransCare was founded in 1993 to create a business of providing paratransit

services for both emergency and non-emergency patients and individuals with




5     For Patriarch’s February 24, 2016 “NewCo” model, which includes selected TransCare assets
      and is defined in detail below, I compute the difference between the implied valuation of
      NewCo and the Liquidation Value attributable to only those assets contemplated by Ms.
      Tilton and Patriarch to be part of NewCo.

                                               5
                                                                                EXPERT REPORT OF
                                                                       JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                 IN RE: TRANSCARE CORPORATION, ET AL.

                                            A0839
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 60 ofEx.
                                                                        2431                       Pg
                                   9 of 71


disabilities.6 TransCare provided these services to both (i) healthcare facilities and (ii)

municipalities.7

        13.     In September 2002, TransCare filed for Chapter 11 bankruptcy protection

with a pre-planned reorganization plan. At that time, Ark II CLO 2001-1, Limited, which

I discuss below, was its lead lender through approximately $34.0 million in one secured

claim with interest.8 TransCare emerged from Chapter 11 bankruptcy in July 2003.9

        14.     As of 2015, TransCare held itself out as a large healthcare transportation

service.10 By mid-2015, TransCare owned a fleet of over 600 ambulances, buses, vans and




6    TransCare (July 20, 2015). TransCare Announces Two Significant Milestones. $130 Million
     Contract Renewal with the New York City Transit Authority. New Amendment to its Lender
     Agreement. BusinessWire.
7    Specifically, “to acute care hospitals, skilled nursing or sub-acute care facilities, outpatient
     centers, clinics, medical specialty service facilities, long-term care facilities and transit
     authorities throughout the mid-Atlantic region.” TransCare Corporation and Subsidiaries
     Consolidated Financial Statements Year Ended December 31, 2013 (“2013 Audited Financial
     Statements”) (TRANSCARE00062782 – 801) at 9. I understand these to be the last audited
     financial statements for TransCare.
8    Schedules of Assets and Liabilities entered on September 20, 2002 before the U.S. Bankruptcy
     Court of the Southern District of New York (Chapter 11 Case No. 02-14385 (RDD)).
9    Glover, L. (July 7, 2003). TransCare set to emerge from Ch. 11. Pittsburgh Business Times.
10   Specifically, “one of the largest privately-held providers of healthcare transportation services
     in the United States with operations in New York (including New York City, Long Island
     and Hudson Valley), Delaware Valley (including Philadelphia and Delaware), Baltimore and
     Pittsburgh.” See, TransCare Announces Two Significant Milestones. $130 Million Contract
     Renewal with the New York City Transit Authority. New Amendment to its Lender
     Agreement. BusinessWire (July 20, 2015). The article further notes that TransCare provides
     “a full range of medical services including: emergency ambulance services (911) in New York
     City and Hudson Valley, non-emergency and critical care ambulance services in all its
     markets, paratransit services in New York City (Access-A-Ride program), shuttle services for
     hospitals, nursing homes, adult day care and other health care facilities in all its markets, call
     center services for hospitals and clinics in all its markets.”

                                                   6
                                                                                     EXPERT REPORT OF
                                                                            JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                      IN RE: TRANSCARE CORPORATION, ET AL.

                                               A0840
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 61 ofEx.
                                                                        2431                Pg
                                   10 of 71


paratransit vehicles and employed 1,900 full and part-time employees.11

       15.     During January and February 2016, TransCare, along with Patriarch and

advisor Carl Marks, identified investment and internal organization needs with an

emphasis on improving the size and quality of its fleet through vehicle purchases or

leases in order to continue to operate as a going concern.12 Notwithstanding these efforts,

TransCare filed for Chapter 7 bankruptcy liquidation on February 24, 2016.13

       B.      OTHER RELEVANT PARTIES

               1.     Defendants

                      a)     Lynn Tilton

       16.     At all times relevant to my analysis, Defendant Ms. Tilton was the sole

member of the Board of Directors of TransCare. A broad set of TransCare’s executive

decisions required Ms. Tilton’s direct approval, including: (1) approving annual or

interim operating plans and capital budgets; (2) forming joint ventures; (3) negotiating or


11   “TransCare Announces Two Significant Milestones. $130 Million Contract Renewal with the
     New York City Transit Authority. New Amendment to its Lender Agreement.” BusinessWire
     (July 20, 2015)
12   E-mail from Mr. Greenberg to Carl Landeck and Jonathan Killion, dated January 7, 2016
     (CM_TC2018_0003369 at CM_TC2018_0003369) and CM_TC2018_0003376 (collectively,
     “January 7, 2016 Preliminary Plan”); E–mail from Marc Pfefferle to Mr. Greenberg et al.,
     dated January 27, 2016 and attached Carl Marks 2016 Plan Executive Summary dated January
     27, 2016 (CM_TC2018_0002108–24) (“January 27, 2016 Carl Marks Turnaround Plan”); E-mail
     from Mr. Greenberg to himself dated January 28, 2016 (PP-TRBK0013259-74) and PP-
     TRBK0013273 (collectively, “January 28, 2016 Update to Carl Marks Turnaround Plan”); E-
     mail from Mr. Greenberg to Todd Trent, dated February 24, 2016 (PP-TRBK0086219 at PP-
     TRBK0086219), PP-TRBK0004527 and PP-TRBK0019229 (collectively “February 24, 2016
     NewCo Model”).
13   Complaint at para. 103; Noto, A. (February 25, 2016). Private ambulance service backed by
     “Wonder Woman of Wall Street” files bankruptcy. New York Business Journal Online.
                                              7
                                                                               EXPERT REPORT OF
                                                                      JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0841
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 62 ofEx.
                                                                        2431                   Pg
                                   11 of 71


committing to terms relating to the acquisition, disposition or sale of the entire company

or any of its assets; (4) entering into contracts (including financing or loan contracts); (5)

committing to any capital expenditure not contemplated in the approved annual plan; (6)

writing off or disposing of inventory; (7) agreeing to make charitable contributions; (8)

entering into related party transactions; (9) replacing auditors or tax preparers; (10)

engaging counsel; (11) settling claims; (12) engaging consultants; (13) initiating,

terminating, or changing employment contracts of the CEO and direct reports; (14)

modifying sales incentives; (15) issuing or granting equity; (16) granting a lien or

encumbering any company asset; (17) adding or removing Board members; (18)

appointing directors or officers; and (19) disclosing financials or shareholder information

of TransCare to any third parties.14

                       b)     Patriarch Defendant Entities

        17.    Defendant Patriarch Partners Agency Services, LLC (“PPAS”) was owned

and managed by Ms. Tilton. PPAS keeps custodial relationships with and serves as the

agent for the lender groups to the Patriarch portfolio companies.15

        18.    Defendant Patriarch Partners Management Group, LLC was owned and

managed by Ms. Tilton. It employed Patriarch employees who focused on managing and




14   Complaint at para. 9; TransCare Corporation Written Consent of the Sole Director
     (“TransCare Authority Matrix”) dated July 10, 2012; E-mail from Mr. Stephen to Mr. Leland
     et al. dated February 5, 2015 (PP-TRBK0087751).
15   Deposition of Ms. Tilton dated October 29, 2018 (“Tilton Deposition”) at p. 19.

                                                8
                                                                                  EXPERT REPORT OF
                                                                         JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                   IN RE: TRANSCARE CORPORATION, ET AL.

                                             A0842
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 63 ofEx.
                                                                        2431                  Pg
                                   12 of 71


restructuring Patriarch’s portfolio companies.16

        19.    Defendant Patriarch Partners, LLC was founded by Ms. Tilton. Ms. Tilton

is the company’s Chief Executive Officer (“CEO”).17

        20.    Defendant Ark II CLO 2001-1, Ltd. (“Ark II”) is solely owned by Ms. Tilton

and functions both as an equity owner and lender to the Patriarch portfolio companies.

Ms. Tilton describes Ark II, a lender to TransCare, as her personal investment account.18

        21.    Defendants Transcendence Transit, Inc. and Transcendence Transit II, Inc.

(collectively, “Transcendence” or “NewCo”) were incorporated in the state of Delaware

on February 10, 2016.19 On February 24, 2016, Ms. Tilton, acting in her capacity as the sole

Director of TransCare, signed a written consent to transfer and assign TransCare’s

Access-A-Ride transportation agreement with the New York City Transit Authority

(“MTA Contract”) to Transcendence Transit II, Inc.20 Transcendence Transit Inc. was the

holding company of Transcendence Transit II, Inc. and other selected operating

subsidiaries.21

        22.    Exhibit 1 illustrates the flow of management fees, interest payments, and


16   Tilton Deposition at pp. 16-17.
17   Tilton Deposition at p. 11.
18   Tilton Deposition at p. 19-20.
19   Certificate of Incorporation for Transcendence Transit, Inc., dated February 10, 2016 (PP-
     TRBK0015293); Certificate of Incorporation for Transcendence Transit II, Inc., dated February
     10, 2016 (PP-TRBK0015289).
20   TransCare New York Inc., Written Consent of the Sole Director dated February 24, 2016
     (TRANSCARE00231115-116).
21   E-mail from Mr. Greenberg to Don Arrowood et al. dated February 10, 2016 at 1 (PP-
     TRBK0027756 – PP-TRBK0027758).
                                                9
                                                                                 EXPERT REPORT OF
                                                                        JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                  IN RE: TRANSCARE CORPORATION, ET AL.

                                             A0843
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 64 ofEx.
                                                                        2431                  Pg
                                   13 of 71


equity and loan funds between TransCare, Tilton-controlled Patriarch entities and

investment funds, and outside equity and loan investors at all relevant times to my

analysis.

        23.    Exhibit 2 illustrates Ms. Tilton’s various roles within the Patriarch business

structure in the period relevant to my analysis, as identified in her deposition testimony.

        C.     EVENTS PRIOR TO LIQUIDATION FILING DATE

        24.    On January 19, 2015, Glenn Leland (“Mr. Leland”) was appointed as

TransCare’s CEO.22       Shortly after assuming this position, he was provided with

TransCare’s Authority Matrix, which stated that TransCare’s Board (i.e., Ms. Tilton)

authorized the CEO to:

        approve, adopt, authorize, agree or enter into contracts, commitments, agreements
        and undertakings… on behalf of the Corporation, subject, however to obtaining
        approval and authorization… by the Designated Executive or the full Board…23

        25.    Patriarch’s Senior Director (Legal) Brian Stephen (“Mr. Stephen”) informed

Mr. Leland that there was no Designated Executive.24 Instead, Mr. Stephen instructed

Mr. Leland that:

        [t]here is room to operate but it would probably be easier to discuss plans [with
        Ms. Tilton] as they arise since it is difficult to understand how [the Authority
        Matrix] works tougher [sic] in a vacuum.25


22   Mr. Leland Offer Letter (TRANSCARE00074331).
23   TransCare Authority Matrix at 1.
24   E-mail from Mr. Stephen to Mr. Leland et al. dated February 5, 2015 (PP-TRBK0087751)
     stating “[t]he company does not have a Designated Executive as this time.”
25   E-mail from Mr. Stephen to Mr. Leland et al. dated February 5, 2015 (PP-TRBK0087751). In
     citing an example of the type of executive decision that would require Ms. Tilton’s approval,

                                                10
                                                                                 EXPERT REPORT OF
                                                                        JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                  IN RE: TRANSCARE CORPORATION, ET AL.

                                             A0844
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 65 ofEx.
                                                                        2431               Pg
                                   14 of 71




       26.    Among other things, Mr. Leland was tasked with assessing TransCare’s

challenges and overseeing improvements to its operations.26 From January 19, 2015 until

his departure on or around January 7, 2016, Mr. Leland periodically provided operational

information and forecasts to representatives at Patriarch, typically in the form of “plans”

or “updates.” These plans, which are described further below, identify the challenges

facing TransCare, as well as management’s view of (frequently urgent) capital needs

required to maintain and improve its operations. They also contain forecasts concerning

relevant operating metrics for TransCare.

       27.    During this period, Ms. Tilton or her representatives at Patriarch were

provided with updates on TransCare’s performance and its central obstacles to improved

performance. For example, on February 19, 2015, Mr. Greenberg shared an executive

update with Ms. Tilton describing that “[the] business ha[d] deteriorated over the past 7

months of 2014 from average monthly revenue and EBITDA for 1st 5 months of $11.0MM

and $450k, respectively.”27 He further explained that:

       [T]he primary difference [with 2013] is an increase in fleet compensation costs
       from 47% of revenue to 51% of revenue due primarily to challenges with the age
       of the fleet resulting in more time on task which increases the compensation to
       revenue ratio. The Transit business is intact and performed consistently in 2014 vs.
       2013 but there is concern about the upcoming renewal due to the company’s
       financial position and a lack of support from the procurement group. We want to


     Mr. Stephen stated that: “[w]e are absolutely sure that Lynn would want to know and
     approve the company’s exploration of other financing sources….”
26   Mr. Leland Offer Letter (TRANSCARE00074331).
27   E-mail from Mr. Greenberg to Ms. Tilton dated February 19, 2015 (PP-TRBK0042324 – 25).

                                             11
                                                                              EXPERT REPORT OF
                                                                     JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                               IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0845
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 66 ofEx.
                                                                        2431               Pg
                                   15 of 71


        make you aware of the liquidity challenges but have told the management team
        that we cannot meet until the plan is completed.28

        28.     On January 25, 2015, Mr. Leland shared an update with Ms. Tilton

identifying the following challenges to TransCare’s performance: (a) “strained” cash

flows, (b) depleted credit capacity on a revolving credit facility provided by Wells Fargo

(the “Wells Fargo ABL Facility”), which had been in breach of its covenants for a year, (c)

an unreliable fleet with only 60 percent of ambulances operable, leading to poor on-time

performance, (d) lost clients and reduced market share, (e) delayed vendor payments,

and (f) a “non-viable” recovery plan in place.29

        29.     Throughout 2015, TransCare received several inquiries regarding a possible

sale of itself or some of its key assets. Exhibit 3 summarizes the indications of interest

received by TransCare between February and December 2015. For example, between

February and July 2015, RCA Emergency Medical Services’ (“RCA”) Chief Operating

Officer (“COO”) Mike Weinberger (“Mr. Weinberger”) separately contacted TransCare

Chief Financial Officer (“CFO”) Mark Bonilla (“Mr. Bonilla”), Mr. Leland and Ms. Tilton

to inquire about purchasing either TransCare as a whole or specific assets, or entering

into an operational management agreement. RCA consistently expressed that, subject to

due diligence, “RCA is prepared to offer up to eight times the EBITDA.”30 Also, in


28   E-mail from Mr. Greenberg to Ms. Tilton dated February 19, 2015 (PP-TRBK0042324 – 25).
29   Plaintiff’s Exhibit 84.
30   E-mail from Mr. Weinberger to Ms. Tilton dated February 10, 2015 (PP–TRBK0033683); E-
     mail from Mr. Weinberger to Mr. Leland dated February 20, 2015 (TRANSCARE00195974);
     E-mail from Mr. Weinberger to Mr. Bonilla and Mr. Leland dated February 18, 2015

                                             12
                                                                              EXPERT REPORT OF
                                                                     JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                               IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0846
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 67 ofEx.
                                                                        2431                 Pg
                                   16 of 71


February, July and December 2015, National Express, LLC indicated an interest in

purchasing TransCare’s MTA Contract. See Exhibit 3.

       30.     On September 29, 2015, Mr. Bonilla resigned as CFO from TransCare.31

       31.     On January 7, 2016, Mr. Leland departed as CEO from TransCare.32

       32.     After Mr. Leland’s departure, TransCare had neither a designated CEO nor

CFO on its executive management team.

       33.     As of January 15, 2016, Ms. Tilton committed a $6.5 million loan to

TransCare via her Ark II personal investment vehicle (“Ark II Agreement”).33 Carl Marks

prepared a TransCare turnaround plan on January 27, 2016, saying “[t]he message is a

difficult one, but I believe accurate.”34 This plan was prepared for and shared with Ms.

Tilton.35 The 2015 income statement from this plan indicates that TransCare generated




     (TRANSCARE00004048 - 49); E-mail from Mr. Weinberger to Ms. Tilton dated March 3, 2015
     (PP-TRBK0090486 – 87); E-mail from Mr. Leland to Ms. Tilton dated March 7, 2015 (PP-
     TRBK0071446 – 50); E-mail exchange between Mr. Greenberg, Mr. Pelissier, Mr. Whalen, and
     Mr. Leland dated July 9, 2015 (PP-TRBK0033600 – 02).
31   Mr. Bonilla’s Out of Office AutoReply stating: “Please be aware that my consulting
     agreement ended with the company as of 2016, and that I have elected not to return to
     employment in my former role as CFO, which was terminated on 9/29/2015.”
     (TRANSCARE00043758-9).
32   E-mail from Mr. Leland to Randy Jones dated January 8, 2016 (PP-TRBK0019062-63).
33   Credit Agreement of TransCare Corporation dated January 15, 2016 among TransCare
     Corporation and Ark II CLO 2001-1, Limited (CURTIS_000521 – 46).
34   E-mail from Mr. Greenberg to Marc Pfefferle dated January 27, 2016 (PP-TRBK0024842-43).
35   The e-mail from Melissa Provost to Mr. Greenberg dated January 28, 2016 (WF_TC_00003874)
     references a prior day’s budget meeting with Ms. Tilton. Additionally, the e-mail from Mr.
     Greenberg to Marc Pfefferle dated January 27, 2016 (PP-TRBK0024842) indicates that the Carl
     Marks plan was intended for Ms. Tilton.

                                               13
                                                                                EXPERT REPORT OF
                                                                       JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                 IN RE: TRANSCARE CORPORATION, ET AL.

                                            A0847
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 68 ofEx.
                                                                        2431                  Pg
                                   17 of 71


negative EBITDA for the months of October through December of 2015, a reversal of the

strong gains (reflected by positive EBITDA) made in April through June of 2015.

        34.    On February 7, 2016, Carl Marks Managing Director Carl Landeck (“Mr.

Landeck”) sent an e-mail to Ms. Tilton directly explaining the need for additional funding

in the week to come.36 Mr. Stephen reached out to Curtis, Mallet-Prevost, Colt & Mosle

LLP (“Curtis Mallet”) on February 9, 2016 for assistance in filing Chapter 11 bankruptcy

on behalf of TransCare.37 On February 15, 2016, in response to a proposed Debtor-In-

Possession (“DIP”) budget from Carl Marks, Ms. Tilton wrote that, “not I nor the Zohar

funds will be providing any additional cash going into the bankruptcy unless it is rolled

into the DIP as first cash out.”38 A spreadsheet dated February 16, 2016 by Patriarch’s

Controller, Carlos Mercado, indicated that only approximately $1.9 million had been

transferred to TransCare under the Ark II Agreement as of that date.39

        35.    On February 10, 2016, Transcendence Transit, Inc. and Transcendence

Transit II, Inc. were incorporated in Delaware.40 TransCare’s Glen Youngblood (“Mr.




36   E-mail from Mr. Landeck to Ms. Tilton dated February 7, 2016 (PP-TRBK0022363-65).
37   E-mail from Lynn P. Harrison III to Mr. Stephen dated February 9, 2016 (PP-TRBK0051881-
     83).
38   E-mail from Ms. Tilton to Mr. Landeck dated February 15, 2016 (CM_TC2018_0008781-2).
39   Tilton Deposition Exhibit 106; PP-TRBK0019089.
40   Certificate of Incorporation for Transcendence Transit, Inc., dated February 10, 2016 (PP-
     TRBK0015293); Certificate of Incorporation for Transcendence Transit II, Inc., dated February
     10, 2016 (PP-TRBK0015289).

                                                14
                                                                                 EXPERT REPORT OF
                                                                        JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                  IN RE: TRANSCARE CORPORATION, ET AL.

                                             A0848
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 69 ofEx.
                                                                        2431                  Pg
                                   18 of 71


Youngblood”) was named “director” of both corporations the same day.41 Messrs.

Youngblood and Greenberg discussed in emails that day that Transcendence Transit II,

Inc. would operate the Paratransit business segment and that Transcendence Transit, Inc.

would be comprised of Transcendence Transit II, Inc. and the Hudson Valley, Pittsburgh,

Maryland, and Westchester business segments.42 Also on February 10, 2016, Patriarch

employees: (a) reached out to insurance broker Willis Towers Watson (“Willis”) to add

the two new entities to Patriarch’s global Directors and Officers (“D&O”) liability

insurance policy; (b) applied for and obtained an Employer Identification Number from

the Internal Revenue Service for each entity; and (c) provided both Willis and Lockton

with “insurance information requested.”43 On February 14, 2016, Patriarch’s Platform

Leader Jean Luc Pelissier (“Mr. Pelissier”) sent a “[p]rogress and action list” to Patriarch

and TransCare officials, including Ms. Tilton, detailing what needed to be done in

connection with the bankruptcy and transition to the Transcendence entities, as well as

who needed to do it, and by what date it should be done.         44   The list had several items


41   Organization Action in Writing of Incorporator for Transcendence Transit, Inc., dated
     February 10, 2016 (PP-TRBK0015295); Organization Action in Writing of Incorporator for
     Transcendence Transit II, Inc., dated February 10, 2016 (PP-TRBK0015291).
42   E-mails between Mr. Youngblood and Mr. Greenberg, dated February 10, 2016 (PP-
     TRBK0006471).
43   Email from Carlos Mercado to Willis (PP-TRBK0015312); Internal Revenue Service Notice
     addressed to Transcendence Transit, Inc., dated February 10, 2016 (PP-TRBK0015306);
     Internal Revenue Service Notice addressed to Transcendence Transit II, Inc., dated February
     10, 2016 (PP-TRBK0015309); E–mail from Mr. Greenberg to Don Arrowood et al. dated
     February 10, 2016 at 1 (PP–TRBK0027756 – PP–TRBK0027758); E–mail from Mr. Greenberg
     to Robert Siegel et al. dated February 10, 2016 at 1 (PP–TRBK0027792 – PP–TRBK0027794).
44   E-mail from Mr. Pelissier to Ms. Tilton al., dated February 14, 2016 (PP-TRBK0091282).

                                               15
                                                                                EXPERT REPORT OF
                                                                       JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                 IN RE: TRANSCARE CORPORATION, ET AL.

                                            A0849
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 70 ofEx.
                                                                        2431                  Pg
                                   19 of 71


that were marked “TBD” with regards to ownership and completion date, including

printing and distributing employee transfer letters, “[a]dvis[ing] the MTA unions and

obtain[ing]    support    prior   to   employees     [sic]   transfers,”   holding    employee

communication meetings in OldCo and NewCo, and “[i]ssu[ing] Worker Adjustment and

Training Notification (“WARN”) notice to all Old Co employees.”45

       36.     If Ms. Tilton’s efforts to transfer NewCo assets to Transcendence had

proceeded as planned, NewCo assets would have been operated within Transcendence

as a going concern (the “Foreclosure and Buy-Out Transaction”).46 Exhibit 4 shows that

the transaction contemplated: (i) rolling over $2.1 million in funding from Ark II from

TransCare to Transcendence (including approximately $0.2 million in vehicle purchases

to be owned by Ark II); (ii) infusing $10.0 million in new working capital from Ark II; (iii)

a $10 million credit bid converting existing lenders’ outstanding $43.6 million debt in

TransCare into $10.0 million in Transcendence equity, implying consideration to existing

lenders of approximately 23 cents on the dollar (that is, $10.0 million divided by $43.6

million).47 This contemplated transaction assumed a NewCo value of $22.1 million. See

Exhibit 4.

       37.     On February 24, 2016, Patriarch employees corresponded under the



45   E-mail between Mr. Pelissier et al., dated February 14, 2016 (PP-TRBK0091282).
46   Tilton Deposition at p. 79-81. Ms. Tilton stated that “That was the deal; $12 million of new
     money and $10 million of credit bid, the MTA contract, assets, Pennsylvania, and Hudson
     County [sic].”
47   Tilton Deposition at pp. 97-143 and Exhibit 106; PP-TRBK0019089.

                                               16
                                                                                 EXPERT REPORT OF
                                                                        JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                  IN RE: TRANSCARE CORPORATION, ET AL.

                                             A0850
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 71 ofEx.
                                                                        2431                    Pg
                                   20 of 71


apparent assumption that the NewCo TransCare assets would be successfully transferred

to the Transcendence entities, and Ms. Tilton approved of the assignment agreement

transferring the MTA Service Agreement to Transcendence Transit II, Inc. on that day.48

Nonetheless, on February 26, 2016, Carlos Mercado wrote to Chris Hill, Senior Vice

President of Corporate Banking at BB&T, that Patriarch was “unsuccessful in the [their]

efforts to establish a foundation for restructuring of the company as Transcendence

Transit” and that “all work on [BB&T’s] end with respect to the establishment of bank

accounts…should cease immediately.”49


III.      TRANSCARE’S HISTORICAL AND PROJECTED FINANCIAL
          PERFORMANCE

          A.     HISTORICAL FINANCIAL PERFORMANCE

          38.    TransCare generated annual net service revenue of between $118.9 million

and $152.1 million from 2009 through the last twelve months ending October 2015.50 See

Exhibit 5. Average annual net service revenue was $135.6 million during this period. Net

service revenue peaked at $152.1 million in 2010, and declined in the following years. As

Exhibit 5 shows, by October 2015 (the last available date for which TransCare provided

consolidated financial statements), the net service revenue for the last twelve months was

$118.9 million.



48     TransCare New York, Inc. Written Consent of the Sole Director, dated February 24, 2016.
49     E-mail between Carlos Mercado and Chris Hill, dated February 26, 2016 (PP-TRBK0089542).
50     I understand that TransCare did not obtain audited financial statements for fiscal years 2014
       and thereafter.
                                                  17
                                                                                   EXPERT REPORT OF
                                                                          JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                    IN RE: TRANSCARE CORPORATION, ET AL.

                                               A0851
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 72 ofEx.
                                                                        2431              Pg
                                   21 of 71


       39.    TransCare also reported and analyzed financial performance by region:

New York Core, Transit, Maryland, Main Line, Pittsburgh, New York 911, and Hudson

Valley. For the five months ending May 2015, TransCare’s New York 911 segment

reported $14.0 million (or 27.9 percent of total revenues), followed by Transit reporting

$13.5 million in revenues (representing 27.0 percent of total revenues), and then by New

York Core reporting $9.0 million (or 17.9 percent of total revenues).51

       40.    TransCare reported historical average annual EBITDA of $5.1 million for

the period 2009 to the last twelve months ending October 2015, with considerable year-

to-year variability. See Exhibit 6. As the exhibit shows, TransCare’s annual EBTIDA

exceeded $7.0 million in the years 2009 (EBITDA of $9.1 million), 2010 (EBITDA of $7.7

million), 2012 (EBITDA of $8.9 million), and 2013 (EBITDA of $7.2 million).               Yet

TransCare generated EBITDA of only $0.9 million in 2011, $0.5 million in 2014, and $1.4

million for the last twelve months ending October 2015. See Exhibit 6.

       41.    Exhibit 7 shows EBITDA over the last twelve months for each of the months

from November 2014 through October 2015. As the exhibit shows, TransCare’s financial

performance improved during the second half of 2015 through October 2015. See Exhibit

7.

       42.    At the region level for the five months ending May 2015, four segments

were profitable: New York 911 (achieving $2.4 million EBITDA), Transit (achieving $1.7

million EBITDA), Hudson Valley ($0.9 million EBITDA), and Pittsburgh (achieving $0.2


51   E-mail from Mr. Greenberg to Ms. Tilton dated July 3, 2015 (TRANSCARE00007937).
                                            18
                                                                             EXPERT REPORT OF
                                                                    JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                              IN RE: TRANSCARE CORPORATION, ET AL.

                                          A0852
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 73 ofEx.
                                                                        2431              Pg
                                   22 of 71


million EBITDA). Corporate overhead reduced EBITDA by $2.3 million, resulting in

overall EBITDA of $1.0 for this five-month period.52

       B.     PROJECTED FINANCIAL PERFORMANCE

       43.    The Preliminary Plan Mr. Greenberg shared with TransCare’s financial

advisor, Carl Marks, incorporated long-term annual projections of revenue and EBITDA.

See Exhibits 8 and 9. Patriarch representatives and Carl Marks also forecasted financial

models in January and February 2016 for the full year 2016. Patriarch additionally created

models in February 2016 – the so-called “NewCo” models -- that contemplate

performance projections for only certain assets. I have not seen documents in the

production indicating that TransCare continued to make its own forecasts from early

2016 through the Liquidation Filing Date. After January 7, 2016, TransCare had neither

a CEO nor CFO.

       44.    Because each of these parties – TransCare, Patriarch, and Carl Marks -- were

the most informed entities with respect to TransCare’s performance and its outlook

assuming that it was provided with sufficient capital to operate as a going concern, I treat

their projections as the best available contemporaneous information concerning the

TransCare’s prospects in the two months prior to the Chapter 7 filing. See Exhibits 8 and

9.

       45.    Exhibit 8 reports the projected annual EBITDA for the years 2016 through

2020 as presented in the January 7, 2016 Preliminary Plan and forecasts for full year 2016


52   E-mail from Mr. Greenberg to Ms. Tilton dated July 3, 2015 (TRANSCARE00007937).
                                             19
                                                                             EXPERT REPORT OF
                                                                    JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                              IN RE: TRANSCARE CORPORATION, ET AL.

                                          A0853
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 74 ofEx.
                                                                        2431                  Pg
                                   23 of 71


as presented in each of the plans or models prepared between January and February 2016

that I was able to identify in the production materials. Exhibit 9 summarizes the plans’

projected annual revenues. Exhibits 8 and 9 only report the results of models or plans

that were contemporaneously shared with third parties. Exhibit 10 indicates the entities

that received the plans or models developed between January and February 2016 that I

consider in my valuation.

       46.     While each plan or model varies in its underlying assumptions, the near-

uniform expectations that TransCare could improve its annual EBITDA by 2016 suggests

that there was a consensus (at least until February 2016) that TransCare had potential

value as a going concern.53 I describe below the underlying assumptions and key

projected metrics provided in each plan/model. I then apply these relevant projections

in Section IV when determining the implied value of TransCare under each plan/model

in the January 2016 to February 2016 period.

               1.     January 7, 2016 Preliminary Plan

       47.     On December 21, 2015, Messrs. Greenberg and Pelissier met with Wells


53   Wells Fargo representatives also stated their belief that TransCare was a viable company:
       [b]ecause the company was faltering, and it didn’t have the capital investment it needed
       today to sustain itself. And from my perspective, the company was actually a descent [sic]
       company, had great employees, it had a wonderful, you know, market share, had a lot of
       routes, you know, routes that were – that could’ve been probably serving the biggest
       Metropolitan area in the United States. And, but the company just was undercapitalized.
       It needed new cars, ambulances, vehicles systems, [short-term] cash, and it needed owners
       that were going to really put a massive investment in the company.
     Deposition of Mr. Husson dated November 12, 2018 (“Husson Deposition”) at p. 45.
     I also understand that Mr. Leland testified during his November 27, 2018 deposition (which
     has not yet completed as of the date of this expert report) that if TransCare had been
     sufficiently capitalized, it could have achieved value as a going concern.
                                               20
                                                                                 EXPERT REPORT OF
                                                                        JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                  IN RE: TRANSCARE CORPORATION, ET AL.

                                             A0854
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 75 ofEx.
                                                                        2431               Pg
                                   24 of 71


Fargo’s Loan Portfolio Manager John Husson (“Mr. Husson”) and Senior VP/Regional

Portfolio Manager Robert Strack (“Mr. Strack”) to discuss a long-term agreement to

extend the Wells Fargo ABL Facility. One of the components to reaching an agreement

was a mutually acceptable budget. Mr. Greenberg reported to Ms. Tilton that “Wells

Fargo would like to receive a budget [that] shows TransCare paying all expenses on a

current basis” and that “Wells Fargo would want a third-party consultant” who “would

report to the Board but Wells Fargo would have access to.”54 Subsequently, Wells Fargo’s

Vice President/Senior Relationship Manager Melissa Provost (“Ms. Provost”) requested

in an e-mail to Messrs. Greenberg and Pelissier “for the ‘Budget’ to be provided by

December 30, 2015 and subsequently reviewed by the Financial Advisor.”55

       48.     Carl Marks Advisors was hired as a third-party consultant to TransCare

Corporation on January 11, 2016.56 On January 7, 2016, Mr. Greenberg sent Carl Marks an

e-mail and attached model described as “updates to 2016 preliminary plan based on

yesterday’s discussion.”57 This is the earliest date in the document production I have

reviewed that shows collaboration between Patriarch and Carl Marks to develop a

TransCare budget to present to Wells Fargo.




54   E-mail from Mr. Greenberg to Mr. Pelissier dated December 21, 2015 (PP-TRBK0046839 at
     PP-TRBK0046839).
55   E-mail from Ms. Provost to Mr. Greenberg and Mr. Pelissier, dated December 23, 2015 (PP-
     TRBK0004093 at PP-TRBK0004093); Summary of Proposed Terms (PP-TRBK0004095 at PP-
     TRBK0004095).
56   Consulting Agreement (PP-TRBK0052000 at PP-TRBK0052001).
57   January 7, 2016 Preliminary Plan.
                                             21
                                                                              EXPERT REPORT OF
                                                                     JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                               IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0855
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 76 ofEx.
                                                                        2431             Pg
                                   25 of 71


       49.     The January 7, 2016 Preliminary Plan projected EBITDA for the fiscal year

2016 of $6.9 million. The Plan outlined a “peak need of close to $4.5MM” in funding

driven by: (i) $2.2 million in immediate requirements (including a $1 million New York

State Insurance Fund (“NYSIF”) payment and other obligations including payroll and

payroll taxes); (ii) $1.3 million for a 25 percent down payment on 40 vehicles; (iii) $1.0

million in other accounts payables necessary to open back up parts supplies and maintain

existing vehicles.58

       50.     Further, the Plan provided key operating assumptions, in addition to those

mentioned above, which included: (i) maintenance and payments of parts vendors in the

first quarter; (ii) a facility move to South Bronx to improve efficiency and volume (by up

to 30 percent); and (iii) additional MTA routes.59 The Plan assumed that the successful

implementation of these initiatives would result in TransCare’s gross margin percentage

improving from 28.6 percent to 32.1 percent.60

       51.     The January 7, 2016 plan is an iteration of the preliminary plan presented

to Wells Fargo in November 2015 and further developed by TransCare management

throughout December 2015.          These models, which were prepared by TransCare

management working with Messrs. Greenberg and Pelissier, followed the same




58   January 7, 2016 Preliminary Plan.
59   January 7, 2016 Preliminary Plan.
60   January 7, 2016 Preliminary Plan.

                                            22
                                                                            EXPERT REPORT OF
                                                                   JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                             IN RE: TRANSCARE CORPORATION, ET AL.

                                         A0856
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 77 ofEx.
                                                                        2431                  Pg
                                   26 of 71


framework and format as the January 7, 2016 Preliminary Plan.61

       52.     I note that the early December 2015 iterations that I have reviewed

forecasted a significantly higher 2016 EBITDA of between $10.5 million and $11.5 million

than the 2016 annual EBITDA forecasts found in any of the subsequent models that I

consider in my valuation of TransCare. See Exhibit 8.

       53.     TransCare     management       attributed   such    differences    in   projected

profitability between early December 2015 and early January 2016 to the “inaction by the

Board,” whose sole director remained Ms. Tilton.62 On January 3, 2016, Mr. Bonilla

expressed:

       For 6 weeks [Messrs. Greenberg and Pelissier] have delayed, asked for more
       data, and finally so much time elapsed we had to refresh all the numbers and
       company has almost shut down due to cash shortfall of $4mm by 12/31. We
       handled all inquiries, but they always came back looking for different result [sic].
       Now we have less than 24 hours at this juncture to get critical funds requested 45
       days ago and what has happened beyond that is we lost more than $4mm in
       potential EBITDA in 2016.




61   For example, Mr. Bonilla circulated internal TransCare financial models on December 1, 2015
     (TRANSCARE00107866-68) (“TransCare Business Model 2015 and 2016”), and December 3,
     2015 (TRANSCARE00107987-989) (“Final Revised 2016 Budget”). Mr. Bonilla later included
     Messrs. Greenberg and Pelissier as recipients of these models. Mr. Bonilla also sent a model
     version on December 17, 2015 (TRANSCARE00005770-771) (“TransCare Business Model
     2015 and 2016”). E-mail from Mr. Bonilla to Messrs. Leland, Wolf, and Greenberg dated
     December 13, 2015 and attached model (PP-TRBK0012469-70); Plaintiff’s Exhibit 115 (Email
     from Mr. Bonilla to Mr. Leland dated December 14, 2015 with an attached presentation
     “TransCare Wells Fargo Nov 16.pptx”).
62   E-mail from Mr. Bonilla to Messrs. Leland and Wolf dated January 3, 2016
      (TRANSCARE00005261 - 262).

                                               23
                                                                                 EXPERT REPORT OF
                                                                        JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                  IN RE: TRANSCARE CORPORATION, ET AL.

                                             A0857
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 78 ofEx.
                                                                        2431                Pg
                                   27 of 71


               2.     January 27, 2016 Carl Marks Turnaround Plan

       54.     On January 27, 2016, Carl Marks’ Partner Marc Pfefferle (“Mr. Pfefferle”)

circulated a preliminary executive summary that highlighted TransCare being at

“breaking point” and explained that Carl Marks had worked to “develop the most

accurate financial picture of TransCare possible given the limitations of TransCare’s

accounting systems and financial reporting.”63

       55.     Mr. Pfefferle explained that “[t]o have a chance of a turnaround, TransCare

needs an immediate incremental pledge of support from Patriarch totaling $7.5M+

excluding 2016 term interest” of which “$3.5M… is required over the next two weeks

including $1M this week to cover critical or unavoidable obligations to keep the business

running.”64 This capital infusion would allow for TransCare to achieve “a Q4 EBITDA

run rate of $2M+, which could support operations, capital lease payments and interest

obligations on a go-forward basis” and 2016 EBITDA of $5.0 million.65

       56.     While the presentation cautioned that “execution risk is high and therefore

ultimate payback on the incremental investment is uncertain,” it also highlighted that

TransCare had “several key attributes that provide the opportunity for a successful

turnaround” such as “…dedicated employees…, long standing customer relationships

and historical reputation for service…, and [achievable] operational fixes and



63   January 27, 2016 Carl Marks Turnaround Plan at pp. 2 and 5.
64   January 27, 2016 Carl Marks Turnaround Plan at 5.
65   January 27, 2016 Carl Marks Turnaround Plan at 5 and 14.

                                              24
                                                                               EXPERT REPORT OF
                                                                      JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0858
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 79 ofEx.
                                                                        2431                   Pg
                                   28 of 71


infrastructure improvement over time with the right leadership and commitment to

invest in the business.”66

               3.     January 28, 2016 Executive Summary Updates by Mr. Greenberg
                      to Carl Marks Turnaround Plan

       57.     On January 28, 2016, Mr. Greenberg sent an updated version of the January

27, 2016 budget and accompanying executive summary that was intended to be shared

with Ms. Tilton at a meeting that day.67

       58.     The January 28, 2016 Executive Summary projects EBITDA for the fiscal

year 2016 of $5.2 million (an improvement of $0.2 million over the January 27, 2016 Carl

Marks plan due to slightly higher forecasted Transit revenue) assuming that TransCare

would: (i) lease or acquire twenty Type II (non-emergency) vehicles; (ii) lease or acquire

at least twenty-three Type III (911) vehicles (eleven or more for New York, eight for St.

Barnabas, one for each of the other main accounts (Bronx-Lebanon, Montefiore, Mt Sinai),

and one for the University of Maryland); and (iii) move its NY Core facility out of

Hamilton by June 30, 2016.68

               4.     February 24, 2016 NewCo Model

       59.     On February 24, 2016, Mr. Greenberg, sent a “TransCare NewCo Model” to




66   January 27, 2016 Carl Marks Turnaround Plan at 5 and 8.
67   E-mails between Messrs. Grenberg, Pfefferle, Killion, Pelissier and others dated January
     27,2016 (PP-TRBK0024842); E-mails between Mr. Greenberg, Ms. Provost, Mr. Husson, Mr.
     Landeck, and Mr. Pelissier, dated January 28, 2016 (WF_TC_00003874).
68   January 28, 2016 Update to Carl Marks Turnaround Plan at 1.

                                              25
                                                                                  EXPERT REPORT OF
                                                                         JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                   IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0859
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 80 ofEx.
                                                                        2431                 Pg
                                   29 of 71


Todd Trent (“Mr. Trent”) of Lockton Companies, TransCare’s insurance broker. Mr.

Greenberg informed Mr. Trent that NewCo was Transcendence Transit, Inc.69

       60.     The TransCare NewCo Model projects EBITDA for fiscal year 2016 of $3.2

million for only the Paratransit, Pennsylvania, and Hudson Valley divisions, excluding

corporate overhead.70 The model also “includes purchase of 5 ambulances ($300k) in

February” for the Pennsylvania division.71

       C.      CAPITAL NEEDS

       61.     Exhibit 11 identifies TransCare’s stated capital needs that, if fulfilled, would

have supported the projected financial performance as identified in the business plans in

January and February 2016. The exhibit illustrates that the requested capital was intended

to be used in order of priority: first, for either covering immediate accounts payable

obligations (including payroll, payroll taxes, insurance, and rent), and second to purchase

or lease new vehicles to enable the growth that would achieve each plan’s projected

EBITDA.




69   E-mail from Mr. Greenberg to Mr. Trent, dated February 24, 2016 (PP-TRBK0086219 at PP-
     TRBK0086219).
70   February 24, 2016 NewCo Model. The model, which includes a “toggle” field to add or
     remove divisions from NewCo, shows that fiscal year 2016 EBITDA totals $5.2 million. This
     reflects the performance of the default NewCo entities along with the Maryland, White
     Plains/Westchester, and Montefiore/Bronx Lebanon (TC Ambulance Corporation)
     divisions.
71   February 24, 2016 NewCo Model.

                                              26
                                                                                EXPERT REPORT OF
                                                                       JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                 IN RE: TRANSCARE CORPORATION, ET AL.

                                            A0860
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 81 ofEx.
                                                                        2431                Pg
                                   30 of 71



IV.     OPERATING VALUES

        A.     INTRODUCTION

        62.    To determine the Operating Value of TransCare as of various dates between

January and February 2016, I consider three widely used valuation methodologies: the

discounted cash flow (“DCF”) approach, the “Comparable Company”, and the

“Precedent Transaction” methods.72

        63.    The value of a company is based upon the cash flows it is expected to

generate in the future, along with the riskiness of realizing the expected cash flows.

Forecasts of a firm’s future cash flows reflect beliefs about the most current indicators of

the firm’s prospects. Because the future is uncertain – and that uncertainty increases the

further one projects into the future – projections of an entity’s nearest future performance

are often easier to forecast. This is especially true in the case of TransCare because of its

volatile recent historical performance, insufficient capital and certain adverse events

(such as loss of contracts, payroll issues, and vehicle breakdowns) that affected its

operations but which were expected to be addressed in the future. In each of the

valuation methodologies that I consider, therefore, I emphasize forward-looking

forecasts in assessing TransCare’s Operating Value.

        64.    The DCF method consists of valuing a firm by adding the present value of


72    I have implemented all of these models in the past, and all can be appropriate means of
      estimating valuations. Many academic and professional texts describe these models,
      including Rosenbaum, Joshua & Joshua Pearl, 2013, Investment Banking: Valuation,
      Leveraged Buyouts, and Mergers & Acquisitions (Wiley, Second Edition) (“Rosenbaum &
      Pearl 2013”) at pp. 13, 83, and 125.
                                              27
                                                                               EXPERT REPORT OF
                                                                      JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0861
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 82 ofEx.
                                                                        2431                Pg
                                   31 of 71


its projected free cash flows into perpetuity, discounted at a rate that reflects the riskiness

of those cash flows. The inputs necessary to derive projected free cash flows include

projections of expected financial performance (e.g., revenue growth rates, profit

margins), expected investment and capital requirements (e.g., capital expenditures, net

working capital, and associated depreciation and amortization), expected tax rates, and

expected riskiness of the cash flows (e.g., discount rate or weighted average cost of

capital).73 None of these are present in the January 7, 2016 Preliminary Plan.

       65.     The January 7, 2016 Preliminary Plan forecasts annual revenue and EBITDA

for the years 2016 through 2020. See Exhibits 8 and 9. As Exhibits 8 and 9 show, it is the

only financial model prepared in January and February 2016 that provides long-term

annual revenue and EBITDA projections for years beyond 2016 that I consider in my

valuation. While annual revenue and EBITDA forecasts are almost always a necessary

component to perform an accurate DCF analysis, these inputs are not sufficient for me to

apply the DCF method, which also requires forecasts of TransCare’s annual expected free

cash flows. In this case, TransCare’s management and the creators of the January 7, 2016

Preliminary Plan did not prepare long-term projections or assumptions on capital

expenditures, net working capital or associated depreciation and amortization.74 In the

absence of these forecasts, I do not have sufficient information to infer operating cash

flow forecasts. Additionally, TransCare’s recent state of financial distress, the historical



73   Rosenbaum & Pearl 2013 at p. 125.
74   January 7, 2016 Preliminary Plan.
                                              28
                                                                               EXPERT REPORT OF
                                                                      JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0862
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 83 ofEx.
                                                                        2431                 Pg
                                   32 of 71


variability in its performance (as summarized in Exhibits 5 and 6), and its lack of recent

audited financial statements prevent me from reliably estimating those inputs myself.

For these reasons, I do not further develop the DCF method in my assessment of

TransCare’s Operating Value.

       66.     I next turn to the Comparable Company and Precedent Transaction

methods of estimating the value of TransCare. In both cases, I use forward-looking

valuation metrics to estimate TransCare’s Operating Value.

       67.     In the Comparable Company methodology, the implied value of a firm is

determined based on the trading prices of public companies that are similar to the subject

firm. The industry in which TransCare operates has two publicly traded peers during

the relevant period: Envision Healthcare Corporation and Air Methods Corporation. I

note that these firms were identified by Mr. Greenberg in his market comparable

companies analysis, which he shared with Ms. Tilton, on December 18, 2015.75 In

summarizing his analysis, Mr. Greenberg concluded that “EV to revenue multiple

averages 1.8x and EV to LTM EBITDA averages 10.1x.”76 The value of TransCare is

determined by applying the comparable companies’ Enterprise Value – to – Projected

Earnings Before Interest, Taxes, Depreciation, and Amortization multiple (“EV /



75   E-mail from Mr. Greenberg to Ms. Tilton dated December 18, 2015 (PP-TRBK0041410) and
     attachment (PP-TRBK0041414). Mr. Greenberg also identified PHI, Inc. as a potential
     comparable but excluded it from his analysis since it “appears to be an outlier.” I further
     note that S&P Capital IQ does not report Forward EV/EBITDA multiples for PHI, Inc.
76   E-mail from Mr. Greenberg to Ms. Tilton dated December 18, 2015 (PP-TRBK0041410)

                                               29
                                                                                EXPERT REPORT OF
                                                                       JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                 IN RE: TRANSCARE CORPORATION, ET AL.

                                            A0863
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 84 ofEx.
                                                                        2431                      Pg
                                   33 of 71


Forward EBITDA Multiple”) to TransCare’s projected EBITDA.77

        68.    When implementing the Precedent Transaction method, the implied value

of a firm is determined based on the multiples paid for comparable companies in prior

M&A transactions.78 I rely on the two transaction comparables and the EV / EBITDA

multiples identified by Mr. Greenberg and shared with Ms. Tilton on December 18, 2015:

(i) Envision Healthcare Corporation’s acquisition of Rural/Metro Corporation, and (ii)

KKR & Co., Inc.’s acquisition of Air Medical Group Holdings.79

        B.     VALUATIONS BASED ON INDUSTRY MULTIPLES IDENTIFIED BY MS. TILTON

        69.    In addition, I perform a valuation of TransCare relying on the 7.0x – 8.0x

EV / EBITDA industry multiples range identified by Ms. Tilton during her deposition.80

I note that Ms. Tilton’s assumed multiples range is generally consistent with the multiples

range derived from the Comparable Company method, which provides support to my

conclusions on TransCare’s Operating Value using that method. See Exhibit 12.

        C.     VALUATIONS BASED ON POTENTIAL OFFERS FOR ASSETS

        70.     I estimate a total enterprise value of TransCare relying on the 8.0x


77   Rosenbaum & Pearl 2013 at p. 13.
78   Rosenbaum & Pearl 2013 at p. 83.
79   E-mail from Mr. Greenberg to Ms. Tilton dated December 18, 2015 (PP-TRBK0041410) and
     attachment (PP-TRBK0041414). Mr. Greenberg also identified the following transactions as
     comparable but didn’t report EV/EBITDA multiples for them: (i) Falck USA Holdings, Inc.’s
     acquisition of Verihealth Inc.; (ii) Air Methods Corp.’ acquisition of Tri-State CareFlight, LLC;
     (iii) ProTransport-1, LLC’s acquisition of Century Ambulance Service, Inc.; and (iv)
     ProTransport-1, LLC’s acquisition of PRN Ambulance, Inc. I further note that S&P Capital
     IQ does not report EV/EBITDA multiples for the transaction comparables identified by Mr.
     Greenberg.
80   Tilton Deposition at p. 119.
                                                  30
                                                                                    EXPERT REPORT OF
                                                                           JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                     IN RE: TRANSCARE CORPORATION, ET AL.

                                               A0864
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 85 ofEx.
                                                                        2431               Pg
                                   34 of 71


EV/EBITDA offered by RCA for all or part of TransCare’s assets on at least three dates

in the course of 2015. I note that this multiple falls within the multiple ranges derived

from the Comparable Company Approach and provides support to my conclusions on

Operating Value. See Exhibit 12. I also note, however, that these preliminary offers were

made without the benefit of due diligence.

       D.     MS. TILTON’S FORECLOSURE AND BUY-OUT TRANSACTION

       71.    In the attempted Foreclosure and Buy-Out transaction, Ms. Tilton

represented the interests of the acquirer, the target, and the majority of the lenders. I

note that her valuation of NewCo at $22.1 million is just below the low range of the

Operating Value of NewCo that I estimate in this report.

       E.     SUMMARY

       72.    Exhibit 12e provides a summary of the implied Operating Values that I

derive using the methods described above and as reflected in Exhibits 12a through 12d.

The exhibits show an implied Operating Value of between $22.7 million and $86.5 million

using the Comparable Company and Precedent Transaction methods. As the exhibit

shows, the implied Operating Values for WholeCo range from $35.3 million to $86.5

million and the implied Operating Values for NewCo range from $22.7 million to $39.1

million. The exhibit also shows a range of implied Operating Values of $39.7 million to

$55.5 million for WholeCo and $25.6 million for NewCo based upon the expressions of

interest. Exhibit 12e also shows a range of implied Operating Values based upon Ms.

Tilton’s industry multiples of $34.8 million to $55.5 million for WholeCo and $22.4 million


                                             31
                                                                              EXPERT REPORT OF
                                                                     JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                               IN RE: TRANSCARE CORPORATION, ET AL.

                                          A0865
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 86 ofEx.
                                                                        2431             Pg
                                   35 of 71


to $25.6 million for NewCo.

       73.   As described above, TransCare’s management had apparently concluded

by January 3, 2016 that TransCare’s reduced earnings outlook was due to “inaction” by

the Board (that is, Ms. Tilton).81 With time, that outlook only worsened: throughout

January 2016, each subsequent set of projections forecasts lower 2016 EBITDA. This

reduced outlook reflects delays in the Board’s actions concerning TransCare’s urgent

(and overdue) financial obligations and capital requirements to survive as a going

concern. I therefore view the range of Operating Values derived from January 7, 2016

Preliminary Plan as the most appropriate range of implied Operating Values.


V.     LIQUIDATION VALUE AFTER FEBRUARY 24, 2016

       74.   On February 24, 2016, TransCare entered Chapter 7 liquidation and

TransCare’s assets were to be sold off collectively or individually in a forced manner, as

opposed to an orderly manner, and in a shorter time frame than would normally be

needed to achieve the Operating Value.

       75.   I was instructed to estimate the Liquidation Values based on documents

provided to me by counsel from the Chapter 7 bankruptcy proceedings case docket.

       76.   I understand that the Liquidation Value of TransCare as a whole is $19.2

million (“WholeCo Liquidation Value”) and results from the sum of the sale value (net of

sale and collection costs) of TransCare’s assets: (i) $11.7 million from the sale of



81   E-mail from Mr. Bonilla to Messrs. Leland and Wolf dated January 3, 2016
      (TRANSCARE00005261 - 262).
                                            32
                                                                            EXPERT REPORT OF
                                                                   JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                             IN RE: TRANSCARE CORPORATION, ET AL.

                                         A0866
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 87 ofEx.
                                                                        2431                Pg
                                   36 of 71


Certificates of Need (“CONs”), (ii) $2.0 from the sale of equipment and physical assets

sold, and (iii) $5.6 million from TransCare’s accounts receivable collected. See Exhibit 13.

       77.    I understand that the Liquidation Value of the assets included in NewCo is

$5.7 million (“NewCo Liquidation Value”) and results from the sum of the sale value (net

of allocable sale and collection costs) of TransCare’s assets as planned to be distributed

to NewCo: (i) $1.9 million from the sale of the Certificate of Need no. 0667, (ii) $0.8 million

equipment and physical assets, and (iii) $3.1 million from TransCare’s accounts

receivable collected. See Exhibit 13.


VI.    DIFFERENCE BETWEEN OPERATING VALUES AND
       LIQUIDATION VALUE

       A.     MEASURING THE DIFFERENCE

       78.    Counsel for the Plaintiff has asked me to calculate the difference between

TransCare’s Operating Values and Liquidation Value based on plans and models

developed by TransCare, Patriarch, and Carl Marks at different points in time between

January and February 2016. Exhibit 14 shows that the difference between Operating

Values and Liquidation Value across assets to be operated or sold and across dates ranges

from $16.1 million and $67.3 million. When using the implied Operating Values based

upon January 2016 projections for WholeCo, Exhibit 14 shows that the difference ranges

from $16.1 million to $67.3 million. When using the implied Operating Value based on

February 2016 projections for NewCo, the Difference ranges from $17.0 million to $33.4

million.


                                              33
                                                                               EXPERT REPORT OF
                                                                      JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                                IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0867
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 88 ofEx.
                                                                        2431               Pg
                                   37 of 71



VII.   CONCLUSION

       79.       Based on the foregoing, it is my opinion that TransCare’s Operating Values

between January and February 2016 was between $22.7 million and $86.5 million prior to

the Liquidation Filing Date.        The difference between the Operating Values and

Liquidation Value of TransCare ranges from $16.1 million to $67.3 million.

       80.       Further, when I break down the analysis for WholeCo and NewCo, I

conclude that:

                The Operating Values based on January 2016 projections for the TransCare
                 in its entire (“WholeCo”) range from $35.3 million to $86.5 million;

                The Operating Value based on February 2016 projections for selected assets
                 (“NewCo”) ranges from $22.7 million to $39.1 million;

                The difference between TransCare’s Operating Values based on January
                 2016 projections for WholeCo and the Liquidation Value is between $16.1
                 million and $67.3 million; and

                The difference between TransCare’s Operating Value based on February
                 2016 projections for NewCo and the Liquidation Value is between $17.0
                 million and $33.4 million.




                                              34
                                                                              EXPERT REPORT OF
                                                                     JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                               IN RE: TRANSCARE CORPORATION, ET AL.

                                           A0868
      Case 1:20-cv-06274-LAK
 18-01021-smb                Document
                Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                           Entered  09/30/20 22:14:28
                                                              Page 89 ofEx.
                                                                         2431           Pg
                                    38 of 71



November30,2018




                                     35
                                                                  EXPERT REPORT OF
                                                          JONATHAN I. ARNOLD, PH.D.
CONFIDENTIAL                                     IN RE: TRANSCARE CORPORATION, ET AL.


                                      A0869
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 90 ofEx.
                                                                        2431 Pg
                                   39 of 71                           APPENDIX A




                                                                                NOVEMBER 2018

                                      CURRICULUM VITAE


                                Jonathan I. Arnold, Ph.D.
                                jonathan.arnold@chicagoecon.com



EDUCATION:

Ph.D.    Business Economics, Graduate School of Business, The University of Chicago

M.B.A. Finance and Accounting, The University of Chicago Graduate School of Business

B.A.     Economics, The University of Chicago

PROFESSIONAL EXPERIENCE SINCE 1995:

2013 –         Testifying Expert Economist, Chicago Economics Corp.

2015 –         Senior Consultant, Coherent Economics

2013 -         Senior Consultant, Compass Lexecon.

2012 – 2013    Chief Economist, Office of the Attorney General, New York State

2006 – 2012    Managing Principal, Analysis Group, Inc.

1995 – 2006    Principal, Chicago Partners

TESTIMONY – SINCE 2014:

• Rebuttal Expert Report in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District
  Court Eastern District of Missouri, Case No. 09-CV-1252-ERW. (November 2018)
• Expert Report in U.S.A. v. Matthew Connolly and Gavin Black, U.S. District Court, Southern
  District of New York, Case No. 01:16-CR-00370 (CM). (September 2018)
• Deposition in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court Eastern
  District of Missouri, Case No. 09-CV-1252-ERW. (August 2018)
• Expert Report in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court
  Eastern District of Missouri, Case No. 09-CV-1252-ERW. (July 2018)




CONFIDENTIAL
                                              A0870
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 91 ofEx.
                                                                        2431 Pg
                                   40 of 71                           APPENDIX A



• Deposition in Eagle View Technologies v. Xactware Solutions, U.S. District Court for the
  District of New Jersey, Civil Action No. 15-cv-07025. (May 2018)
• Expert Report in State of Washington v. LG Electronics, Superior Court of King County,
  Washington, Case No. 12-2-15842-8. (May 2018)
• Rebuttal Expert Report in Eagle View Technologies v. Xactware Solutions, U.S. District Court
  for the District of New Jersey, Civil Action No. 15-cv-07025. (May 2018)
• Expert Report in Eagle View Technologies v. Xactware Solutions, U.S. District Court for the
  District of New Jersey, Civil Action No. 15-cv-07025. (May 2018)
• Expert Report in Eagle View Technologies v. Xactware Solutions, U.S. District Court for the
  District of New Jersey, Civil Action No. 15-cv-07025. (April 2018)
• Testimony In the Matter of Certain Two-Way Radio Equipment and Systems, Related Software and
  Components Thereof, United States International Trade Commission, Washington, D.C.,
  Investigation No. 337-TA-1053. (January 2018)
• Deposition In the Matter of Certain Two-Way Radio Equipment and Systems, Related Software and
  Components Thereof, United States International Trade Commission, Washington, D.C.,
  Investigation No. 337-TA-1053. (November 2017)
• Expert Report In the Matter of Certain Two-Way Radio Equipment and Systems, Related Software
  and Components Thereof, United States International Trade Commission, Washington, D.C.,
  Investigation No. 337-TA-1053. (October 2017)
• Deposition In re Avaya, U.S. Bankruptcy Court of the Southern District of New York, Ch. 11,
  Case No. 17-10089. (October 2017)
• Expert Report In re Avaya, U.S. Bankruptcy Court of the Southern District of New York, Ch.
  11, Case No. 17-10089. (October 2017)
• Deposition in Stark Master Fund Ltd. and Stark Global Opportunities Master Fund Ltd. v. Credit
  Suisse Securities, U.S. District Court for the Eastern District of Wisconsin, No. 14-cv-689.
  (August 2017)
• Testimony in The Financial Oversight and Management Board for Puerto Rico, as representative of
  The Commonwealth of Puerto Rico (PROMESA Title III No. 17 BK 3283-LTS); in re: The
  Financial Oversight and Management Board for Puerto Rico, as representative of Puerto
  Rico Highways & Transportation Authority (PROMESA Title III, No. 17 BK 3567-LTS); Peaje
  Investments v. Puerto Rico Highways & Transportation Authority (Adv. Proc. No. 17-151-
  LTS in 17 BK 3567-LTS and Adv. Proc. No. 17-152-LTS in 17 BK 3283-LTS) (August 2017)
• Rebuttal Expert Report in Stark Master Fund Ltd. and Stark Global Opportunities Master Fund
  Ltd. V. Credit Suisse Securities, U.S. District Court of the Eastern District of Wisconsin, No.
  14-cv-689. (August 2017)
• Deposition in The United States of America, ex rel., John H. Oberg v. Pennsylvania Higher
  Education Assistance Agency, U.S. District court of the Easter District of Virginia, No. 1:07-cv-
  00960-CMH-JFA. (August 2017)
• Deposition in The Financial Oversight and Management Board for Puerto Rico, as representative of
  The Commonwealth of Puerto Rico (PROMESA Title III No. 17 BK 3283-LTS); in re: The




CONFIDENTIAL
                                               A0871
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 92 ofEx.
                                                                        2431 Pg
                                   41 of 71                           APPENDIX A



  Financial Oversight and Management Board for Puerto Rico, as representative of Puerto
  Rico Highways & Transportation Authority (PROMESA Title III, No. 17 BK 3567-LTS); Peaje
  Investments v. Puerto Rico Highways & Transportation Authority (Adv. Proc. No. 17-151-
  LTS in 17 BK 3567-LTS and Adv. Proc. No. 17-152-LTS in 17 BK 3283-LTS) (July 2017)
• Declaration in The Financial Oversight and Management Board for Puerto Rico, as representative
  of The Commonwealth of Puerto Rico (PROMESA Title III No. 17 BK 3283-LTS); in re: The
  Financial Oversight and Management Board for Puerto Rico, as representative of Puerto
  Rico Highways & Transportation Authority (PROMESA Title III, No. 17 BK 3567-LTS); Peaje
  Investments v. Puerto Rico Highways & Transportation Authority (Adv. Proc. No. 17-151-
  LTS in 17 BK 3567-LTS and Adv. Proc. No. 17-152-LTS in 17 BK 3283-LTS) (July 2017)
• Expert Report in Stark Master Fund Ltd. and Stark Global Opportunities Master Fund Ltd. V.
  Credit Suisse Securities, U.S. District Court of the Eastern District of Wisconsin, No. 14-cv-
  689. (July 2017)
• Expert Report in The United States of America, ex rel., John H. Oberg v. Pennsylvania Higher
  Education Assistance Agency, U.S. District court of the Easter District of Virginia, No. 1:07-cv-
  00960-CMH-JFA. (June 2017)
• Deposition in The State of Illinois v. Hitachi, Circuit Court of Cook County, Illinois, County
  Department, Chancery Division, Case No. 2012-CH-35266. (April 2017)
• Hearing Testimony in Arista Networks, Inc. v. Cisco Systems, Inc., International Trade
  Commission Washington, D.C., Investigation No. 337-TA-977. (April 2017)
• Deposition in Arista Networks, Inc. v. Cisco Systems, Inc., International Trade Commission
  Washington, D.C., Investigation No. 337-TA-977. (February 2017)
• Second Supplemental Expert Report in Arista Networks v. Cisco Systems, International Trade
  Commission Washington, D.C., Investigation No. 337-TA-977. (February 2017)
• Supplemental Expert Report in Arista Networks v. Cisco Systems, International Trade
  Commission Washington, D.C., Investigation No. 337-TA-977. (February 2017)
• Expert Report in Arista Networks v. Cisco Systems, International Trade Commission
  Washington, D.C., Investigation No. 337-TA-977. (January 2017)
• Rebuttal Expert Report in The State of Illinois v. Hitachi, Circuit Court of Cook County,
  Illinois, County Department, Chancery Division, Case No. 2012-CH-35266. (January 2017)
• Court Testimony in a consolidated proceeding comprising Brigade Leveraged Capital
  Structures Fund v. Alejandro Garcia-Padilla (16-1610), National Public Finance Guarantee v.
  Alejandro Garcia-Padilla (16-2101), Dionisio Trigo-Gonzalez v. Alejandro Garcia-Padilla (16-2257),
  and U.S. Bank Trust National Association v. The Commonwealth of Puerto Rico (16-2510), U.S.
  District Court, District of Puerto Rico. (September 2016)
• Deposition in MyFord Touch Consumer Litigation, U.S. District Court, Northern District of
  California, San Francisco Division, Case No. 13-cv-3072-EMC. (September 2016)
• Responsive Damages Expert Report in MyFord Touch Consumer Litigation, U.S. District
  Court, Northern District of California, San Francisco Division, Case No. 13-cv-3072-EMC.
  (September 2016)




CONFIDENTIAL
                                               A0872
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 93 ofEx.
                                                                        2431 Pg
                                   42 of 71                           APPENDIX A



• Expert Report in The State of Illinois v. Hitachi, Circuit Court of Cook County, Illinois, County
  Department, Chancery Division, Case No. 2012-CH-35266. (August 2016)
• Deposition in Philips v. Ford, U.S. District Court, Northern District of California, San Jose
  Division, Case No. 5:14-cv-02989-LHK. (August 2016)
• Trial Testimony in Nortek Air Solutions v. Energy Labs, U.S. District Court, Northern District
  of California, San Jose Division, Case No. 5:14-cv-02919-BLF. (August 2016)
• Damages Expert Report in MyFord Touch Consumer Litigation, U.S. District Court, Northern
  District of California, San Francisco Division, Case No. 13-cv-3072-EMC. (August 2016)
• Expert Report in Philips v. Ford, U.S. District Court, Northern District of California, San Jose
  Division, Case No. 5:14-cv-02989-LHK. (July 2016)
• Responsive Expert Report in MyFord Touch Consumer Litigation, U.S. District Court,
  Northern District of California, San Francisco Division, Case No. 13-cv-3072-EMC. (May
  2016)
• Supplemental Declaration Lena K. Thodos and David Miller v. Nicor, Circuit Court of Cook
  County, Illinois County Department, Chancery Division, Case No. 11CH06556. (April 2016)
• Deposition in Nortek Air Solutions v. Energy Labs, U.S. District Court, Northern District of
  California, San Jose Division, Case No. 5:14-cv-02919-BLF (March 2016)
• Expert Report in Nortek Air Solutions v. Energy Labs, U.S. District Court, Northern District of
  California, San Jose Division, Case No. 5:14-cv-02919-BLF (February 2016)
• Deposition in MyFord Touch Consumer Litigation, U.S. District Court, Northern District of
  California, San Francisco Division, Case No. 13-cv-3072-EMC. (February 2016)
• Deposition in Richard S. Stack, M.D. v. Abbott Laboratories, U.S. District Court, Middle District
  of North Carolina, Case No. 1:12-CV-148. (January 2016)
• Expert Report in MyFord Touch Consumer Litigation, U.S. District Court, Northern District of
  California, San Francisco Division, Case No. 13-cv-3072-EMC. (January 2016)
• Deposition in Lena K. Thodos and David Miller v. Nicor, Circuit Court of Cook County, Illinois
  County Department, Chancery Division, Case No. 11CH06556. (December 2015)
• Expert Report in Richard S. Stack, M.D. v. Abbott Laboratories, U.S. District Court, Middle
  District of North Carolina, Case No. 1:12-CV-148. (December 2015)
• Declaration in Russell Dover v. British Airways, U.S. District Court, Eastern District of New
  York, Case No. 1:12-CV-05567. (November 2015)
• Declaration in Lena K. Thodos and David Miller v. Nicor, Circuit Court of Cook County,
  Illinois County Department, Chancery Division, Case No. 11CH06556. (October 2015)
• Deposition in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court Eastern
  District of Missouri, Case No. 09-CV-1252-ERW. (October 2015)
• Supplemental Expert Report in Russell Dover v. British Airways, U.S. District Court, Eastern
  District of New York, Case No. 1:12-cv-05567. (September 2015)




CONFIDENTIAL
                                              A0873
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 94 ofEx.
                                                                        2431 Pg
                                   43 of 71                           APPENDIX A



• Deposition in Russell Dover v. British Airways, U.S. District Court, Eastern District of New
  York, Case No. 1:12-cv-05567. (August 2015)
• Rebuttal Expert Report in Russell Dover v. British Airways, U.S. District Court, Eastern
  District of New York, Case No. 1:12-cv-05567. (June 2015)
• Expert Report in Russell Dover v. British Airways, U.S. District Court, Eastern District of New
  York, Case No. 1:12-cv-05567. (May 2015)
• Expert Report in Thomas & Betts International v. Burny, U.S. District Court, Western District
  of Tennessee, Case No. 2:14-cv-2296-JPM-tmp. (April 2015)
• Testimony in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court Eastern
  District of Missouri, Case No. 09-CV-1252-ERW. (March 2015)
• Deposition in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court Eastern
  District of Missouri, Case No. 09-CV-1252-ERW. (February 2015)
• Deposition in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court Eastern
  District of Missouri, Case No. 09-CV-1252-ERW. (January 2015)
• Expert Report in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court
  Eastern District of Missouri, Case No. 09-CV-1252-ERW. (January 2015)
• Reply Declaration in Cryolife, Inc. v. C.R. Bard, U. S. District Court of the District of
  Delaware, Case No. CV-14-00559-SLR. (January 2015)
• Declaration in Cryolife, Inc. v. C.R. Bard, U. S. District Court of the District of Delaware, Case
  No. CV-14-00559-SLR. (September 2014)
• Expert Report in Illinois Pension Litigation, Circuit Court for the Seventh Judicial Circuit,
  Sangamon County Illinois, Case No. 2014-MR1. (August 2014)
• Deposition in Jo Ann Howard and Associates v. J. Douglas Cassity, U.S. District Court Eastern
  District of Missouri, Case No. 09-CV-1252-ERW. (August 2014)
• Expert Report in Jo Ann Howard and Associates v. J. Douglas Cassity, et al., U.S. District Court
  Eastern District of Missouri, Case No. 09-CV-1252-ERW. (July 2014)
• Testimony in SolidFX v. Jeppesen Sanderson, U.S. District Court, District of Colorado, Case
  No. 11-CV-1468. (April 2014)

TEACHING EXPERIENCE:

• Columbia University and Duke University
  Guest Lecturer (2002 – 2004)

• The University of Chicago, Department of Economics and Graduate School of Business
  Lecturer (1998 – 1999)

 Taught microeconomics (topics included price theory, industrial organization, capital theory,
 principles of labor economics, and durable goods economics)

• Loyola University Chicago School of Law



CONFIDENTIAL
                                                A0874
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 95 ofEx.
                                                                        2431 Pg
                                   44 of 71                           APPENDIX A



 Lecturer of Law (1997 – 1998)

 Taught antitrust economics

PROFESSIONAL AFFILIATIONS:

American Economics Association

OTHER:

Certified Public Accountant




CONFIDENTIAL
                                    A0875
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 96 ofEx.
                                                                        2431 Pg
                                   45 of 71                           APPENDIX B




MATERIALS RELIED UPON

Legal Filings
Schedules of Assets and Liabilities, In the United States Bankruptcy Court of the
Southern District of New York, Case No 02-14385, September 20, 2002.
Amended Complaint In re TransCare Corporation, et al, In the United States
Bankruptcy Court of the Southern District of New York, Case No 16-10407, November
28 2018.
Debtor TransCare Corporation’s Amended List of Equity Security Holders and
Statement of Corporate Ownership, In the United States Bankruptcy Court of the
Southern District of New York, Case No 16-10407, May 9, 2016.
Defendants FSAR Holdings, Inc. Post-Trial Brief, In the Court of Chancery of the
State of Delaware, public version filed July 3, 2017.
Defendants FSAR Holdings, Inc. Post-Trial Brief, In the Court of Chancery of the
State of Delaware, C.A. No. 12946-VCS, public version filed July 3, 2017.
Defendants Lynn Tilton’s Corrected Post-Trial Brief, In the Court of Chancery of the
State of Delaware, C.A. No. 12946-VCS, public version filed July 5, 2017.
Memorandum Opinion re Zohar II 2005-1, Limited and Zohar III, Limited v. FSAR
Holdings, Inc. et al., In the Court of Chancery of the State of Delaware, C.A. No.
12946-VCS, November 30, 2017.
Order, Pursuant to 11 U.S.C. §§ 105(a) and 721, Authorizing the Chapter 7 Trustee to
Operate the Debtors’ Business and Pay Certain Operating Expenses of These Estates, In
the United States Bankruptcy Court of the Southern District of New York, Case No 16-
10407, March 24, 2016.
Auctioneer’s Report of Commission and Expenses for the Auction Sale of the Assets
Conducted on June 21, 2016, In the United States Bankruptcy Court of the Southern
District of New York, Case No 16-10407, August 23, 2016.
Auctioneer’s Report of Commission and Expenses for the Auction Sale of the Assets
Conducted on April 20th, May 4th, May 6th, May 11th, & May 12th, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
August 23, 2016.
Debtors TransCare Corporation, et al., Monthly Operating Statement for the Period
Ended September 30, 2016, In the United States Bankruptcy Court of the Southern
District of New York, Case No 16-10407, October 17, 2016.
Order Authorizing and Approving the Sale of Ambulance Service Certificate No. 0667
to Maler Group LLC, In the United States Bankruptcy Court of the Southern District of
New York, Case No 16-10407, July 6, 2016.
Affirmation to Confirm the Results of the Sale of the Debtors’ Ambulance Service
Certificates Issued by the New York State Department of Health, In the United States
                                                                                        1

CONFIDENTIAL
                                         A0876
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 97 ofEx.
                                                                        2431 Pg
                                   46 of 71                           APPENDIX B



Bankruptcy Court of the Southern District of New York, Case No 16-10407, July 1,
2016.
Summary Sheet for First Interim Application of LaMonica Herbst & Maniscalco, LLP,
Counsel to Salvatore LaMonica, as Chapter 7 Trustee, for Allowance of Interim
Compensation and Reimbursement of Expenses, In the United States Bankruptcy
Court of the Southern District of New York, Case No 16-10407, January 17, 2017.
Order Authorizing the Chapter 7 Trustee to Allocate the Expenses of the Public
Auctions Between the Debtors’ Estates and Reimburse the TransCare Corporation
Estate for the Related Relief, In the United States Bankruptcy Court of the Southern
District of New York, Case No 16-10407, April 4, 2017.
First Interim Fee Application of Lucy L. Thomson For Allowance of Compensation for
Service Rendered as Patient Care Ombudsman, In the United States Bankruptcy
Court of the Southern District of New York, Case No 16-10407, January 18, 2017.
Notice of Hearing on the Motion of Chapter 7 Trustee Seeking Entry of an Order
Pursuant to the Federal Rule of Bankruptcy Procedure 9019(a), Approving the Mutual
Release and Settlement Agreement By and Between the Chapter 7 Trustee, On
Behalf of the Debtors’ Estates, Wells Fargo Bank, N.A., and Montefiore Medical
Center, Montefiore Mount Vernon Hospital and Montefiore New Rochelle Hospital, In
the United States Bankruptcy Court of the Southern District of New York, Case No 16-
10407, December 6, 2016.
Monthly Operating Statement for the Period Ended September 30, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
October 18, 2016
Monthly Operating Statement for the Period Ended November 30, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
January 18, 2017.
Monthly Operating Statement for the Period Ended December 31, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
January 17, 2017.
Monthly Operating Statement for the Period Ended March 31, 2017, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
May 16, 2017.
Monthly Operating Statement for the Period Ended February 29, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
April 26, 2016.
Monthly Operating Statement for the Period Ended March 31, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
April 26, 2016.
Monthly Operating Statement for the Period Ended April 30, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
June 1, 2016.
Monthly Operating Statement for the Period Ended May 31, 2016, In the United

                                                                                       2

CONFIDENTIAL
                                        A0877
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 98 ofEx.
                                                                        2431 Pg
                                   47 of 71                           APPENDIX B



States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
July 7, 2016.
Monthly Operating Statement for the Period Ended June 30, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
August 19, 2016.
Monthly Operating Statement for the Period Ended July 31, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
August 19, 2016.
Monthly Operating Statement for the Period Ended August 31, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
September 20, 2016.
Monthly Operating Statement for the Period Ended October 31, 2016, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
November 15, 2016.
Monthly Operating Statement for the Period Ended January 31, 2017, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
February 23, 2017.
Monthly Operating Statement for the Period Ended February 28, 2017, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
March 16, 2017.
Monthly Operating Statement for the Period Ended April 30, 2017, In the United
States Bankruptcy Court of the Southern District of New York, Case No 16-10407,
May 16, 2017.



Depositions
Deposition of Lynn Tilton, October 29, 2018
Deposition of John Husson, November 11, 2018
Deposition of Glenn Leland, November 27, 2018

Academic Literature/Textbooks

Rosenbaum, Joshua & Joshua Pearl, 2013, Investment Banking: Valuation, Leveraged
Buyouts, and Mergers & Acquisitions (Wiley, Second Edition)


Press Releases/News Articles

"Ambulance Company speeds into Chapter 11." The Westchester County Business
Journal, September 3, 2002.

"Private Ambulance Service Backed by ‘Wonder Woman of Wall Street’ Files
Bankruptcy." New York Business Journal Online, February 25, 2016
                                                                                    3

CONFIDENTIAL
                                        A0878
     Case 1:20-cv-06274-LAK
18-01021-smb                Document
               Doc 107-1 Filed 07/08/1911-8  Filed 07/08/19
                                          Entered  09/30/20 22:14:28
                                                             Page 99 ofEx.
                                                                        2431 Pg
                                   48 of 71                           APPENDIX B



"TransCare Announces Two Significant Milestones" BusinessWire, July 20, 2015,
available at http://www.businesswire.com/news/home/20150720005828/en/,
accessed November 5, 2018.

"TransCare set to emerge from Ch. 11." Pittsburgh Business Times, July 7, 2003,
available at
https://www.bizjournals.com/pittsburgh/stories/2003/07/07/story6.html?sprint,
accessed November 5, 2018.


Bates Stamped Documents

AL-00176                                       PP-TRBK0004095
AL-00196                                       PP-TRBK0004527
AL-00216                                       PP-TRBK0004695
AL-00236                                       PP-TRBK0004573
AL-00256                                       PP-TRBK0004574
AL-00341                                       PP-TRBK0006471
AL-00400                                       PP-TRBK0012469
AL-00380                                       PP-TRBK0013259
AL-00485                                       PP-TRBK0013273
AL-00695                                       PP-TRBK0013274
CM_TC2018_0002108                              PP-TRBK0015289
CM_TC2018_0002110                              PP-TRBK0015291
CM_TC2018_0003369                              PP-TRBK0015293
CM_TC2018_0003376                              PP-TRBK0015295
CM_TC2018_0004132                              PP-TRBK0015306
CM_TC2018_0005038                              PP-TRBK0015309
CM_TC2018_0005039                              PP-TRBK0015312
CM_TC2018_0008781                              PP-TRBK0019062
CM_TC2018_0013875                              PP-TRBK0019088
CM_TC2018_0013895                              PP-TRBK0019089
CM_TC2018_0013915                              PP-TRBK0019229
CM_TC2018_0013935                              PP-TRBK0020769
CM_TC2018_0013955                              PP-TRBK0022363
CURTIS_000521                                  PP-TRBK0024842
PP-TRBK0004093                                 PP-TRBK0027756
                                                                                  4

CONFIDENTIAL
                                       A0879
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-1 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 100 ofEx.
                                                  07/08/19 22:14:28     2431 Pg
                                   49 of 71                          APPENDIX B



PP-TRBK0028485                                      TRANSCARE00004048
PP-TRBK0033600                                      TRANSCARE00004191
PP-TRBK0041410                                      TRANSCARE00004259
PP-TRBK0041414                                      TRANSCARE00004571
PP-TRBK0042324                                      TRANSCARE00004609
PP-TRBK0042693                                      TRANSCARE00005261
PP-TRBK0044399                                      TRANSCARE00005770
PP-TRBK0046839                                      TRANSCARE00007937
PP-TRBK0051881                                      TRANSCARE00035020
PP-TRBK0052000                                      TRANSCARE00043758
PP-TRBK0053856                                      TRANSCARE00062780
PP-TRBK0071446                                      TRANSCARE00067400
PP-TRBK0078085                                      TRANSCARE00074331
PP-TRBK0086219                                      TRANSCARE00107866
PP-TRBK0087751                                      TRANSCARE00195974
PP-TRBK0089542                                      TRANSCARE00198138
PP-TRBK0090486                                      TRANSCARE00231115
PP-TRBK0091282                                      WF00001541
TRANSCARE00000395                                   WF_TC_00003874


All materials cited in this report and exhibits.




                                                                             5

CONFIDENTIAL
                                            A0880
                        Case 1:20-cv-06274-LAK
                    18-01021-smb               Document
                                   Doc 107-1 Filed        11-8Entered
                                                   07/08/19     Filed 09/30/20  Page 101 ofEx.
                                                                      07/08/19 22:14:28     2431 Pg
                                                       50 of 71                                        EXHIBIT 1
                                             TransCare Corporation
                        Funds, Fees, and Interest Payments Flow to and from TransCare
                         Tilton-Controlled Entities and Outside Equity and Debt Holders


    Management Fees                                     Lynn
         Loans                                    Tilton/Patriarch
         Equity
                                                  Partners, LLC

    Interest Payments

     Related Entities


                                                 Other Lynn Tilton
                                                Controlled Patriarch
                                                     Entities(3)




                                                                                 Lynn Tilton           Patriarch
                                                    Investors Via                Controlled
  Other                    Other Equity                                                                Partners
                                                      the Zohar                 Lenders and
Lenders(1)                  Holders(2)                                             Equity             Management
                                                       Funds(4)
                                                                                  Holders(5)          Group, LLC




                                            TransCare Corporation


 CONFIDENTIAL
                                                        A0881
                                    Case 1:20-cv-06274-LAK
                                18-01021-smb               Document
                                               Doc 107-1 Filed        11-8Entered
                                                               07/08/19     Filed 09/30/20  Page 102 ofEx.
                                                                                  07/08/19 22:14:28     2431 Pg
                                                                   51 of 71                                                                   EXHIBIT 1
Notes:
(1) Includes Wells Fargo, NA; Credit Suisse Alternative Capital, Inc.; First Dominion Funding I
(2) Includes Sigler & Company c/o First Dominion Funding I; Sigler & Co. Credit Suisse Alternative Capital; Sigler & Company as nominee for First Dominion
dfdfdFunding I; Sigler & Co. c/o CSAM Funding II; Sigler & Co. c/o CSAM Funding III; Sigler & Co. c/o Atrium CDO
(3) Includes Patriarch Partners Agency Services, LLC; Patriarch Partners II, LLC; Patriarch Partners III, LLC; Patriarch Partners VIII, LLC; Patriarch Partners XIV,
dfdfdLLC; Patriarch Partners XV, LLC; LD Investments, LLC
(4) “Zohar Funds” include Zohar CDO 2003-1, Limited; Zohar II 2005-1, Limited; Zohar III, Limited
(5) Includes Ark II CLO 2001-1, Limited; Ark Investment Partners II, L.P; Ark Investment GP II, LLC
The Authority Matrix that governs the actions of TransCare’s management states, “the Director [Tilton] hereby authorizes the Chief Executive Officer to approve,
adopt, authorize, agree, or enter into contracts…on behalf of the Corporation, subject… to obtaining approval and authorization… by the Designated Executive or
the full Board.” According to the Complaint at 10, as of 2015 no Designated Executive had been appointed and the only Board member was Tilton. See Schedule A
of TransCare Corporation Written Consent of the Sole Director dated July 10, 2012.

Sources:
Complaint at 4-10, 16, 19-21, 32; Exhibit A of Amendment No. 27 to Credit Agreement of TransCare Corporation dated July 7, 2015 among TransCare Corporation
and Patriarch Partners Agency Services, LLC (TRANSCARE00000395); Credit Agreement of TransCare Corporation dated January 15, 2016 among TransCare
Corporation and Ark II CLO 2001-1, Limited at 1; Memorandum Opinion In Zohar II 2005-1 Ltd., et al. v. FSAR Holdings Inc. et al., Case No. 12946-VCS before the
Delaware Court of Chancery Filed on November 30, 2017 at 2-14; Defendant Lynn Tilton’s Corrected Post-Trial Brief In Zohar II 2005-1 Ltd., et al. v. FSAR Holdings
Inc. et al., Case No. 12946-VCS before the Delaware Court of Chancery Filed on July 5, 2017 at 31-32; Debtor TransCare Corporation’s Amended List of Equity
Security Holders and Statement of Corporate Ownership In re: TransCare Corporation, et al. Chapter 7 Case No. 16-10407 (SMB) before the United States
Bankruptcy Court Southern District of New York Filed on May 9, 2016 at 1-2; Defendants FSAR Holdings, Inc., Glenoit Universal Ltd., and UI Acquisition Holding
Co.’s Post-Trial Brief In Zohar II 2005-1 Ltd., et al. v. FSAR Holdings Inc. et al., Case No. 12946-VCS before the Delaware Court of Chancery Filed on July 3, 2017
at 12; Consolidated Financial Statements, TransCare Corporation and Subsidies, Year Ended December 31, 2013 at 15-20 (TRANSCARE00062780 at
TRANSCARE00062797-802).




            CONFIDENTIAL
                                                                              A0882
                               Case 1:20-cv-06274-LAK
                           18-01021-smb               Document
                                          Doc 107-1 Filed        11-8Entered
                                                          07/08/19     Filed 09/30/20  Page 103 ofEx.
                                                                             07/08/19 22:14:28     2431 Pg
                                                              52 of 71                                            EXHIBIT 2

                                                           Ms. Tilton
                                         Roles within the Patriarch Business Structure


      Interest Payments

        Sole Manager
                                                                                                                  LD
       Sole Ownership                                       Ms. Tilton                                       Investments,
                                                                                                                 LLC
       Loans & Equity

      Collateral Manager



                                                              Patriarch                  Patriarch
 Patriarch                          Zohar                                                                             Patriarch
                                                              Partners                   Partners
 Collateral                        Holdings,                 Management
                                                                                                                      Partners,
                                                                                          Agency
Managers(1)                          LLC                     Group, LLC                Services, LLC                    LLC




                                                                                                                 Ark
          Zohar
                                                             Ark Angels                                      Investment
         Funds(2)
                                                                                                              Vehicles(3)




                                                    Portfolio Companies(4)




    CONFIDENTIAL
                                                               A0883
                                     Case 1:20-cv-06274-LAK
                                 18-01021-smb               Document
                                                Doc 107-1 Filed        11-8Entered
                                                                07/08/19     Filed 09/30/20  Page 104 ofEx.
                                                                                   07/08/19 22:14:28     2431 Pg
                                                                    53 of 71                                                                  EXHIBIT 2
Source: Tilton Deposition at 10-13, 17-26, 52, 61-65, 74.
Notes:
(1) Includes Patriarch Partners VIII, LLC; Patriarch Partners XIV, LLC; Patriarch Partners XV, LLC. These entities ceased their roles as collateral managers in March
dfdfd2016.
(2) Includes Zohar CDO 2003-1, Limited; Zohar II 2005-1, Limited; Zohar III, Limited. Ms. Tilton is a noteholder in all three funds.
(3) Includes Ark II CLO 2001-1, Limited; Ark Investment Partners II, L.P.
(4) Includes MB Helicopters, Inc.; Dura Automotive Systems; Stila Cosmetics; and approximately 57 other companies. Ms. Tilton is a director of each company.
Patriarch Partners Management Group, LLC employees work on the operational side of the Portfolio Companies.
Zohar Holdings, LLC is owned 99% by Ms. Tilton and 1% by a trust for Ms. Tilton’s daughter.
Ms. Tilton is the CEO of MB Helicopters, Dura Automotive Systems, Global Automotive Systems, and Stila Cosmetics.




             CONFIDENTIAL
                                                                               A0884
                                      Case 1:20-cv-06274-LAK
                                  18-01021-smb               Document
                                                 Doc 107-1 Filed        11-8Entered
                                                                 07/08/19     Filed 09/30/20  Page 105 ofEx.
                                                                                    07/08/19 22:14:28     2431 Pg
                                                                     54 of 71                                                                    EXHIBIT 3


                                                               TransCare Corporation
                                                           Summary of Indications of Interest
   Date         Potential Acquiror                       Interest                              Valuation Multiple                         Valuation Range

02/05/15    National Express            MTA Contract                               None Specified. Potential offer based on $17.0mm to $18.0mm
                                                                                   $4MM EBITDA per year 5-year contract,
                                                                                   discounted at 10%-15%.
02/10/15    RCA                         "Sale or management takeover to            None Specified                           None Specified
                                        operate the company in NYC as well as
                                        outside of the NYC territory."
02/13/15    RCA                         "Sale of Transcare or operating            None Specified                               None Specified
                                        management agreement takeover by
                                        RCA… In NYC as well as outside NYC."
02/20/15    RCA                         "Part or all of Transcare Ambulance…       "Before getting into details on financials   None Specified
                                        We would also consider an operational      RCA is prepared to offer up to eight
                                        management arrangement"                    times the EBITDA"
03/03/15    RCA                         "Part or all of Transcare Ambulance…       "Before getting into details on financials   None Specified
                                        We would also consider an operational      RCA is prepared to offer up to eight
                                        management arrangement"                    times the EBITDA"
04/07/15    RCA                         Any assets                                 None Specified                               None Specified
07/08/15    RCA                         Whole Company                              EBITDA multiple of 8X                        $80mm to $96mm before debt
07/10/15    National Express            MTA Contract                               None Specified                               $6.0mm to $7.0mm plus assumption of
                                                                                                                                up to $2.0mm of obligations
10/11/15    MONOC                       "Service lines outside of the State of New None Specified                               None Specified
                                        York"
12/16/15    National Express            MTA Contract                               None Specified                               $6.0mm to $7.0mm plus assumption of
                                                                                                                                up to $2.0mm of obligations

Sources: E-mail from Mr. Leland to Mr. Pelissier, et al. dated February 6, 2015 (TRANSCARE00004259); LOI for Transcare Transit dated July 10, 2015 (PP-TRBK0012428-37);
E-mail from Mr. Weinberger to Mr. Bonilla and Mr. Leland dated April 7, 2015 (TRANSCARE00198138); E-mail from Mr. Weinberger to Mr. Leland dated February 20, 2015
(TRANSCARE00195974); E-mail chain containing an e-mail from Mr. Weinberger to Mr. Leland dated July 8, 2015 (PP-TRBK0033600 - 02); E-mail from Mr. Weinberger to Ms.
Tilton dated February 10, 2015 (PP-TRBK0033684); E-mail from Mr. Weinberger to Ms. Tilton dated March 3, 2015 (PP-TRBK0090486 - 87); E-mail from Mr. Weinberger to Mr.
Bonilla dated February 13, 2015 (TRANSCARE00004191); E-mail from Mr. Hector to Messrs. Leland, Jones, and Greenberg dated October 11, 2015 (PP-TRBK0057441); E-mail
from Mr. Leland to Mr. Greenberg dated December 16, 2015 (PP-TRBK0012426).




           CONFIDENTIAL
                                                                               A0885
                                          Case 1:20-cv-06274-LAK
                                      18-01021-smb               Document
                                                     Doc 107-1 Filed        11-8Entered
                                                                     07/08/19     Filed 09/30/20  Page 106 ofEx.
                                                                                        07/08/19 22:14:28     2431 Pg
                                                                         55 of 71                                                                             EXHIBIT 4


                                                                TransCare Corporation
                                                  Attempted Foreclosure & Buy-Out Transaction Details
                                                                   February 15, 2015
                                                                      In Millions
($ in millions)                                                      TransCare                                            Pro Forma Transcendence / NewCo
Source of Funded Capital                             $ Amount               Description                      $ Amount          % of Total Capital      Description

Payment Priority 1
Ark II (Ms. Tilton's personal         [A]                $2.1           Includes $1.9 funded $6.5               $12.1                  54.7%            Includes $2.1 rolled over
investment vehicle)                                                      Term Loan plus $0.20 in                                                        capital from TransCare to
                                                                          vehicles owned by Ms.                                                         NewCo, and $10.0 of new
                                                                           Tilton and leased to                                                          working capital funding
                                                                                TransCare
Payment Priority 2
AIP (Ms. Tilton's personal            [B]                $2.9          Fully Funded Term Loan                    $0.7                   3.0%
investment vehicle)                                                                                                                                     Pro-rata portions of $10.0
                                                                                                                                                         credit bid equal to book
Zohar I                               [C]               $3.5           Fully Funded Term Loan                   $0.8                    3.6%
                                                                                                                                                         value of NewCo assets
Zohar II                              [D]               $5.0           Fully Funded Term Loans                  $1.1                    5.2%
                                                                                                                                                           excluding accounts
Zohar III                             [E]               $24.6          Fully Funded Term Loans                  $5.6                   25.6%             receivable due to Wells
Credit Suisse                         [F]               $3.5           Fully Funded Term Loan                   $0.8                    3.7%                       Fargo
First Dominion                        [G]               $4.0           Fully Funded Term Loan                   $0.9                    4.2%
Subtotal                              [H]               $43.6                                                   $10.0                  45.3%                  Total credit bid


Total                           [I] = [A] + [H]         $45.7                                                   $22.1                  100.0%


Notes:
Displayed figures are rounded to the first decimal place.
[A], [B]: At all times relevant to my analysis, ARK II CLO 2001-1 Limited ("Ark II") and Ark Investment Partners II LLP ("AIP") constituted Ms. Tilton's personal investment
vehicles. The Ark II $10.0 million in funding committed to NewCo included the accounts receivable due to Wells Fargo.
[C], [D], [E]: At all times relevant to my analysis, Ms. Tilton was the Zohar funds' sole equity owner and collateral manager.
[F], [G]: Outside lenders that rolled over their facilities in conjunction with TransCare's 2004 Chapter 11 bankruptcy emergence.
[H]: Priority 2 investors were to receive 23 cents on the dollar (equal to $10.0 million divided to $43.6 million) through the credit bid for TransCare loans in the foreclosure.
Sources: Tilton Deposition at pp. 19-21, 25-26, 52-54, 61-65, 97-142, Exhibit 106; PP-TRBK0019089 at tabs "Daily Extract" and "Sheet2 (2)".




            CONFIDENTIAL
                                                                                      A0886
                               Case 1:20-cv-06274-LAK
                           18-01021-smb               Document
                                          Doc 107-1 Filed        11-8Entered
                                                          07/08/19     Filed 09/30/20  Page 107 ofEx.
                                                                             07/08/19 22:14:28     2431 Pg
                                                              56 of 71
                                                  TransCare Corporation                                                                  EXHIBIT 5

                                                           Historical Revenue
                                                         2009 - LTM October 2015
                                                                 In Millions
$160.0
                                     $152.1
                                                          $143.5
$140.0          $138.3                                                         $137.7                                                   Average: $135.6
                                                                                                    $127.4              $131.1

                                                                                                                                              $118.9
$120.0



$100.0



 $80.0



 $60.0



 $40.0



 $20.0



  $0.0
                2009                 2010                 2011                 2012                 2013                 2014               2015 2015
                                                                                                                                       LTM October
                                            Net Service Revenue                         Average Net Service Revenue
 Notes: Values are presented as stated in the most recent audited financial statement for which a given year's Statement of Operations was provided. 2014
 value is unaudited. 2015 value includes the last twelve months ("LTM") ended October 31, 2015 and reflects the last available actual results. Displayed
 figures are rounded to the first decimal place.
 Sources: Transcare Corporation and Subsidiaries Consolidated Financial Statements for the Years Ended December 31, 2009-2013
 (TRANSCARE00062780-860); TransCare Monthly Financial Memorandum for November 2014 (AL-00400 at AL-00410), TransCare Monthly Financial
 Memorandum for December 2014 (PP-TRBK0028485 at PP-TRBK0028494), TransCare Monthly Financial Memorandum for October 2015 (PP-
 TRBK0004695 at PP-TRBK0004704).
     CONFIDENTIAL
                                                                        A0887
                                Case 1:20-cv-06274-LAK
                            18-01021-smb               Document
                                           Doc 107-1 Filed        11-8Entered
                                                           07/08/19     Filed 09/30/20  Page 108 ofEx.
                                                                              07/08/19 22:14:28     2431 Pg
                                                               57 of 71
                                                   TransCare Corporation                                                                  EXHIBIT 6

                                                            Historical EBITDA
                                                         2009 - LTM October 2015
                                                                 In Millions
$10.0

                 $9.1
  $9.0                                                                          $8.9



  $8.0                                $7.7
                                                                                                     $7.2
  $7.0


  $6.0

                                                                                                                                            Average: $5.1
  $5.0


  $4.0


  $3.0


  $2.0
                                                                                                                                               $1.4
                                                           $0.9
  $1.0
                                                                                                                          $0.5

  $0.0
                 2009                 2010                  2011                 2012                 2013                  2014                  2015 2015
                                                                                                                                           LTM October
                                                       EBITDA                                 Average EBITDA
Notes: Values are presented as stated in the most recent audited financial statement for which a given year's Statement of Operations was provided. 2014
value is unaudited. 2015 value includes the last twelve months ("LTM") ended October 31, 2015 and reflects the last available actual results. Displayed
figures are rounded to the first decimal place.
Sources: Transcare Corporation and Subsidiaries Consolidated Financial Statements for the Years Ended December 31, 2009-2013
(TRANSCARE00062780-860); TransCare Monthly Financial Memorandum for November 2014 (AL-00400 at AL-00410), TransCare Monthly Financial
Memorandum for December 2014 (PP-TRBK0028485 at PP-TRBK0028494), TransCare Monthly Financial Memorandum for October 2015 (PP-
TRBK0004695 at PP-TRBK0004704).
    CONFIDENTIAL
                                                                        A0888
                            Case 1:20-cv-06274-LAK
                        18-01021-smb   Doc 107-1 Filed  Document
                                                            07/08/19  11-8Entered
                                                                             Filed 09/30/20     Page 109 ofEx.
                                                                                     07/08/19 22:14:28      2431 Pg
                                         Preliminary and Confidential
                                                                 58   ‐
                                                                      ofPrepared
                                                                         71      for Use of Counsel                      EXHIBIT 7
                                                     TransCare Corporation
                                                        LTM EBITDA
                                                 November 2014 - October 2015
                                                         In Millions
$2.0




$1.5




$1.0




$0.5




$0.0




($0.5)




($1.0)




($1.5)
          Nov-14      Dec-14    Jan-15     Feb-15     Mar-15     Apr-15     May-15     Jun-15      Jul-15    Aug-15   Sep-15    Oct-15
       CONFIDENTIAL
                                                                  A0889
                          Case 1:20-cv-06274-LAK
                      18-01021-smb               Document
                                     Doc 107-1 Filed        11-8Entered
                                                     07/08/19     Filed 09/30/20  Page 110 ofEx.
                                                                        07/08/19 22:14:28     2431 Pg
                                                         59 of 71                                                             EXHIBIT 7


Sources: TransCare Monthly Financial Memorandum for December 2013 (CM_TC2018_0004132 at CM_TC2018_0004141), TransCare Monthly
Financial Memorandum for January 2014 (TRANSCARE00004571 at TRANSCARE00004580), TransCare Monthly Financial Memorandum for
February 2014 (AL-00176 at AL-00186), TransCare Monthly Financial Memorandum for March 2014 (TRANSCARE00004609 at
TRANSCARE00004618), TransCare Monthly Financial Memorandum for April 2014 (AL-00196 at AL-00206), TransCare Monthly Financial
Memorandum for May 2014 (AL-00216 at AL-00226), TransCare Monthly Financial Memorandum for June 2014 (AL-00236 at AL-00246),
TransCare Monthly Financial Memorandum for July 2014 (AL-00256 at AL-00266), TransCare Monthly Financial Memorandum for August 2014
(PP-TRBK0020769 at PP-TRBK0020778), TransCare Monthly Financial Memorandum for September 2014 (AL-00341 at AL-00351), TransCare
Monthly Financial Memorandum for October 2014 (PP-TRBK0028798 at PP-TRBK0028807), TransCare Monthly Financial Memorandum for
November 2014 (AL-00400 at AL-00410), TransCare Monthly Financial Memorandum for December 2014 (PP-TRBK0028485 at PP-
TRBK0028494), TransCare Monthly Financial Memorandum for January 2015 (AL-00380 at AL-00390), TransCare Monthly Financial
Memorandum for February 2015 (AL-00485 at AL-00495), TransCare Monthly Financial Memorandum for March 2015 (CM_TC2018_0013895 at
CM_TC2018_0013904), TransCare Monthly Financial Memorandum for April 2015 (CM_TC2018_0013875 at CM_TC2018_0013884), TransCare
Monthly Financial Memorandum for May 2015 (CM_TC2018_0013955 at CM_TC2018_0013964), TransCare Monthly Financial Memorandum for
June 2015 (CM_TC2018_0013935 at CM_TC2018_0013944), TransCare Monthly Financial Memorandum for July 2015 (CM_TC2018_0013915 at
CM_TC2018_0013924), TransCare Monthly Financial Memorandum for August 2015 (TRANSCARE00035020 at TRANSCARE00035030),
TransCare Monthly Financial Memorandum for September 2015 (AL-00695 at AL-00705), TransCare Monthly Financial Memorandum for October
2015 (PP-TRBK0004695 at PP-TRBK0004704).




   CONFIDENTIAL
                                                                  A0890
                              Case 1:20-cv-06274-LAK
                          18-01021-smb               Document
                                         Doc 107-1 Filed        11-8Entered
                                                         07/08/19     Filed 09/30/20  Page 111 ofEx.
                                                                            07/08/19 22:14:28     2431 Pg
                                                             60 of 71                                                              EXHIBIT 8


                                                        TransCare Corporation
                                                       Annual EBITDA Forecasts
                                                             2015 - 2020
                                                              In Millions
 As Of Date            2015      2016      2017      2018      2019      2020                                 Source

   01/07/16           $    1.4   $   6.9   $ 13.3   $ 17.2    $ 21.8    $ 26.1     January 7, 2016 Preliminary Plan
   01/27/16                      $   5.0                                           January 27, 2016 Carl Marks Turnaround Plan
   01/28/16                      $   5.2                                           January 28, 2016 Update to Carl Marks Turnaround Plan
   02/24/16                      $   3.2                                           February 24, 2016 NewCo Model

Notes: Projections as of 02/24/16 are for the three business lines to be included in NewCo: Pennsylvania, Hudson Valley, and Paratransit.
Displayed figures are rounded to the first decimal place.




    CONFIDENTIAL
                                                                      A0891
                           Case 1:20-cv-06274-LAK
                       18-01021-smb               Document
                                      Doc 107-1 Filed        11-8Entered
                                                      07/08/19     Filed 09/30/20  Page 112 ofEx.
                                                                         07/08/19 22:14:28     2431 Pg
                                                          61 of 71                                                                 EXHIBIT 9


                                                      TransCare Corporation
                                                     Annual Revenue Forecasts
                                                            2015 - 2020
                                                            In Millions
 As Of Date            2015      2016      2017      2018      2019      2020                                 Source

   01/07/16           $ 115.0   $ 117.0   $ 140.0   $ 169.0   $ 207.0   $ 223.0    January 7, 2016 Preliminary Plan
   01/27/16                     $ 100.5                                            January 27, 2016 Carl Marks Turnaround Plan
   01/28/16                     $ 102.3                                            January 28, 2016 Update to Carl Marks Turnaround Plan
   02/24/16                     $ 37.2                                             February 24, 2016 NewCo Model

Notes: Projections as of 02/24/16 are for the three business lines to be included in NewCo: Pennsylvania, Hudson Valley, and Paratransit.
Displayed figures are rounded to the first decimal place.




    CONFIDENTIAL
                                                                      A0892
                     Case 1:20-cv-06274-LAK
                 18-01021-smb               Document
                                Doc 107-1 Filed        11-8Entered
                                                07/08/19     Filed 09/30/20  Page 113 ofEx.
                                                                   07/08/19 22:14:28     2431 Pg
                                                    62 of 71                                           EXHIBIT 10


                                     TransCare Corporation
                             Summary of Projections by Viewing Parties
    As Of Date       Patriarch Carl Marks Lockton                            Source

      01/07/16         YES        YES                January 7, 2016 Preliminary Plan
      01/27/16         YES        YES                January 27, 2016 Carl Marks Turnaround Plan
      01/28/16         YES                           January 28, 2016 Update to Carl Marks Turnaround Plan
      02/24/16         YES                  YES      February 24, 2016 NewCo Model




CONFIDENTIAL
                                                    A0893
                                    Case 1:20-cv-06274-LAK
                                18-01021-smb               Document
                                               Doc 107-1 Filed        11-8Entered
                                                               07/08/19     Filed 09/30/20  Page 114 ofEx.
                                                                                  07/08/19 22:14:28     2431 Pg
                                                                   63 of 71
                                                       TransCare Corporation                                                                EXHIBIT 11

                                            Summary of Capital Requested by Intended Use
                                                             In Millions
$8.0

                                                                                $7.2
                                                                                $0.0
$7.0                                                                            $0.6

                                                                                                                                   $6.1
                                                                                $6.5
$6.0                                                                                                                               $0.9



$5.0                                                                                                                               $5.2
                             $4.5

                             $1.0
$4.0


                             $1.3
$3.0



$2.0                         $2.2



$1.0



$0.0
                           01/07/16                                           01/27/16                                           01/28/16
                                                Accounts Payable          Fleet Replacement/Expansion            Other

  Notes: Amounts shown pertain to achieving projected 2016 year-end EBITDA. Intended use categories are shown by most to least critical from bottom to top,
  based on representations made in the plans and models. Accounts Payable includes payroll, payroll taxes, insurance, rent, and other. These figures do not
  include interest deferment. The 02/24/16 NewCo Model doesn't identify capital requests associated with achieving projected 2016 year-end EBITDA. Displayed
  figures are rounded to the first decimal place.
  Sources: January 7, 2016 Preliminary Plan (CM_TC2018_0003369 at CM_TC2018_0003370-71); January 27, 2016 Carl Marks Turnaround Plan
  (CM_TC2018_002108 at CM_TC2018_002116); January 28, 2016 Update to Carl Marks Turnaround Plan (PP-TRBK0013274).

         CONFIDENTIAL
                                                                            A0894
                                 Case 1:20-cv-06274-LAK
                             18-01021-smb               Document
                                            Doc 107-1 Filed        11-8Entered
                                                            07/08/19     Filed 09/30/20  Page 115 ofEx.
                                                                               07/08/19 22:14:28     2431 Pg
                                                                64 of 71
                                                    TransCare Corporation                                                                            EXHIBIT 12a

                                             Implied Total Enterprise Value
                                Comparable Company EV / Forward EBITDA Multiples Method
                                                       In Millions




                 As of 01/07/16
             2016E EBITDA = $6.9                                                                 $50.1                                                   $86.5
             Multiples (7.2x - 12.5x)
  WholeCo




                  As of 1/27/16
             2016E EBITDA = $5.0                                              $35.3                                     $60.6
             Multiples (7.1x - 12.2x)




                  As of 1/28/16
             2016E EBITDA = $5.2                                               $36.2                                       $62.6
             Multiples (7.0x - 12.1x)
  NewCo




                  As of 2/24/16
             2016E EBITDA = $3.2                              $22.7                          $39.1
             Multiples (7.1x - 12.2x)




                                      $0.0        $10.0        $20.0        $30.0       $40.0        $50.0        $60.0         $70.0       $80.0       $90.0        $100.0

Notes: In an analysis prepared for Ms. Tilton, Mr. Greenberg identified Envision Healthcare Corporation, Air Methods Corp., and PHI, Inc. as market comparables. Mr.
Greenberg excluded PHI of the analysis because it “appear[ed] to be an outlier”. This analysis is based on TEV/EBITDA multiples for Envision Healthcare Corporation and Air
Methods Corporation as of each valuation date.
Sources: S&P Capital IQ, January 7, 2016 Preliminary Plan; January 27, 2016 Carl Marks Turnaround; January 28, 2016 Update to Carl Marks Turnaround; February 24,
2016 NewCo Model; PP-TRBK0041414.

   CONFIDENTIAL
                                                                               A0895
                                 Case 1:20-cv-06274-LAK
                             18-01021-smb               Document
                                            Doc 107-1 Filed        11-8Entered
                                                            07/08/19     Filed 09/30/20  Page 116 ofEx.
                                                                               07/08/19 22:14:28     2431 Pg
                                                                65 of 71
                                                   TransCare Corporation                                                                               EXHIBIT 12b

                                                 Implied Total Enterprise Value
                                      Precedent Transaction EV / EBITDA Multiples Method
                                                           In Millions




                     01/07/16
              2016E EBITDA = $6.9                                                                                           $69.4           $74.3
             Multiples (10.0x - 10.7x)
  WholeCo




                  As of 1/27/16
              2016E EBITDA = $5.0                                                                $49.7          $53.1
             Multiples (10.0x - 10.7x)




                  As of 1/28/16
              2016E EBITDA = $5.2                                                                   $51.8          $55.4
             Multiples (10.0x - 10.7x)
  NewCo




                  As of 2/24/16
              2016E EBITDA = $3.2                                          $32.0       $34.3
             Multiples (10.0x - 10.7x)




                                      $0.0        $10.0        $20.0        $30.0        $40.0         $50.0        $60.0        $70.0        $80.0        $90.0       $100.0
Notes: In an analysis prepared for Ms. Tilton, Mr. Greenberg identified two transaction comparables with available multiples: 1) July 2015 Envision Healthcare Corporation’s
acquisition of Rural/Metro Corporation, and 2) KKR & Co., Inc.’s acquisition of Air Medical Group Holdings. This analysis is based on TEV / LTM EBITDA multiples for the
targets in the two acquisitions as identified by Mr. Greenberg.
Sources: January 7, 2016 Preliminary Plan; January 27, 2016 Carl Marks Turnaround Plan; January 28, 2016 Update to Carl Marks Turnaround Plan; February 24, 2016
NewCo Model; PP-TRBK0041414.

   CONFIDENTIAL
                                                                                A0896
                                Case 1:20-cv-06274-LAK
                            18-01021-smb               Document
                                           Doc 107-1 Filed        11-8Entered
                                                           07/08/19     Filed 09/30/20  Page 117 ofEx.
                                                                              07/08/19 22:14:28     2431 Pg
                                                               66 of 71
                                                   TransCare Corporation                                                                         EXHIBIT 12c

                                                 Implied Total Enterprise Value
                                         EV/EBITDA Multiple from Expressions of Interest
                                                           In Millions




                      01/07/16
                2016E EBITDA = $6.9                                                                  $55.5
                    Multiple 8.0x
 WholeCo




                   As of 1/27/16
                2016E EBITDA = $5.0                                               $39.7
                    Multiple 8.0x




                   As of 1/28/16
                2016E EBITDA = $5.2                                                $41.4
                    Multiple 8.0x
 NewCo




                   As of 2/24/16
                2016E EBITDA = $3.2                             $25.6
                    Multiple 8.0x




                                     $0.0        $10.0       $20.0        $30.0       $40.0       $50.0        $60.0       $70.0        $80.0       $90.0       $100.0


Sources: Exhibit 3; January 7, 2016 Preliminary Plan; January 27, 2016 Carl Marks Turnaround Plan; January 28, 2016 Update to Carl Marks Turnaround Plan; February 24,
2016 NewCo Model.

   CONFIDENTIAL
                                                                            A0897
                                Case 1:20-cv-06274-LAK
                            18-01021-smb               Document
                                           Doc 107-1 Filed        11-8Entered
                                                           07/08/19     Filed 09/30/20  Page 118 ofEx.
                                                                              07/08/19 22:14:28     2431 Pg
                                                               67 of 71
                                                   TransCare Corporation                                                                   EXHIBIT 12d

                                               Implied Total Enterprise Value
                                     EV/EBITDA Industry Multiples Identified by Ms. Tilton
                                                         In Millions




                     01/07/16
               2016E EBITDA = $6.9                                                        $48.6           $55.5
               Multiples (7.0x - 8.0x)
 WholeCo




                   As of 1/27/16
               2016E EBITDA = $5.0                                      $34.8          $39.7
               Multiples (7.0x - 8.0x)




                   As of 1/28/16
               2016E EBITDA = $5.2                                        $36.2           $41.4
               Multiples (7.0x - 8.0x)
 NewCo




                   As of 2/24/16
               2016E EBITDA = $3.2                       $22.4        $25.6
               Multiples (7.0x - 8.0x)




                                     $0.0     $10.0       $20.0       $30.0       $40.0           $50.0   $60.0       $70.0       $80.0       $90.0       $100.0


Sources: January 7, 2016 Preliminary Plan (CM_TC2018_0003376); January 27, 2016 Carl Marks Turnaround Plan; January 28, 2016 Update to Carl Marks Turnaround
Plan; February 24, 2016 NewCo Model; Tilton Deposition at p. 119.
  CONFIDENTIAL
                                                                         A0898
                                        Case 1:20-cv-06274-LAK
                                    18-01021-smb               Document
                                                   Doc 107-1 Filed        11-8Entered
                                                                   07/08/19     Filed 09/30/20  Page 119 ofEx.
                                                                                      07/08/19 22:14:28     2431 Pg
                                                                       68 of 71                                                  EXHIBIT 12e


                                                                TransCare Corporation
                                                    Summary of Implied Total Enterprise Value Ranges
                                                                      In Millions
                                                                                                  WholeCo                                 NewCo
EV / EBITDA Multiples Methodology                                                  01/07/16        01/27/16        01/28/16               02/24/16

Comparable Company Method                                                        $50.1 - $86.5   $35.3 - $60.6   $36.2 - $62.6          $22.7 - $39.1
Precedent Transaction Method                                                     $69.4 - $74.3   $49.7 - $53.1   $51.8 - $55.4          $32 - $34.3
Range Based on Comparable Company and Precedent Transaction Methods                              $35.3 - $86.5                          $22.7 - $39.1


Expressions of Interest                                                             $55.5           $39.7           $41.4                  $25.6
Industry Multiple Range identified by Ms. Tilton                                 $48.6 - $55.5   $34.8 - $39.7   $36.2 - $41.4          $22.4 - $25.6

Note: Displayed figures are rounded to the first decimal place.
Sources: Exhibits 12a - 12d.




           CONFIDENTIAL
                                                                         A0899
                          Case 1:20-cv-06274-LAK
                      18-01021-smb               Document
                                     Doc 107-1 Filed        11-8Entered
                                                     07/08/19     Filed 09/30/20  Page 120 ofEx.
                                                                        07/08/19 22:14:28     2431 Pg
                                                         69 of 71                                                                                EXHIBIT 13


                                                           TransCare Corporation
                                                         Summary of Liquidation Value
                                                                 In Millions

                                                                                                             WholeCo                         NewCo
Sale of Certificates of Need                                                     [A.1]                        $12.3                           $1.9
Cost of Sale of Certificates of Need                                             [A.2]                         $0.6                           $0.0
Net Proceeds from Sale of Certificates of Need                           [A.3] = [A.1] - [A.2]                $11.7                           $1.9

Sale of Equipment and Physical Assets                                            [B.1]                          $2.4                          $0.8
Cost of Sale of Equipment and Physical Assets                                    [B.2]                          $0.4                          $0.0
Net Proceeds from Sale of Equipment and Physical Assets                  [B.3] = [B.1] - [B.2]                  $2.0                          $0.8

Accounts Receivable Collected Post-Bankruptcy                                    [C.1]                          $5.6                          $3.1
Cost of Accounts Receivable Collection                                           [C.2]                          $0.0                          $0.0
Net Proceeds from Accounts Receivable Collection                         [C.3] = [C.1] - [C.2]                  $5.6                          $3.1

Total Liquidation Value                                              [D] = [A.3] + [B.3] + [C.3]               $19.2                          $5.7

Notes:
Displayed figures are rounded to the first decimal place.
[A.1]: For WholeCo, the entire amount received from the sale of the Certificates of Need is included. For NewCo, only the amount received from the sale of
Certificate of Need No. 0667 is included.
[A.2]: For WholeCo, I identified the following expenses: A payment of $90 thousand associated with a "Break-Up Fee" to Maler Group, LLC, a payment for
Trustee's expenses of $205 thousand, a payment of $259 thousand for reimbursement of expenses associated with the public auctions of the Certificates of
Need, and a payment of $29 thousand associated with the expenses of the Patient Care Ombudsman. For NewCo, I identified $2.3 thousand in Trustee's
expenses associated with selling Certificate of Need No. 0667, the only one attributable to the NewCo assets.
[B.1]: The NewCo value includes auctions held on May 6, 2016 in Poughkeepsie, NY and May 11, 2016 in Monroeville, PA.
[B.2]: I was not able to identify costs associated with the sale of equipment and physical assets directly attributable to NewCo assets. I have therefore
conservatively assigned a value of zero.
[C.1]: I understand Wells Fargo received approximately an additional $2.6 million in accounts receivable collected by parties other than the Estate. Per
counsel’s instruction, I estimate this additional amount to be equal to the difference of the Wells Fargo loan balance as of February 24, 2016 ($13.4 million)
and all of the funds received by Wells Fargo from the Trustee associated with the sale of TransCare's assets ($10.8 million). Therefore, the total amount of
accounts receivable attributable to WholeCo consists of the sum of 1) the $2.6 million estimated as explained above, 2) the $2.43 million settlement amount
received from the New York City Transit Authority and its affiliate the Metropolitan Transportation Authority, and 3) the $595 thousand settlement with the
Bronx-Lebanon Hospital Center and the St. Barnabas Hospital. I assume a 19.8% allocation for the Hudson Valley and Pittsburgh operations of TransCare out
of the total amount of accounts receivable (excluding the MTA operations) based on the accounts receivables balances for NewCo and OldCo as of February
23, 2016.
[C.2]: I conservatively do not include any costs associated with collecting the accounts receivable.




CONFIDENTIAL
                                                                          A0900
                          Case 1:20-cv-06274-LAK
                      18-01021-smb               Document
                                     Doc 107-1 Filed        11-8Entered
                                                     07/08/19     Filed 09/30/20  Page 121 ofEx.
                                                                        07/08/19 22:14:28     2431 Pg
                                                         70 of 71                                                                             EXHIBIT 13


Sources:
Affirmation to Confirm the Results of the Sale of the Debtors’ Ambulance Service Certificates Issued by the New York State Department of Health entered on
July 1, 2016 before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Auctioneer’s Report of Sale for the
Auction Sales Conducted on April 20, May 4, May 6, May 11, and May 12, 2016 entered on August 23, 2016 submitted before the U.S. Bankruptcy Court of the
Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Auctioneer’s Report of Sale for the Auction Sale Conducted on June 21, 2016 entered
on August 23, 2016 submitted before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly
Operating Statement for the Period Ended September 30, 2016 entered on October 18, 2016 submitted before the U.S. Bankruptcy Court of the Southern
District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement for the Period Ended November 30, 2016 entered on January 18,
2017 submitted before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement
for the Period Ended December 31, 2016 entered on January 17, 2017 submitted before the U.S. Bankruptcy Court of the Southern District of New York
(Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement for the Period Ended March 31, 2017 entered on May 16, 2017 submitted before the
U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement for the Period Ended
February 29, 2016 entered on April 26, 2016 submitted before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407
(SMB)); Monthly Operating Statement for the Period Ended March 31, 2016 entered on April 26, 2016 submitted before the U.S. Bankruptcy Court of the
Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement for the Period Ended April 30, 2016 entered on June 1,
2016 submitted before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement
for the Period Ended May 31, 2016 entered on July 7, 2016 submitted before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case
No. 16-10407 (SMB)); Monthly Operating Statement for the Period Ended June 30, 2016 entered on August 19, 2016 submitted before the U.S. Bankruptcy
Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement for the Period Ended July 31, 2016 entered
on August 19, 2016 submitted before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly
Operating Statement for the Period Ended August 31, 2016 entered on September 20, 2016 submitted before the U.S. Bankruptcy Court of the Southern
District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement for the Period Ended October 31, 2016 entered on November 15,
2016 submitted before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement
for the Period Ended January 31, 2017 entered on February 23, 2017 submitted before the U.S. Bankruptcy Court of the Southern District of New York
(Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement for the Period Ended February 28, 2017 entered on March 16, 2017 submitted before
the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Monthly Operating Statement for the Period Ended
April 30, 2017 entered on May 16, 2017 submitted before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407
(SMB)); Schedule 1 of Order Authorizing the Chapter 7 Trustee to Allocate the Expenses of the Public Auctions Between the Debtors' Estates and Reimburse
the TransCare Corporation Estate and for Related Relief entered on April 5, 2017 submitted before the U.S. Bankruptcy Court of the Southern District of New
York (Chapter 7 Case No. 16-10407 (SMB)); Schedule 2 of Order Authorizing the Chapter 7 Trustee to Allocate the Expenses of the Public Auctions Between
the Debtors' Estates and Reimburse the TransCare Corporation Estate and for Related Relief entered on April 5, 2017 submitted before the U.S. Bankruptcy
Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Exhibit C of Summary Sheet for First Interim Application of Lamonica
Herbst & Maniscalco, LLP, Counsel to Salvatore Lamonica, As Chapter 7 Trustee, for Allowance of Interim Compensation and Reimbursement of Expenses
entered on February 7, 2017 submitted before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Order
Authorizing and Approving the Sale of Ambulance Service Certificate No. 0667 to Maler Group LLC entered on July 7, 2016 submitted before the U.S.
Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); First Interim Fee Application of Lucy L. Thomson for Allowance
of Compensation for Services Rendered as Patient Care Ombudsman entered on February 7, 2017 submitted before the U.S. Bankruptcy Court of the
Southern District of New York (Chapter 7 Case No. 16-10407 (SMB)); Notice of Hearing on the Motion of Chapter 7 Trustee Seeking Entry of an Order,
Pursuant to Federal Rule of Bankruptcy Procedure 9019(a), Approving the Mutual Release and Settlement Agreement By and Between the Chapter 7 Trustee,
On Behalf of the Debtors' Estates, Wells Fargo Bank, N.A., and Montefiore Medical Center, Montefiore Mount Vernon Hospital and Montefiore New Rochelle
Hospital entered on December 6, 2016 submitted before the U.S. Bankruptcy Court of the Southern District of New York (Chapter 7 Case No. 16-10407
(SMB)); CM_TC2018_0005038; CM_TC2018_0005039; PP-TRBK0078085; PP-TRBK0044399; PP-TRBK0004573; PP-TRBK0004574; WF00001541.



CONFIDENTIAL
                                                                         A0901
                      Case 1:20-cv-06274-LAK
                  18-01021-smb               Document
                                 Doc 107-1 Filed        11-8Entered
                                                 07/08/19     Filed 09/30/20  Page 122 ofEx.
                                                                    07/08/19 22:14:28     2431 Pg
                                                     71 of 71                                             EXHIBIT 14


                                        TransCare Corporation
                       Difference between Operating Value and Liquidation Value
                                             In Millions
                                                                    WholeCo               NewCo
                                                             Min          Max      Min            Max
        Operating Value               [A]                   $35.3         $86.5   $22.7           $39.1
        Liquidation Value             [B]                   $19.2         $19.2   $5.7            $5.7

          Difference                  [C] = [A] - [B]       $16.1         $67.3   $17.0           $33.4

        Note: Displayed figures are rounded to the first decimal place.
        Sources:
        [A]: Exhibit 12.
        [B]: Exhibit 13.




CONFIDENTIAL
                                                            A0902
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 123 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   1 of 47




                  EXHIBIT 2




                                    A0903
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 124 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   2 of 47

                       Jonathan Arnold - March 11, 2019
                                                                        Page 1

 1                 UNITED STATES BANKRUPTCY COURT
 2                 SOUTHERN DISTRICT OF NEW   YORK
           ______________________________
 3                                        )
           In re                          )   Chapter 7
 4                                        )   Case No. 16-10407
           TRANSCARE CORPORATION, et      )   (SMB)
 5         al.,                           )   (Jointly
                                          )   Administered)
 6                      Debtors.          )
           ______________________________)
 7                                        )
           SALVATORE LAMONICA, as         )
 8         Chapter 7 Trustee for the      )
           Estates of TransCare           )   Adv. Proc. No.
 9         Corporation, et al.,           )   18-01021
                                          )
10                      Plaintiff,       )
                                          )
11                      v.               )
                                          )
12         LYNN TILTON, et al.,          )
                                          )
13                      Defendants.      )
           ______________________________)
14
15
16
17                DEPOSITION OF JONATHAN ARNOLD
18                    New York, New York
19                  Monday, March 11, 2019
20
21
22
23
24
25      Reported by: Tab Prewett, RPR, CSR, CLNR



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                    A0904
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 125 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   3 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 43

 1                          JONATHAN ARNOLD
 2                    Were you asked -- well, let's
 3      actually look at your report at page two.
 4      Paragraph four, it says:
 5                    "I have been asked by counsel for
 6      Salvatore Lamonica."
 7                    And then it goes on to describe
 8      what you were asked to do.
 9            A       Yes.
10            Q       Is it your testimony that you
11      considered the possibility of opining on value at
12      other points in time, but didn't have the data
13      necessary to do so?
14                    MR. SAMET: Objection.
15            A       No.
16            Q       Okay. Is it correct that -- there
17      is no judgment in this question. But is it
18      correct that the four dates that you used were
19      the four dates that were selected for you by
20      counsel?
21                    MR. SAMET: Objection.
22            A       The four dates I used are the four
23      dates that were identified to me by counsel as
24      being relevant. I did, however, inquire and look
25      into whether there were any additional forward



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                      A0905
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 126 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   4 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 45

 1                           JONATHAN ARNOLD
 2            Q       Right. That wasn't -- I
 3      understand, but that wasn't exactly my question.
 4      Let me focus on this.
 5                    You testified a moment ago:
 6                    "I did, however, inquire and look
 7      into whether there were any additional forward
 8      projections that occurred during January and
 9      February. That should be part of the set that I
10      analyzed."
11                    Do you recall that testimony?
12            A       Yes.
13            Q       And so what I'm asking you is, is
14      your -- your inquiries to counsel about
15      additional forward projections were limited in
16      time to January and February of 2016?
17            A       Yes.
18            Q       Was there a reason or reasons why
19      your inquiry about other forward-looking
20      projections was limited to those two months?
21                    MR. SAMET: Objection to the form.
22            A       Those -- that was the time period
23      that counsel asked me to focus on.
24            Q       And you -- do you have an
25      understanding as to why counsel asked you to



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0906
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 127 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   5 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 47

 1                           JONATHAN ARNOLD
 2      dates were identified to me by counsel to analyze
 3      and express an opinion as to the value or range
 4      of values that are supported by the projections
 5      in the -- each of those four documents.
 6            Q       And do you have any
 7      understanding -- you may not. But do you have an
 8      understanding as to why those four dates were
 9      identified to you by counsel?
10                    MR. SAMET: Objection.
11            A       Yes.
12            Q       And what is that understanding?
13                    MR. SAMET: Objection.
14            A       My understanding is that the
15      projections that were issued on these four dates
16      represent the final conclusion as to the -- on
17      the part of the authors of those four projections
18      as to the future performance of TransCare,
19      combined with the fact that the authors
20      themselves were senior people within the
21      TransCare, let's call it, ecosystem.
22                    They're not all TransCare
23      employees, of course. Some of them are up the
24      ladder at firms above it or, alternatively, an
25      outside advisor that was approved of and



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0907
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 128 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   6 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 48

 1                            JONATHAN ARNOLD
 2      supported by TransCare's bankers.
 3                     So these analyses themselves, I
 4      think, are believed by counsel to have sufficient
 5      reliability to form -- to inform the process.
 6              Q      I understand what you just said. I
 7      just want to draw a distinction between your
 8      views and what was communicated to you by
 9      counsel.
10                     Do you -- do you have any
11      independent opinion about the relevance or not of
12      the four dates to any of the issues in this
13      lawsuit?
14                     MR. SAMET: Objection to form.
15              A      Would you repeat the question,
16      please.
17                     MR. MERVIS: Can you read it back?
18                     (Reporter read back pending
19              question.)
20              A      Yes.
21              Q      And what opinion or opinions do you
22      have?
23                     MR. SAMET: Objection.
24              A      My view is that the specific dates
25      are not particularly relevant in the sense that,



                GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE


                                        A0908
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 129 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   7 of 47

                        Jonathan Arnold - March 11, 2019
                                                                       Page 72

 1                           JONATHAN ARNOLD
 2      the January 7th date, the model that created
 3      those projections has 2015 financial data
 4      embedded in it?
 5              A       It reports numbers for 2015, and
 6      then it forecasts financial data for 2016 and
 7      onward.
 8              Q       In connection with the January 7th
 9      projections, did you form an opinion as to their
10      degree of reliability?
11                    MR. SAMET: Objection to the form.
12              A     Yes.
13              Q     Tell me what you did to form
14      that -- well, first of all, what opinion did you
15      form?
16              A     I formed the opinion that using the
17      data in the January 7th projections is a
18      reasonable starting point for inferring value as
19      of that date.
20              Q     And what did you -- what specific
21      work did you do to come to that opinion?
22                    MR. SAMET: Objection to the form.
23              A     I inquired as to the role and
24      knowledge of the authors of it, and also whether
25      it was circulated outside of the Tilton family of



                GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE


                                       A0909
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 130 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   8 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 73

 1                         JONATHAN ARNOLD
 2      companies.
 3            Q        Anything else?
 4            A        Not that I recall as I sit here,
 5      no.
 6            Q        You did review historical financial
 7      information in connection with your work on this
 8      case, correct?
 9            A        I have, yes.
10            Q        Did you consider any of that
11      historical financial information in forming the
12      view about the reliability of the January 7, 2016
13      projections?
14                     MR. SAMET: Objection.
15            A        I considered whether there's a
16      connection between the two, yes.
17            Q        And what did you conclude in that
18      regard?
19            A        I concluded that the January 7,
20      2016 projection is evaluating the likely future
21      prospects for TransCare under a different regime,
22      namely resetting the priorities, rationalizing
23      the business, et cetera. So it is a -- I think
24      it was expected -- my read is that it was
25      expected to be a different business, not just



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                        A0910
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 131 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   9 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 78

 1                            JONATHAN ARNOLD
 2               A     Yes.
 3               Q     If you go to the spreadsheet that's
 4      I think the last attachment in that exhibit, you
 5      will see there's a spreadsheet that has little
 6      page numbers in the bottom right-hand corner?
 7               A     Yes.
 8               Q     If you could go to page 36. And
 9      you have -- you had this page available to you,
10      correct?
11            A        Yes.
12            Q        And if you look at the top column
13      and you go to November and December, that's 2015,
14      right?
15            A        Yes, it is.
16            Q        And it shows EBITDA declining to
17      472, negative 472 in November, and negative 552
18      in December?
19            A        Yes.
20            Q        And it also shows EBITDA margins
21      declining during those same two months, yes?
22            A        Yes, it does.
23            Q        Okay. Let's go back to the E-Mail
24      portion of Exhibit D.
25                     The $6.9 million projected EBITDA,



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                        A0911
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 132 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   10 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 79

 1                           JONATHAN ARNOLD
 2      that -- the model incorporates a number of
 3      assumptions, right?
 4            A       It does.
 5            Q       And if you go -- actually, I
 6      misdirected you. If you go to what I think is
 7      the first spreadsheet -- actually, it's the same
 8      one we were looking at with the page numbers.
 9      And if you go to page four, which is -- has a
10      heading "Major Assumptions 2016."
11            A       Yes.
12            Q       And this is something that you
13      reviewed in connection with your work on this
14      case, the physical page?
15            A       Yeah. I read the document, so I'm
16      sure I read it at some point along the way.
17            Q       And you understand what's
18      identified here to be at least some of the
19      assumptions that are built into the model that --
20      that spit out the $6.9 million projected EBITDA
21      for 2016?
22            A       That's my interpretation, yes.
23            Q       Let's look at some of the
24      assumptions. You see the first bullet point
25      refers to the renewal of a credit agreement with



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0912
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 133 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   11 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 80

 1                         JONATHAN ARNOLD
 2      Wells Fargo?
 3            A        Yes.
 4            Q        And did you -- what, if anything,
 5      do you know about the state of efforts to renew
 6      that agreement as of January 7th of 2016?
 7            A        I'm not sure I can answer that
 8      question as of January 7th. But my general
 9      understanding is that there were discussions
10      between Wells Fargo and TransCare during that
11      month, January 2016.
12            Q        Okay. And did you do any
13      investigation as to how likely folks on the
14      TransCare side of the relationship felt it was
15      that there would be a renewal at that time?
16                     MR. SAMET: Objection to form.
17            A        I don't recall seeing documents
18      that characterized their view.
19            Q        Okay. If that -- if there had not
20      been success in renewing the Wells Fargo credit
21      agreement, do you know what dollar impact that
22      would have on the EBITDA projections generated by
23      the January 7th model?
24                     MR. SAMET: Objection.
25            A        I have not run those numbers, no.



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                     A0913
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 134 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   12 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 81

 1                           JONATHAN ARNOLD
 2               Q    Then I guess -- well, there are
 3      bullets and subbullets, so we'll go to the third
 4      bullet, which says:
 5                    "New leases for a total of 118
 6      vehicles are planned."
 7                    Do you see that?
 8               A    Yes.
 9               Q    And at the bottom, it -- actually,
10      the last subbullet there, in all caps, in bold,
11      it says:
12                    "Model assumes company can obtain
13      credit and need down" -- I think that's -- should
14      say "down payment" -- "of 25 percent."
15                    Do you see that?
16              A     Yes.
17              Q     What is your understanding, if any,
18      about efforts to obtain some or all of those 118
19      vehicles?
20                    MR. SAMET: Objection to the.
21              A     I don't know what efforts were
22      taken.
23              Q     And do you have an understanding as
24      to how creditworthy TransCare was in January of
25      2016?



                GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE


                                       A0914
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 135 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   13 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 82

 1                        JONATHAN ARNOLD
 2                    MR. SAMET: Objection to form.
 3            A       I don't know what its rating would
 4      be, or something specific like that, but it's
 5      clear that it was in financial distress.
 6            Q       And did you investigate how likely
 7      it was that TransCare would have been able to
 8      obtain the credit it needed to make -- to lease
 9      the 118 vehicles?
10                    MR. SAMET: Objection to form.
11            A       I did not, no.
12            Q       Is the number of vehicles that the
13      company would be able to lease, is that an
14      important input into Mr. Greenberg's model?
15            A       It is an input into his model. I
16      think it's going to flow through to the revenue
17      that's going to get generated.
18            Q       Because the more ambulances they
19      have, the more revenue you can generate as a
20      general matter?
21                    MR. SAMET: Objection to form.
22            A       Well, obviously, there's a limit.
23      If they've got 5,000 ambulances, they may not be
24      able to use the last one for anything. But I
25      think the idea is that the ambulances that are



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0915
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 136 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   14 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 83

 1                          JONATHAN ARNOLD
 2      set forth in this budget, that they would be
 3      producing revenue coming right out of the gate.
 4            Q       The money to lease the new
 5      vehicles, where was that going to come from?
 6            A       Well, there were several
 7      possibilities that are laid out here. I don't
 8      have personal knowledge of where they were going
 9      to come from; but the modeling was either through
10      some sort of letter of credit or, alternatively,
11      from an extension of the Wells Fargo facility,
12      assuming they were going to do it themselves as
13      opposed to sell the company to a third party.
14            Q       Okay. I'm -- so in other words --
15      let me make sure I understand.
16                    You understand that the model
17      assumes an infusion of working capital into
18      TransCare, right?
19                    MR. SAMET: Objection to form.
20            A       It does have a cash flow
21      requirement element to it -- a cash requirement
22      element to it, yes.
23            Q       And at least to generate the
24      $6.9 million EBITDA number, how much working
25      capital would -- does the model require be



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                      A0916
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 137 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   15 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 84

 1                          JONATHAN ARNOLD
 2      infused into the company?
 3                    MR. SAMET: Objection to form.
 4               A    This page of the spreadsheet
 5      identifies a peak working capital need of
 6      $7.8 million several months later.
 7               Q    Okay. All right. This page being
 8      the major assumptions?
 9               A    Page four of the document ending in
10      Bates No. 3376, yes.
11            Q       Okay. And so let me go back to my
12      initial question.
13                    What's your understanding of what
14      the source of that capital would be under this
15      model?
16            A       I don't know that one particular
17      source is identified, but one possibility is that
18      it would come from Ms. Tilton, I suppose.
19            Q       Okay. Did you investigate the
20      extent to which Ms. Tilton had any legal
21      obligation to infuse capital into the TransCare
22      business at this time?
23            A       I did not undertake such an
24      investigation.
25            Q       Fair to say that the infusion of --



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                      A0917
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 138 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   16 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 85

 1                          JONATHAN ARNOLD
 2      well, let's go to that bullet point, the second
 3      bullet point, "peak working capital needed," by
 4      3/2016 is 7.8 million.
 5                    Fair to say that, if that capital
 6      could not be or was not obtained, then the model
 7      wouldn't -- then under this model, you wouldn't
 8      get $6.9 million in EBITDA for 2016?
 9              A     That's the way I would read this
10      document, yes.
11              Q     Did you -- in connection with your
12      work in this case, did you do any investigation
13      as to the availability of -- for lease of the --
14      of vehicles of the type that are indicated in the
15      third big bullet on -- on the major assumptions
16      page?
17              A     No.
18              Q     So to your understanding, the model
19      assumes that they would be available for lease?
20              A     That's my interpretation of it,
21      yes.
22              Q     And if that turned out not to be
23      the case, that would have a negative impact in
24      terms of the positive EBITDA that the model would
25      generate?



                GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE


                                      A0918
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 139 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   17 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 86

 1                            JONATHAN ARNOLD
 2            A        I haven't run the numbers, but I
 3      would expect that it would have an adverse effect
 4      on the EBITDA.
 5            Q        If you could turn to the first page
 6      of the spreadsheet, or page one of the
 7      spreadsheet to Exhibit D.
 8            A        Yes.
 9            Q        This spreadsheet shows, actually,
10      multiple scenarios, right?
11            A        Yes.
12            Q        And you, in your report, you relied
13      on -- you used only one of them, right, which was
14      scenario 1A?
15            A        Yes.
16            Q        Fair to say that, under each of the
17      other scenarios, there's either no positive
18      EBITDA or negative EBITDA for 2016?
19            A        No. Scenario 1B produces the same
20      EBITDA forecast as 1A.
21            Q        Right.
22            A        But the other scenarios, 2, 3, 4A
23      and 4B, result in negative EBITDA for 2016.
24            Q        Got it.
25                     The difference between 1A and 1B is



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                        A0919
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 140 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   18 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 87

 1                        JONATHAN ARNOLD
 2      that under 1A, 1A involves leasing of vehicles
 3      with 25 percent down and 1B involves the purchase
 4      of vehicles outright?
 5            A       Yes.
 6            Q       And if you look at scenarios 4A and
 7      4B, those involve -- those both involve the
 8      acquisition of 70 vehicles, right?
 9            A       I think that's the way to read it.
10            Q       Right. 20 new and -- it's 20 plus
11      50, right?
12            A       Yeah. It reads 20 new 911
13      vehicles, which is one type, and then AM 50 with
14      no characterization. I think what you're doing
15      is inferring that those 50 is the other type of
16      vehicle, the vans and transport service vehicles,
17      which I believe is an appropriate interpretation.
18            Q       And under both of those scenarios,
19      the company is losing -- for 2016, losing more
20      than 8.2 million in EBITDA -- or negative EBITDA,
21      more than 8.2 million?
22            A       No, that's not the way to read it.
23      In both of those scenarios, the company is
24      producing negative 1.2 million in EBITDA, which
25      translates to a negative variance of 8.2 million



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                    A0920
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 141 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   19 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 88

 1                        JONATHAN ARNOLD
 2      compared with scenarios 1A and 1B.
 3            Q       You're right. I apologize.
 4            A       I know you weren't trying to
 5      mislead me.
 6            Q       But I thank you for setting me
 7      straight.
 8                    So can you tell, at least from
 9      looking at this page, whether there's a
10      correlation between -- in the model, between the
11      number of vehicles acquired and profitability?
12                    MR. SAMET: Objection to form.
13            A       Well, yes. In this model, the
14      great -- the higher vehicle acquisition count
15      translates to higher EBITDA.
16            Q       And did do you anything to
17      investigate where the break-even point is as --
18      as the number of vehicles increased?
19            A       I did not, no.
20                    MR. SAMET: Objection.
21                    (A break is taken.)
22      CONTINUED DIRECT EXAMINATION
23      BY MR. MERVIS:
24            Q       Dr. Arnold, just sticking with that
25      page with the different scenarios, did you



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0921
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 142 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   20 of 47

                        Jonathan Arnold - March 11, 2019
                                                                       Page 89

 1                          JONATHAN ARNOLD
 2      investigate or -- withdrawn.
 3                      Do you have an understanding as to
 4      why these different scenarios were run?
 5            A         I do not see any explanation for
 6      why they were run in any of the documents.
 7            Q         And did you do anything to try to
 8      investigate that?
 9                      MR. SAMET: Objection to form.
10            A       I did not.
11            Q       Did you form any view as to the
12      likelihood of being able to achieve the
13      results -- sorry.
14                    Did you form any view as to the
15      likelihood that TransCare could achieve any of
16      the results in the different models?
17                    MR. SAMET: Objection to form.
18            A       I did not look at -- evaluate that
19      question, no.
20            Q       The modeling work that was done
21      here, do you know what the purpose -- or sorry.
22      Do you know why it was being done?
23            A       I don't have personal knowledge as
24      to why it was being done, but I have an
25      understanding based on my read of the documents.



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                      A0922
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 143 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   21 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 90

 1                           JONATHAN ARNOLD
 2            Q       Okay. What is that understanding?
 3            A       My understanding is that, in the
 4      discussions that TransCare had with Wells Fargo,
 5      Wells Fargo expressed the view that it was
 6      interested in seeing projections for TransCare's
 7      operations into the future and that it would --
 8      it expressed a desire to have a third party that
 9      was going to report to the board, evaluate
10      TransCare's prospects, and that that third party
11      should also be available or offer some level of
12      transparency to Wells Fargo.
13            Q       The model that you applied -- well,
14      the projections that you used in performing your
15      implied valuations were the scenario one
16      projections; is that right?
17            A       Yes.
18            Q       Okay. Did you distinguish between
19      A and B, or were you indifferent to that?
20            A       My read of the documents is that
21      scenario 1A is the operative scenario. That's
22      the one that results in the cash requirements
23      that are set forth in the document. The modeling
24      in the January 7th E-Mail is oriented around
25      lease payments, not on 100 percent capital



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0923
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 144 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   22 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 91

 1                            JONATHAN ARNOLD
 2      purchases of the additional vehicles. Therefore,
 3      I -- my view is that this preliminary plan is
 4      focused and presumes scenario 1A.
 5            Q        Okay. Was there a reason or were
 6      there reasons why you didn't do an implied value
 7      calculation for TransCare based on scenarios 2,
 8      3, 4A or 4B?
 9                     MR. SAMET: Objection to form.
10            A        Yes.
11            Q        And what was the reason or what
12      were the reasons?
13            A        The reason is that I'm presuming
14      that management is going to choose the path of
15      the scenario that is most valuable, and their
16      choice is between one path that produces positive
17      EBITDA and three alternate paths that produce
18      losses going forward, that it's self-evident that
19      the first scenario dominates the others, and that
20      is the one that would be chosen.
21            Q        Did you consider, though, whether
22      the return under scenario 1 was sufficient to
23      warrant the capital infusion that that scenario
24      required?
25                     Did you think about that?



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                        A0924
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 145 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   23 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 93

 1                           JONATHAN ARNOLD
 2                    So you -- in order -- in order for
 3      the source of the $7.8 million in capital that
 4      was required to execute on plan 1 -- to make a
 5      decision that it was worth making that
 6      investment, all of the assumptions that are baked
 7      into the model would have to go right; wouldn't
 8      they?
 9                    MR. SAMET: Objection to form.
10              A     On average, it would have to go
11      right. You could have some areas that exceed
12      expectations and other areas that fall short of
13      expectations. But taken as a whole, on net, you
14      have to -- one would have to meet the overall
15      EBITDA projection, sure.
16              Q     And in your experience, wouldn't a
17      prudent investor think about the likelihood of
18      that happening before they invested the capital
19      required?
20              A     Yes.
21              Q     Did you think about the likelihood
22      of that happening in scenario 1?
23                    MR. SAMET: Objection to form.
24              A     I did, yes.
25              Q     And what did you conclude?



                GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE


                                       A0925
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 146 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   24 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 95

 1                         JONATHAN ARNOLD
 2      available under these various valuation
 3      approaches and using that to infer a value of
 4      TransCare on a going-forward basis.
 5                     (Mr. Maniscalco exited the
 6              proceedings.)
 7              A      It doesn't have to be that it's
 8      going to continue to be operated within the Lynn
 9      Tilton family of companies. It could be sold to
10      a third party. But whoever the owner is going
11      forward, I'm presuming it's going to end up in
12      the hands of the person who is going to operate
13      it in an economically efficient, i.e.,
14      profitable, fashion.
15                    And the comparable company
16      multipliers or recent sales of similar companies
17      are the ways that one does that in cases like
18      this.
19              Q     Okay. Like I said, we'll come back
20      to this.
21                    All right. Let's go back to the
22      E-Mail, Mr. Greenberg's E-Mail.
23                    If you go to the second page of
24      the -- this is Exhibit D to your deposition. But
25      if you go to the second page, he has a "key



                GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE


                                     A0926
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 147 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   25 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 96

 1                           JONATHAN ARNOLD
 2      assumptions" section.
 3                    Do you see that, sort of in the
 4      middle of the page?
 5            A       Page two of the E-Mail?
 6            Q       Yes, page two of the E-Mail.
 7            A       I'm looking at the wrong documents.
 8            Q       That's okay.
 9            A       Yes, I have the "key assumptions"
10      paragraph in front of me.
11            Q       Okay. I'm going to ask you a bunch
12      of questions about this section, but why don't
13      you -- actually, just take a moment to read it to
14      yourself and refresh your recollection.
15            A       Okay. I've taken a look at it.
16            Q       You see that there's a bunch of
17      sort of clear circled bullet points?
18            A       Yes.
19            Q       Okay. The second-to-the-last
20      bullet point says:
21                    "EBITDA improves from 1.4 million
22      to 1.9 million based on the reasons outlined
23      above."
24                    Do you see that?
25                    MR. SAMET: 6.9.



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0927
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 148 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   26 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 97

 1                           JONATHAN ARNOLD
 2               Q    Sorry.
 3                    "6.9 million based on the reasons
 4      outlined above.
 5                    Do you see that?
 6               A    Yes.
 7               Q    And the 1.4 million is a reference
 8      to TransCare's EBITDA for 2015?
 9               A    Yes.
10            Q       And is it fair to say that the
11      improvement to 6.9 million assumes that all of
12      the bullets above that line actually happen?
13      Right?
14            A       Yes. But at the same -- or that to
15      the extent there's a positive variance in one
16      place, it's offset by a negative variance
17      somewhere else.
18            Q       Right.
19            A       On average, it's --
20            Q       There could be some variance, but
21      overall, things need to go right; is that fair?
22            A       Yes.
23            Q       Now, in his -- in Mr. Greenberg's
24      "key assumptions" section, how many new vehicles
25      or replacement vehicles is he saying are



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0928
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 149 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   27 of 47

                        Jonathan Arnold - March 11, 2019
                                                                       Page 98

 1                           JONATHAN ARNOLD
 2      required?
 3            A         Well, in one bullet point, he
 4      references 20 911 vehicles for New York City, and
 5      20 nonemergency vehicles.
 6            Q         Right.
 7            A         There's another bullet that says
 8      "inject 20 new ambulances into the 911 business."
 9            Q         Um-hum.
10            A       Those are the references that I see
11      as I sit here.
12            Q       You think it's a fair reading that
13      he's talking about somewhere between 40 and 60
14      new vehicles?
15                    MR. SAMET: Objection.
16            A       Yes.
17            Q       And that's different than the 118
18      that's identified in the spreadsheets; right?
19            A       It is, yes.
20            Q       And what, if anything, did you do
21      to investigate that difference and why it
22      existed?
23                    MR. SAMET: Objection.
24            A       I did not reconcile the two numbers
25      with one another.



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0929
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 150 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   28 of 47

                       Jonathan Arnold - March 11, 2019
                                                                       Page 99

 1                           JONATHAN ARNOLD
 2            Q       Well, no doubt in your mind,
 3      though, is there, that in order -- that the model
 4      that gets you to the 6.9 million, that model
 5      assumes 118 new vehicles, yes?
 6                    MR. SAMET: Objection.
 7            A       I can't say definitively one way or
 8      the other.
 9            Q       Why not?
10            A       I just haven't gone through the
11      document to reconcile those particular elements
12      of the calculation.
13            Q       Let me make sure I understand what
14      that means.
15                    You had access to a live version of
16      the model, right, of the Excel spreadsheet?
17            A       Yes.
18            Q       And you could have, if you were so
19      inclined, attempted to determine whether, in
20      fact, it did assume that there were 118 new
21      vehicles projected?
22            A       I don't know whether I could have
23      or not. I just don't know.
24            Q       Okay. But in any event, you
25      didn't?



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0930
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 151 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   29 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 100

 1                            JONATHAN ARNOLD
 2            A        I didn't, yes.
 3            Q        And you didn't try to?
 4            A        I did not attempt to.
 5            Q        If you go down to the bottom of
 6      that first page -- sorry, the second page of
 7      Mr. Greenberg's E-Mail, he talks about a peak
 8      need of close to 4.5 million.
 9                     Do you see that?
10            A        Yes.
11            Q        And that's lower than the
12      7.8 million peak working capital needed
13      identified in the 2016 major assumptions model
14      page we looked at before, yes?
15            A        Yes.
16            Q        Do you know whether those two
17      figures are apples-to-apples?
18            A        You mean by 7.8 million versus
19      4.5 million?
20            Q        Yes.
21            A        It doesn't appear to be.
22            Q        It does not appear to be?
23            A        No.
24            Q        Why do you say that?
25            A        Because the numbers are different



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                        A0931
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 152 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   30 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 101

 1                        JONATHAN ARNOLD
 2      and they're both referencing the cash needs.
 3            Q       Right. And did you -- so -- and
 4      what, if anything, did you do to investigate the
 5      difference between what Mr. Greenberg says at the
 6      bottom of page two of his E-Mail and what it says
 7      about peak needs on the "major assumptions" page
 8      of the spreadsheet?
 9            A       I did not investigate the cause of
10      the difference.
11            Q       In assessing -- sorry.
12                    In deciding that it was okay to use
13      the $6.9 million 2016 projection to come up with
14      an implied operating value for TransCare, was it
15      important to you what the amount of new working
16      capital was assumed to be in the model?
17                    MR. SAMET: Objection.
18            A       Well, within limits. Yes. I mean,
19      you wouldn't want to spend $100 million in order
20      to make 6.9 million in EBITDA going forward. But
21      whether it's 4 million or 5 million or 6 million
22      in a greater scheme of things is not going to
23      change the conclusion that the company -- that
24      the operating business of TransCare was valuable.
25                    It had and could have been sold for



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                    A0932
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 153 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   31 of 47

                        Jonathan Arnold - March 11, 2019
                                                                      Page 109

 1                           JONATHAN ARNOLD
 2      EBITDA for 2016?
 3            A       It projects a somewhat lower EBITDA
 4      than the January 27th model.
 5            Q       Right.
 6            A       And, in particular, I believe it's
 7      $5.0 million.
 8            Q       And what -- did you form any
 9      opinion or opinions as to the reliability of that
10      projection for 2016?
11            A       Yes.
12            Q       And what opinion or opinions did
13      you form?
14            A       My view is that, based on the fact
15      that these projections were prepared by a third
16      party with the -- I think, as I understand it, it
17      was approved by Wells Fargo, or at least embraced
18      by Wells Fargo -- that on that basis this is a
19      reasonable set of numbers to use to infer a value
20      for TransCare.
21            Q       Let me just drill down a bit.
22                    In other words, the $5 million
23      projection, you found to be reasonable for those
24      reasons that you just stated?
25            A       Yes.



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0933
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 154 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   32 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 110

 1                        JONATHAN ARNOLD
 2               Q    Okay. Did you do anything else to
 3      test the reasonableness of the $5 million
 4      projection in the Carl Marks plan?
 5                    MR. SAMET: Objection to form.
 6               A    Well, I would say that related to
 7      what we -- what I just testified to is the fact
 8      that Wells Fargo was expressing interest in the
 9      results of this analysis, as well as interest in
10      management collectively, going all the way up to
11      Ms. Tilton's assessment and reaction to it.
12                    So it was -- it was an analysis
13      that was, based on those communications,
14      respected and of interest to Wells Fargo. That
15      was who was the major lender. So those are
16      reasons to think that -- the fact that they cared
17      about it in this way is another reason to believe
18      that these were legitimate calculations.
19            Q       Let's go back to the January 7th
20      model.
21                    Do you know whether Ms. Tilton ever
22      formed a view as to the reasonableness of the
23      $6.9 million EBITDA projection?
24            A       I do not know.
25            Q       Do you know whether anyone with



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0934
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 155 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   33 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 111

 1                        JONATHAN ARNOLD
 2      authority at Wells Fargo formed a view as to the
 3      reasonableness of that projection?
 4             A      I do not.
 5             Q      Do you know whether Wells Fargo
 6      actually ever even sought January 7th projections
 7      or the model that was used to create them?
 8             A      I don't know one way or the other.
 9             Q      In sticking with the Exhibit E to
10      your deposition, do you know whether Ms. Tilton
11      ever formed a view as to the reasonableness of
12      the $5 million projection in the Carl Marks plan?
13             A      I do not know whether she did or
14      not.
15             Q      Do you know whether Wells Fargo
16      ever formed a view as to the reasonableness of
17      the projection in the Wells -- sorry, in the Carl
18      Marks plan?
19             A      I don't know whether they did or
20      not.
21             Q      Do you have an understanding of --
22      at a high level, of the fundamentals of the Carl
23      Marks plan?
24             A      I don't understand the question.
25             Q      That's fair. It wasn't the best



               GregoryEdwards, LLC | Worldwide Court Reporting
                      GregoryEdwards.com | 866-4Team GE


                                    A0935
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 156 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   34 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 113

 1                           JONATHAN ARNOLD
 2              Q     Let's take a look at the -- there's
 3      an E-Mail; and the attachment is, I think, a
 4      PowerPoint deck, in Exhibit E. Let's take a look
 5      at some of the pages in the deck. I don't --
 6      well, we'll use Bates numbers because I don't
 7      think there are page numbers.
 8                    Let's go to the second page, which
 9      ends with 2111. It says "situation analysis."
10              A     Yes.
11              Q     So at the very top, I guess the
12      first line says:
13                    "TransCare is now operating at the
14      absolute breaking point."
15                    Do you see that?
16              A     Yes.
17              Q     And did you read that before you
18      signed your expert report? Did you read that
19      line?
20              A     Yes.
21              Q     Did you take away any understanding
22      as to what the author meant by operating in the
23      "absolute breaking point"?
24              A     My understanding of what it means?
25              Q     And what was that?



                GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE


                                       A0936
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 157 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   35 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 114

 1                           JONATHAN ARNOLD
 2              A      My understanding is that in the
 3      view of the author TransCare would not continue
 4      without changes for much longer.
 5              Q      Do you know whether that was the
 6      case with respect to either of the comparable
 7      companies that you used in your -- in calculating
 8      your operating -- your implied operating values?
 9              A      Yes.
10              Q     It was the case, or it wasn't?
11              A     Yes, I know whether it was the
12      case. Sorry.
13              Q     That's fair. And was it the
14      case -- was it or was it not the case for either
15      of them?
16              A     It was not the case for those two.
17              Q     So then, if you go down, there's a
18      next -- I guess the next heading, "Strained and
19      Broken Customer Relationships," and then it talks
20      about a "void" in senior management. Do you see
21      that?
22              A     Yes.
23              Q     And it talks about a "lack of
24      credibility." Do you see that?
25              A     Yes.



                GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE


                                       A0937
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 158 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   36 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 115

 1                        JONATHAN ARNOLD
 2               Q    And what was your understanding, if
 3      any, of Carl Marks' plans to fix those issues?
 4               A    I believe they had it in their head
 5      that one of the goals and objectives would be to
 6      stabilize and repair those issues.
 7               Q    No, I understand that. But do you
 8      know whether they had in mind any particular
 9      actions that should be taken to fix those issues?
10            A       I don't recall them laying out
11      specific steps, no.
12            Q       Do you know whether, for example,
13      Carl Marks had suggested to Ms. Tilton any
14      interim or permanent CEO that could fill the
15      position vacated by Mr. Leland?
16            A       I don't recall that one way or the
17      other.
18            Q       Going down a little bit, there's
19      another subbullet that says:
20                    "Continuing cycle of worry."
21                    And then there's a number of
22      subbullets below that, the second of which says:
23                    "Aging fleet, reliability, length
24      of time, out of service, et cetera."
25                    Do you see that?



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                    A0938
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 159 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   37 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 116

 1                         JONATHAN ARNOLD
 2            A       Yes.
 3            Q       And what was the Carl Marks plan
 4      for addressing that issue of the aging fleet?
 5            A       It was to stabilize the fleet,
 6      repair it. There may have been a discussion
 7      about buying new vehicles. I don't -- oh, yeah,
 8      that's right; they also had as part of their
 9      action plan to rationalize some of the lines of
10      businesses and, i.e., get rid of them, and also
11      to add vehicles.
12            Q       Okay. And under the Carl Marks
13      plan, how many vehicles would be added?
14            A       I don't know the number.
15            Q       Is that something that you sought
16      to investigate, how many vehicles Carl Marks
17      planned to add?
18            A       I may have known it at some point.
19      I can look through the documents and see whether
20      it is if you want me to. But that level of
21      granularity was not something that I investigated
22      and assessed and pressure tested. Rather, I'm
23      using the numbers that are the outcome of their
24      informed judgment.
25            Q       Well, right. You were -- and just



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                     A0939
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 160 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   38 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 117

 1                           JONATHAN ARNOLD
 2      so we're clear, you are making an assumption that
 3      they had an informed judgment, "they" being Carl
 4      Marks?
 5                    MR. SAMET: Objection to form.
 6            A       I think perhaps you could say that.
 7      I mean, I don't have personal knowledge that they
 8      had an informed judgment. But they have a
 9      detailed deck here that describes their views; so
10      it seems self-evident that they took a look at
11      this and made their assessment; and they're in
12      the business of doing this.
13            Q       How long had they been retained by
14      TransCare by the time this report came out?
15            A       I believe it was on the order of
16      two or three weeks.
17            Q       Okay. Going to the next page of
18      the exhibit, the one that ends in Bates 2112,
19      there is a series of -- there's a heading on that
20      page called "Strained and Broken Landlord
21      Relationships"; and there's a bunch of different
22      locations that are identified below that.
23                    Do you see that?
24            A       Yes.
25            Q       What, if anything, did you know at



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0940
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 161 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   39 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 118

 1                           JONATHAN ARNOLD
 2      the time you signed your report about Carl Marks'
 3      plan to repair those strained and broken landlord
 4      relationships?
 5            A       Look, I reviewed this document, but
 6      I didn't undertake an analysis beyond that.
 7            Q       So just so we're clear, so you saw
 8      that there were these landlord problems; those
 9      were identified, right?
10            A       Yes.
11            Q       You didn't -- you didn't
12      investigate whether Carl Marks had a solution to
13      the problems beyond whatever you read in this
14      deck, fair?
15                    MR. SAMET: Objection to form.
16            A       That's correct.
17            Q       Go to the page that's -- that's, I
18      guess, the next two pages in. It ends in 2114.
19            A       Yes.
20            Q       The very first bullet point,
21      this -- well, this refers to the limitations of
22      the company's accounting systems and financial
23      reporting. We talked about that earlier?
24            A       Yes.
25            Q       Okay. And during your work on --



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0941
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 162 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   40 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 158

 1                        JONATHAN ARNOLD
 2      have been beyond the scope of what I was asked to
 3      do. I was asked to compute what the operating
 4      value of what the NewCo would be or what
 5      reasonable range would have occurred based on the
 6      numbers contained in this exhibit. It's up to
 7      others to make a conclusion as to its
 8      reliability, and the validity is a matter of law.
 9                    But I can say that -- the one
10      additional piece I can add is that, as an
11      economist, the fact that Lynn Tilton and her team
12      attempted to execute on it, assuming that's
13      true -- I don't have personal knowledge that she
14      actually did. If one accepts that as true, that
15      reveals to me, as an economist, that Ms. Tilton
16      and her team saw this as an economically viable
17      plan.
18              Q     Right. I guess my question then
19      is, plan for what? And that's the part that
20      you're saying you didn't investigate?
21                    MR. SAMET: Objection.
22              A     Well, there was -- as I -- no. I
23      know what the plan is. I just didn't look into
24      why it was created, which I think is a different
25      question.



                GregoryEdwards, LLC | Worldwide Court Reporting
                       GregoryEdwards.com | 866-4Team GE


                                    A0942
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 163 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   41 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 164

 1                        JONATHAN ARNOLD
 2      January 7, 2016 model and the January 27, 2016
 3      model the same?
 4                    MR. SAMET: Objection.
 5            A       They are not the same.
 6            Q       Did you make any effort to
 7      determine the specific drivers that lead to the
 8      lower projections in the -- for example, in the
 9      January 27th and 28th models and compared to the
10      January 7th model?
11            A       I have not decomposed the change in
12      EBITDA into changes in assumptions or inputs or
13      expectations as I sit here, no.
14            Q       So when you say in paragraph 73:
15                    "This reduced outlook reflects
16      delays in the board's actions concerning
17      TransCare's urgent," in parens, "and overdue
18      financial obligations and capital requirements to
19      survive as a going concern," what is the basis
20      for that statement?
21            A       I think the sentence could have
22      been worded a little bit more precisely. And I
23      think it's fair to say that, if one accepts as
24      true Mr. Bonilla's conclusion that TransCare's
25      reduced earnings outlook was due to inaction by



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                    A0943
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 164 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   42 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 165

 1                            JONATHAN ARNOLD
 2      the board and to the -- and to the extent that
 3      continued inaction led to further reductions in
 4      the earnings outlook that is reflected in the
 5      January 27th and 28th projections -- because the
 6      projections are not the second best view of the
 7      world or the fifth best view of the world -- the
 8      projections -- when one does projections, you're
 9      asking:
10                     What's the best we can do?
11                     And there's an EBITDA number as of
12      January 7th, and then there are EBITDA numbers as
13      of January 27th and 28th. And they're worse.
14            Q        Yes.
15            A        So if you believe that the company
16      was deteriorating and that delay was causing a
17      reduction in EBITDA, you can see it in the
18      sequence of EBITDA numbers that are coming out of
19      the company.
20            Q        Let's be clear.
21                     The sentence that I just read to
22      you, you apparently state that was the reason,
23      that in other words, some -- some supposed
24      inaction by Ms. Tilton is the reason why the
25      projections in the January 27 and January 28



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                        A0944
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 165 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   43 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 172

 1                          JONATHAN ARNOLD
 2      case for -- well, withdrawn.
 3                    Did you consider attempting --
 4      based on TransCare's historical financials,
 5      attempting to estimate the missing inputs
 6      yourself?
 7            A       No.
 8            Q       And why not?
 9            A       One reason is I think that -- that
10      TransCare as it was anticipated to be in the
11      future was going to be a decidedly different firm
12      than it had been in the past.
13                    So while in some cases, recent
14      history is -- I use for a good predictor of the
15      future, I think that's not the case here,
16      especially given the significant changes that we
17      discussed earlier, that people were modeling and
18      believed were appropriate for the firm going
19      forward.
20                    And, secondly, doing a cash flow
21      forecast is -- an intricate calculation with lots
22      of very specific inputs that I think were beyond
23      my ability to model in a way that would give me
24      confidence.
25            Q       Have you -- in any of your prior



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                      A0945
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 166 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   44 of 47

                        Jonathan Arnold - March 11, 2019
                                                                      Page 190

 1                           JONATHAN ARNOLD
 2            A       You're talking about precedent
 3      transactions?
 4            Q       No. I guess this is the --
 5      frankly, a part of your report that confused me.
 6                    What I'm -- am I right that there
 7      is a difference between doing a precedent
 8      transaction-based valuation and a comparable
 9      company-based valuation?
10            A       Yes.
11            Q       In the comparable company-based
12      transaction, you're looking -- well, just give me
13      at a high level what that methodology is.
14            A       Well, I'm using the companies that
15      Mr. Greenberg identified as comparable, in
16      particular, Envision Healthcare Corporation and
17      Air Methods Corp. Mr. Greenberg also mentioned a
18      third one called -- company called PHI that he
19      excludes because in his view it's an outlier.
20                    So my comparable company analysis
21      of enterprise value to the forward EBITDA
22      multiple is based on the ratios for Envision
23      Healthcare Corporation and Air Methods Corp. as
24      of January 7th, 2016, January 27th, and
25      January 28th, also 2016, and then as to NewCo,



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                       A0946
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 167 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   45 of 47

                       Jonathan Arnold - March 11, 2019
                                                                      Page 194

 1                           JONATHAN ARNOLD
 2      did you do to get comfortable that those were --
 3      well, withdrawn. That's a bad question.
 4                    How did you go about selecting the
 5      comparable companies? How did you land on those
 6      two?
 7             A      Well, I did it by surveying the
 8      written record in this case to see which
 9      companies Ms. Tilton's senior people regarded as
10      comparable to TransCare.
11             Q      Okay. And did you do anything else
12      that caused you to land on those two companies?
13             A      No.
14             Q      You've used the comparable company
15      method in other -- in valuing other companies?
16             A      Yes.
17             Q      And how many times have you based
18      your determination on which -- determination in
19      terms of selecting the comparables based solely
20      on the views of the subject that you're
21      investigating about what their comparables are?
22             A      Well, it's very common in my
23      experience to use a company's view as to its
24      competitors as a basis for preparing comparisons.
25      And, for example, it's common, maybe even



               GregoryEdwards, LLC | Worldwide Court Reporting
                      GregoryEdwards.com | 866-4Team GE


                                       A0947
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 168 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   46 of 47

                        Jonathan Arnold - March 11, 2019
                                                                      Page 200

 1                         JONATHAN ARNOLD
 2            Q       By a factor of what?
 3            A       I don't know that.
 4            Q       Did you look at the annual EBITDA
 5      of the two businesses for 2015 and compare them
 6      to TransCare?
 7            A       I don't recall doing that. But we
 8      are calculating ratios, so obviously the -- I
 9      guess it's pretty self-evident the EBITDA is
10      going to be larger as well.
11            Q       How about cap X budget -- or cap X
12      expenditures for 2015? Did you look to compare
13      capital expenditures for the two companies that
14      you chose as comparables compared to TransCare?
15            A       I don't recall having done so.
16            Q       How about EBITDA margins? Did you
17      make that comparison?
18            A       Not to my recollection.
19            Q       What did you do, if anything, to
20      compare the risk profile of your two comparable
21      companies to TransCare?
22                    MR. SAMET: Objection to form.
23                    You can answer.
24            A       I did not undertake any analysis or
25      evaluation of the relative riskiness across these



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                      A0948
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-2 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 169 ofEx.
                                                  07/08/19 22:14:28     2432 Pg
                                   47 of 47

                        Jonathan Arnold - March 11, 2019
                                                                      Page 201

 1                         JONATHAN ARNOLD
 2      companies. But the typical approach and one that
 3      I used here is having identified the most closely
 4      comparable companies to apply the ratios from the
 5      comps to the subject, because that process
 6      results in obtaining as much controller
 7      disparities in the riskiness as is possible using
 8      this method.
 9            Q         How do you know that Envision and
10      Air Methods were the two most closely comparable
11      companies to TransCare?
12            A        I am relying on Lynn Tilton's and
13      her executives' view that these are the most
14      comparable companies.
15            Q        You didn't independently make that?
16                     MR. SAMET: Objection to form.
17            A        I did not independently vet it.
18      However, I did subsequently look at all publicly
19      traded companies in the health care services
20      NAICS grouping and made some additional
21      calculations.
22            Q        In 2015, were -- was Air Methods or
23      Envision undercapitalized?
24            A        Not to my knowledge.
25            Q        Had either of them missed a payroll



              GregoryEdwards, LLC | Worldwide Court Reporting
                     GregoryEdwards.com | 866-4Team GE


                                      A0949
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-3 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 170 ofEx.
                                                  07/08/19 22:14:28     2433 Pg
                                    1 of 4




                  EXHIBIT 3




                                    A0950
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-3 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 171 ofEx.
                                                  07/08/19 22:14:28     2433 Pg
                                    2 of 4




                                    A0951
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-3 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 172 ofEx.
                                                  07/08/19 22:14:28     2433 Pg
                                    3 of 4




                                    A0952
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-3 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 173 ofEx.
                                                  07/08/19 22:14:28     2433 Pg
                                    4 of 4




                                    A0953
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-4 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 174 ofEx.
                                                  07/08/19 22:14:28     2434 Pg
                                    1 of 3




                  EXHIBIT 4




                                    A0954
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-4 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 175 ofEx.
                                                  07/08/19 22:14:28     2434 Pg
                                    2 of 3




                                    A0955
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-4 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 176 ofEx.
                                                  07/08/19 22:14:28     2434 Pg
                                    3 of 3




                                    A0956
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-5 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 177 ofEx.
                                                  07/08/19 22:14:28     2435 Pg
                                    1 of 3




                  EXHIBIT 5




                                    A0957
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-5 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 178 ofEx.
                                                  07/08/19 22:14:28     2435 Pg
                                    2 of 3




                                    A0958
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-5 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 179 ofEx.
                                                  07/08/19 22:14:28     2435 Pg
                                    3 of 3




                                    A0959
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-6 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 180 ofEx.
                                                  07/08/19 22:14:28     2436 Pg
                                    1 of 4




                  EXHIBIT 6




                                    A0960
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-6 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 181 ofEx.
                                                  07/08/19 22:14:28     2436 Pg
                                    2 of 4




                                    A0961
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-6 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 182 ofEx.
                                                  07/08/19 22:14:28     2436 Pg
                                    3 of 4




                                    A0962
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-6 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 183 ofEx.
                                                  07/08/19 22:14:28     2436 Pg
                                    4 of 4




                                    A0963
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-7 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 184 ofEx.
                                                  07/08/19 22:14:28     2437 Pg
                                   1 of 14




                  EXHIBIT 7




                                    A0964
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 185 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        2 of 14
                                          Confidential


                                                                                    Page 1
 1
 2            UNITED STATES BANKRUPTCY COURT
 3            SOUTHERN DISTRICT OF NEW YORK
 4    ---------------------------------X    *
                                            *
      In re:                                *
                                            *
 5    TRANSCARE CORPORATION, et al,         *                           Chapter 7
                                            *
 6                    DEBTORS,              *
      ---------------------------------X    *                            CASE NO:
 7    SALVATORE LAMONICA, as Chapter 7      *                           16-10407
      Trustee for the Estates of            *                             (SMB)
 8    TransCare Corporation, et al.,        *
                                            *
 9                      PLAINTIFF,          *                            Jointly
                                            *                          Administered
10              vs                          *
                                            *
11    LYNN TILTON, PATRIARCH PARTNERS       *
      AGENCY SERVICES, LLC, PATRIARCH       *                          Adv. Proc.
12    PARTNERS, LLC, PATRIARCH PARTNERS     *                         No. 18-1021
      MANAGEMENT GROUP, LLC, ARK II CLO     *
13    2001-1, LIMITED, ARK INVESTMENT       *
      PARTNERS II, LP, LD INVESTMENTS,      *
14    LLC, PATRIARCH PARTNERS II, LLC,      *
      PATRIARCH PARTNERS III, LLC,          *
15    PATRIARCH PARTNERS VIII, LLC,         *
      PATRIARCH PARTNERS XIV, LLC,          *
16    PATRIARCH PARTNERS XV, LLC,           *
      TRANSCENDENCE TRANSIT, INC, and       *
17    TRANSCENDENCE TRANSIT II, INC,        *
                                            *
18                    DEFENDANTS.           *
      ---------------------------------X    *
20
21                   *** CONFIDENTIAL ***
22          Videotaped Deposition of LYNN TILTON
23                    New York, New York
24                Monday, October 29, 2018
25


                             TSG Reporting - Worldwide 877-702-9580

                                            A0965
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 186 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        3 of 14
                                          Confidential


                                                                              Page 162
 1                               LYNN TILTON
 2    from Michael Greenberg.
 3                    But when a company is doing
 4    $6 million of EBITDA and three-and-a-half
 5    million of it is coming from the MTA, you know,
 6    that you're not going to run the company
 7    without its EBITDA.              It wasn't rocket science,
 8    it could be done at the back of the envelope.
 9                    MR. MERVIS:           Let's take a lunch
10            break?
11                    THE WITNESS:            Yeah.
12                    VIDEOGRAPHER:             The time is 1:30 p.m.
13            We are now off the record.
14                    (Whereupon, the proceedings were
15            recessed for a lunch break and once again
16            resumed.)
17                    VIDEOGRAPHER:             The time is now
18            2:16 p.m.       We are back on the record.
19                    (Whereupon, Plaintiff Exhibit 110,
20            Marsden E-mail Chain Dated 12/16/15, Bates
21            Stamped WF_TC_00006004 to '005, 2-Pages
22            was marked for identification.)
23    BY MR. AMINI:
24            Q.      Did you get this e-mail from Kurt
25    Marsden on or about December 16, 2016?

                             TSG Reporting - Worldwide 877-702-9580

                                            A0966
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 187 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        4 of 14
                                          Confidential


                                                                              Page 163
 1                               LYNN TILTON
 2            A.      Yes.
 3            Q.      Kurt Marsden is from Wells Fargo,
 4    correct?
 5            A.      Yes.
 6            Q.      He was the person in charge of the
 7    Transcare loan, as far as you understood?
 8            A.      He was in charge of asset-based
 9    lending.       He is a very seeming person; he would
10    be my counterpart at Wells.                        He reports to
11    someone named Guy, but he's pretty much in
12    charge.
13            Q.      Let me ask you a question, I'm not
14    trying to be accusatory, we haven't been able
15    to find this e-mail in your production.
16                    It may well be there.
17                    This e-mail ordinarily would be in
18    your e-mails, you would keep such an e-mail,
19    correct?
20            A.      I would be shocked if you do not
21    have this in your production, because, yes,
22    there would have been an e-mail that was
23    searched, and I reviewed it as part of the
24    production, so I think you are mistaken.
25            Q.      Fair enough.            He states at the

                             TSG Reporting - Worldwide 877-702-9580

                                            A0967
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 188 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        5 of 14
                                          Confidential


                                                                              Page 164
 1                               LYNN TILTON
 2    beginning of this, this is on Wednesday,
 3    December 16th, "I understand your team updated
 4    you on your situation over the weekend and you
 5    made a determination to sell Transcare."
 6                    Do you see that?
 7            A.      Yes.
 8            Q.      And he referring to the prior
 9    weekend, going back to the weekend of
10    December 12th and 13th?
11            A.      That's what he writes.
12            Q.      Did you, in fact, make a
13    determination over the weekend or thereabouts
14    to sell?
15            A.      I made a determination that we could
16    not continue with the current management team,
17    and we would either need to sell, file for
18    bankruptcy, unwind, or do some sort of
19    transaction, because the current management
20    team could not continue to run this company
21    properly.
22            Q.      And that was going to be my next
23    question.
24                    On what -- what was the
25    precipitating factor, if any, or factors, what

                             TSG Reporting - Worldwide 877-702-9580

                                            A0968
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 189 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        6 of 14
                                          Confidential


                                                                               Page 165
 1                               LYNN TILTON
 2    were the precipitating factors, if any, of your
 3    decision, as he refers to it, to sell
 4    Transcare?
 5            A.      There were many factors leading up
 6    to it, but most of it was my loss of confidence
 7    of this team to provide information, accurate
 8    information or run the company properly.
 9            Q.      He makes a reference to the
10    situation is reminiscent of Galey.                          What is he
11    talking about?
12            A.      Galey and Lord is another portfolio
13    company where they lost confidence in the
14    management team and the accuracy of the
15    information they were sending.
16            Q.      And what business was Galey and Lord
17    in?
18            A.      It was in the textile business.
19            Q.      Do you still own that company?
20            A.      No. We foreclosed on the assets of
21    that company, and it is an orderly liquidation.
22    When I say "we," PPAS foreclosed on behalf of
23    the lenders.
24            Q.      When did you do that, roughly?
25            A.      Sometime in 2016.

                             TSG Reporting - Worldwide 877-702-9580

                                            A0969
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 190 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        7 of 14
                                          Confidential


                                                                              Page 168
 1                               LYNN TILTON
 2            Q.      I will show you what was previously
 3    marked as Exhibit 42.
 4                    Who is Vikram Agrawal?
 5            A.      He was a credit officer at Patriarch
 6    Partners.
 7            Q.      Was he junior to Mr. Greenberg?
 8            A.      At the time, yes.
 9            Q.      Is he still there?
10            A.      He just recently left.
11            Q.      Do you know where he went?
12            A.      He went to work for a private equity
13    firm in Dallas; I don't know the name of that
14    firm.
15            Q.      We saw earlier -- I mean, you can go
16    back to Exhibit 110, if you'd like, but this is
17    the Friday after Mr. Marsden indicates that
18    your team had told him that you made a
19    determination to sell Transcare?
20                    MR. MERVIS:           Are you referring to
21            110?
22                    MR. AMINI:          110, yeah.
23                    THE WITNESS:            I made a determination
24            not to continue, as it was, one of the
25            options was selling, which is why I asked

                             TSG Reporting - Worldwide 877-702-9580

                                            A0970
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 191 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        8 of 14
                                          Confidential


                                                                              Page 169
 1                               LYNN TILTON
 2            Mr. Greenberg to gather this information so
 3            I could understand the marketplace much
 4            better.
 5    BY MR. AMINI:
 6            Q.      And you had an opportunity to review
 7    this, correct?
 8            A.      Excuse me?
 9            Q.      You reviewed this at time,
10    December 18, 2015?
11            A.      I don't know exactly if it was
12    December 18th, but I did receive the e-mail and
13    I did look at it.
14            Q.      Do you have any recollection of any
15    conclusions that you reached after reading
16    this?
17            A.      Just that there was a marketplace
18    and that these were the comparables and then we
19    had to figure out what Transcare actually
20    looked like, and what might be possible to be
21    sold, once we dug in ourselves and tried to
22    look at the numbers and contracts.
23                    So this is when I began with my own
24    team to look into what Transcare really was,
25    because we were not getting honest information

                             TSG Reporting - Worldwide 877-702-9580

                                            A0971
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 192 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        9 of 14
                                          Confidential


                                                                              Page 170
 1                               LYNN TILTON
 2    from the -- from Glenn Leland or Mark Bonilla,
 3    and we were going to do the work to see what
 4    was saleable.
 5                    I was exploring that as an
 6    alternative for certain.
 7                    (Whereupon, Plaintiff Exhibit 112,
 8            Greenberg E-mail Chain Dated 12/20/15,
 9            Bates Stamped PP-TRBK0083457 to '58,
10            2-Pages was marked for identification.)
11    BY MR. AMINI:
12            Q.      I am not going to ask you much, the
13    first couple of paragraphs, but if you need to
14    read the whole thing, you are welcome to read
15    it.
16            A.      Well, I mean...
17                    MR. MERVIS:           Do what you need to do.
18            Q.      If I have a question that you need
19    to read, we can go back to it.                       But I think it
20    will go faster if you let me ask.
21                    Who is John Pothin?
22            A.      John Pothin was the head of human
23    resources at Patriarch Partners.
24            Q.      And as I understand it, Randy Jones
25    was also involved in the human resources?

                             TSG Reporting - Worldwide 877-702-9580

                                            A0972
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 193 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        10 of 14
                                          Confidential


                                                                              Page 175
 1                               LYNN TILTON
 2    reached out to any of these companies?
 3            A.      I did not reach out.                  The company
 4    was the one who said they had unsolicited calls
 5    and I asked them to put -- give me anything
 6    they had in writing, because I believe Glenn
 7    Leland made things up that was not forthright
 8    or honest.
 9            Q.      When did you come to that
10    conclusion?
11            A.      Probably I started to have my
12    concerns somewhere in July timeframe and
13    certainly it was confirmed in the
14    November/December timeframe when the numbers
15    were not honest and he could not backup the
16    things he was saying to me in his e-mails.
17            Q.      Did you -- I don't think I got an
18    answer to this:          Did you ever -- did you or
19    anybody on your behalf, reach out to any of
20    these people that were identified as having
21    made unsolicited calls?
22                    MR. MERVIS:           Objection.
23                    THE WITNESS:            I did answer, and I
24            said no.
25            Q.      Besides National Express, do you

                             TSG Reporting - Worldwide 877-702-9580

                                            A0973
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 194 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        11 of 14
                                          Confidential


                                                                              Page 176
 1                               LYNN TILTON
 2    recall a company called RCA?
 3            A.      Yes, I do.
 4            Q.      And they reached out to you a couple
 5    of times?
 6            A.      They did.
 7            Q.      And did you respond to them?
 8            A.      I had the company respond to them.
 9            Q.      Did you ever engage them?
10            A.      I don't know what that means.
11            Q.      They reached out to you because they
12    were interested in some kind of entering into
13    some kind of transaction with Transcare, did
14    they not?
15            A.      They had an interest in taking over
16    the management contract or they set up a
17    potential purchase, and I had Glenn reach out
18    to them and put anything in writing, but I was
19    not looking to change the management at the
20    time.
21                    But if there was a price they were
22    willing to pay, if they knew what they were
23    actually buying, since it was bleeding and in
24    crisis, that he should get that in writing.
25            Q.      Other than asking Glenn Leland to

                             TSG Reporting - Worldwide 877-702-9580

                                            A0974
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 195 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        12 of 14
                                          Confidential


                                                                              Page 177
 1                               LYNN TILTON
 2    reach out to them, did you instruct anyone else
 3    to reach out to them?
 4            A.      I don't believe so.
 5            Q.      After asking Glenn Leland to reach
 6    out to them, did you ever get a response?
 7            A.      From Glenn Leland?
 8            Q.      Well, let's start with Glenn Leland.
 9            A.      Well, that was the only person I
10    asked to reach out so that would be the only
11    one I would get a response from.
12            Q.      Did you get a response from Glen?
13            A.      He did not get anything in writing.
14    They thought they were under the wrong
15    impression of how the company was going and he
16    said the only thing we could do is try to reach
17    out for a where is as is bid.
18                    But you would have to have financial
19    information to a potential buyer; and since we
20    didn't have credible financial information, it
21    would have been a difficult thing to do.
22                    (Whereupon, Plaintiff Exhibit 113,
23            Greenburg E-mail Chain, Dated 10/27/15,
24            Bates Stamped PP-TRBK0083693 to '805,
25            113-Pages was marked for identification.)

                             TSG Reporting - Worldwide 877-702-9580

                                            A0975
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 196 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        13 of 14
                                          Confidential


                                                                              Page 320
 1                               LYNN TILTON
 2    were not the owners.              But I also believed that
 3    Glen was out trying to market pieces of the
 4    company with himself rather than actually doing
 5    the work and fixing the company.
 6                    But I asked him always to get me any
 7    kind of bid in writing.
 8            Q.      All right.          At any time did you go
 9    out and market the company yourself?
10            A.      No, because I didn't have anything
11    to market it with at this time.                       I was still
12    trying to get clean numbers up to
13    February 23rd, when we foreclosed.
14            Q.      Did Glen have authority to market
15    the company?
16            A.      No.
17            Q.      Without your approval?
18            A.      No.
19            Q.      Did you make that clear to him?
20            A.      Oh, I did, yes.
21            Q.      So is it fair to state that other
22    than you did -- let me back up for a second.
23    When you say you believed Glen was out there
24    marketing the company, that was your suspicion,
25    correct?

                             TSG Reporting - Worldwide 877-702-9580

                                            A0976
         Case 1:20-cv-06274-LAK
     18-01021-smb               Document
                    Doc 107-7 Filed        11-8Entered
                                    07/08/19     Filed 09/30/20  Page 197 ofEx.
                                                       07/08/19 22:14:28     2437 Pg
                                        14 of 14
                                          Confidential


                                                                                Page 321
 1                               LYNN TILTON
 2            A.      Well, since most of his updates,
 3    rather than having numbers or talking about the
 4    process, was talking about all the potential
 5    ways of existing the company never on fixing
 6    it.
 7                    And he was full of bluff, because
 8    when I called him on it and had him go get
 9    actual offers, he would back off and say, oh, I
10    guess we really can't get that number, because
11    we don't really have that EBITDA or maybe we
12    can get a where is or maybe 14 to 17 or maybe
13    six to seven million, so I would call him on
14    doing an analysis and doing actual numbers,
15    because none of it ever made sense.
16            Q.      Did you ever engage did you ever
17    direct him to engage with anybody other than if
18    he could go out and -- well withdrawn?
19            A.      I didn't ask him to go out.                     When he
20    brought me things I asked him to do analysis or
21    get written bids in writing.
22            Q.      And the same would be true of
23    National Express, correct?
24            A.      Yes I asked him to get a written bid
25    and he did and it was six to $7 million, not

                             TSG Reporting - Worldwide 877-702-9580

                                            A0977
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-8 Filed        11-8Entered
                               07/08/19     Filed 09/30/20  Page 198 ofEx.
                                                  07/08/19 22:14:28     2438 Pg
                                   1 of 46




                  EXHIBIT 8




                                    A0978
                           Case 1:20-cv-06274-LAK
                       18-01021-smb               Document
                                      Doc 107-8 Filed        11-8Entered
                                                      07/08/19     Filed 09/30/20  Page 199 ofEx.
                                                                         07/08/19 22:14:28     2438 Pg
                                                          2 of 46
     TransCare                              -
                                                 updates                   to       2016 preliminary plan based on yesterdays discussion


     From

     Michael Greenberg                          michael.green                berg@patriarchpartnerscom


     To

     clandecki              carimarksadvisors.com                            jkillion@carimarksadvisors.com


     cc

     Jean    Luc        Pelissier               jeanluc.pelissier@patriarchpartners.com


     Bcc

     jki11ion@carlmarks.com


     Date

     Thu     07 Jan             2016        123338             -0500


     Attachments


     oledata.mso                4.16         MB         image001.wmz                 13 kB               TRANSCARE                     BUSINESS                 MODEL         2015 and 2016 12-30-2015                         vii
                                                                                                                                                                                                                                      -msg version          1.xlsx 4.76          MB


     Cari/onathan


                                                                         and         had worked
     This    is    the      case            that Jean           Luc             I                                   on.    Given            the        discussions           with    NYSIF       $1MM         payment                reduced     to   $225k          payment          the       cash flow       forecast        included       a   payment         plan
     that   is     more          aggressive               than       the       most           recent         discussions.



     As I   mentioned work                              needs        to be      done              on     building         interactivity                on A/P A/R              ABL        WF     revolver       assumptions                 and payment              plans.



     Michael




                                       worked
     Jean    Luc           and I                         all    night to arrive at a scenario                                to address                  the      parameters             that   we     discussed          yesterday to support a sale                         process       and     minimize capital              needed.          This
                                                                                                                                                                                                                                                                                                                                                             reports
     differs from               prior reporting.                     As we          discussed                yesterday            it    is    more         operationally driven.



     We     began           by assessing                  the       changes          that have                    occurred       in     each           of the        divisions       over      the    past    few    years           and    re-assessing        the     operational             initiatives     from      2015.



     One    of the             most                                                 was                 mid-2014                  movement                           NY                                from midtown
                                            meaningful               events                       in                       the                                  of
                                                                                                                                                                            non-emergency                                             to Hamilton           Brooklyn       when       a   majority of the               911 and non-emergency
     customers              are       in
                                            upper Manhattan                     and           north.             This     was    one         of the        operational            initiatives         for    2015    but        progress       only     made         recently.



     More    specifically                    the        2015    operational                   initiatives           included           the       following

                                                                                         and
                           Eliminate             Hamilton            location                          locate      a location           in    Manhattan                or South          Bronx       for   NYC 911 and non-emergency                            move          vehicles          closer      to point     of    use
                           Eliminate             non-profitable contracts                                including         Board            of    Education               and exit Main          Line       markets
                           Reduction               in
                                                        overhead
                           Build fleet             management                  program                                  ambulances                                                        and
                                                                                                                                                                                                                                              improvement and                                                                  and
                                                                                                        for the                                                                                 repair KPI
                                                                                                                                                  tracking             reliability                                   continuous                                               preventive          maintenance
                        Implement ePCR.


     Overview               of        2014 and 2015                        performance                            by    division

     Below                                                                               and
                       a summary chart by division                                                     a description            of each                division      which                           the    change                                                                                                      was
                  is                                                                                                                                                           illustrates                                in    performance            in   particular        divisions         over     time.     It           used     as a foundation               for

     making            our model assumptions.



                       Transit              26%          of     revenue
                            o    The         Transit contract                   was renewed                             mid-2015                                               2019                        MTA moved
                                                                                                                                             through            October                     but the                                  away     from a commercial                contract         to a                                     where
                                                                                                                   in
                                                                                                                                                                                                                                                                                                         municipal        contract                    it    limited

                                      profitability.


                                 The            MTA      also       demanded                                                                     month                                   October
                            o                                                                 a rebate             of    $225k         per                      beginning           in                 for      at least        9    months         due     to an     interim extension                 where      they       believed    they       were
                                      overcharged.

                                                   the     3rd      and      4tl quarters of                                                                            due                                                          and
                            o    During                                                                           2015      Transit              lost     routes               to challenged               performance                      concerns         about      the   TransCares               stability    due       to the   delayed             payment     of
                                      insurance            bills     and       other           obligations.

                            o    TransCare                can       look     to address                  Transits concerns                        through improved                       payments          of vendors            and looking          at    ways      to address          the    MTAs         request         to separate       the        cash   of the

                                      business.



                   NYC           91131%                        of   revenue                   -    This      is    the    most         profitable           division.          Fire      Department           handles           dispatch.        There        are     50 vehicles         under        contract         those     vehicles         are     at   work
                  24hr/day                  7   days/week                and dont                 return to the             base.

                            o    All    of the           main       customers                 have        issued          ultimatums for                   new         vehicles      20        new 911       vehicles          are     expected        to be     required        at a     minimum.
                                 Set        number             of   ambulances                                                                         added
                            o                                                                     per     hospital         cannot             be                     or subtracted.



                   NY          Core         non-emergency                                 20% of                   revenue
                            o    Mid-2014                loss       of   facility        in    midtown              resulted           in    30%         loss     in   labor     efficiency          resulted       in   turning the           division      from      $50k      in   EBITDA           to   $150k         -   $250k       in   EBITDA.
                            o    A    location           has        been found                 in      the   South         Bronx        which            will    help      labor efficiency            significantly.

                                 Note
                           o                    that several              non-emergency                           customers            Montefiore                    Mt.    Sinai        are   also    911    customers               a key    consideration            to improving             and     keeping        the     business.



                   Maryland                     6% of               revenue
                           o     University              of Maryland                is    the          primary customer.

                           o     It    is    a slightly         below          breakeven                  market          but    there                                        to increase            rates    to restore
                                                                                                                                                  is   opportunity                                                                   profitability.




                   Pittsburgh                     6% of revenue                                -    In    Q4       due     to having               the     oldest          fleet Pittsburgh            has    had        20 vehicles          out     of service.        The     performance                has suffered         as a result of vehicle                out
                  of service.



                   Hudson                   Valley        11%             of    revenue                      -    Historically              a strong            market       with        relatively    good      vehicles.              More    recently        it   has   had some             challenges         due        to delayed       vehicle
                  maintenance.




                                                                                                                                                                                                                                                                                                                    EXHIBIT


                                                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                                              A-          role




CONFIDENTIAL                                                                                                                                                                                                                                                                                                                         CM         TC2018                     0003369

                                                                                                                                                                                                 A0979
                             Case 1:20-cv-06274-LAK
                         18-01021-smb               Document
                                        Doc 107-8 Filed        11-8Entered
                                                        07/08/19     Filed 09/30/20  Page 200 ofEx.
                                                                           07/08/19 22:14:28     2438 Pg
                                                            3 of 46
                                                                                            Yfeer       E ded                Year Eroded                                    s     C.                                             Change                                                       Carments
                                                                                                                  14             1213-02016                               2018                 2414                       2O15vs.          2014
    arnowds                  in   Sroiesands                                                12f311                                                                                     vt..




    New        Ygrk Revenues                          CQe        ii       l                                29189                        20566                                                      81123                                   -91.Exit 6uad                            uI Eduý.-liari          lid   $1.264 ieUdbb

    Tram             Revames                                                                               30x63                        29523                                                       540                                        -1-8%         tread       of    rebak           krat   res later             in   K
    Marybrd              Revetrres                                                                          2891                             64852                                                 2109                                    -229%             Lost dwellbrilbdralabift

    Mao        the       nci           J              Iy                                                   10609                             2781                                                  7903                                    -709%             Slit    darn

    PhAmso                   Revenues                 Ex         Srt/siIy                                    18611                           61328                                                 RIM                                     -13.1%            Uitnrsing              homes        I   Iec1ne        UFM.
    NYC        911       ReummK tKi                          S    i       Iy                               373iiq                       35%.4                                                       3745                                   6f7     0%        Sandy. Re             Blass


     kxlsan          Valet             ndxdrg SubimI                                                       11661                            12238                                                        577                                    7.391.


    M Nev        e   n   i   es                                                                        130 6 70                        11434211                                                    16 328                                  -115%


    New        York          DUD             A Core                                                               117                       1682                                                   1800                                 -1833-5%

     I   rarest      WLI          LIA                                                                       3789                             2567                                                  1222                                    -313%

    NWA          rd 01TTLIA                                                                                      236                         412                                                    708                                 -300-0%

    Man        the       EBUDA                                                                              1690                            1289                                                         401                               -23-7%

    PII    tfirp             WtWA                                                                                647                              415                                                    232                                  .35-9
    MY     911ITIA                                                                                          3410                             6366                                                   2957                                      867%
    Hudson           Valey             Binm                                                                      812                         1837                                                   1025                                   1262%

    Corp       01H                                                                                          6278                            5804                                                         474                                   -7.546


         EBnDA                                                                                                   488                         1365                                                        877                               179-8%

    % arm                                                                                                    GA%                             L2%

    Latest        Preliminary Budget

    We     discussed               with        management                     one more           time a          number          of scenarios                    but    agreed      to disagree.




    As a       result         we worked                 independently                  to arrive           at    a scenario         more          consistent              with the            parameters discussed                      yesterday.




    Key    assumptions                       to latest           preliminary   budget
           o    Currently there are                          169       ambulances  in                  service         out   of   245       72            are out        of service           at   any        point of time or close               to       30%.
                             o    From         mid-year to                December               2015        the     number            of   in   service               vehicles     declined             by nearly         15.


                             o    It    is    unclear        as to        how much               is    attributable          to delayed                   maintenance              versus          the        need   to    replace      vehicles            despite     the        average      age    of    7     years.




                Maintenance                    and payments                    of parts          vendors           will   be     critical        in       Q1     to address         vehicle          performance.

                                                             NYC 911                                                                              customers                 and        20     non-emergency                 vehicles          to reduce                        age      of fleet     and     address        those           worst condition.
           3    Replacement                      of 20                          vehicles             critical      to maintaining                                                                                                                                 average                                                             in



                Move             from        Hamilton            facility      to South              Bronx       as soon         as possible                to drive        improved               efficiency        and volume               by   up to      30%        of   non-emergency                 and     911     business.


                Inject 20               new ambulances                        Into    the    911        business          to save       customers                      assumes           25%        down         payment.

                MTA          business            will       take      5   - 6 months                 to improve significantly                         due        to a     need to replace           management and                            time required           to get        back      routes.


                MTA          has said that they                        will    consider          returning           routes       currently                 around         210     vs.        280 - 300 previously as                         they witness           progress           with vendors          and    consideration              of their request     to


                  separate               cash         flow.

                The                                         that each           vehicle          adds       approximately               $38k                      month      In    revenue               and $450k          per year.
                             assumption                is
                                                                                                                                                          per



           o    Revenue                increases             from         $115MM           to    $120MM              including          $2MM               in    new     services.

           o    Gross            margin          % improves                   from     28.6%           to   32.1% due             to greater efficiencies                          with        improved              maintenance              removal         of   MTA      rebate       in   Q4     increased        parts        supply    and    the   move    from

                  Hamilton                   to South            Bronx.

           o    EBITDA                 improves             from       $1.4MM         to    $6.9MM               based       on the         reasons              outlined       above.

                The          maximum funding                          need      during           2016       is   $4.5MM          but    can be              mitigated         through              any        potential     delays       in    vehicle       leases.




                                                                                                                                                                        would                                 peak    need                     $120k         but    there                        that the         decline           non-emergency          volume
    Another alternative                               to not                         the    20        non-emergency                vehicles               which                    reduce           the                          by only                                            concern
                                                                                                                                                                                                                                                                              is                                              in
                                                 is                   replace

    will   continue.



    I have       attached               the      model           and shown             the       monthly           PL        below      along             with         13-week         cash        forecast         as an   Exhibit        below.




    S n        thousands                                                              2014                  VTD                             Oct.                        Nov.                   Dec                        2015                  Jan.                   Feb.                   Mar.            01 2016                Q2 2016 Q3 2016
     Revenue                                                                          $131122                      $88841                    58911                        68081                     58318             5114752                      58172                58995                  59175               $26842              5301    531390

    Cost       of    Servxe                                                            93567                        62 562                       6596                      6536                          6239             81933                    6.249                    6347                 6305                18901                  20438           21021

     Gross       Margin                                                                    37 555                   2627                         2316                      2145                          2079             32818                    2423                  2.648                  2869                 7940                   9742           10.369


    Gross        Margin             %                                                       28   6%a                 29.6%                   260%                         24.7%                     25.0%                   286%                   27.9%                 29.4%                  31.3%                29.6%                  32.3%           33.0%

     Operating               Expenses                                                      37067                    23642                        2563                      2617                          2631             314513                   2522                     2554                 25c0                 7667                    7916             8038

     Op.       Exp.          31     of       revenue                                        283%                     2b69o                   213          8%              30.1%                     31.69o                  244%                   29.1%                 28.4%                  28.2%                28.6%                  26.2%           15.6%

    EBITDA            after             mgmt            fees                                     4658                  2630                           -247                   -472                         -552              1365                            -99                    94                 279                   273               126              2 330

     EBITDA           Margin                 %                                               1.3%a                        30%                    -2 8       /a              5.4%                     -66%                    12%                   -111%                    1.0%                 30%0                  10%                    6.1%               7.4%



    Interest          payments                                                             4980                    3624                          414                        415                          415              4868                      388                     388                  388                1165                      862           1165
                                                                                                                                                                                                                                                                              707                    694             1401                   1.996                249
     Capin                                                                                                                                                                    -                           -                         I
                     expenditures                                                                -                           1
                                                                                                                                                      -                                                                                                 -




     Capital         lease        payments                                                   996                          367                         14                    114                          114                 708                    114                     371                      388               .87                  1    292        1002
     Free      Cash           Fla                                                           5.488                   13542                        775                      11X11                      1    081             4210                      611                            42                196               364                   1668                412




    .Sunnar Balance Sheet
    VP mcI. PPASPPlG                                                                   S15174                      $1285.2                  $13104                       513988                    513298                 513298                51948                  $11228                 50284                 10284                   59674           39391
     Cumulative                  Change           in    AJP                                 3995                                                      222                  1106                           416                    416                934                1654                    2598                  2598                   3203            3491

     PPAS        Current               Loans                                           $36266                      140895                   $40895                       590895                    $40895                 $40895                590895                 $40895                  $40895               $40895                 540895          $40895

     Proposed                Loans                                                                    50                     $0                   5750                       5750                   $2028                   52028                  S6207                 $6507                  563507               $6507                  56507           56507

                                                                                       517 722                                                                           116.890                   51         468         517 468                           935        517         37          57     742           $17     742            5.892$          Sig
                                                                                                                                                                                                                                                                               3



     ABL                                                                                                           $17714                   $17204                                                                                              51rr                                                                                                               0072


     Total       Debt                                                                  $53 988                     586       10             $58 850                      $5f 535                   $60391                 560 391               S649038                $64740                  S65144               $65144                 $66    3303     566     4035




    The        peak      need           of close            to   $4.5MM          is   driven          by    the    following

                                                                                                                                                                                            week
    Immediate                 requirements                   including           $1MM            NYSIF payment and                          other obligations                     this                   incl.   payroll         payroll      taxes                                                                              $2.2MM




CONFIDENTIAL                                                                                                                                                                                                                                                                                                                         CM_TC2018_0003370


                                                                                                                                                                                                     A0980
                                   Case 1:20-cv-06274-LAK
                               18-01021-smb               Document
                                              Doc 107-8 Filed        11-8Entered
                                                              07/08/19     Filed 09/30/20  Page 201 ofEx.
                                                                                 07/08/19 22:14:28     2438 Pg
                                                                  4 of 46
     25%                  down               payments                  on        20 911 and 20 non-emergency                                              vehicles
                                                                                                                                                                                                                                                                                                                                                                                                         $1.3MM
     Other                A/P payments                              necessary                to   open            back               up parts          supplies               and            maintain            existing vehicles                                                                                                                                                                         1.0MM
     Total
                                                                                                                                                                                                                                                                                                                                                                                           $4.5MM


     The                          of not                                   the     non-emergency                            vehicles                      reduces                   the       peak          need             $120k
                                                         leasing                                                                                  only                                                                 by                      but                 continued                     deterioration                   of the    non-emergency                   business.
                 risk
                                                                                                                                                                                                                                                           risks




     For the                      sake           of orovidina                    another scenario.                             we         considered            a        more extreme                           case       Exit    NY          non         emergency                and Maryland
              O           NY non-emergency                                        is   currently unprofitable.

              O           Corporate                       reductions                   are   assumed               and would                      be     required                   in   order to maintain                        profitability.


              o           Most               importantly                       peak      need       is   $7.17MM                             including     $2.8MM                       of old         A/P       to pay      down.
                          Revenue
              O                                          of   $84.1MM EBITDA                             of       $4.OMM EBITDA                             margin                      of   4.7%           including         a     profitable Q1.

              O           Biggest                        risk          Potential                 loss    of       lucrative                       911 business                           with Montefiore                          and Mt.                  Sinai.




     Please                   let       us       know          when              you would           like         to discuss.




     Thank                you
     Michael




     Exhibit I                          -     2016 Monthly                              Financials




     2016                 Monthly                        Income                  Statement




     I7yCisciF TATri1tiIE                                                                                 73u4grt                                   Badgrt                                    Budget                          3utI             t                   Bic1grs                            Budget                              nvdgcs                       T                  tt
                                                                                                                                                                                                                                                                                                                                                                                                                Budget                                        Budget
                                                                                                              Ja           -1b                         Peb-I6                                 Mar-16                                                                                                                                                                                                             S  l6
                                                                                                                                                                                                                              Apt-16                               May-16                              jun-14                                                                 W16                                                                              Ort-36
                                                                                                                                                                                                                                                                                                                                                                        -kA
                                                                                                                                                                                                                                                                                                                                           j141.t6


     Nfww Vt2ik k.s                                                                                                                                                        7                                      7                                   S                                    6                                     5
                                                                                                                                             tr                                                                                                                                                                                                                    T                                 I                                                1                              I

          In          secs                       veliicIrs                                                                               13                              1W                                     is7                              195                                tO3                                    208                              109                                210                                            X11                               23

          Average                        ziixlýkv                   crýýcziue            Q tt                          439o                               sss       t1i10                          $3       5QO                        $.m9000                            4040                                s.3            o0                 051060                            ssoe                                   06.oo                                      s s.ooo

       Ambui9ince                                 lieu             rise                                           47411000                               1O2O0ir1I                              .I99o                             .         Ya.00                        .9100                             811        sDOQ
                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                 ia442oii
                                                                                                                                                                                                                                                                                                                                                                           g9eo doh                                  a3Q1S1o                                   $95630


       8ccrrui                                                                                            $sSC47eto                                 $     92fl.OI               1
                                                                                                                                                                                                   9F1a11t                    S        6ialYkO                       991.a44                           102            5.Ot14              S3t31424tit1.                ye.2tu.ee                                510.31I.                       o              1O3s6Qcsf.

          1i3Lýrsult                         il6-         cr- rrc                                                      82            Ctt1o                $ýSts.t                                      .oo                         SLc.                                                                     ua0ýA4A                              01y4                    Sdood                                       35.itsit                                      X26t1t




                                                                                                                           5r
                                                                                                                                                                                                                                                                         $taýt.Crsip                                                                           i


                                                                                                              sspý2 OO                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                                                                                           5S%01
                                              tff                                                                                                      5399$0J                                                                                 aJtA                                                                                                                    a16$ St O
     \ttr                                                                                                                                                                                                  -t.    ui              $4                               $lt                       4                    3C                                                                                            $IQ6131
              R.%-eriltc                                                                                                                                                                       bgsI                                                                          311    t                  3113                yik10          SiO.                                                                                                            J    SI       ZSl.l7       it




                                                                   4SRt                                                Sit9rti                                                                                                54--- S9
                              CcM0eý-W_iP                                                                                                                                                     554.5$a..15                                                            4a..iCtt                          149-1.54
                                                                                                              1
                                                                                 tV4                                                                   55e.34                                                                                                                                                                                                                                  480               55301$.46$                                         a2tiS
       They                             Cu                    Set                                                                                                                                                                                                                                                                            3  536

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                    rs   es                a                                      c3n3               _t.                 s x1            3S                      5 ýI           104                5             4_-g                    pax.           41                  4.4            ti3                                                    3                  5               4   p5l             i.
                                                                                                                                                                                                                                                                                                                                                                                                                                              Pc                   c.

                                                                                                                            114

                                                                                                                                                                                                                                                                                                                                                                              .
          F1ect                it        rart                                                                     5                                      5323.31                                 Wý13Fýr9                          53        ý       5ýe                 53         iial                    33dt3                               SNfr..2                    Sý.i m06                                  4342                     C                    53a
       V0i                CzHZCt1V1Q.1                                                                            $IW0C                                  UiaSt34                                 S.F                               SSa   W4_C                                       tn.C                          1tYd                              tiaGP                  W-4-                                      U52-I2
                                                                                                                                                                                                                                                                              t8aa 70                                      45                   ý-F.549                                                                                       xt
       ý.trv                                                                                                                                                                                                                                                                                                                                                                                                         S
                                                                                                                                                                                                                                                                                                                                                                                                                                 -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -t-t
                                                                                                                                                                                                                                                                                                                      ti




                                                                                                                                                                69                                                                                                       .                                                                                                                           t
            ftr               F--            li3ýflk-otr9                                                         Z.
                                                                                                                           JM-.w..                       QG4                                   .           619-ý                   5     5       E                                 t734.                      .l_            sr                     5       _l5            S26 .35 t                                                                               V26-LAW
                                                                                                                                                                                                                                                                                                                                                                                                                     4 1ý9v                                        i t..-b4

                          h
                                                                                                                                                                                                                                                 6    0

           1e     i       a.      5          iirý         Rrn.i            C     Rtpatx                                              3S                         x                                  5        -
                                                                                                                                                                                                                                         __
                                                                                                                                                                                                                                               6     a                        _
                                                                                                                                                                                                                                                                                    df                        g       7                          3          .i
                                                                                                                                                                                                                                                                                                                                                                                                                                     4                                       aE
             0                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                           541                               31                                                          T
                                                                                                                                                                                                                                                                                                                                                                              -

                                                                                                                                                                                                                                                                                                                                                    qty                               ý39           4                                    rtta                       f3
                          t             CrCCoS                                                                                       - S3                     I5                                       g         fi                            t_4$.                          38                                  cwt        rr                                t                      a                                      5                                          56      W.
                                                                                                                                                                                                                                                                   t                                                                                                   54
                                                                                                                                                                                                                                                                                                                                                    S6                                         13                                    3.SL


     StIS TOT4.X..                           -   COST OF                   $FRSICE                        $61              -9yltl9                  5634616I                                  Ss 3a             248           96.40A730                                  77S046                        S6         01866.                   $.6941384                                            3.3             S    O           i   .            i           S1646341
     St    aT             YT3S.                  ORM$mor-TI                                                   521              2         I          $94$9                                     a.49232                         93516                  a             63.29654                            $3359.32                           63423.694                    .534523                                  S3               s             o                    346$3

          xýý33ia             s     i    f eýfd.z                                                                  1                     54         3036.446               6I5ý                                  4i           ..             5445                  3ý1
                                                                                                                                                                                                                                                                         Fs    SGv                     5    o-vtS          rSuCt.          $    .       5   380         933%6459                                ýa       $ttcss                               59         p$o
       ft    t        i                 wrt                                                                            3
                                                                                                                                 ýý                       $         6                              3192                                3349-2                             i3        a6                        14.          4 4                      4l      5-19                                                         15.             43
                                                                                                                                                                                                                                                                                                                                                                                  fi4.S529
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5435-4
                                                                                                                           a




                                                                                                                                                          16
      saa       tsa
                                                                                                                                                                                                                                             3.t


      10a4.4rctalF.s                                                                                                   1a4Cr..                                                                         453-                              fig41611                         14v.G6                                  4x17           f                            9                   Sot          013                       st.i                                       1     O1
       AL       toper.                                                                                                                                                                                                                 3...i         13                  34.211                             IFS            $14                  34                                                                       .i4-                 9
                                                                                                                                                                                                                                                                          6
                                                                                                                                                                                                                                                                                                                                                            týy6                  546.61.5                                                                          .i4fl.          3



                                                                                                                                                                           SI                   55                                                                                                                                                                     _
      Sad. Ees_                                                                                                        4                     .          s5               43._                               4          w
                                                                                                                                                                                                                                       43            56                             359                       5ý           6 r                  s           poo                                 .ý                       5.                                         zi oso
                                                                           l
                                                                                                                                                                                    .                                                                                                                                                                                                     ý                 u                                     y

     rortit                                  ft          11    Cr                 ýw         ý            i74                  211                  SI 64            fio                           6643                       C611.                                9.44n634                           Se6.sfiiti                          $6s0. l44                    6          6 9.141                       6091110                                       62611lb2


     rIIITDA                      CURRENT                      BUSI               ESS                              994316                                 $93x13                               s4Ss23                                                                                                      x3$.364                             E54164
                                                                                                                                                                                                                                   6460613                               $656031                                                                                           S3ti923                                X3.58.5                                               33$6


                                                                                                                  54att3                                                                                                                                                                                                   @
                                                                                                                                                                                                                                               4

          ..4                 s          t          e S       iu   p   I
                                                                           fit                                                                                      27    1                            5    i     4                    i4      A3                        9446            1                 14451                               s4w14S4                                s
                                                                                                                                                                                                                                                                                                                                                                                                Fo                       4_1pct                                    cAS221

            tpttsaa
                                                                                                                       1
                                                                                                                                 .   _                    155                                      l        ie                         153f                              155JI                                i   i                             35                                t                                      I                    --                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         6F1a

          64.    v5.43                                                                                                               i3                         Qv t                                    S aa.                               Szv                                ts.      4                                   35                       8.ý       ý
                                                                                                                                                                                                                                                                                                                                                                                      $4                                         9441                                    .-
                                                                                                                                                                                                                                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                                                                                                                                                                                    E
       ETINCOME                                   mit         PEC01tR                                         a545$35                                  54110443                                0412154                            t3.132.15f                             646       .47                     6118942                              314490                     634863                                 st             695                               623          Id




    2016                  Monthly                        Balance                 Sheet




CONFIDENTIAL                                                                                                                                                                                                                                                                                                                                                                                                CM                       TC2018 0003371

                                                                                                                                                                                                                                       A0981
                                      Case 1:20-cv-06274-LAK
                                  18-01021-smb               Document
                                                 Doc 107-8 Filed        11-8Entered
                                                                 07/08/19     Filed 09/30/20  Page 202 ofEx.
                                                                                    07/08/19 22:14:28     2438 Pg
                                                                     5 of 46
                                                                                                     Budd           t                   Bur1get                                        Budget                                        8udger                                    OacJet                                 8ud4et                               Budge                           Budget                            Budget

                                                                                                     jiua-16                               Fcb-16                                      Mar16                                            Apr-16                                 Mi            -16                      Jun-lb                                   Jul-16                         Atq-36                          Sep-16




     G      sip                                                                                        C.                                              1-. -im                                     sm.              1a                     S1W.                                     S30iDOO                                51f        ti                            51000x                         c1O1                                S13          c4Xs


          icc u          av        Rzf er-             was      Net offndrw                           6                 49              S174.3611                      G9 3                    4d              7_3        t                             461                         ip   4         SIC



     Iu6tit                                                                                            r            .T3i                               9933fia                                         9X      333                                                                                                                    43    34


     i      pAte.                                                                                                                                                                                                                                                                            vF
    Total Current Assets                                                                             322101491                          321719043                                      S21182308                                        394461                                  2219882                             821703S                                521253.494                     EE0.63316                         311t 2.698




                                                                                                                                                                                                                     6                              36t                                                                                                              ý353x531011-                                             a68$4
                                                                                                                                                                                                                                                                                                                                                                                                                                                w
     PI3             \N                                                                              i.iaidy3a$                             5          591             44                  $                                            rp 4                                        u..       ý5                         G.             3                      $6


     Cr4Yý391s                i                                                                       33i4                  45              1.          4          r        8              3                    3G                      1           4ý.M                        I   i          5t                     13                Ct                     ia3             b              t3                              13                            tt




                                                                                                                                                                                                                     .
     Qty                          zeta                                                                Gtt                    a
                                                                                                                                  __           6            a           a5                     f       i        iFB                       6
                                                                                                                                                                                                                                               ý
                                                                                                                                                                                                                                                        w3               ___                       033                   G        r         8                        a
                                                                                                                                                                                                                                                                                                                                                                         ý.                             431153                                  atBa
                                                                                                                                                                                                                                                                                                                                                                                                                            VV 85132
                                                                                                                                                                                                                                                                                                                                                                                                                                      tt




    rOTA.1                    A35ET4S                                                               84$.04S                 66          -3433644071                                    4144617295                                   546-4W612                                 SW-92550                              34S           19669                 547922.8E              3          S419$5t4



                                   Psir                                                                                                                                                                                                                                                                                                                                                            SL4.   4
                                                                                                                                                                                                        ý
     s.tscaYt                                                                                         x..               5D2                    s                                                   9                .35                                                             $9                                   594Fý30                                     15        S                                                       34       9       MSi


      .ýreýtEýc.se
        r                                                                                              c
                                                                                                         G
                                                                                                       .1eSý    r
                                                                                                                                                       .    _
                                                                                                                                                            ...Sýr
                                                                                                                                                                                                           tr   t
                                                                                                                                                                                                                    tom                                 .ulý                        3        5tAk-Z      3.              5ý-1ýi.ý9                               34.1%                             54ý.t                               12.51



     ltoss9cd                     Crss          ersate1ks-cer                                              6C5              Si                         61          -511                                rst13591                                6tt          S                            SCa       5S                         6i5                                    G66i                               41651                               435XS1

            ncutGrcitBcrt-cts                                                                         1434.315                                 I       33L1_Ey9                             .4754                                        1%-54t4                                    19.69553                             18e1CtS32                                    5-4S3z                                                      tat0_4i

                          1aý
                                                                    l-




    Cuo-ew                                                                                           s311a.ý        ý1S                        31125912                                g    15344                                   s31 I2i4615                               332139562                               $.i1ý4i94s       131                 5311699                                      34tU4                531413415



     MSSi                 rx                                                                         418n54S3                                  ra.SY5.35.3                                 40          a9i4S3                           30s3            419113                                 Sxna                   4f.S             4s                        3351$s                             .5   4       3            4US                    4Fi


      Gaýtatreatntttiat3atz                                                                           b2ti          e                          GW.234                                          brh3c                                      6rý_riKi                                  13.3           .                     G.zt39                                 B M-.          S               4        019                           6     r       .

     Ch          tit          L    a.t                                                                     A0           s8                         164.44                                      24i4sS$                                    x.912             5                                            9               3rd          1.45-                     421969                             L.    13914                        ASY4.19

            kiývd                  Pt at         uyt                                                                    t    k                         813.132                                         113..1                                       13.152                               313                                          31a                            _15                                17.i5                              51515

     Deft-           ref TAX                  L.as r                                                   382-1.506                                   19-                                                 s             96                             .35                                                                  5             356                       5x21                                                                      3213916
                                                                                                                                                                                                                                                                                                                                                                                                                       Fý
                                                                                                                                                                                               x                                          t                                                                                                                                                        i.51_V1116                          5
                                                                                                                                                                                                                                                                                        Sl1.396

    TOTAL                     LL f1UTzzs                                                             53ý8S3.61                             b4749t629                                       35t1371436                                   4311.39.61                              56re.611                              s7.10999S                                57449204                       56442              3-              37.4934917

                                                                                                                                                                                                                    63                                                        3.                                         4os
                                                                                               _                                                                                               .4t
      Fx                      6                                                                                                                         4                                                                               sý              4                           4        tas   kýi
                                         is                                                           ýa                    tý1                    f                    ý              2                                                       9i




    TOTAL EQUIT                                                                                     $304314Fi3                         483334                               4Y      539664d3                                       Ss39        81Fi             S.           3969.361                               53965931                            539.33330                         S39348175                         S39i6$78S

    TOTAL                     L.LA811.ITfES                         A         EQLI3 N               $45448569                          S    ks.3ei4O$                                  545.12.9-51                                  346956.612                                $46            19.230                 53804969                               s417922633                     S4        .19552                   8499285.132




    2016         Monthly                            Cash Flow Statement



                                                                                                   Budget                          Budget                                        Busgei                                       Budget                             Budget                                  Budgct                             Budget                            Budget                       Budget                                   Budget

    CASH             FLOW STATEMENT                                                                Jan-16                          Ptb-15                                        ISIar-16                                     Ape-44                             Mar-46                                  Jtur16                                 ju26                          Aug46                        Sep-16                                   Oct-16


                                                                                                                    5
                                                                                                                                                                                                                                                                                                                  7
    14e1    tticttt961su6                                                                           561$53                             63110443                                    5319126                                     $13.557                                        A9A-                            511042                             $14164                            S76SS3                       55419913                                5233

      14db.ecs                         Deem.                      rsrt            ver_z                    .
                                                                                                                                                                                       23          .                               135                                   l    t--                                                                 1s.-                                    1                       laic                                           55

      Fad spas                                                                                        524.9.        C                      aa9eG                                       53          .        5                      tY          55                        5%1y       aa4                               h5                          5i       1   Xlý                  3._.55                        52    1                                   31
      tte            etl1                     Ltxttst                                                               0                                        t                                                                                  0                                        1                                 ý.
                                                                                                                                                                                                                                                                                                                                                                ai                            G.                             0

                         _n       Opti         L        riser                  fa2ii      t4

          Jtceea4e                 _.Lnczc          a..    u    A94- Otto                             65690                                1       6        9                          313_             3                          43.65                             5       lC541l                           1   103.45                               s9d2                         SSG                           3         .39                              1.15

                                                                                                                                                                                                                                     s
      I3taat4sc                    tnxseýt.                -    i_3-.cc
                                                                                                                    1                      .1-          ray                                                 a                       e

                                                                                                                                                                                                                                        p..ý        _
                                                                                                                                                                                                                                                                                                                      Fat                         1    ý       tY

     L1fi            o                 tstpirý                  17tePaat                                            S                                                                                       v                                                                                                                                                   U

                                                                                                                                                                                                                                                                                                                                                  U34
                 t




                                                                                                                                                                                                                                                                                                                                                                                    4i1.S-_.

    SASNFLAWFROMOPER                                                             TIUN5             5351302u9                           F.Sd.B0                                     942044                                      163271                            s24-23S                                 5454.352                                s211391                       51.L2Jll                     5         9i95i                             5936

                         .                                    .                                                                         5515 5 5

                                       11
      $      ýr                   ýY   rP iýa.                                s.5y.       t                     SC                                                                 6           3144                                 3i_4-4

      i   eae Oct                                      ohxit.                                         73.41916                          43241_041                                   339159                                      354526                                   3b9.P1131                            0754010                            3685422                           2741331                       11-27741                               27F
      Ptcce6                      .Cx          11s1 rsif3s_se-

    CAST FLOW FROM                                            rNTY              IING                 $73.4D0                           53S0917                                     $3t.4.t83                                   $48394$                               $4Si.t134                                543933                             5625153                       am-301                        $312949                                 0317


    CASH PLOW                                 lie     x31           1     T    tvcW                8553         66                     s3-L6                                       x49                                         $   5      673                            u4         Vie                       3     a4     g                     s    ad 320                   5629a9                       dS 09       344       r                     S64
      pvt es                        tto               of   Li   e        t     C9ett                 1352.549                          ..455155                                    $Q4.456                                         53x.     1                    ý.                                           Sn-11545                           L355244                            554559                      19.1        L8                          1.343

                         .                                                                                     ON                                                                   .3                                                     R                                                                                                                                        r
      $3ýus                        cCaP               .n   weae           1ýbaSaý3ts                       iaýas.                          32ýt11                                              .       11591




      Pt     L           i.        tii              rilSY I         zi5
                                                                                                           n        s                      .5               o                                                                                   C                                                                          3                                                                  4                              0

      L9c    eueS                 FY     3cu               Cut                                                                                                                                              1

    CASH ELOA                                 FROM              FINANCING                          S332i0                              $36952                                          viA              r                      qS3tt669                          5.12412015                              512111414                              t$     0.304                   S9y4045                          $7093343                                3619

    BEGiNNLGC-S.IE_L.33CE                                                                            lSC3r                             51               3                                                                       3r-Z                                                                              si.et.                                                                                                                                f    t




      Netcl                       O            eeeu54iu.ct                                                          S                                           ASS.                                                                                4                                    G                                   fi



    ENDING                        CASH               BAL.ANC                                         $15001                             $1001                                      8400.399                                     66105004                             5503.000                                 61054000                           5.16Q.003                         5100009                      .69080                                  5110



    Exhibit II                      - 13-week                            cash flow forecast




CONFIDENTIAL                                                                                                                                                                                                                                                                                                                                                                                            CM_TC2018                                           0003372



                                                                                                                                                                                                                                   A0982
                        Case 1:20-cv-06274-LAK
                    18-01021-smb               Document
                                   Doc 107-8 Filed        11-8Entered
                                                   07/08/19     Filed 09/30/20  Page 203 ofEx.
                                                                      07/08/19 22:14:28     2438 Pg
                                                       6 of 46
                        TraneCare Corporation



                                                                                                                                                                                                                                                                                                              W
                          13 Week Cash Plan                                       Bu       at                 8tui                          8ut                   Hula     al             euetot                     806t                                                     8u     et                       Budget                    pia                                                        8udgz
                                                                                                                                            Wa
                                                                                                                                                                                                                                                                                                                                                                           Bud
                                     mss 0sni              tedf               ýfeol                           Wek                  7                   3          yftak        4          WSteek     S               Week       6           Week          7                   L    ek 8                                  4              7    k       10        1       t
                                                                                                                                                                                                                                                                                                                                                                           le9k    11              Week        12

                                                                                  91116                             118116                  113116                        116             1.20116                     215118                2192116                           3119196                         21   6x16                 3W16                               31111.                  3115 34
      RECEIPTS
          Ambulartre Rerroi                            s                                                                   1777                                                                                  S


                                                                                                                                                                                                                                                                                                                                            _
                                                                          s            1        c7     S                                S          6 029      .                      5          171.17                     1.7137      S        1707                     S         tSo                    S         i   1637                         t67           y             717          4              1-an
                                                                                                                                                                                                                           2.0501S
          Parafrareslt              Receipts
                                                                                                                                                                                                           113



                                                                                                                                                  1456                                                     VS                           .
                                                                          5                                                             S                                                                                                                                s                            r
                                                                                                                                                                                                                                                                                                          S                        S                                             2.1750
                                                                                                                                                                                                                     ý._                       _                                                                                                                            v
      TOTAL                                                                            1807            S
                                                                                                                                                                                                1707
                   RECEIPTS                                               $                                                1772.        $        3658         $           1747       $                                     3737.       $        1701                     S         Z906e6                 S         1707           $w        5707                  $             3757         S          180
      01SWIRSI%k1r5

          P6yrf11


            W                s   and     enýivyei              Wes        S                696         $                   4266         S        1725         5           365        S          1345             5         1345        5        1365                     5.        11365                  5         1365           5         1.365                 5             1.385        S
                                                                              .
                                                                                                            .....                           _                                                                                                                                                                                                                                                                1.36
                    lraluntaxyi                   Q4                      S                            S                                s                                                                        $
            1                                                                                                                  -                    -         $                      S                                                 $                                 5                                5                        5                               S                          5
            HsA                   iiog


            Ltc         -
                            trsctcs


                             fadu
                                                  st       t              $                            S.                               5               313   $            317101$                               S                     S              _                  5                                $             374        5                 3             S                          S
                 Ttsdal                                                   $                1695        $                   22$6         $          755        $           1735                  1                          1365                 2365                    $          3365
                                                                                                                                                                                     $                i5         $                     $                                                                  $         1x731      -   $         1                                   1305         $
            0$J             0apa11       d   t    efts                    $                696         $               2266.            S        3755         3           1733                      365          $      .       65     $.          355                  $                   55.                           35                 17           $        $                6S        $          1



          tnourance
                                                                              .
                                                                                                       $                   1            $                     $
                                                                                                                                                                     ..    .35       5              504          $             2104    $           2001                 S            3574$                              3447       5                               5              100         5                34
          f7e      1acresr                                                S                314         S                       335      3                     $                                      85          S                     $                           15                                     S               Es       5
                                                                                                                                                                                                                                                                                                      I

                                                                                                                                                                                                                               31161                                                                                                                                                          $
                                                                                                                                                                                                                                                                   3



          Other     efr      bumf        mots

            Reý1t                                                         S                       3   S                                 $          135                                                           S
                                                                                                                               -
                                                                                           3191
                                                                                                                                                              $            135       S                                          So     S              ISO               5                    -6           S                        5                 1iD           S                Is
                            DES
                                                                                                                                                                                                                                                                                                                                                                                              S.

            ACH                                                           5                    85     3                            46   S              64                       21   5              123          5              65     S                  74            $            14                   5               94                         76            S
                                                                                                                                                                                                                                                                                                                                   $                                                S8        S               14
                                                 payments




                                                                                                                                                                                                                                                                                                                                   $
            tre91icle             tease                                   S                 43        $                            43   $                     $            -         $               43          S
                                                                                                                                                   -                                                                                   $              -                 $                         is                      90       $                               $                          $

            Veh1ce                purchs                                  5                -
                                                                                                                                                                                                                                                                                                  ý                                                                               23
                                                                                                                                                                                                                                                      -


                                                                                                                                                                                                                                 is                   -                 S               -
                                                                                                                                                                                                                                                                                                                                                                   $
            Ac.ouf1s               18y4118.018131.                        S                    25     5                                 $              25     5            150       5              200          5             223     S           200                  5            220                  5             300                          150           $              3110        S               25




                                                                                                                                                                          244522.9391S
                                                                                                                                                                               0$U
            Total 061st             disbursements                         $                590                                                     224                     356
                                                                                                      $                            99   $                     $
                                                                                                                                                                                     .4241
                                                                                                                                                                                     $.             366          $             337     $                                             422.         j
                                                                                                                                                                                                                                                                                                          $             694        $                 26            S              626     .   5               39
      TO TA L      3IS8URSE11E91TS                                        $         1 61 32           $                3993             $        1979         $                                     32                          02                                                 2144           j       S         2751           S         3618                  $             2093.        $          186


      CFV       1GE BI       CASH                                         S                                            2                           57s                     7390      $
                                                                                                                                                              5ý_.                         _                               is                             Jail-aýxsslx                                                                           4         1
                                                                                                                                                                                                                                                                                                                                                                            _




     NE         AVAILADR                 t CASH
                                                                                                      .....
                                                                                                                     Ldd
                                                                                                                    ýwxw
                                                                                                                                        ý   l      aF             ta..VJ             7     44                    ýrx1114.w..i.ýý.e.......w.n....r
                                                                                                                                                                                                                    .f1J82$ýn. $ a3                   iir
                                                                                                                                                                                                                                                                   $          39                  ly
                                                                                                                                                                                                                                                                                                              1         6 rA                                                     9iJ                1    F

                            ABL
                                                                                                                                                                                                                                                              n-       ...s


      Wachovia                      btttance                         ..   S        14811              5              15409              5       15297         $       15287                    15287             $     15510                  15234
                                                                                                                                                                                     $                                                 $                                S      15077                      S        15743           S        15951                  $        15951             $         1595
                    604
      Truing                     by cash                                  5        23042              S             24596               $       24694         S      24472           5         23077                   24327           $      24677                    $       24246                      $        24917           $        240S                   S        24353             $         241
                    AR
      Etlgtbte                                                            S        1.3848             $              15807              $       13.312        $      16142           $         16558$                  16582           $      16171                     5      16273                      $        14200.5                  18184                  $        16444             S         1644
     Michael       S.       Greenberg

     Patriarch Partners

     One Broadway                   5th Floor

     New York NY                  10004

     Direct      646-723-7657

     Fax    212-825-2038

     Email michael.greenberq@patrlarchpartners.com

     www.Patriarchpartners.com




CONFIDENTIAL                                                                                                                                                                                                                                                                                                                                     CM                    TC2018                           0003373


                                                                                                                                                                                   A0983
             Case 1:20-cv-06274-LAK
         18-01021-smb               Document
                        Doc 107-8 Filed        11-8Entered
                                        07/08/19     Filed 09/30/20  Page 204 ofEx.
                                                           07/08/19 22:14:28     2438 Pg
                                            7 of 46




          This   document has not been           tiffed     because   it   either   a    is   being produced

                        natively   or   b   is   a   file   type that cannot        be   tiffed




CONFIDENTIAL                                                                                          CM   TC2018 0003376

                                                            A0984
                                                                                                                                                                                                                                 A0985
                                                                                                                                                                                                             I
                                                                 1
                                                                                                                                             0       W c0 O           CD        co           NO        n
              43
                                                                                                                          0
                                                                                                              ý.
 W0                  A0
                    OW                       00 0 W                   NA                            Oho                       n                  CEO   OW                                                    CO   Ca0   Cn         0    N             ffl                                               CD        CD                                 CD        O
                                                                                      4                                                                           -0 O                                                       W                                                              o                                          m                            Q               0            v
                                                                                                                      -
                                                                                                                          0
                                                                                                                                                                                                        -




                                                                                                                                                                                                                                                                 NO                                                                                       0
    -I   0                         U7                      OO         V0              00                                      co                                                                                                                                     D
                                                                                                                     i9            OD                                                    OD                                        co                 .9
                    O                         O                                                      j                                           AAN J                     0 O
                                                                                                                                                                             D                                    00 A                  0                                 N                     v o                          vn                                Z    C    a A
                                                                                                                                                                                                                                                                                                                                                                                                      m    Cl
              69                                      Ln
                                                                                                                          0
                                                                                                              ý-.                                                                                                                                                             -1
     0                   OW -                     N        O0         N               -1                                      W                  00    0    GJ                   O            169                                  O                  ifl
                                                                                                                                                                                                                                                                 CD       U                 o           N         D                                  CD        O    fl              CD           v
                                                                                                                                                                                                                        n                                                                                              00
                                                                 11A                                                               v                              -0                                              W CW                  N                                          O                                                   m                  O
    V0                             14        COO           AA                                                             0
                                                                      -I    O                                       EH        co   ONO                                                                 EA                                             b9                                                                     CO                                          sm
                    ON                                                                C                                                          A4N v                     0             N                        00             W 00                                 -0      0      ý      N           O                          n                           Z    O                    O       0
                                                                                                                                                                                                                                                                                                                                                                                                      m    CO
              43
                                                                                                                          0
                                                                                                                                   -S
 NO                      ON        NA 00                   00         -I    0              co CD   N          fA              U1                 4          In   C         v             f_fl                                      O                  ffl                 ýCD      CO               O        -1         CD                                                          CD           D
                                                                                                                                                                                                                                                                                                                              co                               C7
                                                                                                                                                                                                             OO N                       A                                                                                                   Q             D         O
                                                                                                                          0                            W-                                                                                                                                                                                                                co
                                                                                                   CCO              ý69
    N0                                                b OO                  N          A     Cý                                s                 Co                        03                          Efl                   011   co                 169
                                                                                                                                                                                                                                                            CD   A   Jv                                                                                        ýp
                                                                                                                                                                                                                                                                                                                                                                                                      m
                                                                                                                                                                                                                                                                                                                                                          -

                    oWN                           O                                                                                W                        O    w                    N                      0O0                        v                                 C                     s        w              D    Z     N   3                                       W         O       0         CO
                                   C0
                                                                                                                          0
                                             -x
     O        49     ON                 0             0W .                  n          co    0     CO        EA               0 NP               co    NN             w    CO                 fl             A          0 -4       00                                                           -   O        -3         CD                  O             D                         CD   M
                                                                                                                                                                                                                                                      69                                                                                                                                         fl
                                                                                                                                                                                 O                                                      ý                                          CO                              9 m                                         0 O
                                                                                                                          0                                                                                       N-4
                                                                                                                                                                                                                                                                                                                                                                         v
                                                                             --                              r.     ffl
                                                                                                                                                                                                                                                      Efl
    O0              O                                                                 N            N                          0    A             OWW                  Ov                 _             y9    0          0    O     NV                                                                                              y       3C                  Z OZ            N         O
                                                                                                                                                                                                                                                                                                                                                                                                      D    Cl
                                                  r
     O         iA                            co            00                                                             0                                                                                  1
                                                                            .6                                                                                                                                                                       ffl
                     O-            0                                                                                          O O                O                                                                                                                                          p           CD        CD   co                        p             p                D            v   v
                                                                 11
                                                                                                                                                                                                                                                                 CD O                                                                                     O         7v
                                                                      O01
     00        69                  U1                      OO                                                             o
                                                                                             CD                                                       01 U1                                                                                                                                     1
                                                                                                                                                                                                                                                     -69

    A                OA                           O                                   O                                            N             W               OD        0     00           9              O    O     CD   0     ON                                              DN 4 3                                     a3       vi       co   r IM      O    0s         -a
                                                                                                                                                                                                                                                                                                                                                                                         O       3
                                                                                                                                                                                                                                                                                                                                                                                                      D    Cl
                                                                 11
                                   Co                                                                                     e
               iA                                                                            co
                                                           WA         CA                           Off                                                01    itco                             EA                         CD 00                                                                                           CD                                               fl1

                    0N                                                                O                                            N             W                    A0                                     0    O                0N                A                                  1                         N           a3       ai       yC             O0              s         0       7    Cl   U
                                                                 1
             0 O    Cl        CD   CA   D                  CD CDC2
                                                                                                                                                                                                                                   CD
nD            -I                                      CU         Z                                                            \          G             ýý K                      n cn         O0                         DC
-   ON                         NO
                                00      -L
                                                                                      0            N                                                             W         O    to                                           O     ON                                                   y           O             -v                   to   3   3         CO             0
                         -h              c                 CA                                            0
         -ý         CA                                                            a                                                                                                  0                                                      0   to
                                                                yD
              y                                                                                              D                                                   wN                                                          w     -
                                                                                                                                                                            0         cu          CD
                                                                                                                              Ov                                 Po              M.           m 0Cl                 3              co
                                                                                                                                         v 30 7                                                                              3
                                                                                              8 of 46
                                                           18-01021-smb   Doc 107-8 Filed
                                                               Case 1:20-cv-06274-LAK     07/08/19
                                                                                      Document               07/08/19 22:14:28
                                                                                                       Filed 09/30/20
                                                                                                 11-8Entered                       243
                                                                                                                       Page 205 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                                                                                                        A0986
                                                                                                                                                                                                                                                                                                                                       V W OO                                WO               C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N                                                                                 m        2      I   to                     N                   m             O
                                                                                                                                                                                                                                                                                                                                                                                                                                                              O   11                                                    W                                                                                                                          W        N
                                                                                  N                                               03
                                                                                                                                                             0                                                                  W0                                                                                                          N                                                            V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 trait                     fm                                                  m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             OO O                                                         oN                                                                                                                     CL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Oý
                                                                                                                                                                                                                                                                                               t0                                       co                                                                                                                                  tr         to                                                          ýý
                                                                                           01                                                                    t0        J N O Op                                             mn      co       W    to      N                   NW                m wN                                          W A NW w                                               N                      A   r                         J0                  p H                                   W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        w                    A N                                           AV                   O                                                                       W                                                                                                                                                              N
                                pp              to
                                                                                      W OtV0W                       0 AN                                                NtW0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O.
             H
             mJ Aj W 0m                                                           N                                                                    N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               O                       N              mC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -n
                                                                                                                                                                                                                                                                                                                                                                                                                                                        N     J Om p                   Ct                        N      W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        w                    AW                                            AN                   -                              N                                                                          0N                                                                                      d- 4.
                                                                                                                                                                 tp                                                             O4      co       to   CD                                 co              tp                             co                         co
             mV A W A
                    0m                                                                W Om                        01                                  N                 N V NO                                            N     m                                           N                  tD   m                             N          W        A       N                                    N     N        y             AJ                                                                                                                                                                                                                                                                                                                                                         m               aw3                       Z.o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 mý
               W                                                                                              N A2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              NN                                                                                                                          ýp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O    -n                 N              mC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       OO       St                                                                                      co                                0                                                                                                                                                             maa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        JW              O                      N       OOo OO                                                                  N
             0N                                                                                                                                                  0                                                              Q
                                                                                                                                                                                                                                0                                                        H                                              0N                                                               0N                                                   0N                                                        0N
                                          N                                           0COH V
                                                               4044




                                                                                                                  N0 O                                                                                                                                                           N00                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 an.z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Q                                                                                                                                                ca                                                                                        tA
                                                                                      0                                                                      0                                                                  0                                                                                                       0                                                                0                                                    0                                                         0                                                              C                                                                                                                                                                                                                                                         m
      0
                                                tn00




                                                                                                                                  p                                                            O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o                                                                                                                                              fA                a                                             mZ                    N         u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3                                                                                                                                                             ý                                                                                                                               Oý                 ny
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V                                                   N       mA                      D            G                       aw                                                                mN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   v0                  n       A        IV                                W Jto                                           N                                                                                                                   mm
                                                                                                                                                                                                                                                                                                                                                                        Jt                                                                                            Co
             ON          IV                                                                                                                                   J         t0      N    tD        w                                        tJ        -                               NW           n    WU         tr
                                                                                                                                                                                                                                                                                                                                        ý0        WJ          N
                                                                                                                                                                                                                                                                                                                                                                    N                                     m       WO                O                         J                   j4                        69          W                           ON                                 mO       N V0w                                                                                                                                                U                                                                                                                          D
                         W                                                                                                        v                          10
             AW                           V    W                N                       O NW
                                                                                  c0W A A                                                              N                                      Wr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ice
                                                                                                                                                                                                                                -NA                                                                                                                                                                                                                                                                                                          J                                                                                                                                                                            o    0                                                                                                                            ý                                 D
                                                     _Oc                                                                     ý-ý                                                                                                                                                                                                                              N                                          a VN                   N                                                 N                                     o
                                                                                                                                                                                                                                                                                               co
                   f0 W0        W         G                                                              N                        o                              oO                                                             o                 N                              oO                                                     c               PO                                                                                                    oO                                                                                                                       oW                                                          aW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m          NW                   N                                WN                                        NO       40      W       6                                      mp W W    N                                                        v         J WV             CN                                                                                                    O               m                 a
                                                                                                                                                                                     ID                          40                                   to               40                                      t0                                                                                                      tD                                             t0
N NOW
      o            ID    WP               NV                    H                 ON    WM     to        w Wlt
                                                                                                           O                 t0
                                                                                                                                      N           M    V VV O N   Wj                                                            NW                m                N              VO                                 H                            W     V W m0                        N                   mW                                                  O                   m                                               N                                                                                                                                                                                                                                                                                                                                        Rýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Am                                                                                                                                                                                                                                   Oý
                                                                                                                                                                                                                                                                                                                                                                                                                                              Hm                                                                        A                                                                                               -O                                                                                                                                                                                                                                                 mC
                                                                                                                                                                                                                                                              0-                                                                                                                                                                                                                                                                                                                                                co
                                                                                                                                                                                                                                                                                                         W                                                                                                                                                                                                                                                     N             N         A W im W                                                N       N0N 0 O m                                                N         m 0N                                                                                                                                                          mm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4940




                                                                                                                                                                                                                          N                       W       -                 N     OA                           t0    m            N     mm              f.    t0    m   -ID       m                N      W Vm O                    otni                 w        mO V A O W                                     H                           O          co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4W
                                                                                                                                                                                                                                                                                               Nmtn




H m A        t0          m nNnv
                         A                                      N         N            w                              0                               N           m  J                                                          OO
                         N00A



                                                                                  NANWDA                          W wOO                       N        OWN WNiW N NO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N                                                       C       N                                                                                              my                                        7m                 o
      A                                                                                             _                                                            0                                                                      _
                                                                                                                                                                                                                                                                                                                                        A                                                                ti                                                                                                                                                                                                                                                                                                                                                                                                                                                m
                                                     0W                                                                           NW                                                      N0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 m                         ti              N    mC       m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         IV
                                                                                                                                                                                                                                                                                                                                        0                                                                                                                         O                                                     ON                                                             0N                                                                              O OO                      W   N                    0N                                                                                                                                                                  a
                                                0                                                                                                                       S
                                                                                        OH O O OO                                             N                                   w                                                                                                                                                                                                                                                                                                                                                                                                                                                                     00
                                                                                                O                                                            N0                               T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             y                                                              O               I    NC           0m
                                                                                                                                                                                                                                                                                                                                        0                                                                                                                         O                                                     ON                                                             0N                                                                                                                                 0N
                                                                H                       OH                                                                       O0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          OHO
                                                                                                                                                                                                                                                                                         NNN                                                      NNN                                                     000     NNN                                                 NNN
                   NNN                    NNN                                                                                                                                                                                   000                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Pm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               aver
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Zý.o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0N                                                               O              O O0N                     W              N         0    CA                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           mf                                              m C
                                               00                                                                                                                                                                                                                                                                                       0                                                                                                                         O                                                     ON                                                                                                                                                                                                                                                                                        -J-                            apm
                                                                H                W O NO OO O                                                                     O0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   aI
      000                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ný
                                                                                                O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ýnnA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0                                                                                                                                  0                                                                                                mn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    umimýn




                                                                                      O                                                                          O                                                              O                                                                                                       0                                                                0                                                    O                                                         O
                                                                                                                                                                                                                                                                                0000




                                                     0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       mN m                   j      c          u                   m                                     Z       o         O        3                           ý                         Ga               O                1 nU
                                                                                                                                   VH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                                                            co   A                                     J    10                nbq                                                                                                                                     m M
                                                                                                                                                                                                                                                                                                                                                                                                                                    lt                                 00         4    to      IV                       v f tJ    J.                A    Cn                            D           IV     W                                             0N a N
                                                                                                tD                co                                                                 Wm m                                                   41    W       W    J                   W W tW           WN         co                           WN U m W V                                                    NV                    m
                                                                                                                                                      t0
     yJ JN JO                   NW
                                N mmmb                         N                 N OA Nm                                W mv                                 O          WNW           ONi                                       v                                  N                                                N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        oW                     -                                                                                                                  W                                                            0N N
                                                                                                                                                                                                                                                                                          -I
         e0               WN                         e                                               Np m                      o                                           O0                                                                W                                    o             mN                                                c0         mN                                          v0                0N                                 o O                                                                                                                      cww
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý         Oý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WW          W      AW             co   N                         NW             J1      t W       t0   6p                          V0J              co   J     ONN                                                                                                                  m Dýý
                                                                                                                                                                                                                                                               m                               w               0                            coD.        w AW             O              N                 W       U1    CO      mW                                J OV wV                      O            N               D1    A    to    N      co   0HD
             ca    NV
                   O                            CD                                                                           to                                                 A    CD       O    CD                N          NW          co    V                                m      pp
N                    N OwW O                               NH                                   m V WOWOO
                                                                                                    8                                  H M            O      OlJ
                                                                                                                                                                                                                                                                                                    jtn                                                                                                                                                                                                                                                                                                                                                                                                         N         m0               W          co   W              N                                                                                                    mc              mOý
             40                 OGD                                                                                                                                                                                                                                                                                                                                      GJ       m                N      0W V N                                         N        00   Av W W                  Q1       m         N         Am W A N W m                                     N         WVO                co        m                          N        WN A 0 A m N
                                                                                                                                                      N         0               Jý                                        N          w      co    A NA m                    N      ca     W    to   m          IV    m             N        WW W J O
    m NO
       W                 It     co co m        W           mH                                        N                                                0AD                            W N4 m                                                                                                                                                                                                                                         Nm
                                                                                                                                                                                                        .ýW..




                                                                                N NO  W Vjm m N
                                                                                   W O0                                                                      O0-4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5                         7                  o   -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   co
                                                                                                                                                                 0                                                                                                                                                                                                                                       v                                                    0                                                         W                                                                                                                                                                                                 rnN                                                                                     m z mU                                   N                    m
         P                                           co                                                                           2
                                                                                                                                  0                                   0                                                         Ww                                               0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Nm              3              mZ o 2                                N         O                  nt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       t
                  t                                                                                                                                                                                                                                                                                                                                                                                                                                                                    V                V                   A          to           AJ V                               0W W                              w V N                                    tD   W       A wtD m                                        m W V             CD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      AJ                                                                             m                     d                m       o          m
                                                                                                                                                                           N                                                                W 0N0W                                 m m tb A Vm                       W                      N W m JN                     -co      W                          mW                 W   OJf        t0                      O          to
    J mo O               IV                                                               --             - W            to                                        to
                               VAWWO W                                                                                         mW                                                     N0 O o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýN                                                                                                                             m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              OO O         0D   NGN                                                                                               C                            a
                                                                                                                                                                                                                                                                                                                                                                                                          0O                    O        CO   N                   0OO O                        co                           O OO 0 0                     000                           G O O O O wH                                                               OO 0W V ý
                                                                                                                                                                           o                       co                                       O00W N                                                             mN                                  OG O                  co    N
                                                                                                                                                            0/
     H W0OO0                          O mH                                              OtND
                                                                                          0O OO Wy N                                                  1
                                                                                                                                                      ý                 mG Omw                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Zm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          OO                                                                                                                                                                                                                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        xcCD




                                                                                                                                                                                              00                                                                                          co co     00 00                                                           co                                                  00                                                                                                                                                                                                                                        W- 0                   0                       N            o                                                                                                                            d
                  00
                   PP                     00                                                             00             00                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            097 C1
H            CO
              0 OO0OC O                         co
                                                               H          H             O OO VO OW                                                                         0O O                    co                                       O 00                            N                                  W                   N               OC O                  W                         N      0O                    O   0                    N        0OO O                                           H         O O 00W                                          N         OOO OOT                                                 N                                                                                                                                            mm m                                                                                n
                                                                                                                                                                                                                                                                                                                                            000                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Qcr
                                                                                                                                                                  000                                                               000                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ID                           wiz
                                               000                              AOA                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     WW                     oV                AN                           oO O W N C N N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý              c                                             L m0            m
              0N                                                                                                                                                           H                                                                                                              NN                                                       N                                                         0N                                                   0N                                                        O                                                          OOD OOW H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N
                                      N                        H                                                             t0                                                                                                                                                    00N
                                                                                          OHw N W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   OHO
                                                                                               J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NN                                       O            V         tD                                   NO N V w I W                         Vb                                                                      Nýa                                                 n
                                                                                                                                                                                                                                                                                                                                                                                                             0V                          CO    tN0                NW         0D   -VO                                       N N WW N                                                                                                   N
NtD      -    m wNW
                               I.AO
                                      N N 0N                                              Wm W V w N                                   t0     N                            W     N            w            0N                       W             mW A D N                                0                    to    WN                     0 nV W J m W N                                                              Nm                                                                                                                                         O                   NOI V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            cn     N           WV                                          WJ      OD     W         co   H                                             W       f0   to   N                                    WV    tD          OnN                                                                                                                                           m m
                                                                                                                                                                                                                                            t0            00                                                                                                   t0              ýy
     N Wm O               -ý         w WA 11                              Ný    m              AOt
                                                                                          O ON 0V AmW                                 Gy                          co       W o W 0V .                                                                          VN                              v          mV        N                       A O fJ                                                                WO                NN                            w               Om                                                                     N                                                                                                                                                                                                                                                                                                                          D
                                                                                                                                                                                                                                                                                                    AW                                                                                                                                                                                                                                                                                                                                                                                                                                     N
                               Ow                                                                                                                                                                                               No                                                Oo                                                                                                                                                                                                                                    a          W                                                           A          N                                                       to           N                                                  O
                       W w W0 Ne                                                      oAW                     NW               e                                 0               wW                                                                   W                                   mP                                                       VNW                                                            V     NW                                    gA                  W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WN                                                  t
                                                                                                                    AN                                                                                                                                                                                                                                                                                                                                                                                                                      _.P                                                                                                                                                                                                                                                                                                                             m                      G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O                                  w                mW                                     0N W W A                      Of   N       be                                       N         A           N                        J OV         co   V     0NN
                                                                                                                                                                                                                                                                                          ID                                                             lO         co                                       A.    M t0             tND
 W       L.   N NNN OJ Wn W N  -co        ra                                       nWO m WW M W N
                                                                                8 WA                                                                                             V m          co                WN                          w Nm A W                                           m                AW                          NW                 m W WH                                                                          W                  0VV N                                 W                                                          N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ýýaa




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          mm                                                                                                                                                                                                                                                                              N                                                                                                    CD   cý         mM
                                                                                                                                                                  ma       00                                                       -40                                            m0               ON    NA                                                                                                                                                                                                      N                OLn               J    -ý       t0            N         0O O n W                      to   W                N                                                  co             N            m ON         co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O O O N Jm                                                                                    wW
                                                                                                                                                                                                                O          N                0 N 0 tr O N                                  0O                    w O                N        O CO               co   mW            O                N         00 O -4                                     N        0OO n                         V       to
HO                                                         OH              N              O0ND
                                                                                            0Oc               fn    OW0o O                            N
         mOAOAO 0AOpOm                                                           O                                                                                               O W 49
                                                                                                                                                                                                                                                                                                                                            t                                                                                                                                                                                -                                                                                                                                                                                                                                                                                                                                        ZV                      a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N        WW                                                       N            mO N                                        N                                                                                                              RL
H             A                       A                                    H                                                                          N           Wm                                                       N        nn                                      N             W                                        N        0W                                                     N         V     co                                    H        N    co                                         H                                                                        Vw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  m Z my 3                                                          m
                                               co              N                                                    AW                                                                        o
                                                                                                                                                                                                                                                                                                                                                                                                                        -o                                                                                                                                                                                                                                                                                                                                                                                                 f     m                                          N cni             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                nO O O W                                       N        OOG OW                                    w                                                                          N                                                                             Q
                                                                                                                                                                                                                                                      OO w                  N                                   co                          OOO OOW                                                          0O                 O                                                                                                  O C O OW
H        W O0OC0OOOO                            co                         N                   tm0
                                                                                                 OO 0 OOOO                     co
                                                                                                                                            N               Ol
                                                                                                                                                                           0 to
                                                                                                                                                                             O OmOW                                                 0O                                                    OO OO                                                                                                                                     O                                  OOpOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           O.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O.
              O.                                                                          O.                             O.                                       O.                                                                                                                                                                                                                               NN                                                                                                                                                                                                                                                                                                                                                                                           m                                                                           m            F m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N                                                                                                                             N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tiro




                                               t                                                                                                                                                                                                                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4940




N                                                              N           N                                                                                                                                                                                                                                                                                                                                                                                                                                                400
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m                oE                                 -n           muCm         r     m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 69        O OC O O W                                          N        OOO OW                               4N                                                                              H
                                                                                                                                                                                                                                                               co                                               co                                                           co                                                                                                                                                                                                                                                                                                                                                                                                                                                       zao
H        co   OOOOOOOOOW                                       N           HA                  t8O
                                                                                                 OO OOOO0W                                                                 0 O O OW                                                          O OO                           N             OO OO                                             O O CO O                                                         O Oo                   O                             OOO OOW                                         H                O           O OW                                                                                                                                                                                                                                                          ý3
                                               0.                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                 e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               mýdT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            aýpm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Vaal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -10CA




                                                                                          O                                                                       O                                                                 0ý                                                                                                                                                             NN                                                                                                                                                                            40        V                                                   N                                                                                                                             N                       a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               NNNN




                                                                                                                                                                                                                                                                            N                                                               n                                                                co                                                   W                                               H         4                                                                                                                                                                                                                                                                                               m


                                                                                                                                                                                                                                                                                                                                 NNNN
                                                                                                                                                                                                                                                                                                                                                                                                                                                       NNNN




H                                                              N           H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         m




                                                                                                                                                  NNNN
                                                                                                                                                                                                                         NNNN
                                                                                                                   A0                                                                         0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 to                                            O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0 Mm             Cy                 i    a                      Oz            N                                     pZ                         tD   ao3             m     p                                A                                                w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                              V                        Cn                      A W                                            a   cc   W         01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A     V                                                                        mo                          a M m                           mm
                                                                                                                                                                                                                                                                                               co                                                                                                                      N
      V                        WTt             0           m                                                  0                       W                          N N0 W                                                                          ONO                              mm                AN               W                  N                          N           W                         N 0                                                                p     NV                    J               p                    tV                                        m mw                                                                  m                                8
             mN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          xý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                              OoO O w                                                                W    IV                                                     o O O W N0 N                                                                        3                                        ý                                   mz
              0             N                                                   A         O         t0       IV    W.                                                                                                               O                                                                                                       0                                                                O                                                    O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               wýv
                         ýO
                                                                                               V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t0N                              j                                                                                                                                              m         is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d              yO       N                 0
                                                                                                                                                                      O                                                                                                              ON                                                                                                                                                                                                                                                                   NO                               N o U J NN                                                              0N                                    154                  NOn                t0         W
                                                                                                                                                                                                                                                                                           m   to         W     1    WN                     0            L7    WV                  t0   N                    lt    V       Iv   m        Co        o              NW p                    JO O
                                                                                                                                                                                                                                                                   A50 N                                                                                                     m                                                                                                                                              NON W W
 tND          inW W W A ON   N       fn                    tD                             W              W V0 N                        t0     N                        WN                     W
                                                                                                                                                                                              8                 t0   N              W                 mW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4D                    N                                W J fD                  yN                                                                                                                                       pm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Of
                                           In        co                                    N r VA W N                                                                 W    CO    m W          -oI          N                                 fo               W VN                   0m                   NVy                               A mW               to       .V.       by
                                                                                                                                                                                                                                                                                                                                                                                                                   W       O m ran                                W          O On.                                          NN                 WV         N                                WJ               W wN                                                                                                                                j
    ýy   Wm O                                                             469                                t0          lJt
                                     wN H
                                     O_                                                   OO                                                                                                                                        M                                                          V.
                                                                                          A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    WON
                                                                                                                                                                                                                                                                                                     AW                                                                                                                                                                                                                                                                                                                                                            ov                                                             O
                                                                                        ýA                   WW                                                                       W                                                          wW                                                                                     eV                    NW                                          eVNW                                                aA                      W                                 ý                      W                                       ý                    N                                                                                                                          N
                                W
                               wO                                                                                            a                                                                                                                                                                                                                                                                                                                                                                                                           toN                                                                                                                                                                                                                                                                                                                          Oto
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ný                                                                                                              m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  O VV N 0 O                            co 40               Nw                 Wm                                          D N W W Am N                                                                        N NA N N                                       JO V W V
                                                                                                                                                                                                                                                                                                                                                         to         co                                                                                                                                                                                                                                                                                 OýO
              m NNIV J
                     OWnN W N                                         H                   W
                                                                                          AWn Om                        WW             WN                             mO V m                                    WN                           W                mA W                         Wm                        WN                     NW                 m             W wH                            A L tW                           W                                                                                                                    N                                                                                               j
                                                                                                                   AmO                                                                                                                                                            Zm0                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ow

    W                                                                                                                                                                                                                                                                                               ON    NA                                                                                                                                                                                                                                                                                                                                                                                                                                                W                N                                                                                                                   mGm
                                                                                                                               tom                                                                                                                                                                                                                                                                                                                                                pCV w                            N        O O m AV W                              to           N         OO0              V7 to to              W                                O0          N GW                              N            C O IV W
HO m pO
      A0 O
         AOA m OH c3                                                                      O                  m           W
                                                                                                                         O             O               N              0 OO W Am O                                                   40 0 m 0 m O N                          N              OO                   W O                N        OO0 W                            W 0                   N         O0O V                   T             O     H        O0




                          WIOO
                                                                                 OwDO
                                                                                          mO0 O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          W                                                                   w                                                 00                                                                                                                                               O
 _                                             Am          .                                                                      m       _                                                    Wm                                                             -4                                              N          r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    W                                                   VV                                                                                                                                                                                                                                                                       m                                                  m
              m                                                                         W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          NCO                                                                                                                                                                                                                                                                                                                                                                               N Doi                O
                                                                                                                                                                                                                                                                                                                                   N         W                 fs   Nw                                       N                  A    -                   N        V0L A N                                          H         W     co    AP J N                                                 A IV V NN                                      N                                                                                                                                                                                 W                    cN
                                                                                                                                                       N              to   NJ N                     N                      N                 co                             N
                                                                                          W 0C                                                                                                                                                    p r2                               N mw                       W
                                                                                          to
H N mJ A m
         WtNN H       j                                                    NN                m N AN
                                                                                                                                                                                                                                                                                                                                                   ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A    IV     V       -                          N                                                                                                                             40
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            mN           w                    c_                           0                m       m            m
                               ppA                                                                                 ww                                                                                                                                                                                                              N         W     co    AOW                                                 N                  AV                       N        J00 A                                            H         WW A A
N                 m    WO                                                  H                                       CA                                  N              to     NJ N                                          N                          tD tO                 N
                                                                                                                                                                                                                                             w                                       N ww
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NNN                                                                                                                       M.0
                  WV A m                                       H                           m
                                                                                      WW 0 O                             A                                                                                                                                                                           mm0                                                                                           NNN                                                                                                                                                                           NHH
                                                                                                                        NON                                                                   NON                                                                                                                                                                                                                                                                                         NA                                                                                                                                                                                                                                                                                                               m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a               -n         m                    m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý.fv




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           O O O O pN                                          N                                                                                                                             19
                                                                                                                                                                                                                                                                                                                N                  N         OO O O A                                                                                                             O0O O N                                          H         OO O O A N                                                                                                                                                                                                                                                              ýma
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m




                                                                                                                                                                                                                                                                                                     WtDA
H                 0                                                        N                                                                           N              O 0O O                                               N                 O ON                           N        O0O                                                                                                                     OOO O




                                                                                                                                                                                                                                0ONO
                  NO OO0
                       OO                                      H                          OO
                                                                                          A     OO
                                                                                           0 O0 O                                                                                                                                                                                                                                                                                                                                    A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rmn                                                                 c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Danz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --noo




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          V                                                                   O                                                                              N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                mm-mm




                                                                                 NA                                                                                                                                                                                                                                                                                           M                                                               co                                                    W                                                          V
         O
                                           N                                          O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     rn                    m                m                               3                             y                       C         W                  O     m           nw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             O at                                                                       00            0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0                                                     c    _                                                 n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Z....




                                                                                                                                      c                                                                         n                                                                                                    _       _                                      ý
      n                                                        Z                                                                                                                              ý
 ý                                                                    N         w C                          ý                                    0O                                                                                                                                                      ýý                                                                                                                             IQ                                                    3q                                                                                                           .                 C                                                 .ýryQ                                                           RI         y týD                                                  O                                                            O     d           n   to
              cr                                                                                                                                                                          .                                                                                                                              .
 e                                                                         c                             n                                    w                         3n dm                           0                                                          r    .                                                    W                                                          W                                                          C                                                c   C                                                                a                                                                                                                                                             d                                                        u                                                 3 3 Cy
      C                                                                                             CL                                                      m
                                                                                                                                                                                                                                                                                                                                                                    m                     V
                                                                                                                                                                                                                                                                                                                                                                                          1       C on
                                                                                                                                                                               9 of 46
                                                                                                                                            18-01021-smb   Doc 107-8 Filed
                                                                                                                                                Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                                                       Document               07/08/19 22:14:28
                                                                                                                                                                                        Filed 09/30/20
                                                                                                                                                                                  11-8Entered                       243
                                                                                                                                                                                                        Page 206 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                      A0987
                                                                                                                                                                                                                          0W                    00        O
                                                                                                                                                                                                                                                          N ýi        C
       VVG                                           R     V7   Oo                    to                     n         00 W                          ONO            N                    O        CO   0w                  W                     N                                                                                   ý-
                         n                                                                                                                                                                                                                                             OJ                             f0             OWO                      ONO                          A.                                                                                OVO                       69
                         W As ND V                                          V0W0                                                                                                                                                                                  W               W                        WN                                             N                     O -I       N                    A VP                       y                                 A                                                                          a m
           OD                            W                                       N                                                                                                                                                                                                                                                                                                                                        V7ý                                                                                                                  A
      e             W        WN                            eD               W                                e   Co   NW                                                                 eW       O                        e                                      e         PN                        cV                             eN               W               a    OO   N     ýO                       e                                               0    N                                                                                   -u
                                                                                           00-
                                                                      EN/
                                                                                                                                                                                                                                                                                                                                                                                  -                                 ON                                                                                                               Lo
          wA        Nm 00 NW 00              W             OA              00
                                                                          ONO   000
                                                                                 V         NA                tOD       W   00 co   NN                V     WOD            N    410       V0            A N   O             N    O WOV W              NN           co   W 00 0               N         00   A    U7   O     00             O           N               00   NO V           V                     0                                        J              WVO N          69                                                      y         0
                                                     NN
                                                                                                                                                                    VOD
N         co
           N        90            00Qu               N     co                   co         aDCo         N              A0    00    OD       N                             W          N   00   D        A.    N   Oo   N    D              0301       00       N   mV        --ý   Ni        OC    N                        00   N         NN          W       V   N   oNO W                    V          N     0A                                  N    0              co        Of                                                            m            m
                                                                                                                                                                                                                                                                                                                                                                                                                      wIJAAOD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Dý3m




                     wA WO                                      V V00 0         A                            T                                       W                                                                          VW                                                                                                                        v                                                                      W                                                     N
                                                                                                             O0                                 OD                                       0                                                                                                                                           W                                                                         0 N                                      00                                                                                          d        -i
      A                                                   N                                                                                                                                                               A                                           N                               DN                                                              c                                                                                                                                    m M                       n
      0                                  N                           V          On
                                                                                 O                                                                                                       0N                                0N                                     ON                                  ON                                                              o OO O0                                   0           0              w                   49                                ýn   7F                     D            Ai




                                                                                                                                                           Eli__i
                                                                                                  O          o                                       O                                                                                                                                                                                                                                         A                                 O                                                                         m m                                      d
           46                                              00                                                                                                                                                                                                                                                                                   040
      0                                  N0                     49                                           0                                       O                                   0N                                0    69                                ON                                  O    60                                                         0    69                                                                                  44
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             m   c         m                 -0           m
                                                                                                                                                                                                                                                                                                                                                                                                                    ONO                                  boo
      r                                      r       NN    r                                                                                                                             r                                 i
                                                                          V     Nn
                                                                                 O                                                                                                                                                                                r                                   r                                   i
N                                                                                                                                                                                                                                                                                                                                                                                                                                                              ýA                                                                         m
                                                                                                  OO N                                      N                                        N                                N                                       N                                   N                             N                                 N   0 OO Own                 A          N     0           o    Ow                 N                                                 3    d fp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0004




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               UD
      O                                          0        O                                                  O                          O                                                O                                O                                       O                                   O                              O                                                                                                                                                                 Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýaaz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  OCC4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -4000




                                                                                                    p                                                                                                                                                                                                                                                                 o                                        0                                                                                 a         n        27 m                        j
                                                                                                                                                                                                                                                                                                                                                                                           0   yp                           CL   1a   0         z       in   C      w             0          n                                             a.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    z   CD                                   w
                                                                                                                                                                                                                                                                                                                                                                                                                                                    a                                  N
      V    co       NA N                 NDV                                  WQ                  10         i               to    N    _        NW                 NN                                                          N                                                                                                    ý
                                                                                                                                                                                                            fA             00                                          u5              rl                       IV                                                    io                       1fl             Av                     -4   yD            OVO                           ffl
                             W                             D Z.             V N0                                       0
                                                                                                                       D                                                                 O             00                                                         W               W         H         0W             T                    T               NN               AO V           N                         AWN                                                 j    A                                                             D             m
           -4w
      e             W         W          Wo               e     Z.          W         N                      o        NW                                                                 eW            W                  e     A                                 e               N                        V                         oN                               a    O      ý7                                  INJ                                      0 NN                                                                  G         CO       m
                                   N.

                                                                                                                                                p




                                                                          Oo-V00D
                                                                                                  ODA                                                                                                                                                                                                                                                                                                                       NA
      WA       49   DJ   00   0o N Nw                    N O A0 ONOTw V                N                     00        0
                                                                                                                       00    03    N             v         OO   W   VN                   O    0 An N                       N   OJ          01    NN               00   W    00    ND        N         co   A    Ol   Ow                   O           N               oo CD     O V       V          40         OON                                      V              WV O N         N                                                       N
469   CO   N DW                                      NN    co   V    -4         WAAOD
                                                                                co A                    69             A     co    N        N    W                  OD    0D             n0                 N    DD   N    w         00    .1    DD           N   OD   V                    Oo   6A        O               co   4i        000         W       V   N   n NW            W    A              69    OA                         N        N                   co   40                                                           D     m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Do
                         AW W                                             N0W                                W                                                                                                                 N                                                                                                                                                                                            a                                                          N
                                                                                                                                                                                                                                           3    mU            0
                                                                                                                                          10 of 46
                                                                                                       18-01021-smb   Doc 107-8 Filed
                                                                                                           Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                  Document               07/08/19 22:14:28
                                                                                                                                                   Filed 09/30/20
                                                                                                                                             11-8Entered                       243
                                                                                                                                                                   Page 207 ofEx. 8 Pg
                                                                                                                                                                              A0988
                                                                                                                                                          I
                                                                                                         W OO           00             O    N
                                                                                                                                                                                                        oiz
                                                                                                                                                                                         O        O.d         X                  CD   -%                cý
                                                                n_              aC                                            O             Qý   ON             N                                                                              -
                                                                                         O                    ý
       L4n    0G              C7                           rs        tI1                                                                                            CD         CD                                      CD
                                                                           ýr
                       C Op.                 n    O                             ý              O         o    dti                  Q             n. O                                    Oo              s                                 ý            z                      IIIDD          O
                                                                b                b                            i--
                       ON               ý                                  ý             b               Q                         n Z                     y                                                                                                      tom-
                                                                                                                                                                                    CS                                                                       fD
                                                                                                                                                     rr
                                                                                cr             O                              CD
                                                                                                                                            R             O    o                                  D           D    D        _
                                                                                                                                                                                                                                                                  o           00
                                                                                Cr             a                                   O                                                                                   M                   is       M   cOi                    u1
                               ao                               C. Q-                                                                            N   ON         C                   3
                                                                                                                                                                                                                                      O                     fD           CD
                                                                                                                                                                                                                                                    w             C            N
                                                                                               .-
                                                                                                                                                                    cD                       fD                                            O                                                  CD
                                                                                                                                                               O.                                                            O        N            q              0
                       CD               O                                  V1                                                                                                  ý
     R CD                   ti                                                  r        Gq    C         QD                            r1
                                                                                                                                                     O ýC                                C                        CD        O              O        OQ
                                                                                                    tD                                                                                                                 CA
                                                                           a         w   prt                                            d                 .                                                                 y                               ýQ
                                                                                                               v                                                              n                                                                     a             R            z
             rr   ..   frtD            3                             O     r7    ý        ý         O                              j                 O              n                                                       fD                                                     Oil
                  O                    -o                                                                     y                                                               ýA                                                                        N   bR
                                                                rr
                                        o              O                 -          C                    O      y             m             O    ý        fD             rp         rr   O                                            C                                            ý7
                                                                                                                                                                                                                            or                              f3
                              V                                                          o     pQ                                                              y                                                                           3        p
                  to
              O               CD
                               O       o     rt                       G                                                                                                                                                                             d             Q
                                                                                                                         o-
                                       n    CL                                  ý              C         n rt                m.                                                          y                                            Q    z                                       x
                                                                                         Q..
rr                fD          cCDD                     O                                                                                              fD                      tvs                                            fD
                                                                         Pr                                                                                                                                                           fD                                                 CD
             O                     O    O
                                        O         S.                                           DC        -    C               0        A.        C                  O               11   C                                                              0.                         Q
                                                                                                                                                                                                                                                   Cý             O                                     O
                                                                                                                                                                                                                                                   OI                     rn                       vC
                                                                                               0         N          0    3                  N              0   o
                                                                               11 of 46
                                            18-01021-smb   Doc 107-8 Filed
                                                Case 1:20-cv-06274-LAK     07/08/19
                                                                       Document               07/08/19 22:14:28
                                                                                        Filed 09/30/20
                                                                                  11-8Entered                       243
                                                                                                        Page 208 ofEx. 8 Pg
                                                                                                                                                                                                                              A0989
                                                                                                                                                                                                                                                                                                  W            CD        -n
                                                                                                                                                                                                                                                                                                                                  ý       NN
                                                                                                                                                                                                                                                                                                      -
                                                                                                                       rn                                                                                                 N                               N ON
                                                                                                                                                ODý
                          zm                  CD                               EA   O            o         49   0o                         EA   co        0       0          69                    0 00              EA   o              O           EA   D O 00 0
                                                                                                                                                                                           OOH
    c                     mm                                                   EA               c          46                              EA        to   00                 EA                    0 00              EA
                                                                                                                                                                                                                                         O           EA
                                                                                                                                                                                                                                                                        0a 0
                                                                                                                                                                                                                                                                                                                     N            O
                                                                                                                                                                                                                                                               0ý
                               m    CD                                         EA   W           o          EA
                                                                                                                                           EA
                                                                                                                                                              0                                                      EA                  O           EA   W             0    CD   0
                                                                                                                                                                                                                                                                                                                         80
                                                                                                                                                                                                                          NC01ý
                                                                                                                                                                                                                                      0000




    N                                    m                                                                                                      00                                         V 0 00
                          m                                                             W       C                                                    W
                                                                                                0000


                                                                               EA                          EA                              EA                                               W      V 0               EA         W        O           EA        W        00   00
                                                                                                                wrnr




                                         D                                                                                                                00                                                                         V
                          m    CD   CD                                         EA                          EA     N                        EA        O                                             O 0               EA                  O                W    C1       O    Cl   0                                  N            O
                                                                                                                                                                                                                                                     EA
m         3       v   N
                                         m                                                                                                                00                                                                                                                                                             88
                          m                                                    EA                          EA                              EA                                                      Cn    0                               N                     C1
                                                                                                                   100000
                                                                                                                   000000
                                                                                                                                                                                                                              wCN1




                                                                                                                                                                                                                     EA                             EA                  N         0
                                         D                                                                                                                00
                                                                                                                                                                                           O-N
                          mm                                                   EA                          EA                              EA
                                                                                                                                                                                                   O 0               EA                  O          EA    Of   O O00
                                                                                                                                                                                                   0000




                                         m                                                                                           1
                                                                                                                                                                                                                              0                                                                                          88       O                       Z   3 q
          m        DN     mm                                                   EA                          EA                              EA                                                      O 00              49         A.       O          EA         O O00
mf                                       D                                                                                                                                                                                                                                                                                                  _..
                                                                                                                                                                                                                                                                                                                                                          Z                C   C
                                                                                                                                                                                                                                                                                                                                                                      a
                          mm        CD                                         EA       U       o          EA     -I
                                                                                                                               0           to             0                                        O0 0              EA   N              O                NW            O00
                                                                                                                                                                                                                                                                                                                                                              3c
                                                                                                                                                                                                                               OOO0100000




                                                                                                                                                                                                                                                    En
0             m
                                                                                                    0O                                                        co

      c                                                                                                                  AO                     410                                                                                                                                                                                       .._
                          m                                                    EA               O          EA     OI                       E9                                                      N0 0                                  N   01                                   0                                  N            O
                                                                                                                                                                                           JCOON
                                                                                                                                                                                                                              0000-0




                                                                                                                                                                                                                     EA                             EA    NO O
                                                                                                                                                                       EAEAEAEAEA 69EAE9




                                         D                                                                                                                O                                                                                                                                                              88
                                                                                                                                                                                                                                                                                                                                                                  ý
                                                                                                                                                                                                                                                                                                                     N   ppo O
                                                                                                                                                                                                                                                                                                                              A
                                                                                    N                                                                                                                                                                                                                                                             N   N
                                                                                                                                                                                                                                                          N    p                                  r
                                     m             m                          to                         to                                                   0                                                     fo                    0                                           M           TV
                                                                                                                                                                                                                                cOiýý




                               3                                                        N 0                                                                                                              0                                                     0 0
                                                                                                                       pp-
                                                                                                                                                                                                                                                                                                                00
                                                                              fA                         40                                                   0                                              0      A                     0                    00                     N




                                                                                                                                         EArA
                               m                                                        O 0
                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                  0                           0P o
                          zD                                                                                                 ooo
                               m                            CD                A                          44                               EA                      0                                          0                  iw        0                     V                             dO                C2




                                                                                                                 Nrum
                                                                                                                                                     rnrnaý
                                                                                                                                                                      w0tn
                                                                         wN                                                                                                                                                                                       0                   M
                                                                                                                                                                                                                                                  4040




                                                       CD    N                W                          to                               EA
                                                                                                                                                                                            -                0                            0         49                                M
                           m                                                                                                                                                                                                         9                         O 0                                NO G
                                                                                                                                                                          wo                                                                                                                                    00
                                                                                                                                                                                                 00000
                                                                              fn                         40                               En                                                                 0
                                                                                                                             0                                                                                                            0                                           M
                                                                                                                                                                                                                  6/040
                                                                                                                                                                                                                              CD-C
                                                                                                                                                                                                                                         00000




                                                                                                                                                     o 0                                                                             4                         W 0                                        O
                                                                                    N                                                                                                                                                                     N    p                              D   r
                               3         3_        w                          Ht                         to                               40                  0           A                         00                                    0        w                         0                            in   00
                                                                                                                                                                                                                                                                                      q       A
                                                                                                                                                wmo
                                                                                            W                                                                                                                                                                       w                                                             Oo
                                                                                                                                                                                                                                                                                                                              l
                                                                              N                                                                                                                                                                                                                                                           o




                                                                                                                 warn
                                                                                                                              0000
                                                                                                                                          40                                                        -4
                               m                                                                                                                              0                                      0                                    O                                  0        N       NO          V    00
omo       D               zD
                                                                                                         uto                                                                                                                                                                                               C
                               m                                     a        fA                                                          44                  0                                                                           N                         N
                                                                 C                                                                                                                                   0                                                                       0        N                   Cý Con
                                                       a.                     N                          461                              IA                                                                                              0                        rn                             N       0




                                                                                                                                                                      toAto
                                                                                                                                                                                                                                         0n00

                           m y                               N                                                                                                                                       0                                                                       0        H                        8              N
                                                                                                                                                                                                                                                                                              b
                                                                              bs                         to                               469                     O       to                             0                                                     rn                                               Im




                                                                                                                                                                                                                 EAN/to
                                                                                                                                                                                                                                                                                      N
                                                                                                                                                     w                                                                    m000000                                            0                    Nd
                                                                                                                                                                                                                                                                                                                              N   Oo      S
                                                                                                                                                                                                                                                                                                                                                              Z   E        N       y
                                                                                                                                                                                                                                                                                                                              W   No o                        2   f       c _Q 0
                                                                                                                                                                                                                                                                                                                                                                  ý
                                                                                                                                                                                                                                                                                                                              N       O   S                   D       ý   A
                                                                                                                                                                                                                                                                                                                                  Noo
                                                                                                                                                                                                                                                                                                                                          N
                                                                                                                                                                                                                                                                                                                                                  O   O
                                                                                                                                                                                                                                                                                          n   3I               C          ICO         O     W
                                         12 of 46
      18-01021-smb   Doc 107-8 Filed
          Case 1:20-cv-06274-LAK     07/08/19
                                 Document               07/08/19 22:14:28
                                                  Filed 09/30/20
                                            11-8Entered                       243
                                                                  Page 209 ofEx. 8 Pg
    Case 1:20-cv-06274-LAK
18-01021-smb               Document
               Doc 107-8 Filed        11-8Entered
                               07/08/19       Filed 09/30/20   Page 210 ofEx.
                                                     07/08/19 22:14:28     2438 Pg
                                   13 of 46
                                         Assumptions                                                                    Fleet Leasing




 Fleet                    Lease Assumptions                                        in     The Model


 New     Leases             -       Type 3           -   Must Have        to   Keep 911 Business                 ASAP

 1   Lease 20             New         Type 3 911                   Medix Vehicles         Using       Funds      From        Investor    for 1st   4

     a   4       New      Type 3            in       December

     b   16          New    Type           3     in      2016      calendar    year

         i       12    new          leases           at 2
                                                                 per month     in first   six   months       -   January       thru     June 2016

         i       4   more           over the second                   six   months        of   July   thru   December          2016



                                                                                                             Cost                     Quantity          Quantity                  Total


 Type    3       Model          -   New          Vehicles                                              Per Vehicle                Leased       2015    Leased   2016           2015        2016




 Vehicle             Cost   Tpe            111       911                                              $          160000                   0                20              $          3200000

 Down        Payment                                                                                         25%

     Amount Down                       -   payment                                                    $          40000                                                     $          1320000


 Financed                                                                                             $          120000                                                    $          1880000

 Interest            Rate                                                                                        7%                                                                   7%

 Annual           Interest           Payment                                                           $              5219                                                 $      104371.74

 Annual           Lease             payment                                                            $          17806                                                    $      356114.54

 Monthly             Lease           Period                                                                      48                                                                   48

 ANNUAL CASH                         OUTFLOW                                                          $          890241                                                1   $    1780486.28




 New     Leases             -       Type         2   -   Fund Over 2016

 1   Lease 48             New         Type               2   Vehicles

     a   Lease 4                New        Type              2   Each Month      Over 2016



                                                                                                             Cost                     Quantity          Quantity                  Total


 Type        2   Model          -    New         Vehicles                                              Per Vehicle                Leased       2015    Leased   2016           2015        2016




 Vehicle             Cost Type             11                                                          $         120000                    0               20              $          2880000


 Down        Payment                                                                                                   25%

     Amount Down                       -    payment                                                    $          30000                                                    $           720000



 Financed                                                                                              $          90000                                                    $          2160000
 Interest            Rate                                                                                               7%                                                                        7%

 Annual              Interest        Payment                                                                                                                               $           102185

 Annual              Lease payment                                                                                                                                         $           348962

 Monthly              Lease Period                                                                               48

 ANNUAL CASH                         OUTFLOW                                                                                                                               $          1171147




 New     Leases             -
                                    Type         2   -
                                                         Slightly     Used

 1   Lease 50              Slighly              Used Type            2   Vehicles

     a       50      in   December                   using        funds     from Investor



                                                                                                             Cost                     Quantity          Quantity                  Total


 Type        2   -   Slightly         Used Vehicles                                                       Per Vehicle             Leased       2015    Leased 2016             2015        2016




 Vehicle             Cost Type             11                                                          $          87000                    0               50              $




 Down Payment                                                                                                          25%

     Amount Down                       -    payment                                                    $          21750                                                    $




 Financed                                                                                              $          65250                                                    $


 Interest            Rate                                                                                               7%                                                                        7%

 Annual              Interest        Payment                                                                                                                               $


 Annual              Lease payment                                                                                                                                         $


 Monthly              Lease Period                                                                               48

 ANNUAL CASH                          OUTFLOW                                                                                                                              $




 NUMBER OF NEW LEASES BY YEAR                                                                                                              0               9o

 TOTAL NEW LEASES                                                                                                                                          90




                                                                                                                              CM_TC2018_0003376                                                        6




                                                                                                                                  A0990
                                    A0991
                                                                                                                                                     is
                                                                                           7
                                                                                                               f
                                                                            fill
                                                                                                                                                          a7
                                                                                           r
                                                                                                   ti37i               3sf                   3ý                               1F3
                                                                                 6j                       ý-
                                                                            -pF                                                                                           F
                                                                            9e9-                                                                             a
                                                                                                                                E                     e
                                                                                                   ------
                                                                                           3                                                          SaS
                                                                                                              x5
                                                                            e                      SE
                                                                            kbE                    E5                           a
                                                                                                                        .
                                                                                                                                                                      6
                                                                      5E    E9E            -       SE9ex                    r   E                ý    3ý
                                                                                                                                                             j        E
                                                                                                                                                      5               a
                                                                            eh                                         a7                        a
                                                                                                   E9CS       2
                                                                            fipYýPr                                                                                   g
                                                                                                                                                 _
                                                                            EBiM                   tEYtlY                               S
                                                                  6
                                                                      EiE
                                                                                                                                                      ý
                                                                            iEi                                    A   E        a
                                                                                                                                                      D
                                                                                                   533E       YK                                 a

                                                                             a                                                                        is
                                                                            if    b$                          z                              .        R
                                                                                                   EEs                                                     3
                                                                                                                                             -
                                                                            t3i                    EELSr2.1x                    99ý                   7.p9
                                                                                                                                                                      5
                                                                      1iý   ii                     a9s        ba       55       iss                   4.S
                                                                                                                       N-a
                                                                            SSE                                                                                       s
                                                                                                   95
                                                                                                          7e
                                                                                                   .      .-           -
                                                                            FFFr
                                                                                                                                             --            -
                                                                                                                                                                      s
                                                                      aal                          9-----                                                             a
                                                                             U                       bs ý                       E                     S      M
                                                                                                                       --
                                                                                                             ---
                                                                                                   iss                                  17
                                                                                           i.
                                                                                  -                                                                   -
                                                                                                                                                                      3.
                                                                            FFF
                                                                      a9    25ae               is 2E                   55       EE                    4
                                                                            San                    Sba                              E                 1as
                                                                            sps
                                                                  F
                                                                                                                       C        H                     sYý
                                                                      3i5    U                     1KS        S
                                                                            17e                1E                                   ae                E
                                                                                                                                             -
                                                                                                                                                                      ii
                                                                            eB                 SES
                                                                                                             5         c                              5I
                                                                                                                       .
                                                                      5_    Sad                    75--
                                                                            9E.                i3c5                    -a                             4
                                                                                                                                                                      I
                                                                            Eax                iesV7                                                 1     .
                                                                                                                                        -
                                                                            E37s               i         s    5            -x                         155.
                                                                                                                       - -              -
                                                                                                    - -- - --                   - -
                                                                                                                                             - -
                                                                            n1b$               1E                          Y        a-                     a
                                                                            sat.
                                                                                       -
                                                                            11155              i3s           5_        AL                            pal
                                                                            afar               55                                                    1     55
                                                                                                                                E
                                                                            MA
                                                                      79i   x115               13555                                                 ISS
                                                                                               155V                                                              a.
                                                                            5515-      S                                                             1a3
                                                                                                                                                                 3
                                                                            515        i       5i_36                   51                             185
                                                                                                              z                 Al
                                   14 of 46
18-01021-smb   Doc 107-8 Filed
    Case 1:20-cv-06274-LAK     07/08/19
                           Document               07/08/19 22:14:28
                                            Filed 09/30/20
                                      11-8Entered                       243
                                                            Page 211 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                        A0992
                                                                                                                  CD                                                                                                                                                     rn     V         W   IO W               0 I0
                                                                                                                                                                                                                                                                     I
                                                                                                             N                                             N                            N           O
                                                                                                                                                                                 N                                 N                                                 N   w                         N                                                                             M   N                                         Ip                       M         IV       Ml                                                                                                           r    W             D                                   Dp              T               pZ                m        VA
TI                            ýý TV                                              Nl             ý            aryl   4441

                                                                                                                                                                                                                                                                                O                                                                                                                                                                                                                                                                                                                 5
                                                                                                                                                                                                                                                                                                                                                                   NN
N                                 AJ W N           N     N          m                           O       N    N      NW. m               fA
                                                                                                                                         O    ID0.         N                     l      N            mW            N1           N    Op   N fY                       N               O    A        N        m W                                                                                                                                                                                                                                                                                            m fý1
                                                                                                                                                                                                                                                                                                                                         N                                       N                                     N                                N                  W                               b              OF                                                                                                                                                                        rn
            Ad                                                                  a                                                                                                                                                                                        $                                             j                       Nm   0A                                            N              mA                 N                             A             CA                N              AJ                 N           A        a         N                                                        n              m
                                                                                N    m     0m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CL
                                  U     Om                                                      m                                        U mm                                                        Um                              W    m              w                      D                           mN                                 NV
                                                                                                                                                                                                                                                                                                                                                                                     OAm              U                        A             A                    m NN                                                                                                                                                                                                        qo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    co
                                                                    m eo
                                                                                                                                                                                                                                               U.
                                                                                                                                                                                                                                                                         WE
        v                                      v
            O                     wU O                                                     UO                                            W UO                                                       U    V                                                                      U                                 U N                          0 UN                                                                            V                             ..   mV            m        4f            v   W     tD                         OO                                                                                             a         m my                             tmi        Zl
                                                                                                                                                                                                                                                                                                                                                                                                           ANN
                                                                                                                                                                                                                                                                                                                                                                                                      V                                                                                                                                                                                                                                                                        m.5
 N          OOI                   n VA             N     N          m                -l         NW      N           mW         U Um           U0           N                                                                                                                                                                                                                                                                                                                                                                                                                                           mn                                       m              to
                                                                                                             N                                                  mW                      N                          U            A    O    Z.                         N   m W                                                             N                         N    o        N                N                    N                                                        V                 N         -    Am             _   N           A w                N                                                                                                                                co
                              AA                                          w Av                                                                                                   N                   mN                                        O A                                        A
                                                                                                                                                                                                                                                                                                   vN N m W A                                  0A       m A                          O       A                    A            A              A         N         DA                     m                                m                                                                                 jm                                       o                                o
                                                                                                                         I
 N                                                 N       N                                            N     N                                            N                            N                                       N                                    N                             N                                                               N             N                                         N                            N                                                                                                                                                                                  ti
                                                                                                                                                                                                                                                                                                                                                                                     p            M                                                                                               N                                 N                              N                                                                                                                 C
                                                                                                                         i                                                                                                                                                                                                               FAN                                                                                                                                                                                                                                                                                                                                  QN                    m0
 N          UO                    V
                                  mW_ m            N       N        m           V    co         m       N     N                l         m    tD   m       6ý   m                           N       m              V            N    W mV U                          N   m                         N         mm O                                       m          N             N                N    mA                  N                            N                                         N                                 N                              N
                                                                                                                                                                                                                                                                                                                                                                                     m       d-                                O              U                            rn    W       OI                 VU O            m                                                                                                                                                                             OD
                              V                                                  v                                                                                  ýý                                                                                                          dA                                                             m W                                                                A                                               m                                                                         ON       mv                                                                                                                              ni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               70
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C   r   o              d                          Fm                                                           fo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       D                                    mi                                 d                                                    r
N           Oi           O VioW m                  N     N          m -4        V               m       N    N           t0   ýpp             Ip fD        N    01                                  m                                          V                                                                                                                                                                                                                                                                                                                                                                                                                         ca
                                                                                                                                                                                                                                          dl                                                                                                                                                          Ol                                                               01                                                 01
                          N                                                                j                                   JVm                                               i      N                W         V            N    W                   N           N               N    A        N        m     WO A                   N     mW       ýWp       N              N   ýA           M               A    N       OaV N                    N         m             4t U              N        V NO                     N       ON       m-            N                                                A                           v to                                  am
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       iSm                        mm
                                                                                                                                                                                                                                                                                                                                                                                     O                                                                                                                                                                                                                          w                                                              n     m
                                                                                                                                                                                                                                                                                                                                                                                                      O Om1                                                                                                                                                                                       CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        m                            n a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -n-
                                                                                                                                                                                                    O              _                                                                                                                                                                                                                                                                                                                                                                                   3                               m                                             to
                                                                                                                                                                                                         Cl                                                                                                                                                                                            UO                                                                                                                                                                                    n    A            Ro                                    o       v                                            AW
                                                               v
            O wU                           O                              wn         WU O                                                W Up              N-                                       T    v                                NU             U                      U                           OUN                                    N                             N                    V N                      V                                  m ýD W                 V             v   W m                          V   O O in                                 o         a    mo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A                  m                                   3                 -0            E4
                                                                                                                                                                                                                                     00
N                                 w WO             N     N                twa        W WO               N    N                           W    WO           N    O          W            N           O fwJ                       N         ww                         N          W                  N              WW                     N     O                   N                                                                    N               N         UW U                            N        O WW                     N                                                                                                                                                                          E4
            O                                                                                                            W                                                                                                                                                                                                                         W                                                                           O
                                                                    oom                                                                                             wow                                                                                                  oom
                                                                                                                                                                                                                                                                                                            00
                                  Vm U m                                                                                       VV        t0        m                                                                                                                                                                                                                                                                                                                                                                                                                                                                             m                                                             M Am
                                                                                                                  O..m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SfO0




                                                                                                                                                                                                                                                                                                                                                                                                                  U1                         tl1                                                                                _                                                                              .T                               tS
            m                                                             ttoV O W m                                     .                                 N    m                r                  w    m         U                 m AN                A                      O01       A                       m f0          cJ             m   O         A                   N   m       A        O    A                   O        W                         VU O                   m                 O     Nm       V                 O   Nw    a                                                                                v             m
                                                                                                                                                                          fJt
            p N                   _yt0 m.                           o       m        .     DI   m                 O                      t0   N 01         N    W   m                               O    W                           O m       W NN                      m      Ji        O                       tp   m                                                    10   W   v                                                  01                                               p                 NA                               O A      ao                                      o    y xo-                                                                               T.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  01                                                 U.   0-.
                tN                                                                                                       N ý                                                     ý                                 N                                                                                                            o                  AO                                        O        W    m      W            N W                                     OO                                                                                                          vm                                                           m h cmn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -4I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          VN
                                                                                                                                                                                                                                                                     r                                                                                                                                                                                                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
 N                   W        W                    ý       a       rmr                                                                                                                                                          FA         41                                                                                            iA                        Fr                                                               pp                                      ja                             ýD
                                                                                 4 p pý m
                                   iv                                            N                      N     N                     N              op      N              jll           w           o                                                                A                             t        o                                  A .W                     N        W                    m                    N   m                                  NW                                            O 4a                        my m                   N                   14
                                                                                                                                                                                                                                                                                                                                                                                                                                                        to
                                                                                                                  n                                             O                                        O                                                               m                                                                                                           v            M                                                                                               N                                 N                                                                  m                                       a             Do
                                                                                                                                    _
                                                                                                                                         m    f0   W                                                Om        ýl                                                                                                                                                                                      J                                                                                                                                                                                                ý                                   m ms n                                                          OAD
                                                                                                                                                                                                                                                                                                                                                                                                           VN                                                                                                                                                                                           uO
N           WW                          ml m       N     N         nNi W         _ mW                   N    N                                10   m       N                            N           O    m                                                                                                                                                                                                 Oe                           O/                        00                                            OI                              t0                                                U1                                                              rn
                                                                                                                                                                                                                                          ON
                                                                                                                                                                                                                                N    A                               N   oN                        N        W NN                         M     NO ý               N              N                N   W                N       r                       N                                 N        N        N                        N       m A                    N                                        n                o                       Z                        Z D_D              0
                                                                                     tll
N           O                              d       N     N                                 WW           M    M                                AN   OI      N                            N           N    10                     N    O         fJl                   N                             N        JN                           N     m   yy             N              N                N   . p              N       A        C              N          Ge   N                          N        ON                       M       N                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -4
                                                                   m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý m 3 N c W Ul                                                  v           y                  1
N           m                              m       N M             a                       mm           N N                                        j       N                            N           O    U                      N                                    N                             N                                     N                        N              N                    f0   N           M       m                       N          N                               N     to N                        N       N                      N                                                                       m    gO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ill                                                                                   m      GcCa
            0O                                                                             UO                                                                                                       O U                                                                                                                                                                                                                                                                                                                                                                                                                      ra
                                                                                                                                                                                                                                                                                                                                                                                                       ý                                                                                                                                                                                                                v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               QD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý       n             m     C            v       o                      m             am   0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3ey   oa m                                                                                                      A
N           mN                         ý   m       N     N                                      m       N    fl                                    m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       m
                                                                                                                                                                                                                                                                                                                                                                                                      m                EA                              N          N                               N                                 N       N                      N
                                                                    m                                                                                                                                                                                                                                                                                                                                                          m                                                                           WN                                                                                   Qm  c m
                                                                                                                                                   W                                                                                                                                                                                                                                                                                                                                                                                                                   S N7            Km   um w A e m W m                                                                    0
                                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             S                        3        O V
                                                                                                                                                                                                                        -                                                                                                                                                                                                                                                                                                                                                                                   w                              m            c                C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             m                                                       m              0      OW
M                                                  N     N                                              N    N                                             N                            N                                       N                                    N                             N                                     N                        N                                                    N                                          NN            N                                                                                  N
                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                                            N                                                                                                          II                   -4
                                                                                                                                                                                                                                                                                                                                               N                                 N                N                                                                                           N                                                                                                   v                                                  mo
                                                                                                                                                                                                                                                                                                                                               N                  FA                                                                                                                                                                                                                                                        o                        N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  UN N                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     rods




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Tow
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        m                      mO
M                                                  N                                                    N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                             N                                                                          N           O    W                      N    NN                              N                                      JN                           N     W                  N              N                M                    N                               N                                      M                                     N                              N                         3                      7       Al             u                        o                                      on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         am
                                                                                                                                                                                                                                                                                                                                               W                  N
                                                                                                                                                                                                         I                                                                                                                                                                                                                                                                                                                                                                                                                                      c
                                                                                                                                                                                                    O                           N                                                                           VN                           N                                                                                                                                                                                                                                                                          s            ID                  v            .m     -0
                                                                                                                                                       I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                         W                                           J                                                                      J                                                                                                                                                                                                                                                                                                    i ný
                                                                                                                                                                                                    S         F    s        Z              y             f                                                                                                                                                                                                                                                                                                                                                                                                                                                 0K
                                                                                                                                                                                                                                                                                                                                     z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of                                   c                  m              m     cw                                    N3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n                                   n                                                                   A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        nO
N                                          O       N     N                           A     01   N            N                                     N       A                            N           I                       N        T                               M                                                                                                                                                                                                                                                                                                                                                                              m
                                                                                                                                                                                                                                          IC                                                                                                                                                                                   co   ty                                          10                                                                                                                                                                                            -1
                                        ý                                                                                                     ý                                                                                                A                                                  N                                      N                        N              N                N   n                M                               N               W                      N                                     N                              N
                                                                                                        Nw
N                                 A OO                                                                                                             U                                                U                           N                                                                                                                                                                     U                W                               FA                                                                                                                                                                                                oAL                                                    rj
                                                                                                    U                                                                                                                                N                                                                                                                                                                                                                                                                                                                                                                          Fm
             3i                    ý                                                                    L                                                                                                          T                                                                                                                                                                                              f
                                                                                ýL         m                                                                                                                                                                                                                                                                                                                                                       Y
                                                       rymry                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        S                                        mm a v                       3m
C r                           sO                               3                                                                                                                                    li       L                                           -   n   a   p                                                                                                                                k                                       ý4       y                                                                                                                                                                                                                                                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m                 m                                             rD
                                                                                                                                         ýU
                                                                                                                                              OO
                                                   N                                       U            N    N                                                                                                                                                       N                                                                                                                                                              p                  M               W        O             N                                                                                                                                                         wm
                                                                                                O                                                                                                                                    O mA                                                                                                                                                                                      N                                                                                                                                                             m          o                    m        am                          c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           So 3                                      o
                                                                                           11                                                WN    O
N           O Wýý                  Wq        O     N N             o       W           W        C       M    N                                             N                            M           U    J                  N        NN V                            N   0     nl                 N         ON         N                 N     ONN                N                               N   J    N           M       V                       N     m rW W                           M            W0                       N       O                      N                                                    N                      m         m                           i.
                                                                                                                                                           N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        nm m
                                                                                                                                                                                        N                                            Om d                            N                                                                                                           N                N                                                          W NU                    N        N                                                                                                                             d                                E                 mO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ýmm
N               CA   w             wU O            N     N         0       w           WU       O       N    N                               WU    O       N                                        nl   V                  N        UV        N                     N   oU                       N         OU N                         N     OU                 N              N                N   v    N           N       V                       N     A         OV                     N            Wp                       N       O                      N                                            n                                       m    f
                                                                                                                                                                                                                                                                                                                                                                                                                                                             O Um                             N                                                                                                                                                                     S don                      A
    O       N            NI                                                         N                                         N         U                                  LII                           N                           N                           o             N              O                  tI
                                                                                                                                                                                                                                                                                                                                     O             N         jy             w                     O    N               O       N tj                                                           O                                             N                 JO
                          NNr J                                                                                                                                                                                                                                                                                                                                                                                  p                            a                   N m                                       U aJ O                              o
                W                       N                                                                                                                                                                          to                                    A                                W                                     N                                                            A                    N                          A                                       W                                    N
                                                                                                                                                                                 ýmm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W
                                  mC                                                                                                     O                                                                                                                                                m                                f0                                                                                                                                                                                                                                                                                                                                            00
                                                                   ti     ZC                                        T                                                                                                                                                                II                                                                      O                                                     m                    C                                                                            mC J                                                                                  O                                   O
                 N                                                                                                                                                                                                 Z                            C                                                                               C                                                                                                                                                                                                                         3                                                                      C                           md                w
N                                  al
                                    AU                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m   In   v
                                                                                                                                                                                                                                                                         m troll                                                                                                                                                                             O         mm                     N                                                                                                                                                                                                 w
                                                                                                                                                                                                                                                                                                  NN                                                                                                                                                                                                                                                                                                                                                                           ýs                -ý
N                                  vU        O                                                                                                                                                                                                                           oO                                                                                                                                                                                                                                                                                                                                                                m             wDm                          m
                                                                                                                                                                                                                                                                                                                                                                                                                                                             OUU                              N                                                                                                                                                                   0 z
                                                                                                                                                                                                                                                                                          O                                                                                                                                                                                                                                                                                                       aQ
                TD        co                                       DD C7N                                         D            Q                                                 X OD                              O                                 QD                              C                                      Q                           C1                               O                                          OO                                     Z         Q                                                           Or
                                                                                                                                                                                                                                                                                                       ll
                                                                                                                                                                                                                                                                                    ON                       O
                                                                                                                                                 15 of 46
                                                                                                              18-01021-smb   Doc 107-8 Filed
                                                                                                                  Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                         Document               07/08/19 22:14:28
                                                                                                                                                          Filed 09/30/20
                                                                                                                                                    11-8Entered                       243
                                                                                                                                                                          Page 212 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                    A0993
                                                                                                                                                                                                                                                                     I
                                                                                                                                     m                                                                                                                    O                   O
                                                                                                                                                                                                                                                                                                7ý
                                                                                                                                                                                                                                                                                                                                                        ýrr
                                                                                                                                                                                                                                                                                                                                                                    p         1                                         t
         0/ ýp    W                   OI    NN N            N                                      m                 N               N              M        N                    N                                                                 N                                                                                          IM1                                                                                                                                                         N
                                                                                                             Mý
                                                                                                                                                                                                                                W                               VO                    N.                                    ýýýý0                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           N                       N                                                                    D                                              nO                 pZ               M
                                                                                    i
                                                                    \Vý                                                                                                                                                                                                                                                                                                       ý.d
                                                                                                                                                                                                                                                                                                                                                                                                                                 a                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L j Dp
N        tD       d         N         IJO V                                    Cl                      ý.j ymN
           pp          GI                             N N                               A                    N                                      N        W                    N        fit dt                                                   N           m                     N             01             O        N
                                                                                             N                       M NA                V                                V                              V        N                                                                                      NN                                        N                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                                                                                                                                                            f0
                                                                                                                                                                  W                                                             N          i                                                                                               W                            N         AN O                        N
                                                                                                                                                                                                                                                                                                                                                                                                                                 m to                         N      b             N              m                                                      m                  m        m                     r                     a
                                                                                                   ý
         O        CJ                  --ý   OW                       O     -                                                                                                                                                                                                                                                         N                                                                                                                               t                                                                                                                                                  So                  mw
                                                                                                                                                             -ý   t00                                                                                           m                                        O                                                                        UJ   O W                                                                                                                                                                                                                                             o
                                                                                                                           WW                                                                                                                                        N                                                                                                                                                  WA
          NW                          NN N                DA    N              cD                                                                        V   W                                                                                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                                Si   W                          v   O    Ut                          O                                            OO W                                                                                                                                                                              -                                               o                  m
                                                                                                                         D                                                                                                                                                                                                                N
         O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Nmr
                            N         A O /D                                                tit    N OV                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           mm
f9                07                                                                                         dl                                                                            fll                                  tOtt                                 IJ                             Ul                                                                                                                                                                                                                                                                                                                    m.ý               Am
                       A
                                                      vNN NA ý1 V                                                    NW
                                                                                                                      w                  V          N        Nm           V           b          O       V        N                        V        N           m                           N                      N            N    A             N                              NW m                                                                                                                                                                mo                                      o            a YS
                                                                                                                              -4W-0




                                                                                                                                                                                                                                                                                                                                                                         N                                    N         w                                     N                         N                                                                                                                                              m
                                                                                                                                                                                                                                                                                                                                          N                                                                             m O           m                              o                      m m            N                                                   md
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  429
N                                                           N                                                   V                                    N                                w                            N                                                                        N                                   N                                        fA                                   N                                               Hi                        N                   N                                                                                 m                                   rG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y                                                            5C
                                                       NN                                                           NN
                                                                                                                                                                                                                                                     NN
                            11        1D                                                                                                                                                                                                   ao
N        VO m N                                 N           N        mA        m        N   ýN              N   N                        V           N       N            m           o                            N            CWD                             NO                          N       CD    OV       do           N    m
                                                                                                                                                                                                                                                                                                                                     O         Ot                        N        O    ý                      N         m WN                                  fA                        N   m     m         N                                                                                            in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m
                                                                                                                                                                                                                                                                                                                                                                                                                                      m                                                                                                                                                                                               N           Woo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       moo vNm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o S          e1                                 m                              o                   Nq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  m          aa                                                                           mr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  iýJ
NV           O         N     N ýD               N     M     40       mA        ON            O IV           NN       N     OI10                     M        NV                   N                      m                                                                                                                                                                                                              co                                                                  co
                                                                                                                                wV                                        d                                       N             mlNpýp              K           N O                   N             mV             O        N        mIm m                              N         N        N                  N             W    H    m                    N         in            N              m        N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    zD                   IT                m m                   o.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Tm                                              S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     O3                             m ro                                            m                     m mT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ci           m
                                                                                                                                                                                                                        .                                                                                                                                                                                                                                                                                                                                                                                                        mto
                                                                                                                                                                                                                                W .tp                                                                                                                                                                                                                                                                                                v                                                                                                c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              roams




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         n                          mD               m- o                                                         AW
                                                                                                       t
    v    ON  to                       NN              v         v                                                                                        v
                                                                                                                                OD                                                                                yc.
                                                                     W A p              N                                  A                                 W                                                                                                  r    W                              ON                                                                            ON W                                  O rr W                                                     N                                                                                             m                                  m     3            m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Sf
                                                                                                                                                                                                                                                                                                                                          U                                                                                                                                                                             o                 a       v                3                 mm
                                                                                                                                                                                                                  E
N ID         V                        W WO            N     N                                                N
                                                                          O o                                              N                        N                                      OJ                                                       fn          W W                   N             OW                      N        0
                                                                                                                                                                                                                                                                                                                                     0                                   EA       OW W                        N                                                                                                                                                                                                mc                      m
                                                                                                                                                                                                                                                                                                                                                                                                                        OW W                                  N                                             fR
                                                                                                                     NNN                                                                    c                                                                                                                                                                                                                                                                                               o
                                                                                                       WO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   vAm
                             N        CD    OV                                               tll            N                                                                                                     Aoq                                                                                                                                                                                                                                              Wýv            N-N
        CC                                                                t0   t0       V                                  m         O                       m CWO        D                                                                                     V O                                 CD tD          m                 O             Co                             Oa   W                                OO N
             Aw                                                      d                                                                   m                                                                                                 xý                                                                                                                                              N                                                                                                                                                                                 m                             o9              mt m
                                                                                                                                                                                                                            WýýN




                                                                                                                                                                                                                                                                                                                                                                                                                                      m                                                           ý                                                                              q$           Ln
        Ql Co     w                         W    A                   N AO N                                          N f71 o V           NN                                                                                                R3                        N                              N                                              V   NN                                                               VV       Co                                  in            N        ONi                                                                     m                                               m
                       A ýO                                                                  AA             N..
                                                                                                                                                                  NN                      CO.
                                                                                                                                                                                                 N                N.            A.                         NN                                             m        N                 V    v                                       VN N                                                     N                                                      _ý                   Q                  w                                                   8                                  e          -j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N
                                                                                                                                                                                                     -                                                                                                                                                                                                                                                                                                                                                                                                                                             co
                                        W N      tr                            p                       u                                                                                                                                                                                                                                                                                                                         pt
M a mV                                                 M N V W                                              q   M N      A      pN                   N            r                   N                            M        W                        N          Vm                          N       N    r                      N   W      ý                             N     p       W                      M     W       p                                 N     p                   N   p               N                                     C      m                            D           to                    O ozm
                             N              WN
                                             W                                                                                                                                                                                                                  N ýI                                                                                                                                                                                                                                                                                    w                            m00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            S                     mm                                               co
                                                                                                                     N
NO           Ol   0                         V    VN         N             W 1p          N                    N           ýO     ZJ                  N        N                    N                               N                                             N 41                  N                                     N                                           N         N                           N                                                                                            400                                    ýii
                                                                                                                                                                  V                                                                                                                                 i                                VN                                                                                 m0                                 M                       N                                                                       n                O OC z                         mO zD 2 n
N       00 pp     N                         y    OD   N Nd                                                   M       NW         QI   W              N             A               N                               N                                 N           OD                    M                  A         -ý       N        W                                  N      N Wll                          N         NO                                 M                       N                       N                                                                                       Si v             rD 1 O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         y z m mni C W
NW           V                                   WN M                Oa                                      N           00                                                                                                                         N                                 N             O                                                                                  N                      N                                            N                                                                                            cc
                                                                                                                     N N                            N        ON                   M                               N                                                                                                         N        W                                                                                                                                                                                                                                                            m
                                                                                                                                                                                                                                                                                                                                                                                                                    UV                                                             M                       N                T7                                              CL                                            -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3u                                                            mO
        V1   N                              WN
                                                                                                                                                                                                                                                                                                                                     CM1                                                                                V   A                                                                                                                                                                 m                 m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        v                                                                          N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ýv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x        m                 c     P    v          o             m mO                                 D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     m            3                v                                       S        m
                                                                                                                                                                                                                                                                                                                                                                        NA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     p
Vi      O    -ý                                 Co    fl             Ca    -                                 fl          0o     N                   fA       ON                   M                                                                                                   ffl           W     -ý                EH       Du                                           WN                          M         mN                                 cfl                                                              x                            n     g                     m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Iii                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                mm                                                                                  Clm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       fu
                                                                                                                                                                                                                                                                                                                                                                                  W f0                                                                                                                                                                                               m P                   n20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Q 39 c                                                                       D17
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m
                                                                                                                                                                                  _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     t-W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a                          3        o V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S.            C m3 O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     mc                                                            3
N                                                     N N                                                    N N W       m1          W              N                             N                               N                                 N     U                           N                                     N                                           N                                     N                                            N                       N                       M                                      m                5
                                                                                                                                                                                                                                                                                      f9
                                                                                                                                                                                                                                                          N                                                                                                                                                                                                                                                                                                        S
                                                                                                                           Vý   W W                 fH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     H                 j       ýO m
N                                                     N N                                                    N       N                              N        W                    N                               N                                                                                                                                                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                                                                            N                                           N              iNit                                                                                        N                                                                                                                            -ý
                                                                                                                                                                                                                                                    N                V                M             ý                                                                          A                              N     JO                                     N                                               N                6                                                        u
                                                                                                                                                             W                    N                                                                                                   N             W N                     in                                                    A    W                                VO                                 F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                              E9n                                                                                                                                                  x        m        ov                         v.
                                                                                                                                                                                  -ý                                                                      Qf                                        C          L                                                                           ýý         O
                                                                                                                                                                                                                                                                         C    n                                                                                                                                                  a g9-                                                                                                        m
                                                                                                                                                                          C       s                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c            m                     e     rn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  fN7f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  n     Sv                           D                     v                     3
M       fT                                       NN N                                                        N       N                                                            N                                                                       L11                         M             N                       N                                           N                                                                                                                                                                                                             c
             j                                                                                                                                                                                                    N                                 N                C                                   W                                                                                                    N                                            N                       N                                                                                             C            m                     O
W                                                N                                                                                                                                                                                                         N                          fA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .0.ým
                                                                                                                                                                                                                                                                                                ý                                                                                                                                                                                                                                                                           m                 v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N
                                            ýi   P
        C.   O                                        y                                                                                                                                                                                                                                                                     m                                                                                                                                                                                                                                      u                                  m
                                  .         R                                                                                                                                                                                                                                lý                                                                                                                                                                                                                                                                                                                                     S y3 m                        O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              S mA                                                O
        O OD                                          N                                                                                                                                                                                                                               fR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  m
                                                                                                                                                                                                                                                          O          O                              O Olt                   N                                                                                                                                                                                                   wm                      o3m n                                      mm      om
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                o 2ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           om
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     mm w                                 cv           q
N                 W                     NN NN N A                   fD         iD       N                    N           Am                         N        W                    N                               N                                       O          W                N             ON                      N       O W                                 N      O       N                      N     O W     fw                             N                       N                                                                                m                 m nm                      r                     O
                                                                          W N                                N                                                                                                                                                                                                                                                                                                                                                                     N                                                                                                          m            ým           Dm
                                                            NN                          N                                                                                                                         N                                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      m      M
                                                                                                                     NNN
                                                                                                       ý                                                                                                                                                                                                                                                                                                                                                                                                   NNM
N       OW                              NN       Ut         NA                 A                             N           A      Ol                           W                    N                               N                                       O          W                N             O    LA                 N       O      W                            N      O       N                      N     O            W                         N                       N                                                                       m                                  m                            m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               0w                                                                 O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ý                              m
                  ONm            00   N                                        N                   N                                 N         m                      N                              N                                 N   ý                         N       W.                                N        O                  N                                               N                                                                         tr
                                                                                            a                                            ý                                    a                              am                                                                                                                                                                                           O                      N                     O                                          ýý   V
                                                                                                                                              h                                                              V                                                               to                                                                             W                                    N                                             ý                          V




                                                                                                                                                                                                                                                MNNO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Si ý                                                 m
                                                                                                                                              $yc
                        C   1                                                           N                                                 m                                                                                                                                                                                                                                                     ZIP                                        0o
                                                                                                                                                                              o                              C                                  ý                                 T                                                                                                                                                                                       C                                                                             o mO                                  r                m An m                  m1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Oa
                                                                    t0         OI                            fA
                                                                                                                                                                                                                                                                                                                                    U1     W                            FA                                                                                                                                                                                                                                      m       m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            md c
                                                                    D1    NA                                 bt                                                                                                                                                                                                                     O D        r                        kA                                                                                                                                                                                                                                                            m    ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -4       nm   C            ý
                       p
                       D                                                                    n                                            0D                               zv D                           Z                                                                   -p                                                                                 D                                                                     Ul    v      D                          D                   m    D                                          0
                                                                                                                                                                                                                                                    m
                                                                                                                                                            16 of 46
                                                                                                                         18-01021-smb   Doc 107-8 Filed
                                                                                                                             Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                                    Document               07/08/19 22:14:28
                                                                                                                                                                     Filed 09/30/20
                                                                                                                                                               11-8Entered                       243
                                                                                                                                                                                     Page 213 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                 A0994
                                                                                                                                                                                                                                                           W       C3   to   mO N C
                                                                                                           WWN                                        N                    of                    N             O                 N         N               N                            N     w tA0              N         iJ   WN                  N       V p  tl1                         N   mm                                 N              V 401                   M     IVJ                    N   v                                                                           DO            TO             pZ             M
                                                                                                                                              IV
                                    NN
                                    k       J                                                N-
                                                                                                 N                                         W                                                                                                                                                                                                                                                                                                                                                                               r        W                         C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ca               G
                                                                                                                                                                                                                                                                                                                                      ý0                                                                        N                   N              A    4Ni N              N     O             N        N                                                                      mm                                         EL           111
                                            01 tA1              0001                                                           D7            IA
                                                                                                                                           000        N           IV            N                         10                                               N                                                                ý   fll            N    N            yVy                         N
                    W
                    a               NN                G                          OV          NN            ON                      O                                                             N             W    VN           N              G 01                                    M          N to          N                                          J           N                        r     v                                                                                                                                                 m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                o      C
                                                                                                                                                                                                                                                                                                                           01   UU                          m               ý                    OO                                                U V                                    U
                                            W m N                                                          WA         f0                   N  00                  00                                           D                         NOA
                                                                                                                                                                                                                                                                   uw                                                                                            m                                                                                                                                                                                                                                         j. o                        O
                                                                                       IDS                                                                                                                00                                                                                                                                                                                                                                                                    tVJ                                                                                                         d                              nm
                                                                                                                                                              V                                       v                              v   UO W                                                                              0 U.                         v   O                                    U V                                       v       0 Wfl                                  41                                                                                                               K         ý.                X
                                            UV                                                                                                                    UV                                           U W
                                                                            WU                             UV W                            NU                                                                                                                                                                                                                    N                                                                                                                                                                                                                                             ýJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ro
                                                      Wý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J                              o         o                         m      00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýwvr




W                                   N       OU                                                   N         Nm         U                               N           t0                U            N        ON O          W        N         UW              N              in            N          lWA   an      N         W AV N                   N       V           U                    N   Z.             01                  N              0              U        N                   U1       N
                                                                                      00
                    m
                    m                                                                                                          nO1                                                                                                                  m
                                                                                             N                                           m V
                                                                T0 O U                                                                                                 W                                                                                                                                                                                         V                                     W                                                                         VN                                                                               ym oý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ro
                                                                                                                                                                                                                                                                                                                                                                                             N                                      N                                      N                            N                                                                                                                              RI
N                                   N                                                                                                                                                            N                               N                         N                            N                        N
                                        N                                                    N                                                            N                                                                                                                                                                                         N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      m ww                                      Q
                                                                                                 NN
                                                                                                                                                                                                                                                                                                                           A    00             00   N       O           00                   N   W                                  N                   V         O        N                                                                                                                          o No N N                 yý            mW
N                                   N       U VN                                00                         W 00                                                   OD                             N                               N                         Efi                                 a                 N
                    m                   N                       QO          w         A      N                        W WV               N                N            WO           O                     WA N m                         GV m                                           N          dm                                                            O                                     VO                                                                        NO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o O                S                 d                                              i               A w wr
                                                                                                                                                                                                                                                                    can
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             la
                                                                                                                                                                                                                                                                                                                                                                                                                                    N                             OI       N              O.   OI       N                                                                                             m mS                o.    JT
M   CA   C-2                                NV                  01
                                                                 OI         i0Q0             NN                                Ol   ýI                            tp   tW0          01           N                                       CtJ1              N                            N     0A
                                                                                                                                                                                                                                                                                              0                                 00                  N       O           OI                   N   W              DI
                    W10     N
                           Na       N                 N                               p                    Wm W                            N          M                                                   WA        IV O         N              Vm                        a                              a       N         A                   O                 O                                     r                                                V                        N                                                                                                 $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1o           m                w                 m                 am m n              m om
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        n   01   ci          Cb                             o                                  c
                                                                                                                                                                                                                                                                                                                                                                                                                                                        m                                                                                                                                                                                    A.   W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Am                              m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m                          J m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -u-v




                                                            _                                          V                                                      V   1V                                  v        NW                    v   OU W                                                                              OUW                              O                                    01    V                                       V   O VW1                                       1                                                             .w                                                      3
                                                                                      DO
N                                           vV        W           D         OU                                        W                  N U                                                                                                                                            N                                                                        N                                                                                                               vN                                                 oSo                           g
                                                                                                                                                                                                      O_V                                                                                                                                                                                                                                                                                                                                                                                                                       m
                                                                                                                                                                                                                                 N                         N                                  o ONi              N         A    m                   N       V                                N                                      N                                                     A             N                                                                                                                              A
N         w               IWi   o           V         N                     Ww D             N N                 01   W                               N           O                              N             11                        WU W
    Cw                              NN           W                                                         O                             ýN                            W                                                                                                                                                                                         A                                     V                                                                         d
                                                                                                                                                                                                                                                                                                                                                                                                 Vý                                                                                                                                                                                                   to             J     ro   m
                                                                                                                                                                  W                 OI                    OU V W                         AAA                                            N                                  O 0N                00           W           O                              V        01                                 N              0              00 U W                                                                       .1      D                         m                                      W
                                                                                      00
w         to        Q m
                    m           v           WO W                Qm          Ow                             O 10 W              DW        mA                            G                                                                            m              cw                                    m                                                       V                                                                                      W                                                                                                                           v
                                                                                                                                                                                _
                                                                                                                                                                                                                                                                                                                                                            J                                    U                                                 v        V A N                         W                                                              w                                  la
                                            tD                          -                                                                                                                                                                                                                     Iv                                                                   U1
N                         w                      m N            N N             Oý O                       01.
                                                                                                                 A    N.
                                                                                                                               NN
                                                                                                                               N         -WW                      N.cý0.
                                                                                                                                                                                         N                Am        V   A                AW     A A                aa                   N          N                            O U            A                        A                              AA                                                                        J A                                                     H                            mm                               m Sy
                                                                                                 ýý
                                                                                                                                                                                                                                                                                                   ypA
                                                                                                                                                                                                                                                                                                                           Uw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  co
d                                   M                                       V    tp   V      w                                                N           N       Oi                             b.       A                      N              V              N                         N         Ip            M              W N                 N       Vn p                             a   Of   fA                            N              v                             N                                                                                             D_                   Do         mO          o zm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           H                            N
                                                                                                                                           w                                                                   o                                                                                                                                                                                                                                        W                                                                                                         5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             00                         D w n
                                                                                                                                                                                                                                                ý                                                                    ...                  C                                                                                                                                                                                                                                                                          x
                                            NA                                                             VA         A        r                                  .O                                      OA        .                    N ý1                                                                                                                                                                                                                                                                                                                                                                                                     OAD
                                                                                                                                                      N           ý1   N                         M        WN W                   N       NN W              N                            400                      M                        T         N       N Np                             N   10    W                            N              NW                      M     N NN                   N                                                             X                      ca       m 41 z                           0
N                                   NN                                          N     N      N                                           10   0                                                                                                                                                                                                                                                                                                                                                                                                  N0                                p
                                                                                                                                                                                                                                                                                                                                          t0        N       Do                               N   OW                                 N              00   N                  N     N ON                   N                                                                                       rn o           rD               O
M                                                                               10                                                            00                                                 M        00                                               N
                                    M N                                     N 0              N                                           N            N           O                                            N                 N       ON                                             N                        N                                               W                                                                                                                                                                       y Z 3T p C
                                                                                                                                                      M           CO                             N        DO   N                 N       mN                N                            N                        N         m    _                   N       00                               N                                      N              Ob   N                  N     N   -1                 N                  uT                w               O                                  o
                                                                                                                                              co
N                                   NN                                          Nm           N                                           N                                                                                                                                                                                                                                                                                                                                                                                                                                                            mO
                                                                                                                                                                                                                                                                                                                                                                                                 -0                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ME               n
                                            U    -J                                                                                                                                                                                                                                                                                                                                              O U                                                                             V A                                                                                                                           ý                                  N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý          w                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            o                       3                         Z                                 ýO v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     3                          f       o mn                    w                                        A
                                    N       W    -.                             NW           N M           W                             N                N       00                             N        WN                     N       W N               N                                                                O                       N       00                               N   W                                  N              m    N                  d1    N   N                  N       N              m            -O d Q                                      ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          x9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Jlu                                                                                              D
                                                                                                                                                                                                                                                                                                                                                                                                 W w                                                                                                        or J           00                        w 3 gp                                     p n2
                                            W V                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                nom
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3 3                               V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             w                 3                Gc                        O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m a          c                                                3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 w   m
                                                                                                                                                                                                                                                                                                                                                                                                                                    N                                      N     OW                     N                                                                                       Eo
N                                   NN                                                       NN                                                       N                                          M                               N                         N                            N                        N          O                       N                                        N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 O W                    N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S                 m        m
                                                                                                                                                                                                                                                                                                                            O                       N                                                                                                                                                                                                                                       w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý.ý   ýý       Qm O
                                                                                                                                                                                                                                                           N                            M                                                                                                    N   N N                                                                                                                                                 y        n                 c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N                            N
N                                   N   N   W    W                                           NH                                                           N                                      N                               N                                                                               N                                  M                                                                               N                                                                                     a                                                         u                      o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SID
                                            ý                                                                                                                                                                                                                                                                                                                                                                                          ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           o
                                            W                                                                                                                                                                                                                                                                                                                                                    ý                                                                                                                                                                                 III      v              m
                                                                    N                                                                                                                                                                                                                                                                                                                                      r           A           ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Colo




                                            O. ý.                                                3                                                                                                                                                                                                                                                                                                .             w              ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     tin                       c            A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            r-                                                                                                    fNll
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Q                                               g                      yc wS
N                                   NN      O    0ý                     N       ý1    O      N N           O          t0                                  N                                      N                               N                         N                            N                        N          O             fD        N        ON                              N                                      N                                      N     O   IJOI               N                                                                       O           d                  O1
                                            U N_                                                 fll                                                                                                                                                                                                                                                N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                aka
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    n                  d
                                                                                                                                                                                                                                                                                                                            O                       N
                                                                                                       N                                                                                                                                                                                                                                                                                                                                                                                                                                                          r   n
                                                                                                                                                                                                                                                                                                                                      A
                                                                    7                                                                                                                                                                                                                                                                                                        r
                                                                                                                               ý                    O..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a            m         vw w o . 3 m                                         O
                                                                                                                                                                                                                                                                                                                                Q                       ý_                  Y       2        c




                                                           ýýýý
                                                                    .                                                                                                                                                                                                                                    výý                                        I            R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m _S      m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1D                m            V       3
                                                                                                                      rU
                                                                                                                                                                                                                                                                                                                                      U                      ON                              N                                                                                   OO U                   N
                                    N                                                            N         N                                              N
                                            U WN                        NVO                                      N                                                                                                                                                                                                   N                                                                                                                                                                                                                                                              a muý                       3ý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a             .m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý           w3         m         cc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                U
                                                                                                 N                                                                                               N                  W            N       O tl. W           N                                                     N                                  N        O                               N   N     V                            N               O                      N     ONW                    N                                                              U                    n mz r                              O1
N                                           N                                   to           N             1r
                                    NN           JW                     W             G                          VW                      NN               N       Nr                                                                                                                                                        OW                                   N                                                                                      N                                                                                                                          v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     J                                      w                         0v
N                                                                                                                                                                                                                                                                                                                N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              RR                                      fw
                                        M
                                                                                                                                                                                                                                                                                        NNN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            w am                      w
                                                                                                                                                                                                                                                                                                                                                                                                                                                        twll               N     O UW                   N
                                                                                                                                                                                                                                                                                                                                                                                                                                    N              O                                                                                                                                                  fm
N                                   NN      U VW                        W N           O      NN            N VW                          N    C01         N       UV                             N        O    VI   W            N       OU     W          N                                                     N          O             W         N        ON                              N    Ul   V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           D-_ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           aý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          vO m
                                                                                                                                                                                                                                                                                                                                                                                                                                                             VI                               N
               fn     N                     m ý            N                          WO               00
                                                                                                       O                  VI
                                                                                                                          N        S                                                                                 N      Qp                  N                                   d                    N                                 N                            N           ýo   O                     N               m
                                                                                                                                                                                             4                                                                                                                                                                                                                             W                                           N                                                                                                                0                                 ý
                                                                                                                  N                    A                                                                                     N                                                                                                                                                                                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               nn w J
                                                      OJ                                                                       NC                                                        Q                                   C                        J0                       C   V1                                                                                           ý                                    O.
                                                                                                                                                                                                                                                                                                                                                                                                                          w                                            0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       C                            J                                                    G                         y         n        ow                           m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               m    co      m     a                                    W
                                                                                                                                                                  V                              N                                                                                                                                                                                                                 ý                N
                                                                                                                                                                       a                                                                                                                                                                                                                          O    N                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             d                                   wd                                m
                                                                                                                                                                                                                                                                                                                                                                                                  m        O1                       N                                                                                                                                 -4

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                cxm
                                                                                                                                                                  UN m                           N                                                                                                                                                                                                                                                                                                                                                   J.                                                    n
                                                                                                                                                                                     0                                      np                      W                                                                                                                       X                                   G                                                                                                                                    O
                                                                                                                          rý
                    _ O                                0T                                                                  L       Q                                                                                                                                         DJ D                            N                                                                                                         DD
                                                                                                                                                                                                                                                           O        -l         p        r     yn
                                                                                                                                          17 of 46
                                                                                                       18-01021-smb   Doc 107-8 Filed
                                                                                                           Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                  Document               07/08/19 22:14:28
                                                                                                                                                   Filed 09/30/20
                                                                                                                                             11-8Entered                       243
                                                                                                                                                                   Page 214 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                                  A0995
                                                                                                                                                                                                                                                                               ýW W          OO C Im                      O
                                                                                                                                                                                                                                                                                                                                                                                                                                  O                                              W WI                                                                                            I                                                                                        O
                                                                                                                                                                                                                                                                                     N        m                                               W VN                      N                      N       V                    V                ýý.
                                                                                                 N
     N                                 N1N0N                N                                                                                      W     O.                                 mW                                  M            C    y                                                                               N                                                                                                                                                                                            ý                                 ýj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     NN
Ný                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       n    CD
                                                                                                                                                                                                                                                                                                                                                                                                                    M       O     rn                                N                 10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      w    taU                                                                   N
                                                                                                                                                                                                    tJ   of                     N                            N                       M                                            N           m W      fJ               M                                      a.                                                                          t
                                                                                                                                                                                    N                                                        A                                                          b                                                   ý                     O            N       O                                     Ta                                                                                N
     NO        A                  A    H                        NI   A                                                   y            N            W .        NA                                                                                                                                                 a
                                                OD
                                                     W                               A p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u 10
                                                                                                                                                                                                                                                                                                                                                                                                                            ID               T                                   O U m                                         l
                                                                                                                                                   O O 1U                                           m                                        0ý                                               0    N                                          W U      -
                                            m U
OU                                                                                                                 m..
                                                                                                                                                                                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             v             N                                                                                                                                V                                   o
                                                                i                                                                                                                                                                        V                                                                                                v                                                                                       cn                                                                                                                                                                                                                                          mý.
                                                                                                                                                   W O m N                                          r3                                       O                                                0U            w                                 U J A                                                                         O                vl                                  O U                                           N                                                                                                               a
                                                tD
                                                 V                                       _                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Lis
                                            O                                                                                                                                               O                                                     N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n           r     m
                                                                                                                                                                                                                                                                                                                                                                                                                    N       -ý    i W                               N            N    Ol   DN                        N         t00                               N                                                                   m
                                                                                                                                                                                                                                             Of                                                                                                                         di
   f9
w t00          A                  A    fH   A   w    fa0i       U    A                                        ci         d            N            Q7    J W          m             N               mn                          N                        O   O                       N        W    w w           m                N           0   UU U                                         N       O       m                                      m
                                                                                     A NN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N                                          N
                                                           ý                                                                                                                                                                                                                                                                      N                                      fA                    N                    N                                               N
                                                                                                                                                                                    N                                           N                                                    N
     N                                 fA                   N                                                                         N.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýov_N
                                                                                                                                                                                                                                                                                                                                                                                                                                                      rn            N            AN        t0          O              N                                          N
                                                           ý                                     NN                                                                                                                             N                                W                   N                      m                     N                    U    m            N                     N       V OVi        N       J           rn   J
               U                       ffl                                                                    W lpýa                  N             m CD U                          N       U                                                A    N                                                              m                                                                                             rn                                                                                                              O
m N                            U       ý     w              N
     O                                                                                                                                                                                                   m                                                                                                                                                                                                                                                                                                                                                                                                                      ro
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   d           ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3   c    ý          S h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t0 O                      N                                           N                                                              AD                         m m                         a7m
                                                                                                                                                                                                                                                                                                            to                                _             Oý                                                              Vrn ý1
                                       N                                                                      O                       N             N b CIA                         N       N                                   N            AN                  Ol                  N        A                                   N                                     N                      p       V   W   m                                      a             M            AN                                            O
                                       ý             ýIý             QI
N N NO                            N          W              N
                                                            a                        N NA                          pý                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ra                         am
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n                2                D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n-0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          M                           Ef
                                                                                                                                                                                                                                                                                                                                                                                                                            O U                                                  O U JI                                        L11
                                                                                                                                                    W            Qý   N                                                                  v   O wl1                                                          m                                 O OI U        m                                  N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ýo                     S
                                             ID                                                                                                          Oo
                                            O                                        A           j

                                                                                                                                                                                            ON                                                                                                                                                                                                                                                                                                                                                                                                                      v                                                     m
                                                                                                 Nfn                                                                                                                                                                                                                                                                                                                        w           tD                          N            A O           -                      N                                          N
                                                                                                                                                                                    N           A   W                           N            OJ                                      N         AJ           rn                    N           fD                         SA
ID   AW                                -.
                                       N J            O    N
                                                           N                                                  OA                      Vf            AU W
                                                                                                     0                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    mwýýc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D m                rE          In
                                                                                                                                                                                                                                                                                                                                                                                               .       JID                  A N cp                                               O m       NJ                                           N
                                                                                                                                                                                                                                                                 O1
OIý11     O U1                 J1            U        1    -tail                                 N            01                                    U        ý   V    O1                    AN.     1                                        A    O                                                         a        m                        J    IJ       U                     V                            m                                      m
                                                                                             f
                                            O                        8               U                             Ap
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         m                                                                           cn rn
                                                                                                                                                                                                                                                                                                                                              W    V41      N                     m            N           O                J O              A NN                                N                     NN                               V        N                               w   Q                  w                       m
                                                                                                     to                  A                          OW O              mf                                                                             O1J         NN                                         J        ýi
     J                                       O
               AN             NA            ý v                      AN              A                    mw AO.                                                                            N J mi                                                                                             W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     co
                                                                                                                                                                                                                                                                                                                                              ý        N                 M        V            M       V   O        M       VO               r                      M            WW N                                 N        m        IV                       M                                                          5            D         D                Do
 O                                                                                                            Wp                       N            W                               N                                           N            O                                       N                      m                     M
          ýp
NN                                          Ma
                                            tmD       W N
                                                        d                                            N    r                                              O                                  b                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                19                                 m m                                 a   p         co
                                                                                                                                                    T W          ON                                                                                                                                                                                                                                                         N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            2   in   fD                            m                      mO
                                                                                                                                                                                                                                                                                                                                                                         M                     M                    M       b O W                                   N            JO    Oy                             N                                          N                                                    1 x O
                                                                                                                                       N            T                     ý         N                                                        N W                                     N                      w                     N
7C   NN                                N
                                       J     W             N                                         N                                                       VV                             J                                   M                                                              W                                              N ýW                                                                                                                                                                             V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m    41            C            to        O
                                                                                                                                                                                                                                                                                                                                                                                                                    N       10          U        01                 N            10N       f0                         N                                          N
                                                                                                                                                                                                                                40                   r                                                                                             ý
Ol tJN                                                                                               N                                 M            V        0                      N               10
                                                                                                                                                                                                                                             m                                       N         ON                                 M           W                          N                     N                                                                                                                                   O                                                                    y           2
                                       4     N                                                                                                                                              V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M            01                            N                                                                   a
                                                                                                                                                                                                                                                                                                                                              Of                         N                     W                                 10                                              Qp
                                                                                                                                       M                     a                      M       Of                                  N                m                                   N                 to                         M                N                                                                N                   N                           N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3 ac a                                  m
CD   NN                                V
                                       NN                  N                                         N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                --   m                     0m                                        IQ
                                                                                                                                                                                                                                                                                                                                                                                                                                 UN
                                                                                                                                                    N        N
                                       A J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                S                    o             m                      0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x   ýx                                  v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3           9 7                Oa           m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     c   m         u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ff                                                1N           m                                 N                                          v
                                                                                                                                                                                                                                                                                     N            du                              Efl             ON                     M                                                       OJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v       am      X                          m                                   m
                                                                                                                                                        Oo    ý                     N       Oo                                  d1               U       _
     U                                 NW                  fA                                          N           Vl                      W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              D                     IS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3 .n 9           N    ID                            c
                                                                                                                                                                                                                                                                                                                                                                                                                                 O Oo                                                                                                                                    a                                          m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    oýýýiý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         u           m             ma c a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     rn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                             17       a
                                                                                                                                                                                                                                                                                         N                                                                                   N                     N                                                                    N                                                 N                                          N
                                                                                                                                       N                O VI W                      N                                               40
                                                                                                                                                                                                                                                                                                                                      N           NO                                                                N
     N                                      N              N                                         N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   co                           m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       T                                             w
                                                                                                                                                                                                                                                                                                                                                  U m                        EA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1       n
                                                                                                                                                        O Uw                            N                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ýýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   m            m             v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n             u                          o
                                                                                                                                                                                                                                                                                                                                                                                                                        N                                               N                  N                              N                                          M                       C   A     3                m                               zu                                           C
 N                                     NN                                                                                                                                               N                                           M                                                    M                                            M                                      N                     N
                                        V              N                                               N                                   N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     m                               OM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N                              NI
 W                                 _   U J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               m                 ý          oa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m
                         ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý                                                                                                           s                                                                                m
                    N         ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -Ir                                                       m                  a            3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    np                                                                               NO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                                                                   --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           mv                         -r
                                                                                                                                                                                                                                                                                                                                                                                                   N                    N                         N                     N                          .                      N                                                                                                                                               d
                                                                                                                                                                                                                                                                                         N                                                                                   N
                                             N                                                         N                                                V                               N                                           N                                                                                                 M                                                                                           O                                                   O
 N                                                     N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m                                 r-J
                                                                                                                                                                                                                                                                                                                                                                                                                                  cli
                                                                                                                                                         U                              N
                                                                                                                                                                                                                                                                                                                                                                                                                            N                                                                                                                                                                                               F        m                               am
                                                                                                                                               N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     w                     2          OI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w                  O       N mm                                      o
                                                                                                                                                                                                                       3        m
                                                                                                                                                              R       t
                                                                                                                                                                      k                                                                                                                                                                                                                                                                 Qw-               3                                                                                                                                                                                        mS m                                               cn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ma
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y                        3m                         n
                                                                                                                                                                                                                                                                                                                                                                                                                                  O               U                     N             O            tD                     N
                                                                                                                                                         NO U                           N                                           N
                                                                                                                                       A                                                        a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          sý-m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of                 03
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          i             m      Cf    rn           r
                                                                                                                                                                                                                                                                                         N                                                                                                                                        O               W                     N             ONý                                 N                                          M
                                                                                                                                                                                                                                                                                                                                      N                                      M                                          N
 N
                                                                                                                                           N             Wm T              N            N                                           N             O                                                              W                                N                                                M                                                                                                                                 U
                                             N         N                                                                               m                                                        O                                                                                                                                                                                                                                                                                                                                                                                                               m    m               m                         mm     fpm
                                                                                                                                                                                                                                                                                                                                                                                                   N                    N
                                                                                                                                                                                        N
                                                                                                                                           N             W A A             N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m                                  mm     Fm
                                                                                                       pNN                                                                                                                                                                                                                                                                                                                                                                                                                 N         fNli                            N                                                                   y
                                                                                                                                                                                                                                                                                                                                      N                                      fA                    N                    N                         W                      N                         U
                                                                                                                                                         OA N                           N               13                          N                                                    N
 N                                                     N                                                                               m
                                                                                                                                           N                                                    O                                                 O                                                O    N                                                                                                                         O                                                   O                                                                                                                                                                                       ý
                                                                                                                                                                                                                                                                                                                                                                                          09                                                          N   ED   es                                  N                                         N               O
                                                                                                                                                                      N                                                10   O                                Of                                                  o            a                             N
               N   1O              c                                 N           JO pp                                   N        w
                          a                                               310      a1

                                                                                                                                                                                                                                                                           a                                                                                                                                                                                                                                                                                                                                                                           y                      1a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     W
                                                                                                                                                                               mN                                 A                                                        W                                              N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 m
                         Ný                                               41
                                                                           V                                                                                                                                                                                                                                                                                                                                                                                                                                   4A7                                                                                                                                                        03   ýn u
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 6ýpp                                                                           m
                                                                                                                                                                                                              Cs                                                                                                      Da




                                                                                                                                                                                                                                                                                                                                                                 41ýo
                           3                                                A                                                Ar
                        ýC m                                              f
                                                                          Sý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý
                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               m          D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     fwJl                            N
                                                                                                                                                                                                                                                                                         N                                                                                                                                                                                                                                                  W                                                                                                                                     F
                                                                                CD
                                                                                                                                                                                                                                                  N          w
                                                      N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m                      Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            fT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                                              ý.
                                                                                                                                                                                                                                                  N0                  1                  N
                                                      N                         N
                                                                                                                                                                                                                                                                                                                                                                                                                Z                                                                                          r                                             D                                                          O
                                                                                                                                                                                                                                                                      .Z       D                                      O                                          fJ
                                                                                                                                                                                                             cn
                        DDX
                          D                                               Dp
                                                                          Q                                                                                                    p                                  t7                                                                                                                                                                  O                                                                                                                                                          D
                                                                                                                                                                                                                                                                                   m O                                                  S NN 7
                                                                                                                                                  18 of 46
                                                                                                               18-01021-smb   Doc 107-8 Filed
                                                                                                                   Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                          Document               07/08/19 22:14:28
                                                                                                                                                           Filed 09/30/20
                                                                                                                                                     11-8Entered                       243
                                                                                                                                                                           Page 215 ofEx. 8 Pg
                                                                                                                                                                      A0996
                                                                                                                                      N
                                                                                                                          N
                        1D
                   O                                N           M               W                        ýQ
                                                                  M                                                                                                                      N          N                           M                          M       w   N                      N                 7.1   0                     40
                                                                                                                                                                                                                                                                                                                                                 V                                                                   M    V
                                      to  W                                                     U W                       N                    1P
                        co
                                                                NN
                                  A                                             J
                                                                                                                                                                         A               N                                      N
                                                                                                                                                                                                                                                           N                                  N                 0 OlWw                      N
                   AJ                     tD        f.1
                                                                                                                                                                                                  N                                  W       A                                    A
                                                                                ONO
                                                                                                              A                                                                                                                                                    ý        ý
                                                                                                              CNJI
                                                                                                                                                                                                  tOD                                                                                                       W         U
               O                          W         A                           fND
                                                                                                                                                                                                                                                                            ý
                                                                                                                                                                                                  o                                                                                                         O N
                                          W                                                     U    W        VD          N                    U
li                      m
                   V          A       a O                       NN              OD
                                                                                                                                                                        A                N        00I                           bf
                                                                                                                                                                                                                                                           N   m       6Y                     N             W         N                     N
                                                                                                                                                                                                         m                                   a                              A                                                                                                          m
                                                                                                                                                                                                                                                                                                                                                                                       ui
                                                                NN                                                        N
                                                                                                                                                                                                                                                                       ý
                                                                                                                                                                                         N                                      n                          N                                                          ý
                                                                                                     U                    N                     Ul ppý                                                                                                                                        N                                             fA                                                                           ..C
                        m                 U                     Ell                             U
                   O              U   n             Of            N             O                             W
                                                                                                                                                                        A                N       W           A                  H                          N   rD                             M             D
                                                                                                                                                                                                                                                                       mU                                             U                     N                                                                             co
                                                                                                                                                                                                                                                                                                                                                 IS    Q             nw
                                                                                                                          M
                   O    -co   N al                  OJI                                         N             W                                V
                                                                NN              O    J                                                                                  A                N              Im   A                  N                         N    OD
                                                                                                                                                                                                                                                                    Ca      ppN           N                 07                           N
                                                                                                                                                                                                                                     ow                                                                           UA
                                                                                                                                                                                                                                                                                                                                                                                                                          pA
                                                                                                                                                                                                                                                                                                                                                                      Co
                   O OO                                                    v    DN                            N
                                                                                                                                                                                                                                                                                                            OU                                                  0
                                                                                                              N           N
                                                                                                                                                                                                 OW                                                       N                                                                                                                d
               O                               W                NN             O                                                                                                                                                                                                                                                                                                                                          u
                    W                                                                U                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                         N   _W                             N                                  o                          N                 A
                                                    O                                           U
               O    VU                in       N                               l0    A                        m                                 UU                                                                                                                  W                                             O                      N
                                                                                                                                                                        A                                                                    in           N                     A                       N
                                                                                                                                                                                                 NO u                                e                         ý    N                                             NA
                                                                                                                                                                                                                                                                                                                                                                           III
                                                                                                C                                               D    D
               W                               OUfV                                                  W        m
                                                                               W
                    Aoo                                                              0
                                                                                                                                                                        N                        tN.T   f0
                                                                                                                                                                                                                                                          M.   N
                                                                                                                                                                                                                                     N                              O.                                  m         N                                                       Q    u7                    N of        1
                                                                                                                                                                                                                                                                                                                                                                                                                         Ajddý




                                                                                                                                                                                                                                                                                                                                                                                                                         v
                                                    V                                                             tw      N                              W
               o                                                NN             w
                                                                                                                                                                                     N                                      M
                                                                                                                                                                                                                                                                                                                                                                                                                         I-.
                                                                                                                                                                                                                                                                                                                                                                                                                          co
                                                                                                                                                                                                                                                          N                               N             W       p                        N
                                                                                                                  W
                                                                                                                                                                                                                                                                                                        fJ             .-
                                                 N
                                                Aý                                                            A           N                                                                                                                                                                                                                                                7m                                             co
     N         N                                   M N                         J                                                                                                     M                                      N
                                                                                                                                                                                                                                                                                          N
                                                                                                                                                                                             NN                                                           N                                             ý                               N
                                                                                                                              N
     N                                     0        CD
               00                                            NN                W                                  A
                                                                                                                                                                                     N                                      N                             N                               N                                             N                            In
                                                                                                                                                                                             ý                                                                                                          j                                                                      m
                                                W                                                             W               N                                                                                                                                                                                                                                                                                          -NO
     N 00                                                    NM                10J
                                                                                                                                                                                     N       Ow0                           N                              N                               N             ID      J                       N                                      c
                                                                                                                                                                                                                                                                                                                                                           Fd
                                                                               cNn                                                                                                                                                                                                                                                                                                                                        u
                                                                                                                                                                                                                                                                                                        -       m
                                                                                                                                                                                                                                                                                                                                                                    3-                                                    N
                                                                                                                                                                                                                                                                                                                                                       F                       P                            -P
                                                                                                                                                                                                                                                                                                                                                                          N    c                             a
     fn        m                                .       U           fA                                            Ou
                                                             EA            ONp                                                                                                       E
                                                                                                                                                                                     A       W                             fn
                                                                                                                  W                                                                                                                                                                                     ao                              W        ý..
                                                                                                                                                                                                                                                                                                                                                  0        m
                                                        W                                                                                                                                                                                                                                                                                                                 Q    a3
                                                                                                                                                                                                                                                                                                                                                 ýý        m          .me
                                                                                                                                                                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                                                                                                                                                                         1041




                                                                                                                                                                                                                                                                                                                                                                                                                          Opt
     N                                                       N N                                                              M
                                                                                                                                                                                     N
                                                                                                                                                                                                                           N                              N                           N                 U                           N                                     Gm
                                                                                                                                                                                                                                                                                                        U                           fH
                                                                                                                              N
      N                                                      N N
                                                                                                                                                                                     M                                 N                              N                               M
                                                                                                                                                                                             p                                                                                                                                      N
                              I
                                                                                                                                                                                                                                                                                                                  ý
                                                                                                                                                                                             W
                                                                                                                                                                                             p          D              ý7
                                                                                                                                                                                                             .Q                                                                                                                                                      m                                                   01
                                                                                                                                                                                                                                                                                                                                                                               yý
                                                                                                                                                                                                                                                                                                                                                                          n                                                   N
      N                                        00        N                                                         IN./       N
                                                             N N
                                                                                                                                                                                 M                                     N
                                                                                                              m                                                                                                                                       N                               N           J                                 M                                                                y
                                                                      fA
                                                                                                                                                                                                                                                                                                            N                                                                              d
                                                                                                                                                                                                                                                                                                  IJi       -                       ER
                                                                                                                                                                                                                                                                                ýN                                                                                                         v 5m v                             N
                          -
                        M              e                    S                               ia
                                                                                    2                                  Q
                                                                                                                                                                                                                                                                                                            ý.ý                                                                            pl
                                                                                                                                                                                                                                                                                                                                                                                            p                            p
      n                                        ao   w U                                                                                                                                                                                                                                                                                                                                                                  ýp
                                                                                                                                                                                                                                                                                                  N                                                        m
                                                                                                                                                                                                                                                                                                                                    M                           Er                 O
                                                                                                                                                                                                                                                                                                        N
                                                    -4      A            N                                                        N
          N                                    W
          ý                                                 N            NO                                            H
                                                                                                                                                                                 N                                     N                              N                                           ON
                                                                                    ý                                             N
                                                                                                                                                                                             0                                                                                                                                      N
                                                                                                                                                                                 N                                                                    N
                                                                                                                                                                                                                                                                                      N                                                                              m
          ER
          G                                     W           M
                                                            A                                                          N          M
                                                                         ý                                                                                                                                                                                         1
                                                                                                                                                                                 N           0                         N                              N
                                                                                                                                                                                                                                                                                      N           O U                               N                                          m
                                                                                                                                                         0
                           OU
                          mý                                                            0           N    t1
                                                                                                                                                                        se   O                      N             10                     w                             N
                                                                                                                                               0                                                                                                  ý                                                                   U         O
                                  wA                                                        N
                                                                                                                                               Lý                                                                                                                                 O
                                       e                                                    T                                             /J                                                                                                                                                                                                                                                     ý1              o
                              61ýp                                                                                                                                                                                                           ýJý
                                                                                                                                                                                                              o3                                                                                                                                                                                sm
                                                                                                                                                                                                                                                w                               oI                                                                                         j               n          dA         i
                                                                                                                                                                                                                                                                                                                                                                                                                         01
               W                                         N




                                                                                                                                                             I
                                                         N
                              D .ZDZ                                                            -ý                                             iZI




                                                                                                                                                             L                                                                                                                                                                                                            N
                                                                                                                                                                                                                                                                                                                            D
                                                                                        E                                         18-01021-smb   Doc 107-8 Filed
                                                                                                                                      Case 1:20-cv-06274-LAK Document
                                                                                                                                                                     19 of 46
                                                                                                                                                                 07/08/19           07/08/19 22:14:28
                                                                                                                                                                              Filed 09/30/20
                                                                                                                                                                        11-8Entered                       243
                                                                                                                                                                                              Page 216 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                                                                 A0997
                                                                                                                                                                                                                                                                                                                                    C
                                                                                                                                                                                                                                                                                                                       Cl      pC       Im        0       ý              C
                                                                                                                                                                                 W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               M                                                     V                                                               D                             17l
                                                                                                                                                                                                                                                  lw                                                                   M                                      N                                                                                              A pV                                N                pp                N
                     M              p                 NN              O. dt
                                                                       O NO                            NN                  VN         V                    yý               ID
                                                                                                                                                                            a
                                                                                                                                                                            J            N             N               OP                                                                                                       o                                                                                                  llýl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DD
                                                                                                                                                        ýi                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N           -4                     N           A                N             N           aj    S.4    ul               N                                              m             mwy
                                                                                                                                                                                                                                                                                                                                                              N                        I.I   N           N                N                N                 N m 41              N1
                                                                             W                O                                       V        N                                                       N               WO N           N            N                        OI   U                                     N                                                   mN                                         O                                                                                           NN                                    N
                                                                                                                                                                                                                                                                                                            ill.




    0    a           N     aF1.f    tJý
                                     p N  0           N                                               NN            N      AO         V7
                                                                                                                                                    j              A        41 N         ON                                                                                                             W
                                    ým   jb NNO                                                                                                                                           A
                                                                                                                                                                                                                                                                                                        I                                                                                                                                                        W p                                         mN                                     m
                                                                                                                           ION                                                                                                                                                                                                                                                                                   to
                                          1                                                                                   b                                             w                                          W U W                                                m
                                                                                                                                                                                                                                                                                                                                                                           Nm                                         N                                                                                                                                     m
                                           VI                                                                                                                                    ID
                                                                       UN                                                  m VU                                             b             w
                                                                       NO UV                                                                                                                                                                                       N                                                                                                                                                                                                                                                                                                                                                                                                                                    y wv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            V
                                                                                                                                                                                                                                                                                                        I                                                                                                                                                V       U                                           mm                                     00
                                                                                                                                                                        v         to                               V        ID    A                            V            fJ                                                                                             ON V                                  pN                                                      j
                                                                  _
                                                                 OO                   V                                                                                     cn
                                                                 J UpN                                                         N
                                                                                                                           oMW 0
                                                                                                                                      0

                                                                                                                                           .
                                                                                                                                               U           N

                                                                                                                                                                   Nm
                                                                                                                                                                            w

                                                                                                                                                                                 OA
                                                                                                                                                                                              U        N               OA m           U            N


                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                   0wFý           U                    N CFýI          N




                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                tai          fP               N            Am p              U           N       U    m   U                N                     VID         A    U              N                U    N            N               m W.I        U             N           GWD    W rn                   N                                              cýi           m co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý      or            S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      s
                                                                                                                                                                     vJOO




    /0
    ýt               N         N                                                                                                                                            10
         m                 m   t0 w b
                                    mmýN N                       AUw A
                                                               m N   V                        U N N                m AN               0                                          mUN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ID                    m
                                                                                                                                                                                                                                                                                                                                                                                                         N                                 N                                                     N                                  N                                          N                                         N
                                                                                                                                                                                                                                                       W                                                               fA                                     N
                     N                                    N                                                                                                 N                                          N
                fp                                  N                                                 NN                                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N                                         N                                                                                                               OWD
                                                                                                                                                                                                                                                                                                                                                                                                         N       N                         N                     W       m   Om                  N           D.        U            N               W       OOO m
                                                                                                                                                            N                                                                                          N                                                               N                                                                     U
                fp   N         m
                               CmT                        N            W                      m                                       t0       UI                                             UI
                                                                                                                                                                                                       N                     Om U                                      OJ                                                                                                  m AW                                       JU                                                                                          O                                                                                                                                                                             d
                                                    N          m VN AO O                              N N m mmAN                                    N           A                        t0                                                                                                                                                                   N..
                           m mUAm                                                                                                                                           dm mm N                                                                                                                                                                                                                                                                                                                                                                                                                                                  A                         n          N           to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      m              m1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    hI
                                                                                                                                                                                                                                                                                                                                                                      __

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   d
                                                                                                                                                                                                                                                                                                                                                                               I        ý
                                                                                                                                                                                                                                                                                                                                                                                                                                           N                     .       m   C    Ol             N           AO        N            N               OW           OI            N           4i    m@                      N                                                        A mm                               m
                                                                                                                                                                                                                                                                                                                                            fJl                            m                 N           N                N
P   a
    mý          N

                     i       N
                     M ofmN QAý     Of
                                                mN    N         N O41
                                                               mV LO                          Or
                                                                                                      NN m                 Cl0 N10             NNN A                         mm
                                                                                                                                                                                 ýbV          N        N                    10    W   N                N               Ov N                                 Y          N                                      N                 Au                               N    N                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý   m              m                  n              m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n   to I               Zl   D mu o ý                                      N.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            OO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     s        o.              m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                                                                                                                                                                                                             V                                                                                  v   O
                                                                                                                                                                                                                                                                                                                                                                           O    NV                               O0                                              U                                           Vm                                                                        J

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j                 m                       a
                                                                                                                                                                             w            r       U                    0     ID   P                                T   wWN        U                                    M
                     N                                                WAUW V     tD V         U                        AUJ1
                                                                                                                          W ON         v                                                                                                                                                                                                -
                                ý                                                                                                                               N           tTO A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N           O                      N               O
                                                                                                                                                                                                                                                                                                                                                                                V                        N       W                         N
                                                                                                                                                                             o            W            N                     mA                        N                    W                                                   o                                          A                                          W                                          O 0A                                             O                                         O
O
O               N N                                 N     N                                           N                W
                               Nm O
                                O                                     NAWmAU                              N                O NA  V                  NN                           j       N
                                                                                                                                                                                                                                                                   N                                                                                                                                                                                                                                                                                                           NO                 N07
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý. m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       m                            w            U                                       ai                                                                       y        co
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     NNq1




                                                                                                                                                                                                                       0ý                                                                                              N        m           71                             N            W    U                   f0                                              A 0 b ýT                                    W m
                                                                                                                                               JI                                         m                                  OV       U                            U1             U                     G1 U                                                                                                          mm                                                                                                                                    .
                                                                                                                                                                            cnwb




o
U        aý          ff        UO3f
                                 m UW           m             m       Oo A   mAU   ID         U                         Vmm
                                                                                                                   m VW A O                                                                   ý                                                                             0
                           m                                                                                                                                    m mm N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  tff
                                                                                                                                                                                                                                                                                                                                                                                mW           O                   N lb0    10                                     Nb          b b                             v N                                    N                                                                    N..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 W                 m              m                              U
                                                                                                                                                                                                                                                                             m    t0                         b                                                             N
 a                             IV                                                             V                                        N O          N                                         ý                        N Ow                                        N                                                   N        nx.          0                                                                                                                                                                         O                                    Ab
                      N.                                      V                                                                                                 t0          f0
ý.                         v WJ A v                                   ým WOm                                       V       NO                                                amb A
                                                                                                                                                                                         A                                            O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                              NN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N                                                m                 D D                 Do
                                                                                                                                                                                                                                                                                                                                                                                                                 m                         N                     P OV                                N       V                      N               IO  N N                        M
                                                                                                                                                                                                                             Oe
    W       M         M         ý         N                N           Ol                                  N               V          N                     N                au W                      N               to
                                                                                                                                                                                                                                                       N           O                                    W                  N    e                                          O N                           N                                                                                                        O
                                                 N                           NWO                  N                                   V             N                        W tr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        m                       m           mý                                OD
                                                                                                                                                                                                                                                                                                                                                                           Oo   ON
                                                                           Wb         W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                  7c   O 0              z        m             Z 0
                                                                                                                                                                                                                                                                                                                                                                                                                                           M                         N       i                   N            mN                    N                   W                      N
                                                          M                UO U                            M                                                M                                          N                O IO                           N                                           N                   N                                      N            UO           A                N        b                                                                                                                                         O                                                                                                           D
                N                                   N                            FO               N                    W
                      N               O                                    m                                                m
                                                                                                                            AVm                     N                   NNONP                                                                                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ZI m               m                 07    ýD          rD       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N                   wO                     N                                         M                                                                 Nc
                                                                                                                                                                                                                                                                                                                                                              N            U       ý                     M        b                        N                         WO                          N            wN
                                                                                                                                                                                 WW                    N                W. W                           M                                                               N                                                                                              N
                                                                           U                      N        M
                M N                   O             N M                    VOO V                                            WOWb                    N N                 b
                                                                                                                                                                                                                                                                   NA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý    to    c                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                               N                     m                               N        dN                        M               Of  N                      N                                     N                                                                 a
                                                                                                                                                                                                                                                                                                                       N                                          M                                      N        Of
                                                                                                                            Ol
            N                       m    N M                               mm
                                                                           N N                    N        N
                                                                                                                            N  W                    N       N                    Oo                    N                WN                             M           m                               N                                                                       ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Fo             n     m
                                                                                                                                                                                                                                                                                                                                                                                        Ný                                                                                                                                                                                                                                                                                                                                                    N
                                      aim                                  O                                                                                                                                                                                                                                                                                               J W
                                                                                                                                                                                                                        U N
                                                                             Vi
                                                                           N U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a         P
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     n               x             5                  om                         x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý    3              a                 oa                                         f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v   w            X
                                                                                                                                                                                                                                                                                                                                                                                                                                               ffl                   m                               N        w N                       N               m N                        N                                                                                    m                   m omý
                                                                                                                                                                                                                                                                                                                                                                           Oý      -                         N    m
                                                                           m                               W                                                   N                 m                         N            m N                            N
                                                                                                  N                         Um W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     u   -0                                 a wm     fA         iS
                                                                                                                                                                                                                                                                                                                                                                           m W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 H                            V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N       3             ma e a                                    0
                                                                                                                                                                                                                                                                                                                                                                                                                                               M                     N                               N                                  N                                          M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a                                 a      d
                                                                                                                                                                                                                                                                                                   N                       N                                      N                                          N
                                                                                                           N                                                                                                            N
            N             N                      N         N           W                          M                                                 N          N                                           N                     bN                    N                                                                                                                                                              O                                                                                                                                                                                                                                                                O    p               an       rn
                                                                                                                                                                                                                                                                                                                                                                                                                      O                        N                     U                               N
                                                 N                     W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    d
                                                                                                                                                                                                                            U ID N                     N                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            mmsN




                                                                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3    y      o                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                          N
                                                                                                                                                                                                           N                                                                                                               N                                                                                 N                                       N                                               N                                                  V                                                                    M                                                                                  m
            N             N                      N         40                VU                   N            N                                               N                                                                                       N                                           N                                                              N
                                                                                                                                                    N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          cc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V                          N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ali
                                                                                 U        -                    EA                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            D
                                                                       ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      x7i                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Iv
                                                                                                                                                                                                                                                                                                                                                                                                                                       I                                                                                                                                                                                                                           t
                                                                                                                                                        I                                                                                                                                                                                                                                                                                                                                                                                                        O    m   o   N                                                                                    o                                                                           m
                                                                                 5            j                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c           mn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              D         no n                                                                   CNn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D    cm         v                             10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                                  M                    fpJ                   N                                           N
                                                                                                                                                                                                                                                                                                                                                                   N                   01                    N            L                          N
                                                                                                                                                                                                                                                           M           J.       p                  N                        N                                                  A
                                                              M                                                N                 N                             N                 U                         N                fn   A
            N             N                     N                                                                                                                    Ip          FOp
                                                                             OAm W N                                             p bN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m        ý0Z
                                                                                                                                                                                                                                  W                        N
                                                                                                                                                                                 cn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       n            o cv         a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  F                                                                 N
                                                                                                                                                                                                                        Oý
                                                                             U                                 I            U        WO                                      ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a     -                 v
                                                                           iý
                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               O
                                                                                                                                                           O




                                                                                                                                                    irt_
                                                                                   ý                                                                               it            G
                                                                                                                                                                                                                                            N                                                                                                                                                                                                                                                                                                                                                                                                                                                               S                                  c0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A                                                                                             x              72            m       a d          w
                                                                                                                                                                                                                                                                                                                                                                                                             N                                                                                                                                                                     N
                                                                                                                                                                                                                                                                                                   N                                                                            Am                                     m W                           N                                                                                                      W
                                                A                              U                               W                 O                              N                                                                                                                0
                                                                                                                                                N                    m
                                                                                   m                                                  O                                          W                                                                                     A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    No          m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           to   1       mO m
                                                                                                                                                                                                                                                                                                                                                                                                             N                                       N                                                                                  N                                          N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N           N                   N
                                                                                                                                                                                                                                                                            two                    N                        N                                                   O                                     OW                                                                                                                                    O                                                                                                                                       v
                                                                                                                                 fT                             N                                                                                          N
            N              M                                                   O
                                                                             AON                               NA                O    N         N                           cola
                                                                                                                                                                                                           N                 OA                                                                                                                                                        N                                                                                                                                                                                                                                                                                                   a                m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N                     N
                                                                                                                                                                                                                                                           N                                                                N
                           N                                  M                                                                                                              o                             N                                                                                                                                                                                                                                                                                                                                                                                                                   NNN
                                                                                                                                                N                           OV   4i                                                                                                                                                                                NNN                                                                                                                                                                                                                                  ý                                                                         w                     v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                                  N                                          N                                                                                                        w
                                                NNN                                                                                                                                                                                                                                                         ý                                                                   ON                           N            W                          N                   U
                                                                                                                                                                N                rn                        N                          A                    N                     w                 N                        N                                                                                         O                                                          N                                                                          O




                                                                                                                                                                                          bNVNi
                           N                                                   O
                                                              N                               N                    NA            UN
                                                                                                                                 O             N                 U W
                                                                                                                                                                                                                             O                                         O
                                                                                                                                                                                                                                                                                                                                                                                             N                                                                                                                         U                                         q    Nm                                 w           O
                                                                                                                                                                                                                                                                                                                                                                                                                          U                                                                 tO
                                                                                                                                                    0                            u            V                                                                                   U    N       O             N                               U    8c                                                                               O                                              V                                                                                        ý
                                                                                                                                 Lq
                           N        N
                                    U         o                              U
                                                                             N                mOC ý                              N
                                                                                                                                                           O                                           C                              N     3                                                                                                                                                    No                                                                                                                                                                                                             V
                                                                      j                                                                                                     UN                                                             mN                                                                                                     m                                              U                                                                                     w                                        N                                                                                                                                                                    yv
                                                                                                  N                                             A                                                  w                                                                                       J
            V                                   c          N                                                   w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              C1




            Qý
                                                                                                                                                               P                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                F       o                      N
                                                                                                                                                                                                                                                                                                                                                                                                 O                             C                                                                                           OC                                         O                                         C
                                                              Ca                                                                           C            1                                                                                 m Cý                                         O                                                          ý
            Co                                                                                                      6                                                C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         W Wm                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     mm
                                                                                                                                                                                     W        C1               N
                                                                                              N                                  m
                                                                                                                    A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý               ýw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         O VV                            N
                                                                                                                                                                                     o        U                N
                                                                                              N                     V            U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý1  D                                     ýi                                                      O
                                                                                                                                                                                                                                                                                                                                                                                                     D                         C   D                                                   T1   D                              CA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C/
                                                 cn                                               co                                   m                                                                                                                                                       D                   X                                  D




                                                                                                                                                                                      wcnD
        m   UI            CDn
                            T                                                         0                        M                                        D                                                                                 NZI D                                                                                                   ý
                                                                                                                                                                                                                                                                                                                       C N                        0W                       ý
                                                                                                                                                                                       20 of 46
                                                                                                                                                    18-01021-smb   Doc 107-8 Filed
                                                                                                                                                        Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                                                               Document               07/08/19 22:14:28
                                                                                                                                                                                                Filed 09/30/20
                                                                                                                                                                                          11-8Entered                       243
                                                                                                                                                                                                                Page 217 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                   A0998
                                                                                                                                                                                                                                                                       Wp p                    Iý      p   N
                                                                                                                                                      yO
                                                                                                                                                      W
    M         O        S       M                                                                                                                           M                                                        -ý                   N
                                                                            i                                                                                                                                                                                              N       D                                  N
                                                                                                                     N                                                                                                                                                                                                        NW                                                                                   N          U                N                        ý                                     N                        N                  M
                                                                                                                     IN                                                                                                                                                                     p                                                                                                                                                                                                                                                                                                         V       r                            C j DQ                                            T                 Qzm                   VA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -_
                               N                                                                       N                          N               N
    N                      N                                                                           N
         NW NG                                N U                  U N                                         N                  N                        N
                                                                                                                                                              0                            N               N        G           U        N            U                M           N                                  M       NWA                              N                U
                                                                                                                N                                           O O
                                                                                                                                                                                                                                                                                                 U                                                                                                    N            N NOf P                     N   N            N       N             A   Vu                                           N   W              M            tD  NO A                  N
                                                                                                                     N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y                                                          a          m
                                                               m                                                                                                            ONO
              AD N                                    V                                                        T                                                                                                        N                                                                                                     W           OW                        O
                                                                                                                     O                                                 O                                                                                                                                                                                                                                                                                                              A   WJ                                                                           O   N                                                                                                                                   o           o
         v    NJI fJ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ca
                                                      OA                                                       N
                                                                                                                                                                                                                                                                                                                                                   N
                                                                                                                                                              N OW                                                  O                                                                                                                     V                        tvIWO                                           O UW                                                          v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      VW1ý                                                                                                                                                                                           m wv                                  m
                               N                  U1                        fA                         U             W            w               U                -

                                                                                                                                                                                                                                                                                                                                                                                                                                                   O                                                                                                                                                                                           --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               m               A
          tvD
    N    cn       v    N                      N       NV       W   N                                   w       OA
                                                                                                               O                  U                        w
                                                                                                                                                              NW                      O    U               N                    U        w            U                                                                       Ný

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                       N                                                                           W           w
                                                                                                                                                                                                                    N                                                                            n                    N                   A                         NNNm        A                 N                NV         ý    U           w                        N             O l00       a           w        m       a       N                                                                                                                                                                             orn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       AfWi                      N                                    J                                                                                    m
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ANN                                                                                     ýo             N                          A                                        m            w mW                     J mo r                                                     W
                                                                                                                                  w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MA444A




    N                                         w                             w                          w                                                   w                                               N                                                                                                                              i
                                                                                                                                                                                                                                         w                             N                                              N                                        w                                      w                                        w
                               NN                                                                                                                                                                                                                                                                                                                                                                                                                                                                             w                        N                  N                                      N                                             m
                                                                            w                          U             V            w               nO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                d                                                          m
    N        tU.ýllpt
                 V WU                         w       n        V   N                                   w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CEO
                                                                                                                                                           w                          UJ   U               w
                                                                                                                                                                       NN                                               N                                                                                                                                                                                                                                               Nw
                                                                                                                                                                                                                                m        w                             N                         tT                   N       O                    A           N        CW11                          N            O    A     W U              w   A        W                         ANCO                    w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      U7   UJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  n                                    N   m              N                          A           w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             o         in i N                        00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            dd                           vný                              W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O        n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S_Nm




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              b.      UN m                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            mr
                                                                                N                                                     N           U       m            U
                       U       N
    N    IA  Wr                               M   Q/
                                                  NO               ý.
                                                                   N                               N
                                                                                                         V     W                  N                       N                      N imU                 N                N       rn       w          tNp                M                    V.                        M
                                                                                                       N m                                                                                                                                                                         r             lY                           Or               A           N                                      N                Oy         WN               N   A            U       N                         n       N                            N   v9             M           b tNp
                                                                                                                                                                                                                                                                                                                                                                        NN                                                                             w                             A   m                                 w.                                                        A       M                                                      D                        o       m       m m3 a m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    eo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a m                   0           o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           w                                                                                   T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýn                                                                                               Aý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          W            4a      U                                 o           m
                                                                                                                                                          W            O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             AW
             tV0 y
                       N       N.                                                                              O                                                           O O tJ
                                                  O                                                                                                                                                                 0                                                  N                                                      NV N                                 f0   fW0                                        O UW                                                                                                                                                                                                       2a                        D.0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 v   O   Wn                                            w
                                                                                                                                      N                                OUO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          m            yy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         n_tX                              m
    w                                                              o            N                                                                         W                                                                                                                                                                                                                                                                                        O                                                                                                                  A UT A                                  o           S                                                  2                                 3
                  WCO O                       N                                                    N                                                      N
             W                                    N                                                            N     A
                                                                                                                     O                                                     Om                          N                                        O                                                                     vw      o      W W                   w
                                                                                                                                                                                                                    0                    N..                                                N                                                                      O                              w                W    t0   N                 N                        w            A                    w        o
                                    wN                         ý.ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                     w                  w           U Oo                                                                                                                             c                m
                  QIW                             n              cu                                                                               U       D
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ON                                    m                             m                   ON                                                N                                                                                                                                 A
                                                  f.Ni                                                                                                                                                                                                                 wN              WV                                                                                                                                                                                                                                      -
             n
             N    V  N                                           U                                                                N
                                                                                                                                                                       V NN -        O     Q                                                          cn
                                                                                                                                                                                                                                                                                                 tJl                          r

                                                                                                                2W                                                                                                  ý       N                                                  o                                                     U W                           O    A       U                                  A    V7   W    6T                            U                    O Nll vi                                          N                              V7                                                                                m
                                                                                                                                                                                                                                                                                                                                                                                                                                                   AN                                                              mm a                                                    m         A                                                 .                                             m a                            m mm
                  f0   A            6a
                                                    a                                                  NO
                                                                                                               0                                                           OJ                                      t0       o
             A NO
             b                                    A
                                                  OO                                                                 C
                                                                                                                     dO                               O4 Aw                                Oý                                                         ýO               6A                                                     rfl    A
                                                           O-
                                                                                                                                                                                                                                                                               AN N              0                                                                                                                 G OU                                     U                                                                                                              OVI
                                                                                                                                                                                                                                                                                                                                                                   N Uil                                                          O                W O                               W                             a                   w                              A                                           _    w                                                                               o
                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                O                                                                                                        N                             ýw                                                           O                                             Sm       m. m                              mh n                                  ý.I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             oýv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                                                           VN
                                                                                                                                                                                     Ap
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         i.o.




                                                                                                                                                                   C   A
                       O            N                          w   g            N                                    W                N
    N                                         N   N                                                N
                                                                                                                                                                                                                                               tO
         o a                                                                                                                                              N                      p                     N           w                     N                             N       .           N                          w    m                               N       O.                                                                                                                                                                                                                                                                                                                                                                   0A
                                                                                                                                                                                                                                                                                                                                                                                                  N                ý   r                       N   N    N               N            o                    N                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N                                  N                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   o                       o                                                                                          m                  n                  A            Da                        oz          m
         .
                                                                                                                                                                                                                                                                                                                           W         m                                                                                                                                                                                                                                N    m         r                                            w   d                         mm O m O                                       A                        OA
                                                                                 N                                                    N                    W   I
    N                               N         N   o                                                N
                                                                                                                                                      M                    coo   cO                    N                                 N
         A                                            W                                                        AN                                                                                                   ý                                                  M                                              M    N                                                                                           fGJI                                                      N V                      N
                                                                                                                                                                                                                                                                                                                                     N                     N       AUyy                           N                                        N       N                    M                                                              N                M             NJ                     N                         2      D       C1            OO m                                     m             Z   DA
                                                                                                                         N            M
    N    b                           N                                           N
                                                                                                                                                      N
                                              N   o ONO                                            N           Op                                                          GO                          N                                 N                             N                                                                                   N                O                                                              N
                                                                                                                                                                                                                        W                                                                                         M        O IAO                                   W                              N                                                O   pp               N        A                        N                        N                    M             OU             r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ll                       Ol
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         W                                                                                                   M                        y           m3 m                        AC                             O        r                        1
                                                                                 N                                                    N
    N                                N N          u                                                M           Gy G                                   N                GO                              N           UG                    N                             N                                          N        N OI                            N       N                                                                                   pp
                                                                                                                                                                                                                                                                                                                                                                                                  N                                        N       m                    M        OO      O.               M
         00                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                    N                                    N            SJ
                                                                                                                                                                       N V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  mm              c O ap                                    a    oW O
                                                                                                                                                                                                                                                                                                                           O UI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    co  3                            m                         o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a                                NA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3                   0V                0    aJ             m                    O        vD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S                   m    9f                       oa               An                m
                                                                                                                         W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A
                                                                                 di
                                                                                                               OAi                                    w                01        N                     w       N W                   w
                                                                                                                                                                                                                                                                                                                          W          -.                    w       m                              w                                                                     w        N O                      w
                                                                                                                                                                                                                                                                                                                                                                                                                                                   m                                                                                                                                                                                   n       cn                                                 2ý
                                                      r
                                                  w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  111 X                                                                  m
        T4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m umi 3                 n3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýc a m                                 a        mn                mD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Jm A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý                     3O              C7       VW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3 H eo y B                                             mQ                       OW
                                                                                 M                                                    M
M       O                            NN                                                        N                                                      N
                                                                                                                                                                                                       N                             M                             N                                              N                                    N                                         N                                         N                        N                                 N                            N                 N                                   N                                                                      ma               mo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               o                m                        m
        0                                 w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         oýg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        mm                             a mO
M       QI                           N    M                                         N          N                                          N
                                                                                                                                                      N                                                N                             N                                                 ý
                                                                                                                                                                                                                                                                   N                                              N       0                            N
                                                                                                                                                                                                                                                                                                                                                                                                 N                                         N                        N                                 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                 N           O                       M                    m                        O       d         c0                                  o1
                                                                                                                                                                                                                                                                                                                          0                            N                                                                                                                                                                                                                   V             N                                                                                           m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý
        A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                                                                                           ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F                    n
                  T    N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       n                                         am
                                                                                                                                                                                                                                                                                                                                                   S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       m      y                                                                                                     01   N
                                                                                                                                                                                                                                                                                                                              V      ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Qm      r                    $a                                mn                       e                             nN
                                                                                                                aa   O       tD           N
N                                        NN                                         N
                                                          N                                    N
        V                                         ý                                                                                                   M                                            N           W    b                N                             N                                             N                                     N
                                                                                                                                                                                                                                                                                                                          0                                                                      N                                     N                            N        W                        M                            N                M                                    N                                                          o
                                                                                                                                                                                                               OW
                                                                                                                                                                                                                                                                                                                                                                   N                                                                                                                                                                                             OA                                                                                     p                   mv                    O
                                                                                                                                                                                                                                     w                                                                                    0                            W                                                                                                                                                                                                                                                                                                                                 aým
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A             n                                                     m                                     a
                                                                        O                                                                                                                                                                                                                                                                                                                                                                                                                         o0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 O                                                                    x                                                                                             s    N
                                                                                                                                                                                                                                                                                                                                    ý
                                                      ý                 R             rt   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Y       ýs                 -ý
                                                                                                                                                                                                                                                                                                                           Q                                                    ýý                                                                                                                                                                                                                                                                                                                ýe
                                                                                                                                                                                                                                                                                                                                                                    t                   rt   a                                                                                                                                                                                                                                             S            m                                             o 3                  m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               li   j                                                                           mQ                                                                  pN
                                                                                                                             tD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m                            Jo
                                                                                    w
        V                                w        m U                                          w                     p                                                                                         O OA1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  m                                                                 p
                                                                                                                                                                                                                                     w
                                                                                                                                                                                                                                                                                                                                                                                             fA           -
                                                                                                                                                                                                                                                                                                                                                                   O
                                                                                                                                                                                                                                                                                                                                                                                                          L                                                                  TA                       w                                                                                                       mm              o                m a Jm                            wm          m        2
                                                                                                                                                                                                                                                                                                                                                                                                          -                                                                                                        r-o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  o            m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ým3                           La
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SJ                         w                 c                O
                                                                                                                                                                                                                                                                                                                                                                                                          -
                                         N                                            N                                                   M
                                                                                                                                                  N                                                N
        N                                         ýA                                           M           QW O                                                    O             w                             O   O                 M                             N                                             0                                                                                        -
                                                                                                                                                                                                                                                                                                                                                       N                                                                                                                     fNp W
                                                                                                                                                                                                                                                                                                                          NN                                            W                    N                O                                    U                N                                 N                            N                          N            b             N
N                                                                                                                                         N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O 1
                                                                                                                                                                                                   w                                                               N                                             40                                                                                   -




                                                                                                                                                                                                                                                                                                                                                                                                                                       N                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N v mn mý r D
                                         wN                                                                                               N                                                                                                                                                                                                                                                                                                                                                                                        N                                       U             w                                        ti       m                                m m      f
        CNlý                             w                                            w                         W
N                                                                                              N                                                  N                O             W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              O                                                                                                                                                O
                                                                                                                                                                                                               O                     N                             N                                                                                                                                                                                                                                                                                NNN
                                                  oA                                                       0 O                                                                                     w               O                                                                                             N        N          N                 w                                     N        -
                                                                                                                                                                                                                                                                                                                                                                                                                                       N                            N        tU0 W                    w                            w                                       A                                                      t
                                                                                                                                                                                                                                                                                                                                                                                                              O                                    O                                                                                                          N                          w                                            n mv                                  m m      Ew           -z   ý.O
                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Sa                             A
                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                       U
             U     U                                                                                   O
                                                          U-                                                         U                                                               U
                                                      aw                                                        NU                            o                                           j                             U                                                          N                                                 N                              U           N                     -            fT         ýN
                                                                                                                                                                                                                                                                                                       C                                                                                                                                           U                         U                                    U 3 ro       o                                      U
                                                                                                           J                                      N
        N              U                              V            A                                                                  W                                                       N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                p                                                                                                               q
                                                                                                                                                                                                                                                                                                 N                                                                              A                     -                           W                             N                             J                                                                                                                                                                                                   f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       r                                                                                                                                 om
                                                                                                       3       J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -v
        Nm                                            Cý C S                                                                  By                          N                                                                                                                                                                                                                     S                     -                                                     N
                                                                                                                                                                                                                                                                                                                                                                                                                             6                                                        7 3                                                                                                                                                                                            ým                            0/m Oer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -n
                                                                                                                                                                                                                                                                                                                                                                                                                                 T                              C                                                      cn                       y                                                                             0m O                                          n                m    f7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                           U       O                              N
                                                                                                                                                                                                                                                                                                                                                                                                              WW       W      ý        w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m         m                                   m
                                                                                                           U    O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    D
                                                                                                                                                  N
                                                                                                                                                                                                                                                                                                                                                                                                              OW       U      _        N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       z                            o         m                  w m ýn           c
                                                               N                                       D        D                                             m
                                                                   Cn                                                                                                                         Cl
        Dn Xn                                                           D                                                                 D                                           C                                     .                                                               .    n                                            Iv                        _O          D                                             n                    Z        n                cn       cn                                               7C                              C_

                                                                                                                                                                                                                                                          N                                                                                                                                                                                                                                                                D                                                                                              O
                                                                                                                                                                                                                                                              D1
                                                                                                                                                                                                                                                                                                       K                  N
                                                                                                                                                                                                                                                                   N           T                 pv        IOU
                                                                                                                                                  21 of 46
                                                                                                               18-01021-smb   Doc 107-8 Filed
                                                                                                                   Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                          Document               07/08/19 22:14:28
                                                                                                                                                           Filed 09/30/20
                                                                                                                                                     11-8Entered                       243
                                                                                                                                                                           Page 218 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                                                              A0999
                                                                                                                                                                                                                                                                                                     01
                                                                                                                                                                 C71
                                                                                                                                                                                                                                                                                                                 W       ý Im               In             C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      t11   1ypý                      N            v                          W              D                                DQ               T                O                                      p
                                                                                                                                                                                                                                                                                                                                                           N                                          N                            N            A mW                  N
         W OP N W                   to               NN               N   J                       bW                    N
                                                                                                                          N                               V  W             N   W   W                           Oý1   N                                    V                      iNi                      l_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý                                        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 C                                                                        Z
                                                                                                                                       U
                                                                                                                                                                                                                                            NN
                                                                                          WO                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 o                                                                                                   d                                         m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PW                                            N             W N             N                                                                                                   07
                                                                                                                                                                                                                                  N                                 tT           N                   t.1     N            N                                N                                          N       W    VA              N                                  N                      N                                                                                                        N                                                      m           d
                                                                                    N                                                          10
                            LP                       NN               A                  A AN                          M               m         A
                                                                                                                                                ut           N                 J
                                                                                                                                                                               1                                     N                                                                                                                                                 U a                                                                                A                          A                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Aý
                                                                                                                      N.                                  bA.
                                                                                                                                                                                         4N                                                               N                                                                        Wa                                                                                                                                                                                                                                                                                                                                                                      N               5.       0
                                                                                                                                                                                                                                                                                                                                                                                                                   V
                                                                       N                                                                                                                                                                                                                                                                                                                                                                                                                                  NN                                                          N WN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .2.2.




                                                                                                                                                                                                                                                                                                     t0
         JA            .        OA       Cn                                               N mA                                         o                                                                                                                                                     mA                                                                                                               m                                                                                                                                                                                                                                                                                                                                         mmu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      d U                                      m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ...             N                                                                                                                                           V                                    u
                                                                                                                                                                                                                                                                                                                                                                   v                                               W                                                                                  v   NN                                                            OA
         VO D                                v                V       N    m                                                       V                                                                                                                 ON                                      ON W                                                                      O                                      N                                                                                                                           N                                                                                                                                              O
                                W                                                         W       N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      gý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       m                                                                    7                  m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               A                          m             N               -   W m           N           N                                                                                                                                                 co
                                                                                                       Oý             ..               Ný                                                                                                   N             O         N             N          WO V            A            N        w                       N            ý                             N            W       A                                          N                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          d
                       fG                                                                                                                                                                                                         tit
         AN AA                                       NN               b    mA A           m-                           N                       n    N                      N           jw p                    OI
                                                                                                                                                                                                                     N                                                                                                                      a                                   n                             W                                           A                   m A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 C
                                                                                                                                                                                                                                                                                                                                                                                                                                   NN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N                      N                                                          N                                             N                                                               dO d                        ý                                                     m        110
                                                                                                                          fA                                                                                         N                       N                                    N                                       N                                N                                          N
N                                                N N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CD    W
                                                                                                                                                                                                                                                                                                                                                                                                                                                fJ
                                                                                                                      N.N   N                       N                   NN                                           N            Oil        N        -              O            N          N   WO          N            N        ID         n            N           A                              N       A        O            N            ý        p           N       N a            N            V W                             A             N               W                 m           N                                                                                                                                                 $
N          D                             A       N N                     N V                                                                                Lb
         ONN                a                                         O AO N WW                                                        N NrnO                                                  WwW                                                        N                                                                                                                ma                                                                                                                                                                                                                                                co
                                                                                                                                                                                                           j                                                                                                                                                                                                                                                                                                                                                                                                  .    0   O          o.              O Vd               O       m                    w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ii                               dr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         V_                                    fc
                                                                                                                                                                                           X                                                                                                                                                                                                                                                                                                              -J   WU                                       N               m       Pi W                                                                                                                                rn                                           CD
                                                                                                                                                                                                                                                     la              N            N          N                            N                 N              N           A                              N                    N       N            NW                    N                      N                                            A                                                           N                                                               .                        O                           m
M                 pN   b            OI                                              II                                                         IV N                                    i                             N
         C                 HO
                            aA                       NN               m    b             NVW           P                  M            N mG                 W           N                                                         N         N             N                                      ON                                b                                            a                             LO                                          A                   N JA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Dm                                                                         m-
                                                                                                                                                                               Z aN N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m                                                                                        cn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          m                   Om                          a
                                                                                                                          N...




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              o-W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                                                                    nm    rn                   xl   D d                     0             d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m            mb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _             pW
                                                                                                                                                                                                                                                                                                                                                                                                                                            n                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a mm y                                        m       3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N.                                               .       OA      N                                                             n Hd                                                                                                      -0
                                                                                                            ...                                                                                                                                      ON                                  v   O                                                                     v   O cn                                   V
                                                                                                                                                                                                                                                                                                                                                                                                              1i   W                                                  N                                   tT

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Jo                                                                               T
         V                   W            v
                                         jT                       v   N                                                            v                                                                                 N
                  OW                                                       m             W        TO                                   N
                                                                                                                                                                           6
                                                                                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       m             m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                tJ1
N        b NN                A      iD   N           NN               N cN0
                                                                          ý               ON A                            N                                             fR.

                                                                                                                                                                               W   mý                      W
                                                                                                                                                                                                                     N                       N       mm                           N                  W                    N        N                       N           mo                             N           W N                                                         N ip           N            O    AW

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OD                N               WN                            N                                                                                                                                                 M
                                                                                                                      6i                                                                                  O                                                                                                                                                                                                                         Nf                                                                                                                                                                                                                                                                             m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          V    lD    N                                                  NW O              N                                                                                                       ISfI
                                                                                                                                                    Nal                                  Cpl                         N       0ý   L71                N               N                       b               N                     A        A                          A            to                             V       A                              .           N       J                                                                                                                                                                                       D       mV                                            7                           w
                  t0   A                                                   _        N p
                                                                                      n           OI                                           d1   N
         O             A DN         NO                                N    V                           A                               A                                               pdý                 ip

                                                                                                                                                                                                                                                          0                                                                                                             N                                     N                                                                 WA
                                                                                                                                                             0-pWC




                                                                                                                                                                                                      ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                          ýM                            t0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  W                                  m.                               a        N       m
                                                                                                                                                                                                                                                                                                                                              t0                                                                                                          Ikf                                                  ttl
                             cO                                       W                                                                        W    D                          m m 41 W.                             N            W                  A               b                       W               b                     N                                   N   No                                 N    V                                                  N       O.O                         O.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         W                     N                        m W N             O                                           Q
                             W                                                      . m                                                                                 N
         O WW                       W                                                 W           W                                    ý ýo v       O-                             as                     QV                 m                            N                                      m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       tpD
                                                                                                                                                                                                                                                                                                                                                                                                              V    N                M           Am W                  N         m            N            W    W     r                                  N               Nm a                          N                                                  F           D           n             D              D o OT                      om
N        W                                                                 r                                                N          b                                       W   W W                               N       o               N       OV                              N       P                             N                               N                                          N
                  W             qN W             N    N                                   W m W                    N                                m                   N                                 VW
                                                                                                                                                                                                   iN.ý




                                                                                                                                                            Y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S   aO              9            A 7 dS                                2E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         mm                            O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          m N IJ
                                                                                                  O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N            JW                          w                 N               O N                           N                                            S   Vl                     OO                          Z TG zD                                       c
                                                                                                                                                                                                                                             N       O    O                       M          P                             N                               N           Om                             N                             M                                 N
                  ý/                                                           41                      Ol
N            N V Gm A                            N    M               N                           N                   M N              N                                M
                                                                                                                                                                                                                                                                                                 m                                                                                                            W                                                                                                                                                                                                                                              D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N               ONN                           N                                                                       CO              C       03   A D                            tO             -4
                                                                                                                                                                                                                                                                                                                           N                               N           O   Ol                         N       0        A            N                                 N                                       Nm W                    P
N            tT   N          AW          N       M    N                                  N NA                         NN                                                N                                            N                       N       O    NNtii                   N          P   L                                                                                                                                                                                                                                                                                                                                                N Zm T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              m                                               m   j       O                         -1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N                OW                                        N                                             N                                                               u       a
                                                                                                                                                                                                                                                                                             i0Ný                                                                          01
N            NN                   OO             N    N                                                                     M                                                                                        M                       N       0U                           N                                        N                               N           O                              M       v                     N                                 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3m                                                               m
                                                                                                  JW                  N                                                 M
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          v to       9    -    i      n
                                                                                                                                                                                                                                                     0    U1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              O W                                                                                                                                                                                                                                                      N
             to   N                                                                          N p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O                          fl                  0.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Rp         F                x                                                                WO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             e                oý                                                     D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              w     m                 9                  fO        O.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m                                                           J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N                        m                           c                N iD
                                                                                                                                                                                                                                                                                             bN                            fA                                          Om                             d                             fl
N                                 OO             N                                           -ý        W                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ya
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     O.D                                   m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    N ýýy                     m Qm                           c            R        Pp
                                                                                             W O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DGZt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3            a v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a            m3 m                 5t a                                   A                  O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N                                                               7                       ipO.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                                                                                                                                                                    N
N                                                N    N                                                            N                                                                                                 N                       N                                       N       mN                            N                               N                                          N                                                               N                      N                                                          N                   OO N                                                                    a
                                                                                                                            N                                          N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         cý m
                                                                                                                                                                                                                                                                                                                           fA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  T       mm
                                                                                                                                                                                                                                                                                             D       N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          m    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O ON                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N    11D                                   mp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3          2                                    V    7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               T             -ý                             M
N                                                N                                                                                                                                                                                               M    O ON                           N                                     M                                   N                                      M                                 N                             N                      N                                                                                                        N                                                      mO d c
                                $O                    N                                                            N
                                                                                                                            N                                                                                        N
                                                                                             WW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f                                                                                                                                                      m            C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A
M                                    O           N                                           Wm                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Fm                               v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ýQ                                                                                                                                                                     m.                                a.
                                                                                                                                                                                                                                                     p                                                                                                                                                                                                                                                                                                                                                                                                                        I
                                A
                                                     ý                T                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                QNi
                                                                                     1e                                                                                                                                                                                                                                                                                                                                                                                                                                           T
Z
                                                                               Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Q n                         o c D mA O                                                 a                                  ti
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               01                                                                                                                                                                _                                                   ..
                                                                                                                                                                                                                                                                                                                               N                               N                                      N            r                    N                                 N                                                                                 N               ON                        M                                                                                   G KV
                                                                                                                                                                                                                         N
N                               vN               N
                                                          N                               s N                     N            N                                       N                                                                         N

                                                                                                                                                                                                                                                                                         L                                                                                                                                                                                                                     NN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A               ON                            A                                                                                                   N
                                                 M                                                li
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              m           n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     F                                         C.                                                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          w          -   y                 C d                                               m          O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               R S                                     pp
                                                                                                                                                                                                                                                                                                 -       p ý_        a   p p
                            p                                                                     R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         O                                           to
                                                                                         ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     v                                        m m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         m                3          m        a
                                                                                                                                                                                                                                                                                                                                                                                                                                        N                                                                      A m                                          N
                                                                                                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
    E9                          6WO                                                                                                                                                                                                                                                                  m                                                                                                                                                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m3 mN a                             pr       p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N                   N                                                                  ý       ..            m      C1   T
                                                                                                                                                                                                                                                                                                                                                                                                              pý                        N                                 N                      40            NN                                           N
                                                                                                                                                                                                                                                           to                                                                                                  N                                          N
N             J                                  N        N               fr             WN       O                            N           N                                                                             N                       N        O                          N           OqWq                          N                                        O                                          U
                      OP                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      m                                                      Dd
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          mm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 mod..
                                                                                W                                                                                                                                                                                                                                                                                                                         N                                                               N                      N                                                          N                                                                                          y
                                                                                                                               N                                                                                         N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 m           ý   v                 V mm             f                     ni
                                                                                                                  NNN                                                  NNN                                                                                                                                                                                                                                                                                                                                     mN                                           N               OA        N                   N
                                                                                                                                                                                                                                                                                                 p                             N                                        O                                 N   N                         N                                 N                      N
    N                                                     N                                                                    N                                                                                         N
              VO                N                N                        N i Wm                  O                                        N                                                                                                     N        ON                                         N                                                                                                             N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  N
                                                                                                                                                                                                                                                                                                         N                              N                                       H                 J                                                  OI    pap
                           NN                                                                                                                   N                                                                                                               N                                                p                                                                   o                            N                                                                                                      N
                                                                          Z. N
                                                                             Z. N                                                                                                              N
                                                                                         j                                                          a                              ýVN                                            N                                                                                                                                                                                                                                                  a                                                                                                                                                                                                            d                S                       gy
                                                                                                                                                                                                                                                                                                                                                                                                                               J                                  J                      W                                                                                                        W
                                                                                                                                                                                                                                        W                                                                                                                                                N
                                                                      N                                N
                                                                                                                                                                                                      -                                                                      N                                       A                                 W
                                                                                                                                                                                   V
                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                              d                                                                                                                                                                                           O                     A M                           a
                                                                                                                                                                                                                                                                                                                 C                                                                       c   -ý                            7 3
                      C                                               T                      m         C                                                O                                                                               m                                    m                                       S                         B                                                                                                              C
                                                                                                                                                                                   CU J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i0  91                                 m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N                                                                                                         D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O         m
                                                                                                                                                                                                                                                                                                                                       Jm 1        ý           N
              A        tmD                                N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              mx       ry           N d                       xm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            mN        1a      J           N                                                               ý
                                                                                                                                                                                                                                                                                                                                       NO O        ý           N
              N        m                                  N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N
                                                                                                                                                                                                                                                                                                                                                                                     ý       D                                                            6                          T                                            m                D
                                                                                                                                                                                                                                                                         r                                   Tý -i
                                                                      CD        CD                                                                  O                                              z           Li                                                                                                                              L
                                                                                                                                                                                                                                                                                                                 p        m        G               ý           N
                                                                                                                                                                                  22 of 46
                                                                                                                                               18-01021-smb   Doc 107-8 Filed
                                                                                                                                                   Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                                                          Document               07/08/19 22:14:28
                                                                                                                                                                                           Filed 09/30/20
                                                                                                                                                                                     11-8Entered                       243
                                                                                                                                                                                                           Page 219 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                                                                        A1000
                                                                                                                            Oe
                                                                                                                                                                                                                                                                                                                  Q1                O                   m               ý
eý                                    N                      W                          N                                                                                                                   N                            N            N Oa                            N              ýA                        N                                        M
 i                                                                                                                                                  I.                                                                                                                                                                                                                                                     N        a                                                                                                                         VI                                      r00
                                                                                                                                                                                                                                                                                                                                                                             A                                                                                                                         N    J                    N                      Y                 N                                      M       y                     M                                   DG                            p             O       ZM                V
                                                                                                                                                                                             -


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W
    N                  T              N
                                      Om0              fD
                                                       N              O7
                                                                                                  N
                                                                                                                                                                                                      fJ             OJ
                  o                                                        m           NN         m                 O
                                                                                                                            aO4 b A W    N                                                                 WýO                           N            O         Ou                    N                  N   N                 N            A                           M                                  N                             N                        01                      N                 Itl
                                                                                                                                                                                                                                                                                                                                                O in                         A m                                    a o                            C                                                   m              a          N            W    IOD          N         N           N     N                    N                   N         N                                                                                       0m
    ýD                                         -
                                                                                                                                                               Cll                                fNJ t0                                                                                             ON1
         o                                                                                                                   Vd N                                                                                                                     OO                                                                                    W   t0
                                                                                                                                                                                                                                                                                                                                                                                                                                                   VW    cn                                            w                                      W                                       NV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   m                                                                                                                                                                                       o
    01                                         -                                           v                                             d
                                                                                                                                                               41
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         V                                                                                                                     m
                                                                                                                                                                                                            W                                         ID   O                                                                            v

                                                                                                                             A N                                                                                                                                N                                                                           W                                                                                                                                                                     ý
                                                                                                                                                                                                  o                                                                                                                                                                                                                                                N                                                                                      v                                       v   O tD                           v
                                                                                                  N                      oe              ý1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m       m
    V7                 W                       -       COO
    N    mm                           N                  N   O/       O
                                                                           m           N          f00
                                                                                                                             V      D    N          4NJ W                      N                  0         OO       C11                 N            ý    N    t0    n               N                      Ui                N            d           rn                                                 N                         N             100            N                       N                           in         fA                                                                                                                                                                              mo
                                                                                                                A                                                                                                                                                                                    A                                          N                       d.   L m                                    a m                                  m                                             m                                      N                 N         N                                     N        IAif        N         N                                   o                                                       m co
                                               -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                        A
                                               -
                                                                                       OmN
    N                                          -                                                  N
                                      N                                                 N                                                N                                     N                                                         N                                            fA                                       69
                                                                                                                                                                                                                                                                                                                                                                        f9                                 N                             N
                                               -       flN                                                                                                                                                                                                                                                                                                                                                                                                                                N                                      ýA                                       N                                     fA
    N
    N             rn                  N
                                      m                  O                                        N                         rn O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N                                                                                               RI
                                                                       O                N         fli                                    N          J1         VI              N                                Of
                                                             N             m                                    N                O                                   0                            W                  01                  N            ND        Nm                    N              OmI     O                 N            O V         rn              N                                  N                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                                       m                            w       rn           N         m              W                       N                           m          N                          O   41        A           ao                        N        ONO         W         fA
                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A                                                                                                                                                  $     m
                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           W yn                       ut                                                   mr
                                                                                                                                         IO
    NNqý          ai   OO   NN         ae-                                                        M
                                                                                                 01                                                                  OI
                                                       ON    N        0    m           NN                               N
                                                                                                                    W m O                          N      j                   N                   W         Cl                           N        N        ep
                                                                                                                                                                                                                                                                Na                    N              Tm      O                 N                                        N                                  N                         N            ONO            Oý
                                                                                                                                                                                                                                                                                                                                            O        j                       m w                                Oý          m                                                          N                          O ai          N                       G       OI        N           Of    p                   N        ONe        OI        N                                                                                        om
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              O                        m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           m                                                               om
                                                                                                                                                                                                                                                                                                                                                                                           -                                                                                                                                                                                                                                                                       m   Ul

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3o
                            W              v                                   v N                                                  A
    ýA
                                                                                                                                         dý
                                                                                                                                                   Cmll
                                                                                                                                                               J                                  O         W                                     O        O                                      00                                    W                                                                  N            ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                  N ý_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        UI                    v                 -
                                                                                                                                                                                                                                                                                                                                                j                                                                                                                                                                                             V                                       O                                  .O                                            01                                                              m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                mnovv11




                                                   -                           w                  N                                 Qi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     o
                                                       4n
 N
NN            W             N         Nv N                                             NW                                                                                     EN                            O                           69        N                                   N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                  UNI                                   fýJi                            N
                                                                                                                                                   vN                                                                                                                                                                          N                    N                        o                             N                                             N                             N                                                      O NO                        N           O     N                   N                             N
                       01   11                     -                                                                                t0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       m -p
                                                                                                                                         N
             V                                         N                               N         .
O                 rn                   N p                            O    m                                        m       m                      WTý                                           N ND                                             O1   OwO            m                           O          D                          NN N            m                    mm                        N        m m                                      o       O1                                                   m                       m    d            W
                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      mN                                  N         O                                                 m                           m                    mm
                                                                                                                            iv      W O
Ol           O         V7              V                                       o
                                                             fw                                                                                               Ul
                  m              j                     O              O                          O                  o                              0.                O                           O O        W                                     cn                  co                                     W                                                                                 -
                                                                                                                                                                                                                                                       W                                          m                                                     m                    ý                                  cN0         ao                    w      W       O                                                    m                       O                 tp                                                       000        t0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          J                                                                                 -I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   O                                  mN                                                            Q         T                ýv m m                       m         N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r                                h
                                                             I             ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       _                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S
     N                      -         N                  M N                                      M                                      N
                                                                                       N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 tD
o                                      Oý                                                       W                                    N                                                                                                                 W                              N                                        N        pWj     N                       N                                       n                                                                                                                                                                                                                                                                                                                                             A
                                                                                                                                                                                                                                                                                                                                                                                                           ý/                                 S.

                                                                                                                                                                                                 e                                                                                                N                                                                          a                                                       N                                                 N               N   r                    N         N         W                    N        u         ýp                  N         OVe                 M                                    m ri                                                z       m
                                                   -                                                                                                          fJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                         is
                                                                                                                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           umi o                   %3        m                                       OD   A
         N                                         -
                                                                                                                                    W O
W                                 N        A                 N                     N       W            N                                                                                        Oe
                                                                                                                                                                                                      Nýý                               N                                            N         P                           N                                                                                                                                                                               O1
                                                                                                                                                                                                                                                  ý                                                                                     NN                              N                              N                                          N                                   N                m                        N                                        N                                  N        W                        M                                                                                             CY
                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   V                              W                                       V                                        S        Dn
                                                   -         N                     yy                   N                        ý   VA
         N                  NN                                                     N                                                M                                                            Oe   tbd                                        DO
0n                                     O                                                                                                                                                                                                N                                            N         fOJ                         M            r                         N                                    N
                                                                                                                                                                                                                                                                                                                                                                                                                                     N        r          N                            N                m        W               N         m    m                         N        ONi                       M        00   N               M                       to           m3 m
                                                   -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i                           NCm
.W N                         NM              -
                                           Owe               N                                          M
                                                                                   N                                                N                                                                                                            Ds                                                                        M            J
                                                                                                                                                                                                 VN                                     N                                            N                                                          V
                                                                                                                                                                                                                                                                                               O                                                                  N                                    N                             N                                                N            w                        N                                                                               N                                                                  c
                                                                                                                                                                                                                                                                                                                                                                                                                                              N                                                                                           O                              N        b                                  ON                   M               7    3q                  v               a
                                           N                                                                                                                                                                                                                                                   O                                                                                                                                              N
                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     NA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    xmx    3                   p      v
                                                                                           OOA                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýýS
                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N                  ýey               E                                                     J    A
         E                                 ONO               M
         A                       ta
                                                                                                                                                  CNIt                                   -                                                       C7                                  fa
v                                                                                                                                                                                                     N                             A                                                          ONO                         N                                      ffl                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                        fA            m                              fl       W                         A        m    N               fA         ý        v3       Q a8
                                                                                                                                                                                         -
                                                                                                                                                                               --N

                                                                                                                                                                                                                                                                                                                                                                                                                                              W                                                                                                                                                                                                      o
                                           W                                                                                                                                             -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              mw3m a                                              m
                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       o       f7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     v
                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a                          Q                 W
                                                                                                                                                                                     -
         M                       N                           N                     N                    N                           N
                                                                                                                                                                          N          -                                                                                               N         Nm                          M                                      N                                    N                         N                                                    N                                     N                                            N                                  N                             N                            N
                                                                                                                                                                                     -                                                                                                                                     V                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                               IJl   W                     i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Cj
                                                                                                                                                                                     -
                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            nNdý




                                                                                                                                                                                     -
         N                       N                           N                     N                    N                        N                                                   -
                                                                                                                                                                          N                                                         N                                                N                                     M                                                                                        ý
                                                                                                                                                                                                                                                                                                                                                                  N                                    N                         N           -4                                   N                                                                                                                         N
                                                                                                                                                                                     -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                                                                                             N          S    W            y       md                                                                   ý
                                                                                                                                                                                                                                                                                                                                                                                                                                             JI                                   fA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý        N                                                                                                                                                                                                                                                                         0O1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý.           n                                                                                  N
         AN                  N                               N                     N                        N
                                                                                                                                 N                       pp

                                                                                                                                              O                                                   j                                 N                                            N                                         N                                      M                                N                             M           VI                                   N                    M    w              N                                         N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         O                                                                  N                             N
                                 En
                                                                                                                                              N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  EA
                                                                                                                                                                                                                                                                                                                                                                                                                                             N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            W              EA                                                                                                                                                                  m
                                                                                                                        ý
                                                                                                                             V           _




                                                                                                                                              N     m                                                                      O

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   N                                                                                                                                                                                               ý        Q    n                                        N
                                                                           mwý                                  a


                                                                                               I                                                  Q                                                   c                        rt
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   m                                   rn           ON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t0
                             N                                                                              N                       N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a
    j
                                                                                               L                                              ý
                                                                                                                                              W          1                                             W                            N                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -   O          CO

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A                                                                                     %      i o 3 ma
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -                                     -
                                       O                         N                             LOCI         N                       N
l            N               N                                                                                                                           w                                                                                                                                                             y
                                                                               N                                                              a
                                                                                                                                              U                           N                                                         N        m                                   N         O                                        w
                                                                                                                                                                                                                                                                                                                       e                                          N                                ý                                                                                          -
                                                                                                                                                                                             OW                                                   0                                                                                         r                                                                                                N                                    N                                        ye       -   V                            N        O m                       N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     _OA                  N                                                Ni
              N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -4
                                                                               N                                                N
                                                                                                                                                                                                                                                                                                                                                                                                   N                             N                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                   N                                                         m                        m
                                                                                               f00          N                       1
         AN                  N         O                         N             N
                                                                                                                                              ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                N             N          W                N                            W                                     O
                                                                                                                                                                                                                                                                                 N         N                           y            W                             N
                                                                                                                                                                                             O                                                   C                                                                                                                                                 N                             N                                                N           -                                     -   V                                     O O                       N                OA                                                            o y
                                                                                                                                                                                                                                                                                                                                                                                                                                             N                                                                                                                       N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -                                         -
                                                                                                                                     H
    N                                 ut                                               N          N                                                 N                                                 00         f0.1                                 N
                           mr                                                                                                                                                                                                                                                ý                       N       O                              N                                u   3                                  N                              N                          ý           -                                         -          H                                                                                   L.NI
                       N
                                                                                                                -           o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r                                                                                                                    N                                  N
                                                                                                                    O                                                N                                            A                                                                                          N                                          -ý                            -ý                                                                         ul
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                           W                                   N
                            OI                                                                                                                                                                                                                                                                                                                                                                                           mmi
              7 3                                                                                                                                                                                                                                                                                            C




                                                                                                                                                                                                                                                                     naiwm
                       C                                          V                                                         y                                                                                                                                   G                                                                                       p                                                                                                    -    T                                               C                 -                                                           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             m                                                                     O                                   7    o mo                                      ii                            W
                                                                  N                -0 m
                                                                                                                                                                                                                                             N        N                          N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V.1    U                     N                                                                                                                         m                          rm
                                                                                   CD
                                                                  N                            O                                                                                                                                                 ýý
                                                                                                                                                                                                                                                  W                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                                                                                 N                                                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ON                           N                                                                                                                                                ý            m
             LC D                                                 CDDC                                                                                               C                                                                                      mC             D                             0                                                                       co
                                                                                                                    CC                                                                                           C                                                                                                                              C                                                                       D   C                          N         _I   D                                                                            X                                        G                                  G                                       .
                                                                                                                                                                                                                                                                                                             O         N                        K            co   ý
                                                                                                                                                       23 of 46
                                                                                                                    18-01021-smb   Doc 107-8 Filed
                                                                                                                        Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                               Document               07/08/19 22:14:28
                                                                                                                                                                Filed 09/30/20
                                                                                                                                                          11-8Entered                       243
                                                                                                                                                                                Page 220 ofEx. 8 Pg
                                                               A1001
               V
                                                              1                                                             DD                                         O        TO                  Zm           VA
                                                                                   N                                                         md m                     e                            e.
                     ppWýV
                U                                                                                                                                                           v
                         A                                                                                                               V                o a
                W        N                                                                                                                                                         ýý
                                                                                                                                             m ao                     or                            m
                                                                                                                                                                                                       mmXm




                                                       -IV                         N
                N        N
                                                                                                                                                                                                                 c
                                                                                   N                                                         0    n y                                               m            to
                                                                                                                                                                                               N                 co
                                                                                   N                                                                                                               N
                    Ut   O                                                                                                                        m
                                                                                                                                                                                    2ono




                                                                                           QM                              b.   cn                            _            1                  D
                                                                                                             o                                                                                     qm
                                                                           p       N                                                     AD               ma               ý             ýa
                                                             -10
                         01
                    N                                                                                                                                                              mm                   mo
                                                                                                                                             m ýo         d           CI       n         m
                                                                                                                               S
                                                                                                                                                          m            o            m                       v
                                                                                                                                    Ge       Z7
                                                                                                                           2                      D                                                m              zW
                                                                                                                           a        m             v       u
                    D                                                              N

                                                                                                    0S                                                                                                  0
                                                                                                                                                                                                        m         tQ
                                                                                                                                                                                   ýoý
                    -WNý                                                                                                                                                                 m
                                                                                                                                                      m
                                                                                                                                    ýt   y                v                m
                    W    V
                                                                                                                                         m n          m
                                                                                                                       _                                                            rn
                                                                                                    m         m             vý                                        w
                    W    V
                                                                                                                                                                                                                       N
                                                                                                                                                                                                                      cA0
                                                                                                                       C        co                D_              a            Do
                                                                                       N
                         .
                                                                                                                       z       a                  3       uo                   7e                  a                  ccoo
                                                                                   N                                   Yj                         O Om Z M
                                                                                                                                                  o                                                Dn
40             0    0N
                                                                                       N                     y Z mm                               fA      7o      cW                o                       -4
                    NA                                                                                                                                                                                            NO
                                                                                       N             a                                                                      o             o
                                                                                                                                                              ý_

                                                                                                             3w c w a
                         O                                                                                                                   ý-   ýa                                               o                  N
                                                                                           o             3                                   o            a                         O m-P
                                                                                           0                           5
                                                                                                                       3c                v                f       oa
                                                                                                                                                                               xe s mD                                     A
                                                                                       N        w            rfi       Q    m                     c    d mm
                    N O
                                                                                               3    X9 u ý. T               m                     cam P                        to ci
                                                                                                                                                                                         m         D
                                                                                                                                                                                         ýý
                                                                                                                                                                                                   A
                                                                                                                                                                                                       3              V
                                                                                                                                                                                                                 104-




                                                                                                                                                                                         m
                                                                                                                                    u        7                                                o              O        CD
                                                                                                                                                          3 myc c
                                                                                       N                               y                     ý         vA a d o
                                                                                                                                                  o            m -n
                                                                                                                                                                                    m   ýgý
                                                                                                                                                                           d
                                                                                                                                                                            m             D
                                                                                                                           T                 7    m       e u                      d
                                                                                       N                I                                                             3                       a
     N   M
                                                                                                                                                                                   m     ohm
                                                                                                                                                                  n
                                                                                                                                             x o                           ýQ      a          v
                                                                                                                                                       cl
                                                                                                                   o           ti                                                                                      QNi
                                                                                                                                                                           fD       a
                                                                                                         ad                                       0en                                                                  CNn
                                                                                                                                                                                         deH
                                                                                                                                                                               Ta
                                                                                       N                                                                  o                                   o1
                    pOl
                                                                                       N
                                              EA   ý   NW
                                     N                                                                                                                                                  .gv
                                                                                                                                             n m               n
                                                                                                                                                                                a                                          N
                                                                                                                                             u        z                     o                                m         O
                                                                               7
                                                                                   NJ                                                                     y            m$
                                                                                                                                                                                    m         o                        O
                                                                                       M                               m       ý             3         m       o                    o
                                                                                                             m
                                     N        M    m
                     m                                                                                                                                                                    mot
                                                                                                                                                                                    ý3
                                                                                                                                                                                   ýýýýA




                                                                                                                                                                  a                           a     c
                                                                                       N                                                          y Uo m c                              z r        yo
                                                                                                                       u o                                                 m
                     N                                                                                                                  y                                                          m
                                                                                                                                                                       v
                                                                                       N                                                mo                                 mf                       m
                                                                                                                                                                                         mmý
                     N                                                                                                                                                                         Ta
               to                                                                                                                                              0
                                                                               U                                                                                                               ý
                                                                                                                                                                                                            ym
                                                                                                                                                                                    ýýým
                                                                                                                                                                   mn                          n    w
                                                                                                                                                                                                                           m
                                                                                                                                                                  om                           m
                                                                                                                                                                                    Dm
                                                                                                                                                                                         xý                 cm
                                                                                                                                                  -            x   m
                                                                   71

                                                                                                                                                                                               E
                                                                   M                                                        v
                                         GN   ý 7 y
                                                24 of 46
             18-01021-smb   Doc 107-8 Filed
                 Case 1:20-cv-06274-LAK     07/08/19
                                        Document               07/08/19 22:14:28
                                                         Filed 09/30/20
                                                   11-8Entered                       243
                                                                         Page 221 ofEx. 8 Pg
                                     A1002
                          VW
                                    O      yy                N                                                                                                                            O                      M        v                              Dr D                          D -D                              TI      p         p            m
                                                                       iý                                                                                                                                                                                                                                                                                      v
                                                N            N    W W fJ       N            N     N           N         m 1W.1    U           N         KA                        N       týJ   0 N              M                                                                              mm                                a0
                                                                                                                                                                 j                                                                                                                     b                                     r             Sa           m
                                                                           ý
                                    ý                                                                               W        W                          N   m                                                                                                                                                       N                                   m
                                                                                                                    W        A                          O                                                                                                                              9S                                             9
                                                                                                                                                                                                                                                                                  _.
                                                                                                                                                            O                             A                                                                                                                     d                                       Z
                                                VI           E9   mW       WN               N     N           ffl                                                                                                                                                                                                                          ýro
                                                                                                                                  n           fA        W                                            N           N
                                                                                                                    NA                                                        N
                                                                                                                                                                                                                                                                                                                             yrtý




                                    m                                                                                                                       Wý                            VJ                                                                                           wm       o ao                                                    a
                                                                       1
                                                             N                              to                N                               N                                   M                              N                                                                                           m
                                                                                                                                                                                                                                                                                                w                                 d
                                      A    ttNýo             N         fD  JU               N     n           N     to
                                                                                                                                              N         NW           N            N             ro   N           N                                                                                                                in
                                                                                                                             Wt                                                           N                                                                                                                             o                                    m
                                                                                                                                                                                                                                                                                                                                       qNm
                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                     A    Sc        to
                                                                                                                                                                                                                                          $                                   N m           g       -   01.     1                            a          r
                                                N            N                          N        N            N     t0            N                                  N        N                              M
                                      ý                                ýN                                                    Y                N         N                             N         -KN                                                                               AD            m m                      m m                            m
                                                                                                                                                                                                                                                                                                m                                N m
                                                                                                                                                                                                                                                                                                                                             am
                                                                                                                                                                                                                                                                                                                                                        -n
                                                                                                                                                                                                                                                                         5    mm                            nm
                                                                                                                                                                                                                                                                                                zu
                                                                                                                                                                                                                                                    Co          cn            w            D                                      C
                                                                                                                                                                                                                                                                                                QRS.




                                                                                                                                                                                                                                                                                                            o
                                          ý
                                                             N                                                      v    A                          v            J                                                                                                                         v mm                                  Cm
                                                                                                                                                                                                                                                                                                                                                        -U
                                                                                                                                                        tO                            D                                                                  Hm                                                             u                  3
                                                                  p                     N
                                                                                                                                                                              b9
                                                                       N                                            O    N                    N         ON                            ON                     E9                                                                                                              m c                       A
                                     tD   W     N
                                                                                                 Ul                 NO           N                                   N                               N                                                                                      m                           to
                                                                                                                                                                                                                                                                                                                                  ý.

                                                                  j            N                                                                        NN                            m                                                                                       AD                g               m                                      m
                                                m            b                                   m                  Atoll        f0
                                    vy O                          N. A         ý.                                                                                    O                               m                                                               u7       a ty m
                                                                                                                                                                                                                                                                                                                                                mi
                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                             h-
                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                             VN
                                                                                                                                                                                                                                                                                                                                                               tD
                                    ydo                      u
                                                                                                                                              4A            -4                        tD
                                                                  ý                     M                     M     ý                                   V                    N             m                 M                                                               m              D           a                o                      o       m
                                                                                                                                                                                                                                                                z         a                     m                                      x                       OAO
                                                                                                                                                                                                                                                                                                             mn
                                                                                        N                     N     A                         N                              M        t0                     N                                                                                      oo
                                                                                                                                                    ýN                                     A                                                                    10                RO            0            Z          ma Z               Dn
                                                         N                                                    N     OI                        N     y                        N        NN
                                                                                                                                                                                                                                                                                       4l                                                              -4
                                                                                                                         W                                                                                   M                                          y Z m3 M                            A Cm                        v         rD
                                                                                                                                                                                                                                                                                                                                                             IMO
                                                         N                              N                     N     Ol   m                    N                              N        N    N                 N                                 FX           m                                                            io o
                                                                                                                                                    r                                                                                                           N eQ                                                                   ý
                                                                                                                                                                                      NN                                                                                          v    o            ýý                        m            o
                                                                                                                                                                                                                                                    N                    pv
                                                                                                                                                                                                                     Qu                        at           ýC                                                                             D
                                                                                                                                                                                                                                                                                  o                          oO
                                                                                                                                                                                                                                                                                                m
                                                                                                                                                                                                                          a                                              ýc
                                                                                                                                                                                                                                                                                                                iS
                                                                                                                                                                                                                                                        73 m                                            n                     zm
                                                                                                                                                                             fA                                                      m                                                 c
                                                                                                                                                                                                                                               m                                           m    N       m                    S    Cl
                                                                                                                                                                                                                           m                             Qn
                                                                                                                                                                                                                              ffi         -a
                                                                                                                                                                                                                                         xo m                            360           e m P
                                                                                                                                                                                                                                                    s                                                           m             rm
                                                                                                                                                                                                                                                                                                                                           DA
                                                                                                                    WA
                                                                                                                                                                                                                                                                                                                              2
                                                                                                                                                    o                                                                                                                                                                             m                          NO
                                                                                                                                                                                                                                                                                                                    F                        3          n    V
                                                                                                                                                                                                                                                                                       m        m            c Nc m                                          D
                                                         N                              N                 N                               N                                  N                               N                                              a                                   ma                                                           Atý
                                                                                                                                                                                                                                                                              3                             mO
                                                                                                                                                                                                                                                                                  o    0a           T       N                                                w
                                                                                                                                                                                                                                                                                                    o       d           nAi
                                                                                                                                                                                                                                                                                                N                                 am O
                                                         N                              N                 N                               N                                                                                                                     y
                                                                                                                                                                         N                                   N                             6r 6                                                 u                                                            cc
                                                                                                                                                                                                                                                                     a d                                        m
                                                                                                                                                                                                                                                                                                                         ý
                                                                                                                                                                                                                                                                              I nm z                        fDQ          m
                                                                                                                                                                                                                                                        0            -                                                                                       O1
                                                                                                                                                                                                                                                        r       c    ý                     c    n            o de                      N   3
                                                         N                          N
                                                                                                          M                                                              N                               N                                                                                  O               -
                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                 oi
                                                                                                                                                                                                                                                                                  m         n                mw
                                                                                                                                                                                                                                                                              G                                 m
                                                                                                                                                                                                                                                                                                              mo v 3                                         O
                                                                                                                                                                                                                                                                                                m                                 3                          O
                                                                                                                    4                     N                                                                                                                          o3m a                                   m to
                                                                                                                                                                                                                                                                                                                        Z             ým
                                                                                                                                                                                                                                                                                                a                       p                  e           O
                                                                                                                                          M                              N            A                  N
                                                                                                                                                                                                                                                                                                                                           -ý
                                                                                                                    O                              ý                                                                                                                             m1             m               m   p
                                                                                                                                                                                                                                                                                                        nm
                                                     N                              N
                                                                                                                                                                                       r                 N                                               N   j               v                              m           N              m
                                     ý                             ý
                                                     N                              N                                                                   A   -            N            A                  p                                                               m    o                 v m
                                                                                                                                                                                                                                                                                       0ý                                              m
                                                                                                                    O                                                                  y                                                                                                                    mm
                                                                                                                                                                                                                                                                                                                                           m
                                                                                                                                                                                                                                                                                                                                           Ovv0




                                                                                                                                                                                                                                                                                                                         a                             A
                                     T        a                             N                         O                 NI            W                 N                                  N
                                                V                              OI                 N                               d                                                                  N                                                                                                              Ip
                                                                                                                                                                                                                                                                             d                                  z                n                     O
                                           7G                               ým                                                                                                                  mC                                                                                                                                    to
                                                                                                 E                                                                                                                                                                                                              1D
                                                                                                                                                                                                                                                                                                                                                01.m




                                                                                                                                  S                                                                                                                                  o mý O v o vC                                       d
                                                                                                                                                   mW   d                N                                                                                                             m        m           Dx                    m
                                                                                                                                                   NO   iJ               N                                                                                                                 x
                                                                                                                                                                                                                                                         .                                      m                   n m           Jm
                                         Tý                            LD                                                                                                                       T
                     Q7   ON   W
                                   25 of 46
18-01021-smb   Doc 107-8 Filed
    Case 1:20-cv-06274-LAK     07/08/19
                           Document               07/08/19 22:14:28
                                            Filed 09/30/20
                                      11-8Entered                       243
                                                            Page 222 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                                       A1003
                                                                                                                                                                                                                                                               Q WW                         O IQ      00       O             ý..i
                                                                                                                                                                                                                                                                                                                    N
                                                               ip                                                   i0                                                                                                                                                                                                                                                                                                              r
 -LO                       00                                                                                   .V.                      4A                                                                                                                                       -4
       gw                        N          WN       H                           NN   001
                                                                                        inn                              N                      Vy01    V           N                                  N                N          NO       O            N    ý0        NV                      N              O                                     N w Oe                      M             N                               N                                       H                        N                                                                 N                                        D
                                                                                                                                                                                                                                                                                                                                                                                       S_                                                                                                                                                                                             Do
                                                                                                                                                                                                                                                                                                                                                                                                                                    r
 in                N w                          AA   N              a                  Na/iV                    .V            00         N      t                                     M                                 M          01   a 0n             V              Oa   i0        to       N              in                         N                                      N                                             9A                                      N                        N                                                                                                               M.
                 N
                 O n                                                    N        V               o         Vv                                                 Vý                             AA                               m                 W                                           N         Z                                         2uN        T                                   An                                                                                                                                                   3.                                             v
                                                                                                                                                                                                                                                                                                                    woo
                                                                                                                                                                                                                                                                                                                                                                                                                                    r
                                                                            cn           O                                                                                                                                                                     O OO                                                                              OOO                                   Op               O   pt
                                                iA                                                                                                                                    iA                                                                                                                                                                                                                                       iA                                                                                                                        co       co       CD                              CL
 N                     o                             N O pop            O        O ON o Op                               O               N      OOO r                                       gO                          N     8 p O0                     A                    Oi                H      OO                                 N                O                     N                                                                                     N                        h                                                             D                               o    o            9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      zO        W                              m        CO                    mm                                            -04
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              mO 3                           C                         NA             mn           DW
 br             N ý y            -     0H            V             N        P         N
                                                                                      N               AA
                                                                                                       VN V                    O         fR      AN V                       at              AN                          h          O        .   a        A     W         co A.          T       fA     N            a                     H            N                         H             N        O            to        fA                                     N                                  M                                                                                 p       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           g                       aai   r-        S_            0
                                           to                                                                                                                                                                                 rn                                                                                                                                                                                                                                                                                                                                                 co
 Vr
       w        W                               Vf   N Dko
                                                       o w                       w                    mN                                  i/I
                                                                                                                                                        tD        tD                  Vý
                                                                                                                                                                                                11                      N          ww                    u     N              rn                 N             m                          iA
                                                                                                                                                                                                                                                                                                                                                VD   VO                          Vf
                                                                                                                                                                                                                                                                                                                                                                                        N 01                                   in                                      Ur

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a             7                              L                  1 re
                                                                                          i/1.




                       o                                                p                 W W rp                                                O                                                                                           N                                                                                                              w                                                                                                                                                                                 y
                                                                                                                                                                                                                                                                                                                                                                                                                                    ý
 A              x          w          ý.   A    Vl   / Q_Ni         w   N        N     Vf
                                                                                          N      ..
                                                                                                      w    UI
                                                                                                                    in I-r                M      wV N                                 Vf    V ON       nýi              Vf    v             O            Vf    f             rm                  Vr            r                          Vl    v0r        A                     v     0o N                                    4f                                      VY                                                 oa                       ý
                                       -                  r
                                                                                 N
                                                                                                           p                                                                                                                                                                                                                                                                                                                                                                                                                   e        L
                                                     Vf                                fn                                                 i/s                                         to                                VY                               iA                                                                                                                      to                                                                                    Vf                                                 CL
 n                                              V                                                 o0 O                                                                                      O   0o                            o0O        O      w              O Oo           o             w    N             0                          N      000       o                           00o                                     V                                                                         0O       O                          3
                                                                                                                                                                                                                                                                                                                   ýoo
                                       -
 V                                              V1   If                          V     to        o0O                                      in                                          Vf    o   0O                      Vy    o0O                        Vf    O Oo                         N    Vs                                       M      000                             in    0                                       V                                       Vf                                0O O                  p                   D
                                                                                          O                                                                                                                                              o                                    o                        C0                                                  0                                   0o                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N                                            oO
                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                 as
 N                                              w    iA                               Oto             g    c..S                           N                                           N     0O                          iA    O6p                        N     OOO O                                           O                          N      $ O Op                          iA    OO                                      H                                                                     O   8O                             N                                                 c        m
                                                                                                                                                                                                 pO                                         O                                                                                                                                                  pO                                                                                                                                            A ý ON. 0                                        A
                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N        CD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      r       A
                       O                                                         O                                        o                                             o                                      O                            A                                      A                                                                           A                                             A                                        o                                                                                      o      D v                                                c
                       Cl                                                                                                     O                                                                                     C                           C                                                                                                                                                                    ID                                       A                           CID
                a                a                            J                  p                              01                  CO               01                                          W                                 O                                     O                                     n                                      Of                                           cn                     -n                Cm                                   UI
                 ao Z                                              p                  Oa                                                                          fl L a                                                                                                                    3                                   D                                        3
                                                                                                                                                                                                                                                                                                                    AFL
              Q             to                                                                                      N                                   D     U2                                 fýD                                                                                                           N   42                                 A                                                 0                                    4.2                                      J
           w Na   aW                                                   W
                                                                   mW6 C
                                                                   A     c            a                                       6W                                        aLW                                    a                            n CW                             A nC                                                     W                    0                 W                                       LW                                   a   C                            V                                                           N      m                               m
                                                                                                                                                                                                                                                                                                                                                                                           I                                            I
 fR                                             47   47                               4                                                  fI                                                                             Ua                               M                                      wo                                        N                                      40                                            fH                                     fA                        ya
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0   M                                                                                 p       0 x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               o             md          r-                           m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          am
 uv                                             VL   A                                 iA                                                 iA                                           VA                               -VI                              in                                      in                                       i/1                                     in                                           AA                                      VL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        7              m                         D    y
 Vr                                             H A                                    v                                                  N                                            N                                L1                               N                                       N                                        t1                                      u                                            N                                       A                                 14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                d            3
 V                                              V1                                                                                        iA                                           in                               iA                               Vs                                      H                                        V1                                      Vt                                           N                                       kn                       M    0                          e       Lt
                                                     in                                in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N 0i
to                                              iA                                     in                                                 N                                            Vf                               VY                               Vs                                      n                                        N                                       VT                                           V                                       N                        N        0        N             p       C
                                                     A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          avý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N                 D            m             o
                                                                                                                                                                                                                                                                                                                                                 r                                                                                      r                                                                                       D                                          m
 iA                                             A 4                                    At-                                                N                                           N                                 N                                v.                                      iA                                       N                                       N                                            1A                                      1A                       v.   OO           V                     1           n      T                    k pm                   x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        N   Im                A
                       0                                                    OO                                  -Lt           0                                         0                                      O                            O                                          O                                C                                                                                                                                                                 O                                         Mc                     v                     mr                    c
                                                                                                                                                                                                                                                C                                                                           V                                                                                                                             o                               CCD
           OO
                       o         01   Z                       J    oW            OO 1                           W       L3          w                   11   L cC                X.              0                  C                               C-                   0             G 0ý                    Ol               D                     co
                                                                                                                                                                                                                                                                                                                                                               I3                                  O
                                                                                                                                                                                                                                                                                                                                                                                                        OQ                -n                CD                d                  O
                 N CQ N                                                 1                                                                                     Cc         C                                                                                                   gyp                               N                                                    r-                                                                               to                               3
                      O.                                                                                                            to                                                                          O.
                 C aW                                               -QW a        O a                                          G                      A                  S.       W               D                                      Op a C W                                       a C                                            W                        a             W                     NO a                   W                                   C                                                                                     N m                                       N
                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                        ý
                                                                                                                                                                                                                                                                                                                                                           N                                   N                 N                                                     N                        to   d
                 Go OD                          Uf   fA                          co    fA                  OJ                                                                               as                                     co                    fw                                      f1                                                                              f1                     OD
 N W       rV                  N A4                           O    VW   i                                  WO                 -           M         NW                  W0                       N7 a                                       NW                 O              N OW                         N   Wc s                                            Vs                                                    j         A                                                                         M                                                                                 p       0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                o            mm D        r-                           3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a01
                                                                                                                                                                                                                                                                                                      _O                                                                               v                                                                                                                                                O                D
                 Ln              CD    OD       fA                                     fA                                                                                             69             -00       C.       69                               fA        -4                            fA                                       fA                                                                                   69
 A                  Aw W                             A O           -                  .00                   N                             A         O   N VW                                     A                                      A N     W                             Q O           W                  Wn                                    Ov O           .            A                      W                                                              1                                                                                                              a mr
                                                                                                                              W1-                                                                                                                                                                                                                                                                                                       I
 A         .-    j an1T D      OD               A A W 00                               A              -4   NA w0                          69        N        CD         0             69    c                  0        A          0 D cD                A     OD             D D                69   W                 a                 69     N    0                          69        0            N                      A                                       A                             aV                   od
                                                                                                                                                                                                                              0                                                                                W                                               A                                                                                                                                                                             N
                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                               m
 A              W0000 O 0W 0
                           0                    fA   69       O00W      0             0A              00O0 O          00            W     69        O O 0 CW                          69    00 0                        A               O O6W            fA    0              O O0               A         O0                   W         A          O0O       0w                fA        0 0 OOW                             fA                                      A                        V1   O O          O   N   a o
                                                                                 w-                                                                                                                                                                                                                                 00                                                                                                                  I                                                                                                L
 A               r1i
                0 00       O     0 0 A               fA       O 00                     f                   O0 O _0            Cl    .     fA        O                                 fl    o                           fA         0O ON                 A     0              O ON               69        O 00                 ...       69         O0O                 i       69        0                                   JA                                      69                       A    OO           OA      -o    p
                           0                                            0                             0                                               O0N                                    00                                0                                                                                                                               0                            0 ON                                                                                                                                             oD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e   fNil
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A       K    d                o
                                                                                                                                                                                                                                                                                                                                                                                                                                        ý                                                                                                    moo                  OA
                                                                   oo            -                                                                                          01                                                                      -    fA                                                                                                                                                                    40                                      49
 N              0O         0                    b N O                   W
                                                                        O             0iA
                                                                                                      00
                                                                                                       OO       O0                       N       O      O0                                  O    OO                     N                 co
                                                                                                                                                                                                                                        O O                    0              0 O           A    M         G   o    o                     H          OOO 0                       N         O   0        O OAO                                                                                   N    OO           O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   g                                  n       m    m
                                                                            N0                                                                                                                                                                                                         A                                                                       W                                                 W                                        o                                                                             o              mo         N N Am r                    o        c
                 00                                                                                                                                                     0C                                                                      C                                      Gd                                                                          Am                                                                                         d
                 O1              o1                           t2                                                07                  Vi                  O                                        W                                  W                                    O                                                                            Of                                           Of       IF                              4a
                                      Z                            a             p    0                                                                                          a                     -                                                                                                       O                n                                        3                                                                                                                A
                                                                                                                                                                                                                                                                                                                    Aý
                                                                                                                         la                                   tA2                                     42                                N       C                                                                                                                                                       to                                                                            7
                 Ca G          aW                                  A O. W             CN a                                          W                                   aC       W                              a                                                                      a C                     N                      W               N tp                                                       a        W                               a                                                                                                   m
                                                                                                                                                                                                                                                                                                                                                                                                                                    x   0                         aN
                                                                                                                                                                                                                                                                                                                                                                                                                                    a O          N                F   A
                                                                                                                                                                                                                                                                                                                                                                                                                                    u       O    W                F        2
                                                                                                                                                                                                                                                                                       Cl             rn rn                 ýiý                 Cl T                                                                                                                        OX                       zO                             W            rn                                           rn                CA
                                                                                                                                                       26 of 46
                                                                                                                    18-01021-smb   Doc 107-8 Filed
                                                                                                                        Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                               Document               07/08/19 22:14:28
                                                                                                                                                                Filed 09/30/20
                                                                                                                                                          11-8Entered                       243
                                                                                                                                                                                Page 223 ofEx. 8 Pg
                                                                                                                                                                                                                                             A1004
                                                                 NO                                                                                                      O           CA oo       to    00                                0
                                                                                                                                                                                                            0   LL    W    Vf                                 m   cc   omi            0                  m
                                                                                                                                                                                                                                                                                          v                          D        n
                                                                                                                                                                                                            0 in V UI                                                                 0   ai m ýý N n                               00        0 B1      V/                                                                                           x
                                                                                                                                                                                                                                                                                                                                    00        UI   VN
                                                                                                                                                                                                                                                                                                                                                                                                                                                      OCm
                              CD                                                                    b0                                                                               CD
                                                            OO O                                                                                                                 _                                          Vi                                                                                CD                    0                                                                                                      YJ

                                                                           N V 0O                                                                                                         0                 OO                                                                                                                           0 OO -                                                                                                      -N
                                                                                      VI
                                                                      UI                   V UI     o                                                                                          x0           0G        UI   I
                                     o                      0b V
                                                                                                         00                                                                                                                                                                                                                 OGm                                                                  C
                                                            O              UI
                                                                                           nO                                                                                                                                                                                                                                       UI
                                    G7                       bO                                     o                                                                                                       0 O 0 UI                                                                                                                     A DM                                                m        m                                         .-
                                                                                                                                                                                               Xm                                                                                                                                                                                                                     v                m
                                                                                                                                                                                                                                                                                                                                    O    co   O UI      0           V                                        rom          m 00                            00
                                                                                                                                                                                                                                                                                                                                                                                         0m Z                                          0        i
            m                                               0    in 0                      V. to                                                   D                                                                  co
                              n                         0                   -                       A                                  m                                 0 n                                0A             d                                      D    oD                 D                   m
                                                                                                         UIo
     0 m             00                  0                                                      V   in                                                                                         nt.
                                                            O in V V                                           0   ro                              n7                                w                                                                                                             00                         00
                                                                                                                                                                                                            Oin V                                                 D                                           0                     O    in   V f0 D
                              zm
                              o                         0                   i                                           z    0         0                                 0 n                                               s                         D        0        Z        0         D                            M.                                                                                                              N    CD
                                                                                                                                                                                                                                                                                                                                    11   p to M                                                                                    _
                                                                                                                                                                                                                                                                                                                                                                                                                      QD K
                                                                           V   0                    Ut
                                                            O in                4A
                                                                                                                                                                                                                                    40                                                                                              O    in   V 00 V                                     c
                                                                      V0 o
                                                                                                                                                                                                                                                                                                                                                                          En
                                                                                                                                                                                             n              0 N I CD                                                                                                                                                           m             Q                        c 3m                  n
           m                                                O in 0                         VI
                                                                                                                                                                                                                      ca                                                               ro            CD
                a                                                      - DA                                                                                          aN              Ný n                   OA             V                                                                c                                       N V PD 0 V                                           c                            c  m 0                n
                                                                                                                                                               ro0
                          D
                                                                                                                                                                                                                                                                                                                                                                                   mm
           CD                                               n         OD              co                                ro   0                                       o                                                                                                          l
                                                                                                                                                                                                                                    40
      CT
    0 ca                                                         V     O4 AO 0                                                                                            D          m n                    0   V WO                             ýp           cr                            c      CD                               O O O                                  m                     3D
                                                                                                                                                                                                                                                                                                                                                        afnEn
                                                                                                                                                                                                                                                                                                                                                                                                            rororo3




                              Nmz
                                                                                                                                               D %3                                                                                                                                                      3                                         WQ
                                                                                                                                                                                                                                                                                                                                                                                             D
                                                                                                                                                                                                                                                                                                                                                                                                                                           rrrrr




                                                                                                         n00


                                                                                                                                                                                                                                                                                                                                                                                        3D                            m                     C
                                                                                                                                                                                                                                                                                                              Nmz
      0D                                                                                                                                                                                                                                                                D0 00         D3
                                                                                                                                                                                                                                                                                                                                                                                                                                   o




                 romp
    c3o  3m                                                 U1   N    01 071    Nw AO 0                                                                                                                     n                                    C




                                         crncrncrncrn
                                                                                                                                       ýýCD c D 3
                                                                                                                                                                                     z n                        N          071 V                                                                          0


                                                                                                                                                                                          rrrr
                                                                                                                                                                                                                                                                                                                    NUVrn
                                                                                                                                                                                                                                                                                                                     DDDD




                                                                                                               m            c     D                                                                                                          m       0                                        m
                                                                                                                                                                                                                                                                                                                                    01   A    CD   V                                                                  Q        D            C/
           CD   c0                                                                         V U7
                                                            O in O -A                                                                                                0 CD                 n                 O         oo   A                                                          m     co                                                                                           c
                                                                                                                                                                                                                                                                                                                              co                                          co
                                                                                                                                                                                                                A                                                                         D                                         O in V -4 cn                               m             or                       c 3m
    0 mc0             0m                                                        40                                                             I
                                                            n    kj             N On N                                                                                0                   n                 n   Ni         in       V                         a-
                                                                                                                                                                                                                                                                                l                                                   UI   N         Ch UI                                 c
                                                                                                                                                                                                                                                                                                                                                            40%40




                                                                                                                                                       m                                                                                         m                                    m c 03                                                                                                                      c D 3m                    n
                                                                                                         UI0
                                                                                                                                                              m03                                W0W                                                                                                                                                                               mm
     Oro
                              mz                                                                                                                                                                                                                                        D0      ocs                                           mm
D                                                                               Aft




                romp
    c30                                                                                                        0                                                                                                               a.   Im                                     CD

      Q3
         m                                                  0                                                                                                                                                                                    c                                                                                                           4A

                                                                                  NO 0                                                 mlm 3                                                                O Oo




                                     ncicn
                                                                                                                                                                                                                                                                                                                                                                                                           0003




                                                                 OO A q                                                                                              m               z n                                                                                              3 mD 0 mz                                     O U N VA                               m   0                 3 m
                                                                                                                                                                                                                                                                                                                     rnrnC/




                                                                                                                                                                                                                                             m                                                                                                                                                                        m                     /
                                                                                                                                                                                                                                                                                                                                                                                                                                           rrrr
                                                                                                                                                                                                                                                                                                                                                                                                                                           mmmm




                                                                                                                            c                                                                                                                        0D                                                                                                                                 3D                                         o
     wm                                                          LL                                                              ro                                                       DD
                mD                                          n         W                    V0 W0                                           m                             N           m                      0         AV                                                D CC                     m                                  O    N AV                                                    CD   co                  ro
     U                    0                                                                                                                                                                                                                                                                               m-                                                                                                                       m             3
                                   rom
     0c                ro
                    D 3ý-                         ýý        O0 41 V                                 in0                               nc                                             m                      0   i71                                                                              ro ff              o-aDD                          Go
                          m                                                                V.                                                                                                                         N y71                                                                               m-                        nN        O         V                                                                 m                      3 DD
                                                                                                                                                                                                                                                                                                                                                                                         --CO



     3                                                                                                                      m              3                                              N                                                                                                                                                                                                                                        m
                                                                                                                                                                                                                                                                                                                                                                                                                                           a3
                                                                                                                                                                                                                                                         cn                                 -u
    Cm D                                                                                                                                               awwo   D      mY j                 vo                                                         0                 -              D           y     -0                    C-                                        n m    K   m                         m                         0             0
                    yo 0f
                                    so                                                                                                                                               0                                                                                                                                                                                                                                                                    c
                                                                                                                                                                                                                                                                                                                              --I
            r3                                                                                                                                                       3                                                                                                                    D        A 0m H                                                                                                                              A
                                                                                                                                                                                                                                                                                                                                                                                                                      z
      0         0    uO
                     N    D                                                                                                 o                          rt     0 -h           H                                                                   ON      w             m0             O     ok          0D                                                                          N        N        0    o          0 mD
                                                                                                                                                                             Q               a7                   ý                      0
                                                                                                    27 of 46
                                                                 18-01021-smb   Doc 107-8 Filed
                                                                     Case 1:20-cv-06274-LAK     07/08/19
                                                                                            Document               07/08/19 22:14:28
                                                                                                             Filed 09/30/20
                                                                                                       11-8Entered                       243
                                                                                                                             Page 224 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                         A1005
                                                                                                                                                                                                                                        NW W OO                 co    O N
                                                                                                                                                                                                                                   Q1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N         01                o   Gý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to       14
                                                            a    071                                                          N                      N                                                        e               N
          aW            P                                                   T                                                                                                  e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               lNp
                                                                                                                                                                                                                                                                                                                                                                      OD      W                    N             N     O        N O1                   N              OAe
                                                                                   I                                                                                                         O                          A     W                             N   N     N           N       xC             ag                                COO      N    O   pb                   U    o    O               V               S                     O          S                       V     U                            C                 c
                                                                                               ii
 W N      O       S GTO W x                         N       O               N
                                                                            T                            N    O    S       N QOpý1i     N    O 00               N        N
                                                                                                                                                                               8                  p     U     g                                W                                                                   W     SO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     c
                                                                                                                                                                                                                                                                                                                                                                                                                                NN W                         O OppplW           O                                            z
                                                                                                                                                                                                                                                                                                                                                    N                    OI       U                              N                                     U                                   U
                                                                                                              0O                                    V   00 yNyll         N                   01   pNi   N     W         V     00                                N     N           U       xO        O    xN N            O pp        W     WN            00   N                        S    W      W        H          O 0                                                           O         T                                      ac
          GG                                                                tO ýýVyy
 N   V    8 oN NSOV                               NU        S M 8 OO   O                                 U                 N a          U                                      ýA                                 N                            ON                                                                                                                                                                                                                                                                   am
                                                                                                                                                                                                                                                                                                                                                H                        In                 b      Ol V          U     O        JOl          00         ý/            N W 00          01   U   N                         P            o
                                                                                                                                                    l0till                              t0                                                                                                                                                 tO
 N V      O                01
                        M bý          ON                    O                                  V         U    0            W
                                                                                                                             O          U    O                           N
                                                                                                                                                                                             1    b     N     J         Y                      WW O                                U      x Ga           e3    lNelý     b      W    A              N    V P                      N    m                                    O                                T
                                                                                        00
                                                  UU        A NNT O                                                m                                                           S                                                                                                                                                                                                                                                                                                                                                          3
                                            xxx
                  W03                                                                                                                                                                                                                                                                                                                                                                       00     Ol            iA
                                                                                                                                                                                        A         Of          V         lA    N                                                    N                     xW                                     W   N    W O             O        N    a                    W          O    S   N CO A                 N     A        W    ON        W     U   A                                 L
                                       In                                                                                                                                IA
 N V      O
                                 A    o           1h
                                                        U   O               T NONtN WO                        0    AN W                 U           J   N                      o A                      N         N                            N N                                        2 GA                     N     N WA
                                                                                                         U
                                                                           s
                                                                                                                                                                                                                                                                                                                                                                                                       ý.                                              ý.
                                                                                                                                                                                                                                                            E                                                                                                                                                                                                                                                                10
                                                                                                                                                                                                                                                                                                                                                                                  ýN         ýN                                      N       00  im    U              N 1O                 U                             ý
                                                                                                                                                                                                                        V b                    Nil A                  V           N       Ix   O         xV V                        00  pap        U                    .N            io          Op
                                                                                                                                                                                                                                                                                                                                                                                                            N    ýN    S0 O                                  O                       V         W          NC
                  0 pmo                                                                                  U                              N    O      N           N        N                              U     A
                                                                 W                                            CO          ýýýOpWOD                                                      CL                                                                      W                                   Sp                   SO




           GGGG
 W V
                                N
                             WO 0                       U   O QQ T                 NN                                                                    N                     8                                  W                                                                                                                             W        0A                                                                                                                                                        ýT                     oz
                                                                                                                                                                                                                                                                                                                                                                                                                       b        00 01        O                        N    OG   PN         U   00                        y            C
                                                                                                                                                                                                                        00                                                                     00        a.              tJil                       iA
                                       F                                           AA          N              tC   00o             W    U    O      N                    N     tD       V         N     U     N                                             A                                       00        O    N            O     0
                                                                                                                                                                                                                                                                                                                                     ýC                  0    A          N        U    w     W         f W       ý          A                           U    A
          tD                                      VL                                                ýa
 W   N            0     m OD0         0o                U   OpNp AT                          W           U                 W                             m                                   V                    A                                                                                                                                                                                                             ý
                                                                                                                                                                                   Gý                                                                                                                                                                                                                                                                                 U    Qý   UA             tJ                                         -r
                                                                                                                                                                                                                                                                                               to             to   twJ          00                                                                          to                  el
                                                                                                                           Ql      Ot               N           N        N     b        W         A     tIf   W          01                                 N   Q1 H                                Q    x                           OPi        N   W    0    A          W        U    .A          ý                   iD            A
                                                                                                                                                                                                                                                                                                                                                                                                                                             WN         U    W                             U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Z
     In   I-      ONE            Ot   to          i/1   U   N                                            U    T                         U
 W                      f         pN                                N
                                                                 W Ab                          WO
                                                                                                                          ý01
                                                                                                                                                         A                                                        0                                                               UUU
                                                                                                                                                                                                                                                                                                                                                                                             ý.ý
                                                                                                                                                                                        Aý                                                                                                                                                                                                                       NN                                                   00
                                                                                                                                                                                                                                                                                                                         QW1                                                                                                                                 Cbi
                                                                                                                    SC.                             N    toll   N              N                  N           A 0ON                                         W         I--                      Ol
                                                                                                                                                                                                                                                                                                         x    OD
                                                                                                                                                                                                                                                                                                                   A                 O          N   N    W    0ý0        A                             W    V          A    OO       J       V         U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TN         U   b                   zZ D               Z
     01   h                  GO                         U   W m             OD                           U    A            Oý      J    U                                U                              N                                                                                                                       N                                                 U
 W                W     m O mW                    VF                               N0b         AO                                            W                                                                                                                  N                                   O
                                                                                                                                                                                                                                                            j                                                                                                                                                                                     NN
                                                                                                                                                                                   Aý                                                                                                                                                                                                  ow    N              D          ýO       Ln   Ln      V          U    A             G    00    T    U   W                                      O
                                                                                                                                                                                                                         Ln                                                                                   00   00    1jr
                                                                                                                                                                                                  V           N               N                             N        W F                       J                                ý                   A    w    N                   N                              V          N




                                                                                                                                                                                                                                               N__1001Atb
                                                                                                                                                                                                                                                                                         xx-ý
 W   00                 to             A                U   00   w             N               tP        U    ýo           V            U    N      Ql Uri      N        lh    V                        N         0                                                                                 T    e                           Ov
                                 m                to                                    N                                                                                                                                                                                                                                                                                                                                                                                                                                                 p33
                                                                                                                                                                                        Y




                                      xxxaýe
                             ra                                                                     S                              O
                                                                                                                                                                                                                                                                                                                                                                                                                       O        O J               N          Oo       Oý              V    U   VNi
                                                                                                                                                                                                                                                            N                                  A J       ýA              ýj1                    W        w                        U          O         lb   b     ih                                    U




                                                                                                                                                                                                                                                                                                                                                                    NpNpOoý
                                                                                                                           V       O         OJ     P           N        In              W   O    V     N     W          TN                    U                N                         3                        O                                          A                        m                                    O




                                                                                                                   NýP-
                                                                                                                                                                                                                                                                                 iln.U
     O    W       O     w mV A Aý                 ih    U   W    0             W               NtNil     U                                               N                                                                                                                                                                           r




x\exx\
                                                                                                                                        U.                                                   G          ýý        ONi
                                                                                                                                                                                                                                                                                                                                V                                                                                                                                                    ý
                                                        r                                                                                                                                                                                                                                                                                                                                                                                                                  _
 A                                                                                                       ýý                                                         1y   ýý_
                                                                                                                                                                                    -             1
                                                                                                                   LuI




                                                                                                                           5_...
                                                                                   ýýý                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i
                             -
                                                                                                                                                                                                  4                                                                                                                                                                                                .
                                                                                                                                                                                                        .




                                                                                            ýliýý
                                                                            t EIi
                                                                               5
                                     _I
                                                                                                                                                                                                                                                                                                         CD
                                                                                                                                                                                                                  CD               NO     C7   W                O           SM     -a     f0                   Z
                                                                                                                                            28 of 46
                                                                                                         18-01021-smb   Doc 107-8 Filed
                                                                                                             Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                    Document               07/08/19 22:14:28
                                                                                                                                                     Filed 09/30/20
                                                                                                                                               11-8Entered                       243
                                                                                                                                                                     Page 225 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                                                              A1006
                                                                                                                                     N                                                                                                                                                            V        0                        ý         0
                                                                                                                                                                                                                                                                                                           O                                                o
                                                                                                                                                                                                                                                                                                                                    o
                                                          ce                                            N1                                             Co 2                                                  U                       N                                                                                                                     v                                                                                                                                     o
                                                                                                                                                                                                                                                                                                                                                                                                                        Nn
                                                                                                                                                                                                                                            o N                          o                                       W                            0                     O                                         o                         oJ                          W                                             w                                                                                            ý
                                                                                                              L.
     -4   J     CO           J              CO                     Co                                                                                        U In
                                                          o WV                                                                                                                                                        J          N           N                                          J W                     N                        ý                                                                             UV                                J                                V           N   N                xx                                                                                  ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          H
           00 r.                  W        .-                                    Co
                                                                                                                                                                                                                           .0                                                 ý.                                                    ..


                                                          oN v                                                                           v                  V                                                                               W                                           %ý                                               n                                                                         Gý                           A-.                                A                                                                                  ti                                  va
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Cn
                                                                                                                                                                                                                                                                                                                                                                                                                        W                                                                 W           N zý                 N
 A JA                                       NO                                                                                                    _.                  to                                                                              CO                                                  Oc
                                  J                                                                                                                                                                      v                       .
                                                                                                týiý




                                                          0aP O 00                                                                                                                                                                                                                                              A                   ý A                                                                                                  ...             C                    v                           v                     J                                                                                  v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      p
     Nn   N                  N    G\                                             00 r-                                                            O         In
                                                                                                                                                                                                                                                                          C\                              C\    NC
                O                           N 0v W                                                                                                                                                                    O                                                                 x                                                xN N                                                                      Vr   UNi                    NO        J          _                                 JJ                                                                                                  o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C17

                                                                                                                                                                                                                                                 J                                                                                                                                                                                                                                                                         N        x                           H                                              a
                                                          0
                             CO   C\                                                                               C\
                                                                                                                  Cw\
          NO    NC                                                CC                       Oý                                                     00                                       CO
     J                                       o     W                                                                                                        JN                                                                   a              AA                        J                  G1           CN                             Gý                 VJ                     N                               A          NO               NO    Oc                                               U
                                                                                                                                                                                                                      O                                                                                                                                                                                                                                                                                   N                J               W                               ad                                  ý
.N        Na
                             NNW            C             0       No             .                                Nw                              O                                       O
                                                                                                                                                                                                                                                                                                                J                                 J
                                                                                                                                                                                                                      .
                N                                                                                                                                                                                                                               N                         J                                                              x                                W                                        Vr   Nn                     CO        W                         G\   W                 U                J         Gý                                                               o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      dH                   Cr7
                                                          0
     ý    C.                                                            00                                                                        O                                       O                           .                                            ...                                          NO
                             NW J v N rý                                                                                                                                                                                                                                                                                                                                                                                Nn                                                              V.                NNrv                       Gý        --
                                                                                                                                                                                                                                                                                                                                                                                                              V                                          J
                                                                                                                                                                                                                                                                                                                                                           ý..ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \.

                                                                                                                                                                                                                                                                              ý                                                                                                                                                                                     _                                                                                           d          H               Ci        t         p
                                                                                                                                                                                                                                                                                                                                    ýý
                                                                                                                                                                     r.
                              _W 3 V A                                                                            W                                         W                                                                                   x                                       n                 NN                                      00
                                                                                                                                                                                                                                                                                                                                                                                                                                               AN                             N to               0o       v               P W        N                                          y            m        w.
NN                           Na N                                                io                                        O
                                                                        CN
                N                           W                     y                        N                                                 O                                            O                           O                                   Oc                                          N         NNr                      O                                                                         W
                                                                                                                                                                                                                                                                                                                                                       ý                                                                                       NJ                              N        G1           J x                  v     00
                                                                                                                                                                                                                                                                          N                                                                                                                                             W                                                                                                            JW                                    yd
                00                                   No                                                 .-                                                                                                                                                                                                                               OC
                                                                  N     00                                                                   _.                                                                  v              N
                             Ww                                                  ai                                                                     uN                                                                                                                    00                      vP U                          v                                         x                                                                                 ý_.                                       J               ýI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Cý7
                                                                                                                                                                                                                                                                                                                                                                                                                                        vW                                    JW                                                                                Y          H                          C E
                                                                  O                                                        N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    d   H                   o              io                      E
                                      O                   c                                                 NN-                  o
                                                                                 N                                                                          %         VN                                         oý O                  N                           oo                                           W                   ý4                        W                    ý        W                                                                                                    o
                                                                                                                                                                                                                                           oJ N                                                                           J                                                                                   o                N W      9N                          ýN        oý x                    o                         C xN                                                        c         o
          W J                         N         CN                                                                a         Nn
                                                                  OD    ý.   00                                                              NC                                 N         Nn    J                    G1                N        V                                                                                                                                                                 Vr
                                                                                  N                                                                     J                                                    N                              ON                                      N        J        NC                   N                           o
                                                                                                                                                                                                                                                                                                                                                              W        U                    W                                       W          W     JN                        O        Nn           Nf           N       NU         Uý    J
                                                          _



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý
 V        J                           x C                     O              W                                    N                                     N                                 .-    N                          N                          N                   LN                                                            ýN                             L.      W                                  ý.
                                                                                                                                                                                                                                                                                                                                                                                                                                         NA                                    Cý       W                                                                                  io                         ac
                                                                                                                                                                                                                                                                                                      J                                                                                                                                                                                              N                         W                                                  w        p
 J CJ                                                                                                                       C\
                                                                                                                                             NO             00       Caa                  NO        00               Nn                               NO
                                                N                       W    io        A                                                                                                                                   N                    W                         NO             W            NN              La                00                                             Lý                         CO                                                                                                                                                   G
                                                                                                                                                                                                                                                                                                                                                                                                                                         JJ                                    W                     W.                   VW              W                                                a          0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       j
                                                          o                                             V                                                                                                                                                                                                                                    O
 UC       w                           V.                                                                                    .
                                                                                                                                                                                                                     00         00
               O                                              W J            N                                                               Oo                       ý                         J                                               x                         CO        G\       00                                         L.                    00       W       NNO     L4                         CT    00                                                                                                                                      arc
                                                                                                                                                                                                                                                                                                                                                                                                                                         W                                                                   ý.           Oo   W          O                            y
                                                                                                                                                                                                                                                      O                                               C                                                                                                                                                                                   J          J                                                                           7
                                                ýC                                                                    Oc
          -A                                                  -7             io        N                                                     _          x            .-                   Ox                              x
                                                          oN                                                                                                                                                                                    J     N                  N                            00 N                                         N                   GV                                         N    A                 N                   N                 cn   W                CN                   x    CN         N                                ao                        c
                                                          _
                                      W                                                                                     .
          O                                           o       1 ON                                                                           O                                            O                                                           w                             A                                                                              v                                                                                                                CN                                                     ý-
                                                                                                                                                                                                                                                                                                                                   ýy                                         c
                                                                                                                                                                                                                                                                                                                                                                              O                                                         v                                      N                 ýJ                       V    W                                            o                        r
                                                          oý                                                                NO
QO        0000                                             ý                                                      -                          Nn         N                                 Nn    N                    N     _
                                      OC                                                                                                                                                                                                        W         00             V N                                                            00                             JJ                                         Vr
                                                                                                                                                                                                                                                                                                                                                                                                                                         N4                  _                 N    01-              I                    V                                     ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N
J CAS                                  J        00                                                                    NNnO
                                                                             ýI        Oý                                                O              NO       N                    O         L.       N           v          W
                                                          cA                                                                                                                                                                                N         N                  NO         J                 J              NO                 CW
                                                                                                                                                                                                                                                                                                                                         nJ                            ý.
                                                                                                                                                                                                                                                                                                                                                                                                                  U          cr.
                                                                                                                                                                                                                                                                                                                                                                                                                                         Oc         J                          J    Gý       J   Ni L                          A          W                     w                      ý     o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýý
ýx                                              00                                                                          V                           00                                      CO                        CO
                                      A                   oA N ýl A                                                   N                  O                       N                    O                  N           O          W               .-                                                                                      .W--.      A                   .                                                                                                                                                                                                   v
                                                                                                                                                                                                                                                                                                                                                                                                                                         NO
                                                                                                                                                                                                                                                      C                                               WW                                                                       H                                       J                            W                                        W   OA                   V W                 J         ý   c                                            C
                                                                                                                            NO
                                                              O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           o      d
                                                                                                                      NO        A
                                                                                                       00             JN
                                       N                                    -4                         00             --.OD                                                                              C
                                                                                                                                             00 ý-                              00             00                    i-
     J                                           U c
                                                   NW                                  A                                                                         W                    0                      W            ýW                    J                         V                           OW\                               O                              O                                          N                 C               00                   H                       tNn                                 ý-                                                                   fD
                                                                                                                                                                                                                                                      W0                                                             N                             WO                          W                                       A                 O                                     AW W                          Wo           NN              -
                                                                                                                                                                                                                                                                                                                                                                                   N
N                                      ýý.. .4                                                                        N J                                                                                                                                                \
                                                                                                                                         NO                                                                          Nn                     In
      -                                                       or A                                                                                      w                             JN                                  W                          W                   i N                          J N                           G\       N                                                                    VW                                                                                                                                                                                 voc
                                                                                                                                                                                                                                                                                                                                                                       III\




                                                                                                                                                                                                                                                                                                                                                                               a                                                        N P                                   c                          A            N UA                                                 co              p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 m
                                                                                                                                Nn
4w                                    -          N            N A ýl N                                                                                                                                                                                                                                                                                              L
                                                                                                                                         NO            N N                            Nn       N N               cn                                                      NO
                                                              0                                                        N                                                                                                  N                 UN                                     NN                 C N                           CN N                                       L4                             x        W                 WN                                                  N               N        CO             -4   N                                      ýc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           cn                                  0.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N                                                              o                          w         o
                                                                                                             CO
           NO                          Gý       00            CN
                                                              0                        V                                                                         00                                                                                                      CN
                                                                            A                                                                          N                                       N x               O        N                  5                                     NJ                                               G1        00   x                x                  00                     A        CJ1              J J              --j                  x    Gý        J
                                                                                                                                                                                                                                                                                                      N N                                                                                                                                                                                        0                    NU             -Cx                                         c         m         o         a.
                                                                                                                       -JP
                                                                                                                         O
J                                                00           O        O.   00        Oo
                                                                                                                                                                                               00                         00                                                                          C1
      C                                                       0                                                                          JC J                                         C                  J                                                               W NJ                                                       G\       J J                                                              A JV                      A C
                                                                                                                                                                                                                                                                                                                                                                                                                                                             1-11




                                                                                                                                                                                                                                            WN                                                          J                                                                                                                                                                          O ý                                Wc            0.    00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  p-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ox-
                                       A                                                                                                                         0
                                                 O            0              -                         N
                                                                       A                                                        O J N                                                          O         WN      O                          00                           x J ýV                                                     W        NO                                                                                          ý-                                                                                          ý-
                                                                                                                                                                                                                          CN                 JN                                                       C                                            JN               N         NN                              - W                  N                     Z N                  cJ J                            N       N                   w                                                 e
                                       -                                                                                    NO
                                                              G1            O1                                                                                                                 NO
x                                                W                     N                                                                               c                              -                              NO                     00       NO                                               A    Nn
                                                                                                                                                                                                                                                                                                                                                                              L.                              -P       U                N           NO                        N    Nn                                                                                                                E-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N                x        C                                                 S               T        o    m
0                                                NO                                                                    CO       G
                                                              N O                     C\                                                 Ox                  -P                       O CO                                                  Nn                                     CO                                               CN
      A                                                                     N                                                                                                                                             CO                          1.v          ý                    .                                                          n                NO        --       N                      .                         NO      W                             OGU                N                                                               c         fD                        E.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ln

                                                                                                                                                                                                                                                                                                      C                                                                                                           A                                                                                      C                          N J                                          c               p             m
                                                                                                                                                                                                                                                                                                                                   tx
                                                              c
     N                                 U                      O0 G1         W                                                   o        C                                            O                                                                                                                    Nn                       00

                                                      o                                                                                                                                                          O                                                 O                                  x                                                             Nn        .                               CO                        CW                                    Un                                                                                                                 f             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0000                 Oc   .W                                                    a               D
                                                              o
vc                                                                                                                              O
                                                                                                                                                                                     O                                                                                             C     00           OC
     N                                     1 ýa A N                                                                                                                                                                                                                                                                                 U                               Wx                                        CC                        O       C                             -p   Vr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             U                      W     O                                                                    o
      la                                             V N               Co             Oý
                                           NcW                                                                         OO            O                 NO    NO                      O         G                 O CJ                                00                                               O    O                       C.              u                x                                                                   A.      J                             CO          G\                                                                     co              gyp
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 NUj         Cý       .    C              00
                                                                                                                                                                                                                                                                                                                                                                                                              JO
                                       ý-            x WN                   co        NV               00
                                                                                                                                                                                                                                                                                                                                                                              WC
                                                                                                                                                                                                                                                     CO
 4                                                            o                                                             O        OO                      C                       O          C                OC                  N                         N              N         A             x                            x                               P                        N                 W                    N    NO      NNCc                N         WW          Nn                               ON
                                                                                                                                                                                                                                                                                                                                                   JN                                                          G                                O                                                            U        W                   C                                                           4.
     Nn                           _        N         No                               i-
                                                                                                                       N
                                                                                                                                                                 -                                                                                                                      00
                                                              NW W
                                                              c                                                                      ON                                              ON                          O N                       O                       O                                  U    ý-                      N                               U 00                                                                 NO                                    x                  cn                   J              -ý                                           fý         p-      Z
                                                                                                                                                                                                                                                 wO
                                                     C1       A    ý.                                  .-                                                                                                                                                                                                                                                                                                     NC
                                                                                                                                                                                     CO                                               -ý                                      CO                                                   -41
     v                                     J                  olV ýV                                                   W             O                                                                           O        O                                    N   W                    C             O    W                                       U               \O                                                              .-   C                C                         La                        00       G\   00

                                                                                                                                                                                           -                                                                                                                                                                                  J                                W                                                                                      x                             J     N                                      c                             E
                                                                                                                                                                           CD
     A               ý   N                                                  O
                -

                             m                                                   N                           N                       Nn                                              cn              e           W                         ca                  A          t.                          co   -              C                                        Coo                          rý ýyy                                   Cn                              rý
                                                                                                                                                                                                                                                                                                                                                                                                              U                                                                                                       A             O N                     7                                N       EO
                                                                                                                                                                                                             G                                                                                                                                                                                                                 b                                                                             ý                                          y                  S3                                  3
A                                          p                                     3                                                                p          p1                                      0
                             Crb9                         p.                0.
                     on                                                                                NfýD                                                                                                  J       p               ýy                            .                                                                                                               0                                    G                                C                                                   a             n
                                                                                                                                                                                                                                                                                                                                   .ý.                              2L
                                                                                                                                                                                                                                                                                                      A                                                                                                                                                                                                               a             0.    J
                                                                                                                                                                                                                                                                                         ý        O   G                                                                                                  CD
                                                                                                                                                                                                                                                                   N                                            W              0                  03       m        0                       O
                                                                                                                                                                   29 of 46
                                                                                                                                18-01021-smb   Doc 107-8 Filed
                                                                                                                                    Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                                           Document               07/08/19 22:14:28
                                                                                                                                                                            Filed 09/30/20
                                                                                                                                                                      11-8Entered                       243
                                                                                                                                                                                            Page 226 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                               A1007
                                                                                                                                                                                                                                   0       00                         N
                                                                                                  N                                                                                                C                 WW
                                                                                                                                                                                    o                                                  o                                                                                                                                                                                                                                                                     o
                                                                  o                                                                                                                                                                                                                                                       C                             _l                                                                            J IN
                                                                                             .-
                                                                                O                                 V                                          ý                          Vo x                                               oJ                                                                                                                                                           W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C7   ff
                                                                                                                                                                                                                                                                                                                Vr
                                    cx         N                                cn                                                                      V                               00              00                                 WW J                                   N Jn                                    J                     .u                                            C                              x             W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             v            o           p      Ua
                                                                                                                                                                                                                                                                                                                Cro                             Cýc
                                               Cn                                                     x                                  x                                              00                                                 ý                                      Oc
                                                                                                                                                                                                                                                                                                .                                                            A                                                               x     .
                       oo
     A J                                                                        A                                                                                                                                                                                                                                                                                                                                                                                                                 y
                                                                                                                                                                                                                                                          in                                                                   Vý
                                                                                                                                                                                                                                                                                                                                                                           c-iý




0\   O OO                                                                                                             U.                                   v                                  -        ý                                       r                                                                                                                                                             v                                                                                     xp a
                                                                                                                                                                                                                                                                                                                                                                                                                                   O                                          CrJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             o
                                                                                                                                                                                                                                                                                                                                                cn                                            ul
 .V             fit    O            U          30                     cn        x                     UW                  cc             cn cc             cc
                                                                                                                                                                                        V         CO        ý                              Uu                                     U                             v                                            V                                          u                                  ý                          y                                           n
                                                                                                                                                                                                                                                                                                                                     .-.            -
                                                                                                                                                                                                                                                                                                                                                                                                        oc                   CN w                                                                  t17                V
                                                                                                                                                                                        U                                                  CW                                                                   NW                                           x w                              00             a
                t                   Vr                                          00                    ._          00                               Oo
yO                     O                                              C                J                                  J              C                 J                                                                                                                      C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   vo        Q
                                                                                                                                         --                                             U                                                  u                                      O                             C         -P
                                                                                                                                                                                                                                                                                                                                                CA                                            U w                            WN                                       y GH                                        C
        n              r                           U                  C                                         C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      yd H                         ot                 D
                       O            O                                 ..                              ...
                                                                                                                                         C                                                                                                                                        C
                                                                                                                                                                                                                                                                                  _                             .                               O
                                                                                                                                         -ý
     i- O L                         O                                                                 C                                                                                 C                                                                                                                                                                                                               w                             w                                              a             a m2
                                                                                                                                         -o
                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .        Cn
                                                                                                                                                                                                                                                                                                                                                .
                                                                      cn                              cn          N                      n N                                                      N         _                              ul   N                                               C               C                                                                             O                              C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  0
     Do         ul     A            NN                                          N
                                                                                                                                                                                                                                                                                                                                                                                                                                                        et
                                                                                                                                                                                                                                                                                                                                                N                                         ..            v                    v                                              t7            Cn
                                                                                                                                                                                                                                           ý
NW N -                              O                                 W         cc     41                         N .                    N                 w                            V          J                                                LN                            C                             V NN                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             c   o        eo
                                                                                                                                                                                                                                                                                                                                                    -                                                                                                   G7
     F..    U O                                                       v         .                     J                                  J                                              J                                                  U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý
                                                                                                                                                                                                                                                                                                                                                _                                         o                                                                                              ego
                                                                                                                                                                                                                                                                              _
                                    _ý                                          O             W                                      W                 C             W                             Cc           N W                                                                                                          C                          o                  J N                      o NN                     o N ýN                                                                    n
W    P                      e                                                                         oC                                                                            o
                                                                                                                                                                                                                                                                                                                             -                                                                                                                                                           aro                      0
                                                                                                                                                                                                   Uri               W                              NN W                                                            N                J                        WU N                             AJ            NN                                 N
                CN                  N              N                   CT       V                                 cc In             cc                 CU w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Ua
                                                                                                                                                                                                                                                                                                                                                                                               CN                             CN                                             ý
     NA O                                          N                            N                           CN                                         N                                           N                                                N                                           N                   CN                                        N
                                                                                                                                                                                                                                                                                                                    .                               CO                                         .             A                        ul   W                                     G7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             o            O.
                                                                                                                                                           41                                                                              OC                                         O                                      C
P    cý     01        0                                 -P                                                  CC
                                                                       C                                                                      GC                                              O                                                                                                 C
                                                                                                                                                                                                                                                                                                                                                                                  y
                                                                                                                                                                                                                                                                                                                                                                  -                                                                                                    Un                              G7
                                                                                                                                                                                                                                                                                                                                                                                               .        -P        cc
                                                                                -P                          CA                       -        O              -                          A                   -                              C                     ý.                   C               .             OA                                                                                                        O                                                  ýý
 00
 W ý.V                               CA                                C                                                                                                                                                                            C                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ua                                    Utz   c
                                                                                                                                                                                                                                                                                                                    O AN                            C         oc                                        Oc                            W    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .          m       G7
                                                                                                            O             N                   O            N                            ...                                                                                           C                                                                                    -.
 N0         ON        O              C                  N              _.       -P
                                                                                                                                                                                                                                                CN                                              C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ýo
                                                                                                                                                                                                                                                                                                                                                                                               ý.                             O                                                           G7                 t
                                                                                                                                                                                                                                                                                      O                                                             .                                                                                                                 .ý
                                                                       C                                    .                                 C                                         O
                      O              .
                                                                                                                                                                                                                                           WC                                                   N                                                                                                                             u                                                                        o.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                             cc               -
 -          -P-       W              CN                                CN                                             N                                N                                O                                                                                                                                                                    C                                          ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Uo                 .
                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                    .        OW                                   UN                                    n N                                N                                     ýý                    G7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      m
Cn                                   NJ U                              CJ U                                           CU                      C              v                          C
     O      ý.        W
                                                                                                                                                                                                                                           CP
                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ý3               m                          ýG
                                                                                                                                                                                                                                                                                                                                                                                               C                                      b0               C7                                 C1
                                                                                                                                                                                        cn                                                          1-0   Gý
                                                   J x                                 C                              CV                      cn ýý          Vr
                                                                                                                                                                                                                                           ý                                                    -                   N C                                           CU
 -J                   C\
 WA                                                                                                                                                                                                N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      n
                                                                                                                                                                                                                                                                                                                                                             ý.                                     uA                        C
                                                                                                                                                                                                                c
 N OO                                Cv                                          c.n    cc                  u                  --
                                                                                                                                                  Cn            .                       C W                                                     N                                     C                             C     -                                                                                                                                                   p                   ý




 Vr-ý
                                                                                                                                                                                                                                           U                                                                            cc   cc       W             J W                                        a              W                           ý
N           NJ                                     J                                                            uC                            Cý
                                                   -                                                                                                                                                                                                                                                                                                                                                                          Ui              O O
                                                                                                                                                                                                                                                           W          O               00               O                     OO                     l1            Cn       v O                 U7                     O
                                                                                        0O                      cc    00     i                W                 Ui   O   _              cn             O        11                         N
            O                                            0    O
                                                                                                                                                                                                                                                                                                                                                                                                                      00         D\               00
                                                                                                                                                                -                                                                              V          r                                     L.    O                 Q1 00 C1                        00        N
                                                                                                                                                                                                                                                                                                                                                                                                    Vv v                                      C                                           y p
                                                                            00                                               in                        00                                              i-   U.
 -W
 V                                       W0              AO                             n O                     0ý                   O            W                  O                        n                     O                                            O                                                                                                     WV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              o                  Uo
                                                                                                                                                                                                                                               Cn   W                                     vw                            ul                              uW                                          JN
 WV                   00                 VW                                                                     cnc                               to   W                                      cn       W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                               vNN                                        V                             In   NN                         vN                                          W NN                                                                      e               rC
NO
ý                     O                  VNN                                           N                        uNN                               VNN                                         VNN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      on
                                                                                                                                                                                                                                                                                                                                 -                                                                                                                                                                               0
                                                                                                                                                                                                                                                                                                N-                                                                     c                                                                                         c                                                        O.
                                                                                                                                                                                                                                                                                                                                                                                                    CN x                                   00
                                                                                                                                                                                                            Oc                                                                                                                        00
                                                         co                                                     N            00                   N    -A                                     NA                                               N                                          N                             N                               CN                                                                                                                                        C
 ON        r          C1i            N
 O                                                                          N
                                                                                                                                                                                                                                                                                                                                                                                                                                      NP
                                                                                                                                                                                                                                                                                                                                                                                                    .    AJ                                J
                                                                                                                                                                                                                                                           J                              .     41                      C                  J
                                                                                 -P
 0000
00               O                       O AJ                               C          J                          ý            J                  O          J                                CA J                                                                                                                                                                                                                                                                                         4C
                                                                                                                                                                                                                                                                 N                        C          W N                     O W                        O                             N                          wN                              N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 m        n
 C\                                      ...
     VONO                                                 w N               O           WN                            C        WN                 O WN                                        O WN                                             O
                                                                                                                                                                                                                                                                                                                        C-                                                                                                                                                                                       c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           cn
                                                                                                                                                                                                                                                                                                                             V                               --       v                                                               cn
                                                                                                                      ul                               cn                                              In                                                                                       cn
 C1              N                             -   In                            cn                               -                                -

                                                                                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              0.
                                                                                                                                                                                                                                               .-                                                                                                                                                                                                                                                            c
                                                                                                                                                                                                                                                                                                                                                                                                                                      OJ                                                          U0s
                                                                                                                                                                                                                                                           c.n                            C     cc                      C                  ul           _.        C                                 .
                                                                                                                                                                                                                                                                                                                                                                                                    C
                                                                                                                                                                                                                                                                                                                                                c-cc




                                                                            ýp U                                      cc       ul                 O    00       u                                      ý        cn                             C
 G1  oN O                                O         Cb     U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              c              t        p
                                         O                                                                      C                                                                                                                              O                                                                                                                                                    O                                                                            p
                 O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ofD        D                                        D
                                                                                                                                                                                                                                                                                          ...                           C                               C                                           O                                                                                                        C
                                                                            v                                   O                                 O                                           ý
                 O                       O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            cc
                                                                                                                                                                                                                                               O
                                                                                                                                                                                                                                               C           J                              C cc                               In            J                          cn
                                                                                                                                                                                                                                                                                                                                                                                                    .    C
                                                                                                                                                                                                                                                                                                                                                                                                         O                            O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2
i.                                       Ou J                               cý J                                O     Vc       J                       cn       J                             .        cn       J
 W         nO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 m                M
                                                                                                                                                                                                                                                                                                                                                        O C                ON                       CC                cc                  O
C\NO                                     O                WN                            CN                      OO W N                            O    C             N                        CO W N                                           O NN                                       JN           N                                   G
   NO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 f                CL              c
                                                                                                                                                                                                       O N                                                                                                                                              CO N                                        CN                                N                                                                               CA
i.
 N         D\    O                       CO N                                          N                              CN                          OC N                                                                                         OO N                                       O     C                       CO N
                                                                                                                                                                                                                                                                                                                                                                                                                                                            rD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 o    m          0                           0
                                                                                                                                                                                                                                                                                                                                                        J             bo   cn                            4.
                                                                                                                                                  cn                                                   C\                                      41
 W
 NJ        .-    00                      W                    N             ul          WN                      00     C1.     N N                      WN N                                  J                 N N                                 N      ON                                   x      N                W W                C                                                                     J
                                                                                                                                                                                                                                                                                                                                                                                                                        ý                       .-               ý    CP
                                                                                                                                                                                                                         c7Q   C
                                                                                                                                                             a1
                                                              9                                                                                                                                                                                            0r                                                                        0ý
 N n                            N                                                             0                                                                                                                                                                                                                                                                                                              0                                                                   D                                    0
            N\
                                                                                                                                                                                                                                                                                                                                            R                                     0                               o     Pý
     0                                                                                       o                                      oP                               _                                                         ý
                                                                                                                                                                                                                                                                          W                           O    D
                                                                                                                                                                             O   O_ N             3 r3 O                                   D
                                                                                                                   30 of 46
                                                                                18-01021-smb   Doc 107-8 Filed
                                                                                    Case 1:20-cv-06274-LAK     07/08/19
                                                                                                           Document               07/08/19 22:14:28
                                                                                                                            Filed 09/30/20
                                                                                                                      11-8Entered                       243
                                                                                                                                            Page 227 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                                                                           A1008
                                                                                                                                                                                                     N
                                                                                                                                                                                                                                                                                                               C.J   C.J   Q             O
                                                                                                                                                                                                                                                                                                                                        IO                OD   O_ N n ýý
a                   _                                                  N         rv    o                                                                         N
                                                                                                                                                                                                                                                                                                                                                                           c
                                                                                                                                                                                                                                               o                                                      oý                                                                                                                      o\  o                                                               C\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            V
         V0                                                                                                                                                                  N
    O                                      in              W W                                    C7ý               00                                                                                                    ý        ffl
                                                  N                                                                               N N W OO                                                                                                                               C                                AJ                      v                                       ý    J            N    CýJý           ffl               00   N                                                          ý.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    v                             O                                              W                                                         z
 O                                                                                     O O                                                                                   O                                                                     N
                                                                                                                                                                                                                                                                                                      O                                                                                                                       O                                                          cz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         v                                                                       aý
      ..p
 O            v                                                                                               Cn                                                  u          O         C                                                                              W                                                                                                                                                                                                                                                                                  V
                                                                                                                                                                                                                                                                                                      ýo                                                                                    cn

                                                                                                  G                                                                                                                                                OO                                                           N                                                              C                                              N        W          Cn                                     ýo                                                    cn       V P
 -4   J                      In                             U     U.             v ý                                                                   V u                   J
                                                                                                                   In             .-                                                                            to
              CU                                                                                 JO                      W                                                                                 u              -                                           cn       cn                     J                                      -                                              W    c.n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  cn          --

                                                                                                                                                                                                J                                                   v                                                           J                                                              J                        _                              J               U                                 Jv C                          N                 v J            0    In   U
      Oc      1-1                                           Ui    N              .N    ýI                                                              ul    N               J J                                                                                                                                                                                                            S
                                                                                                                         U                                                                                 .          .                                                                                                                                                                                                       v                                                                                                                                                                                      C7ý
                                                                                                                                                                                                                Ui                 39
                                                                                                 0J                                                                                                                                                     .O OA                                                                                                                  W            N          .    tv                         -P                                                ýo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N          WWP                    Oo             0    ýC   N                        rn
J                                                                            ý    oc
                                                                                                                                                                                                                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                               oo
                                                                                                                                                                                      aw                                                                                                                                                                                                                                                    w                                                     O                                                ý
              Cn                                  00       A J                   Cn    O                                                          00         W        ý
 00 00                  WV J               Goý                                                                ýO r-      00
                                                                                                                                                                                       O                             WJ            ffl             A    G\      W        Vý                           t
                                                                                                  N                              J                                                                                                                                                                             W N                                                             W            O    C7ý        fl                         N    00
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Oo                                     W J            00        Wý                      O             W Vm           fA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ýý7
      l-                                                    00                                                                                    as
 00          -.      N V C\31 C. 1               -Go

                                                                       r         O N                               O     00      G1 N                        J        i      V         C7ý                 Cn G1          al                       00 G\        CJW      J     G1    G1 N             N                        cn                                                                ý-                   00                    4.                  ul             fA

                                                                                                  AA                                                                                            W                                        N                                                                     N W N                                                      cO   V            N          01 N                       VO              O                                           CJW                      W W         N     ý    N         O         N    Cn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0   Z    b                          H
CW                          N W                        U           o             .    ý          OU           lv   cn
                                                                                                                                                       wN             lvo        O
                                                                                                                                                                                                                                                                                 CT

                    vl                                                                                                  N                                                             C                   v           V                        OO                     v                                        UUl         WO U                                                     W       J    00
                                                                                                                                                                                                                                                                                                                                                                                                                                   Jp                                                C                             W U                        N         W         NV
                                                             N                                                                                         U              lV         NJ
                                                                                                                                                                                 N
.            O       -4              W                 W           0             JW                           Oý                                            -
         -                                                                                       Cn                C\   -WP                                                           CT        00   N                W                                         Oo
                                                                                                                                                                                                                                                           -                         w                    --               N WW                                            Cn
                                                                                                                                                                                                                                                                                                                                                                                            .N W                              VU                 N                                       Lo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         u             Do
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ý N                        v                       N
O OO                                              .          PC                                                                                                                                                       -
                                                                                                                        -P
                                                                                 OC OO C O
                                                                                                                                                                                                               -P                                                                                                                     Jý

                                                                                                                                                       ý C OO O O
                                                                                                                                                                                                          O                                    OO               CO                                   C         O           O                 -                             OC               O                                                                   _                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                              C    O                                                 C                        O                               C     O            A                                               o
                                                       CJ    UO                                                                                        CNnO           O                              C                                                                           .-
OO O                        WN                                                                                          UNi
                                                                                 Op OO                        OO                                                                 v              O         OUN                                  OO               CO                                   O                     O          c.n   N                              O                O    lT    N                      N        -                                             Lo CN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     In                ý N.N                             Jý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -

                                                                                                                                                                                                                                                                                                               O                                                                                                                                 J                                                                                                                WN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Oxýýý




                                                                                                                                                                      L1Ln       J    OV
Vr                   N      Cn   W                           4.    w             J     \o
     A                                                                                           Vr     N     Cn
                                                                                                                                                       A                                        A    cn   N           W                             U           Cx               W                             G\          Cn         w W                                  NO               ýW W                              WN                  .N-                                                                                    cn Oc              Oc

                                                                                                                                                                                                                                                                     N                                                                                                                                                                                                                                        JN W                                  C             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      W
                                                                                                                                        _
                                                       W JU                      O p                                                                                                                           --I
O O O VJ                         C                                                                      O    OU         JO                             v v OO O .                               OC W                 O                         OOO                         --j                       O                     Cn                            tIq                                                                       -N
                                                                                                                                                                                                                                                                                 O                             O                      J     C        _                     OJ               WJ         O                                   V     v                                   O       41               JO O                       G1   ý LV W N                O                                          a
              W         W                                                                   o
                                                                                            cO                     W                                             wO o                                      W                                   oV                     w                              o                                                                    ý                 W                                oW                   w                                                     ý     nJ                                        V
                                                                                                                                                             O N N               CO
CO           v       cn 00            fA   Iýj   fA    CnW A                     CO    W J
                                                                                         DJ                                                                                                     V Oý O                                                                                                                                                                                                                                                                                   1
                                                                                                              W N TCC                                                                                                                                                 C1
                                                                                                                                                                                                                                                                                 W         W                                          V                  to                OJ                                         00
                                                                                                                                                                                                                                                                                                                               ý--ý




                                                                                                                                       Wý                                                                                                      NW V                                                                                         N                                               N          0 A                    N                             00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             N         W      00            G1                ý.    V NN                          sn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Cl
                                                                                                                                  I0


                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                   N                                                                                                                                             Gi
                                                                                                                                                                                 CO
      VN J                  CO        69
                                     O O.        Go
                                                                   O                   J W W C1 N                       -l
                                                                                                                                                  O VW                                . O                 r-

                                                                                                                                                                                                                                    W0
                                                                                                                                                                                                                                    ý                                                                                                                                                                                                                                                                                              Nom

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                p
                                                                                                                                                                                                                                               00 G1                                                                                                      fn
                                                                                                                                       V v                                                           W               V                                          O     r    J VV                                                         VJ                                                  NV C                 G1 59        00                  VOi       Lý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r       J Q\                  A                     0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         V          N                             fn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                cn

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           9                                            Wa                                            N                                              CJ
JA           w                                                         L.                 N                                                                      Uý          o                                 N                                                                                                                                                               W-
                                                                                                                                                                                                                                                           ýJ                                        U.                   lJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CCU
                                                                                                                                                                                                                                                                                                                                                                                                                             lJ 06         -W
                                                                                                                                                                                                                                                                                                                                  ý                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   v                   of                -         v
                                                                                                                                                  -
             \                                               W.                           NJ                                                           W                          U                                                                 N
                    Oo           S9
             C              W                                                             N. v               c     ý                                                  Jý              cn Oo          Co   ac   W     a0                                        CX         W                          Oc                   J W               oc                            00       J                                         .             00    N                                           W     VP        CN    W    tog
                                                                                                                                                                                                                                                                                                                                                                                            J                                                                                                                                            J                  vW        n-                                         c
                                                                                          Z                                                             CC
                                                                                                                                                         .                        oc
                            00                               Oc                                         oc
W            w vC                                                  .                                         A                   _                                    JW              t      NJ           ýC   v                               N
                                                                                                                                                                                                                                                                    V
                                                                                                                                                                                                                                                                                                     Ln                               ý1
                                                                                                                                                                                                                                                               o oJ ý                                                     J




                                                                                                                                                                                                                                                        ý--ý
                                                                                                                                                                                                                                                                                                                                                                                                                             NO                                                      ul      J     C         cn   J     t/4
                                                                                                                                                                                                                                                                                                                                                                                            v                                                    W                                                                                       JO         W       NJ q                                                 n
                                                                       Cn
0            . VA        J N                           N     J                                O W                  WN                              JJ                 J               NO          CC      x          N ý                       00   O Ca O n N
                                                                                                                                                                                                                                                                                                                                                                          O W                      N                         J                   x         N        týs
                                                                                                                                                                                                                                                                                                                                            N                                               W                                     W                                                 O J 00 W W N N                                       NJ                 cn   Np
                                                                                                                                                        C\            ýP W
     VO                                                      C.
                                                                                              00
                                                                                              Oo                                                                                             CT           Oo   Cn
                  o UN                                 N N ýo J                                              UWN                                   N                                  U           J                  N        ti               Cu                         UN                         VU                    -      Cn                                      Gý                               fP
                                                                                                                                                                                                                                                               V                                                                                                                                   N                         OV                  O         N                        U V            If        N    NJ   N                 Gý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -ts3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            fd


                                                                                                                                                                                                                                                                                                               U N                                                                                                                                                                                                                                  WAWN                                                              O
                                                                       00    -P   10 o.                                                                      00                   J
    O Or                                                     J                                               o V             N                                                                                                                                                                                                                                                     v                                                                            r-
                  U JN                                 N                                                                                           NO                                             C            J N                             ao              .0         -j     N    17             C                            G\                                      .
                                                                                                                                                                                                                                                                                                                                                                                            N      N                                                                                                         -j   Cn
                                                                                                                                                                                                                                                                                                                     1                      N                                                                                     -J W                     N                                                           N                            J       00 Jý     N     IýA
                                                                                                                                                                                                                                                                    --O
             ý7                                        SWN                   V            .J
                                                                                          J        -4        C\
                                                                                                                                                   Wv                             N
                                                                                                                                                                                             C1
                    NW                                                                                                       W                                                    O               N O                W                         O               ý                 W                   O                    NO                                              O        Ui                                                                                                                                                         c
                                                                                                                                                                                                                                                                                                                                                                                                   N                         U                   Cn   J N                           O U 00 o                      c-
                                                                                                                                                                                                                                                                                                                                            W                                               N                                                                                                                          N N               C    0.            O         Nt                                         o
                                                                                                                                                                                  oc
    O        Cn     N            W                                     U.    JW                                                                                  00
                                                                                                                                                                      ý W
                                                                                              G\ OO                                                                       N                  NJ ý.        O    -P    W
                                                       wP                                                N JW                                      WN                                                                         I.                    O      JO                    W                             O     00    WW                                             NO                       W 3                       Vr

                                                                                                                                                                                                                                                                                                                                                                                                                                  W              V              0..                                V--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    \o                                                                      Oo
                                                                                                                                                                                                                                                                                                                                                                                            O                                                          W                                  J                 O fW                              VJ                 O W
                  o CW                                                 Cc    C    -j                                                                             ýo    v
                                                       U                                      Wv           JW                                      WW                             O                                  W        AA               -D   W      Cn       N     Gý     W                   Cr                                                                   Ui                            to
                                                                                                                                                                                                                                                                                                                     W    NU                W                                  N                                             Os   0                        W                        Oo                      NJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N          W                           O             O W                                             s
                                                                                            Uý                                                                                             J\
         O                                                                   cn                                                                                  oN    c.n
0 Cc                cc                                                 CT
                         .                             ýW                                   00     00                   _C             Cn tt

                                                                                                                                               YCý                                    N           ýI      NN                                   O    -P                                                                                                                                                                                                                                                                                        W                                                                      TOG
                                                                                                                                                                                                                                                                                                                                                                               Ui
                                                                                                                                                                                                                                                           x              JV                          G                   NW                o0           _                O                        ýI                        J 0U                                                   UJ                      N NU                                                                                          --n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   VA       ý.   O W
                                                                                                                                                                                                                                                                                                                                                                                                                                                           a                                                                                                                a
                                                                                            0-O                                                                                                                                          UGH
                                                                                                                                   00                                        O
                            CO                   fA
                                                  O          Cn 00                                                                             C
                                                                                                                                            Goý
CO W                                                                                                                              O
                                                                                                                                                                                       C     O         N AW               O                         O                      W                                   O                      O          O       W                                       VZ
                                                                                                                                                                                                                                                                                         H                                                                                                                                  C      W             J                                           O          W                                     O         N                                                 ý
                                                             CO        C1



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      z
                    00   -
     O       O                   O                     O                     O O OO O O                            OuV J0 Oo O OO O O N A V J                                                                                                  OO          O         00   OO                                   O     OJ           r                                       OO                       Q1 J                      OO                  O                     J            OO             O ON O ý                              OO        O        JA        v                                   ý
                                 59                    00    W         00                                                  W                            00 Oo
                    Oo                                                                                             0La       -U                                                                                      fl
     O       O           W                                                   O 0 OO O O
                                                                                                                   0
                                                                                                                             O OOO O   W                                                                  aD                                   OO          CO       00    W      to                  O O                          CN        fA
                                                                                                                                                                                                                                                                                                                                                                                                   Go                                            00        fA
                                                                                                                                                                                                                                                                                                                     O.                                                   O                 WV                               O                                                      OO             O              W    b9                OO        OV W               EA                   Cm             arq
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     y
                                                                                 NNJ        N                                                                          N
      N                                                                                     0
                                                                                            O                                                                                     W   OO N                                                     00   ON                                                    O N                                                             Cn   O                                             J    00                                                O     00 i-                                          W J       I-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý
                                                                                            i-                                                                                    ý
0                                                                                           F-
                                                                                                                                                                                                                                               W                                                     00                                                                   W                                                  J                                                      J                                                                                                                       fD
                                                 V                      CN
                                                                                                                             1Q C                      C                                                  C\   ý               C                                                     ý                                                                                                                     d
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Z
                                                                                                                                                                                                                                                                                               --ý
                                                                                                                                                                                                                     i                                                    i                                                                 C                                                                                                                              a




                                                                                                                                                                                                                                                                                         4-01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            G\



                                                       O. .      ýQ
                                                                                                                  ýUQ                  zt               CIQ       .CD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        c                                        -
                                                                            D.                                                                CL
                                                 G7                                                                          a                                                                            nW                                                              UQ                                                      7Q                                                            UIQ

                    Q                                                                                                                       b7                                                                       a C to                                                      a             b7                        r                  a            by                                            aC                                             UQ                                                          Uq                                             UC
                                                                                                                                                                                                                                                                                                                                                                                                                                                            M.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       C tz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a                               K                                                             z
                                                                                                                                                                                                                                                                                                                     K                                   0       y   CD   O             W   W
                                                                                                                                                                          31 of 46
                                                                                                                                       18-01021-smb   Doc 107-8 Filed
                                                                                                                                           Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                                                  Document               07/08/19 22:14:28
                                                                                                                                                                                   Filed 09/30/20
                                                                                                                                                                             11-8Entered                       243
                                                                                                                                                                                                   Page 228 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                                                                                                      A1009
                                                                                                                                                                                                                                                                                                              0vW                   C CD C                         00                 C
                                                                                                                                                                                                                               CJ1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n
                                                                                                                                                                                                                                                                                                                                                                                           o U                    Vr                                   C                                                              C                p
                                                                                                                                                                                                       130   OAG                                        U                                                       .
     ý                      N                                                        O              O         C        N                                                                O          O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                O
                                                                                                                                                                                                                                                                                                                                                                                                    lJ                                                            C        to                                                                   00    _                         CU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         n                                     n
                                                                                                                                                                                                                                                                                                                                                                                               17                      ul
    tJ            O         oc                                                                                CC            oc                                                          N                    C.ý          W                                 CND           W                                    v                                                                                                  C                                                                                                             J                                                                                                                                                                            Ode
                                                                          00                        -A                                                                          Cam/
     v                                                               W                   CO                                                                       W                               C
                                                                                                                                                                                                  V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         9             s                                           n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       s                      n
                                                                                                                                                                                         O                                                          C                                                                                                                                                                                                  C                                                              O                                                         C
    C                                                                                    O O                                                                                                      C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Q.
                                                                                                                                                                                                                                                                                                                                                                                                                                                       O          41                                                  O                                                         _        N
                                                                                                                                                                                                                                                                                                                                                                                           ON                          00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ýW                                               J CW U                                                           WO                        W
                                                                                                              L.
UO                JU                                                 NV                  C
                                                                                         U O                                                                      U             N        O O                              U                         OC J                                                              U                                                                             JJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   C.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J                                                         JJC U                                      -
                                                                                                                                                                                                                                                                                    .-                                                                                                                                                                                     to                --
J                 tin                                                                                         WU                                                                                                                                    J       30            U                                        JJ                    U                                                 J   J                  UW
                                                                                                                                                                                                                                                                                                                                                                                                                  i                                     J         O                                                             CUW                                                                                                                                                                          Cwý
                                                                                                                                                              -
J                                                                    U U                 OJJ                                                                                   L         J JC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               r3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OD   C\
                                                                               -                                                                                                                                                                                                                                                             J     4ý                                       --4 Cn      i-         N        ý-.                        Ov0                 V                W     60                  W         0 O O                                           GW W                                                                                                                               Z
                                                                                                 V to                              fA                                                    rV             vV                r                         N                                                               A
Vr
O V O                  ý7                                       NW W                 IýW         D1
                                                                                                                                                              N                 0N  p
                                                                                                                                                                                                                                                                               N                                                                                                                                                                             N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CD                                                                        0ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C1         r
                                                                                                                                         C              p                                                                                                                 G1   H..
                                                                                                                                                                                                                                                                                          D                                                                                                                        C                                                       D1                                                              G1   ýC                     oz
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                  Gý                                                                                          CT
                       r                                                  T                                                                                                                                          F               C                                                                                                         L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 UQ                                                                   UQ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   f9   UQ                C                                                   C
                                                                                                                                                                                                                                                                                                                                         .ý-                                                                                                                              rt                     CS.                                                     C.                                                                    a
                                                                 QJQ CD
                                                                                                                                                                                                                                                                                UQ 0.          C Oy
              .ý                                                                                              .ý UQ                                                                                                                  Cý                                                                                                                  Q                                                                        a
                                         by
                                                  C Q.                                                                                   Gtzr- p                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                                                                                                                           c                                                           o                                                              o                                                         p
                                                                                      _
    ý                                                                                    pý                                                                                              o                                                          c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          C                                A    CN             Cn      A            0     D1     cn        00         AO                 Q    .4 fA
                                                                                                                                                                                                                                                                                                                                                                    00                      NJ          00                    in          4.     fA           Cn ýo
                                                  b9                                                     in    W                         -I                                                  C7 C7      Oo N              V                    .6   V                     VA             O     ao                   O WN V                         o                                        N                                                           J                      N        J                                                                W
                  Cn 00                           00                                           CJ                                                  -I
W
N        i-                        0000                              O              WýW N                              V A W                                  V                     00   A
                                                                                                                                                                                                                                      J                                                             A                                                                                                         O                                                                                                                                                                                                                                                                                               OC
                                                                                                                                                                                                                                                            J-                                                                                                                                                                                                                                                                                                                                             C7         A    00        GO   Cý4
                                                                                                                                                                                                                                                                                                                                                                                                                                                 fl                                                            1.0         00                                  ýC                   00           r-
                                                                                                                                                                                        Aý                                                          O                     V    Cn   C\                          vý         C\   W            V7                    V                       cný W        OD               H- 00            týj
                                                                                                                                                                                                                                                                                                                                                                                                                                                        0 J ON A CC                                       WV          O                    WA            W             W                  O                                                        A
                  aD Cý            \0                                                                          00                                                                                 Cn
    ..W
    00
      J                                  W        00
                                           4 5A V W W                               OQ         Vr
                                                                                                 J       V                        ýW          W    00                               O O
                                                                                                                                                                                                        W        J        W                                                                         W                                                                    W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Oo
                                                                                                                                                                                                                                                                                                                                                                                                                                                        30                                                                                                                                        --ý
                                                                                                                                              Wý                                      0                                                             C                          U
                                                                                                                                                                                                                                                                                    C                                               vw
                                                                                                                                                                                                                                                                                                                                                                                            uW          oc                                      it
                                                                                                                                                                                                                                                                                                                                                                                                                                                             J             p                                          OU                   UA         30            N           x C                        VA              x                                                                       ý
                                                  ýry                                                         Oc
Op
cn       J                                         x                                       J
                                                                                          UV            J                                ý es       00                              O O VW        J             J                         ý                                                                                                                                                                                   G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C\    v      Q1          ýý       VW                      00
                                                                                                                                                                                                                                                                                                                                                                                                                                                        C.                                   00
         V                                                                                                                                                                                                                A                         00      0             W              v          00              r-ý    r O\          00                        DD    aD
                                                                                                                                                                                                                                                                                                                                                                                                  A 01                   VW                                   W    C\              JW                Vt00n            V                    O             -1 A 00                                                                     r
ýl                     Cn                00
                                          00                                             00
                                                                                          00
                  W                           v             OW                      W          . N
                                                                                               A               A                              00    O         W                     00 C7
                                                                                                                                                                                rýV AýO                 NO                                                                                                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      00                            G\                       N-.           00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              n
                                                                                                                                                                                                                                                                                                                                                                                                                                                              V0                                                                                                                          1.0
                                                                                                                                                                                                                                                    C                                                               1               W                              W                              v                           G                                    .                        x W                       C    C N                                W                                  W
Oý
V ý                         x                     W         x         N WCCCC                            iý    ma                        w          w         xN                    ýJ       CV         W            N                                      C                            xw
                                                                                                                                                                                                                                                                                                                    NU                                                                                                      x                                 U       ý        to                                     N    cn              u          00                            N     30               C.J             Cc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C                  n
                            00                                                             U             .     U x-                                                                      N                      Cn                                  N       Ln            U              x
                                                            30                 .-        C1
W
N        UU                                                      -                        NN                                                                  x                U         W NU                        o                                                                                                              N N-                                                    N
                                                                                                                        -                                                                               -C                                                                                                                                                                                                                                                    xN                                                      J           41       W                                              co               i C
                                                                                                                                                                                                                                                                                                                                                                                                                                                        00
                                   41.                                                                         W                                                                                                                                                                               w                    V J             J                              W                        N J                                                                                                                                                       1                                                                    C
OW                                                W         box           U                                                                         w         ý1
                                                                                    JNA                                                                                    J C WUxP                                  N                              JC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x3                                                                                                              b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                                                                                   J               lV        1                                     O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ýOdýýn




                                                                                                                                                                                                                                                                                                                                                                                                                              In                              W    lV          J                                                           JC                 ý                           W
                                                                                                                                                                                                                                                        r                                                                                                                                   I-D
                             in        C                                                  I-        W    lV J                U C                                                                        NJ      J                                    W J                                 v     a                               w             J     o                                                     lV         J                                                                       ý                                 W                       l
V                                                                                        30                                                                   Ln
WN J                                              C         LnC                     J                                                               C                      JN WCLW                                   O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           oý             41.
                                                                                                                                                                                                                                                                                                                                                                                                                                          41             wx                    Cn            oo                           w 000 U               ýO       00                         Wx                     U V
                                                                                                                                                                                                                                                                                         00                                    00
    Go   A u                                                                                        00   ýA    v                  00     O4                                                                               00              0         WxU                                        C                    W               JUw                                                     w                       U         m                                    J                                      O                                                        C
                                                                 4D
                             xt                   C         x             U              xW                                                                   Oo                Y        xW Wx          AU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    co        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           C1                              .6        00                                                            1A
                                                                                                                                                                                                                                                                                                                                                   W                    N                    Cn          G1         00            W        Lý to         J       -7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O            AW            C7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N h-                   N       O                                   r    V AA                               FW.                                                                               n
                                                                                                                                                                                                   CT                                                                     00                   r-                                             Qo                                                                                                                                                                                                                                                                               ý-
o   O    Cn        W                       uj SH                 ý             W wA
                                                                                  v                      i-                              O                                                                       n                                  -                                    a          W                 NN                                      v                                                                                                                                           W           j00
                             A                        N                                                                                       WW   O                       N O                                                                                                                                                                                                                                                                                                                                                                                      W-
                                                                                                                                                                                        N.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               On             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     W                          Chi             x                w
                                                                                                                                                                   CnC                                                                                                                                                                                                                              -P.                                                           U                                  J
                                                                                                                                                                                                                                     ý.

                                                                                                                                                                                        V Wý
                                                                                                                                                                                          x                      J                                                                                                        xU                        J
    Cn        N                                                                       ý
                                                      xV                             JJ                       NJ C                                        oc               Oc

                                                                                                                                                                                                                                                    NNý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        J_                                                                                           ý-      x    c.n        U                                                        CL

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ý              C
                                                                                                                                                                                                                                                                                                                                                                                                                                                              x                                                               30 U C                     Gý
                                                                                                                                                                                                                                                            00       ul                                                                                                                           00
                  Cn         4                                                                      xW         to                                                                                  xU                                                                     U                                                    x             UC                                                          In         U_                                                Uv
                                                                 .c Un                                                                                                --                00
    xU                                                      4                  in x                                                                           .                     U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     N /                          4-                 Oo                                          ur
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a                                                   n              G
                                                                                                                                                                                                                                                                                                                                    -                                                                   00                  x                           CU
-
N        IJ                       J                                                 cý   JW J30                    --1 s-
                                                                                                                                                                  x J C$ H                                                                          x                                                                                    W                                                                                                                                     W                                                                              J_

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                r                  p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýJ                                                                              _
                                                                                                                                                                                                                                                                                                                                         C\
                                                                                                                            -0-                                           W                                                                                 L.
                                                                                                                                                                                                                                                                 --       OJO                                       v Jt                            x W4                                    j           xv C                                             N                                                                    N                                                     N ýý J
                                                                lJ                               J-                00
    x tV          .ý-                                                               W -W x                                                                         ýf IJ                          cn


                                                                                                                                                                                                                                                                                                                                                                                                                                                                 UWN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VV                                                                                                            00 cl\
                                                                                                                                                                                                                                                                                                                                                              00        00                               aD                                 A                -1 to                 N Jt                                       J             A QW                   W                                                   P O W                                                                                           a
                                                                                                                                                        -60                                   W w Oo                  N                   J             O       00                  A                    Go           O                       Oo
         ý              00

                  Vn N 0 W               oAO          ffl        O A           W           A N 00 W
                                                                                           W                                                  J
                                                                                                                                              Av                           W       W                                                                                                     Cm                                     N                                            A               N                     Ov
                                                                                                                                                                                                                                                                                                                                                                                             Ln 00                                                           U                     W             N                        U   Oo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   OU                    N     G\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     V       O                         C Lv
                                                            -N                                                                                                                                                                                                                                                        cn
o        C         Cn -                                                                    Ux                                                                                                 U    00
                                                                                                                                                                                                         O                                              Vx                U              V                                     x                         30                                              CU N                                                    x
                                                                                      00                                                           cý                                         cn
                                              C                  C                         U              CW                                                  N            UC                                             V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                                        C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CZ               cn     J P vý W
                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                      J             W                        C        u J                             W
                                                                                                                                                                                                                                                                                                                      Gý                                                                          CID        L.
                                in                                                                        In       J                                                                          cC                                      w             C                     JA             in     w                              C              Jr              v                                           JU                                                      i                                                                                      U
                                                                 -P                        C1                                                                 C1
         U JA                            w W                .         J       U CCC                                                                w                       JV                               U                                                   0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              C                                                                                                                                                                         lý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         OOGýý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          U                               ý W                        C       00       A A u                     -ý
                                                                                                                                                                                                                                                                                                                                                              lv                                                                                                 x lV U                          U A                                                                                                                                     W
                                                                                                                                                                                              C0                                      C                 J                                U                            J J                     vn                                                             JWA
         x         ýJ   W       Oc       30                 Ju             J
                                                                      J AN C                                       V
                                         3C                                                                             JC                                    J                N              NC J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               fD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ý.   ý1 r                               V                   h-    O i-                        fA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  OD
                                                                                                                                                                                                                                               V        00                    WO                     N   Go               NW                   ID             v N N                          30 4A                                W    N                     OW        CW N                                               W        OO                                                                                                    N                                                                         c
          01                                                                                   C\                                                                                                      Vr                 ul
    00
                       N V a N ýN                                                     A
                                                                                     NJ                   WW                 O
                                                                                                                            ýN                 ý-                 ýj       00      Oo A      N              A                             .                      v                        v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               V                                                                                                                 A                                                                              im                      O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Cn   N                                          OU N                                     C                           OUN
                                                                                                                                                                                                                                                                C         C UN                                        CZ                           cn         N                                                                   N                                                                                       CC
                                                                                                                                  Jj                                                                                  CNj
         O                  UN                              N U C C CO C                                  COU                                                      cJ
                                                                                                                                                                   J                _
                                                                                                                                                                                              CC C
                                                                                                                                                                                              G                                                                                                                                                                                              O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     C          c-    O CCN
                                                                                                                                                                                                                                                                                    N    -.n                                         C U                                                                                               .                     CU        W           U             \                        CU       CU
                                                                                           C.ý       W    00       W                                                                          C wx                    J                                 \ U                                                                                                                                  CO
    C              Cn       J O0         .   30             00J V                                                                              -              J            U
              C
                                                                              CC                                            J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -U                 fa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             m                           r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 C\
                                                                                                                                                                                                                                                                          --             co                               N     oc 00         A wu                                                                                Ln                                   -A                   JA O                          WC                              W        O                            CA                                        N              ý            2        C
                                                                                                                                                                                                   C\                 N                                 N                           W                    b4
          0\                                                                  NJCr                                          i.ý
    V                  J                      v                  NL                        Cx                 -J                          Ox
                                                                                                                                          3                        J0 x N                                                                                       N                                                                                                                                   A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     --C
                                                                                                                                                                                                                                                                                                                          ý.    CC            Co                                                                              _                              O         CO                                 v5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CCC O O                                                               OO C
                                                                                                                                                                                              OC                      O                                 C                           O     _
                                   ý9             b9
    OC OC                                                        CO           O            C             OOC                                                  JO C                 C          CO                                                                C
                                                                                                                                                                                                                                          C                                                   0c                                                         C                                                                                                                         G1       N        n    A    77                           G1       r        Cm                                                           r
                                                                                                                                   QrQ        C                                                                                                                               G1                                                              C1                             rý
                       Gý                                            C1                                                                                                    G1
                                   OO                            r                                                                            4p
                                                                                                                                                                                                                                                                                                                                                                                                                                       ý
                            rUQ                                                                                                                                                                                                                                                                                                                                                                                               UQ                                                                                                                                                                                      A UQ                C
                                                                                                                                                                                                                                                                                                                                                        Oýq
                                                                                                                             00               C                                                                                                                                     UQ                                                       ti                                                                                                  Gy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       QU A C                                              ý                  QC
                                                                                                                                                              t7Q

                                                                                                                                                                                                                          n o. C tz
                                                                                                                                              r Gy                     n
                  M               p C                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                    r                                                                                                                                                                                                                                    O                                                C1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 r             p
                                                                                                                                                                                                                                                                                                                                                                                                                            O                                OO           CJ           CO   O        r-                   O                                O J
                                                                                                                                                                                                                                                                               QD               oo
                       00                00                                                                        O         00               v                                                                                           ýl
                                                                                                                                                                                                                                                            O                                                             O              O                    V     J                          O    O                                                                                                                                  OO N
                                          00                    1. G1                                                                         00
     00 0                                               o                     OO OO O O                                                                           VA             O O N AV
                                                                                                                                                                                OO                                                                               O O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  vV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        rZ                               oj
                                                                                                                                                                                                                               Go                                              OO                                                                             to
                                                                                                                                                                                                                                                                                                                                                                                               O                            W                                O            U            00   W p                           O            OVW                                               O                                 W                                                                   h
O 00                   00   W     -a                                                                                                                                             O O W                               dD
                                                                                                                                                                                                                                                            O                                                             O O            OO             W                                           O
                                                        Go           00                                                                                                00
                                                                00            O O OO O O                                     W                                    W             OO                                                                               O W
                                                                                                                                                                                                                                                                                                                                                                                                                                                             V    00      H                                                O    00     N                                                 W                                                                                                                         y
                                                                                                                                                                                                                                                            W                                                             W ON                                                                 00       V
                                                                                                        30N                                                                                                  N
r NJ                                                                          N r NO                                                                                               N         WV
                                                                                                                                                                                                                                                                 O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         O                                                                                                         ý1
                                                                                                                                                                                                                                                            J                                                             00                                                                   00
                                                                                                                                                                                                                                                                                                                                                                                                                                                             V                                                             V                                                                                                                                                                                       z
                                                                                                                                                                                                  ý
ý                                                                                         H                                                                                                  0-
                                                                                                                                                                                                                                                                                                                                                               C                                                                                                                                     n    Q                                     G1   -                 m                                                                           ý
                                                                                                                                                                                                                                                                                                                                                                                                                            r                                                      C\                            77
                       G1
                                   ltý                                                                                                                                                                                    ý-
                                                                                                                                                                                                                                          C                                         IL                                                        C\                             a                                                                                                              ý                                                                                                                              H
                                                                                                                   C1
                                                                H    C1                                                                   Zc                               C
                                                                                                                                                                                                                               i                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                                                                                                                   ýý                                                                                                                                                                                                 UQ                                                                   74                                    Fý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 C\ý.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Cr                                                       Oy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0.
                                                                                                                             00               C
                                                                                                                                              Cb7                  ýlQ                                                    W a C tz                                             UQ                                                                                                                                                     a          G7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            n
                                                                                                                                         tz                                A.
                                   GCr
                                                                                                                                                                                                                                                                                                                                                                    D             C   CA
                                                                                                                                                                                                                                                                                                               3                                                                                                            Q1
                                                                                                                                                                                 32 of 46
                                                                                                                                              18-01021-smb   Doc 107-8 Filed
                                                                                                                                                  Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                                                         Document               07/08/19 22:14:28
                                                                                                                                                                                          Filed 09/30/20
                                                                                                                                                                                    11-8Entered                       243
                                                                                                                                                                                                          Page 229 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                   A1010
                                                                                                                                             Q
                                                                                                                                                                                                                    CJ CO CO CD                  ONn                          n
                                                                                        fA
      OOO C              ý   fA 10   O     CO
                                                                                                   C-                              CO
                                                      O O                O
                                                                                                             O                 O        OO                         O              C              w         O                 OO        fA                           CO
                                                                                                                                                                                                                O.                                                       O                                OO                             O                                                               ý..
                                                                                                                      O.O                                                                                                                                                                                                                     OO                                OO                                                                                                 z
                                                         0                                                                 O                                       O                                                                                     A                                                                                                                                                                              mrD    zý
                                                                                                                                                                                                          C                                                                                           C                                                                                                                                                                  Oc
                                                                                                                                                                                                                                                                                                                                        O                                       O
  CO                                 C               0 C                                 69        O C
                                                                   O         O                                    C        O            C                          0                   C    ý-            C     C
                                                                                                                                                  0                                                                      C                               OO C                                         C 0C            O            3     CC                                               O                .-
                                                                                                   o                                                                                                                                                                                                                                                                                                                                                                     z       z            tin
                                                                                              00
                         ý1 b9       V.               00
  W A          V                            O                                                                  00     v            CO   CN                    60
                                                                                                                                                                                 CO                        CO                               i-

                                                                   JA                                                                             O                                    N   N                    O        A N                                   CO                                         ý1 \O               00         N    Vii       Gin       w                                                                     nz
                                                                                                                                                                                                                                                                                                                                                                                                         CA


                                                                                                                                                             04A                                                                                                                                                                                                                          N                          Cz                                                  o
  O                                                      C                                                                 C                                                                              O                                                                                           O                                  O                                                                                                           O   OG
                                                                                                                                                                                                                                                                                                                                                                                C                                                                                   R                     \
  C                                                      C    Cl
                                                                                                                      CO
                                                                                                                                                                                                          C                                              C                                            C                                                                                                                                   U
                                                                                                                                                                                                                                                                                                                                         C0            C                        u W       N                                                         O        n               a
                                                                                                                                                                                                                                                                                                                                                                                                                                          y                Gý                U   c
                                                                                                       VON0
                                     Cn
          JN J          N                            .                       0   N            N                       ON                In Ovc                         1    41                                                                                                                                                                                                                                                                ý.ý
                                                                                                                                                                                 00
                                                                                                                      N                                 W                                                 UJ        ON   V                                                     Cn
                                                                                                                                                                                                                                                                                        W                              v                                     N              .C
                                                                                                                                                                                                                                                                                                     v                                                                                    OW                                                             p
00         -   N   00                W               co                                       Cn   w                                                                                                                                                          Ný
                                                                   Cn                    9                                              J                    a9




                                                                                 c.ri
                                                                                                                                                                       Vi                  00                            .                                                                                                                                                          CCý
                                                                                                                                              NW                                                          N                                             J                      W                      Co          Co                                              -p                      W          V
           CH V    CO    V           V      CO           00
                                                                                 00 E9
                                                                                         fig 00    ý           00          \00

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a
                                                                                                                                                                                                               CO                 CN
                                                                   v-                                                                                                       A ONN                                   N AN                    r            W         CO     0 Nw               f.9                  A                                                                  0\


                                                                                                                                        W Ovw                                                                                                                                                                                                           NW                                N              Cn          z   ý   C    zz                                     Q
                                                                                                   W                                                                                                                                                                                                                                                                                                                                                     pyo
                               1.0   -I                  -j
          CA N h W 59                                              Wv            CH
                                                                                        69 U                   LQ              00 CO               CO   Gn             W                   ffl
                                                                                                                                                                                                                                       Wl                00                                 fýq
                                                     N                                                                                                                      VW         A                            O Ww                                       -          W        00   A                  00                 W    b9    v    ý..            00        b9                                fn
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                  O                                                                  OO        W                                              n7o                        o             x
                                                                                                                                                                                                                                                                                                                                                                                                                                  ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             V
          ý1 N V N                    CA                 W              O        N            N        V000
                                                                                                         O            ýNi      4ýý      Cn

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 c
                                                                                                                                                   00                  O\        00                            00
                                                                   .                                                                                    w                   A          ýW                                \D CO                          CO                A        to   W                              WV W                       O    0\                           O                                                                      G                              y
                                                                                                                                                                                                                                                             N                                                                          v                    N                            O    W                                                    cý
                                                                                                                                                                                                                                                                                                           CA.
                                                                                              0        VU.   O
      J J      W                                                        V                                                 OO   u              cn   N               W        Cn   A w                                                                                                                                         G1

                                      N                                                                                                                                                    W              J 0 N                                              J                      OHO.              A              W                            v    G1    0         tý   C       00                               rt      n                                               n            n
CA                                   CO                  Un                                   ý.
          ý7 Obi W           1                                     .N                        -                                                N O       00 39
                                                                                                                                                                                                                                                                                                                                  ýry
                                                                                                                                                                                      C\

                                                     O                                                                    A                                        N             A         N                W                           N                                      CN                    00i00                   A          O         00         Vii fl
                                                                                                                                                                                                                                                                                                                                                                                                                                               aý




                                                                                                                      0000
                                                                                                                                                                                                              N     N.                                 CA.   vW                                                                                        D\.
                                                                                                                                                                                                                                                                                                                                                                                    0\
                                                                                                                                                                                                                                                                                                                                                                                          NO         Cn              zC                             Q                        t                n
                                      u                                                                                                     V
          CO
NN                                              W         W        O OJ                                                                      P.    G\              JJ N                                             J                                                                                                  Oo




                                                                             r-..
               o                                                                                        v                                                                                                                                                    Co          .gy                                    Co                                                          .                                            n   rD
                                                                                                                                                                                                                                                                                                                                                                                                                                                         foyQýy-n




                                                                                                                                                                                                              v                                                                                                                         W              N                -           G\    J                                                          3
                                                          C                                                           C                                                                                                                                                                                                                                                                                                           yon
C                                                                                                                         O                                                                                                                                                                                                                                                                                                                   ýý
                                                                                                                                                                                                          C                                            C                                             O                                  0                                                                                                                    r                       n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         \
                                                                                                                                                                                                                                                                                                                       -Vý
                                      CO        CO
CO        CO   0000          00                                    CO
      O                 O                                O              O        V Ov O                AO                 O                   NA        OJ         O             00   OO         00
                                                                                                                                                                                                                                                                   CO                                CO                      i-
                                                                                                                                                                           O                              O O - r1                                      O                 COCO v                                O                       O OO N                              O OO V                                                                   3
                                      00        C.        O                                   EA       x0000     CO
OO        CO   000      EA                                              00       6s                                       O                   00   W    00
                                                                                                                                                                                 00        fA
                                                                   O                                                                                               O Cn               W                   O         O        W                          O          CO               fl               O CO                    fA         O
                                                                                                                                                                                                                                                                                                                                                                                          r                          D
                                                                                                                                                                                                                                                                                                                       W                          O VW                      O OO            W                                                 C                          D
                                                 N        NC       N                                         N
                                                                                                                                                                   C.      N                                        N                                   W    1.0                                          00    00
                                                                                                                                                                                                                                                                                                                                             00                                     -l                                                                                               Vi



                                                                                                                      WO
                                                                                                                                                                                                                                                                                                                                        O                                   W                                                                                       rD
                                                                                                                                                                                                          W                                                                                                                                                                                                                                                               Ci
H-.
                                                                                                                          ý-
                                                                                                                                                                                                          00                                           00                                            J                                  -I                                  O                                                                                                 rD
                      b                                                          QQ     CO C                                                            i                        CO
                                                                                                                                                                                                                                       y
                                                                                                                                                                                      ý                                      H                                                                                               n
                                                                                                                                                                                                                                                                         a\   F-                                                                            ýý. tr                            D\   F..
                                     WfD                                                           7fQD                                                                                C
                   UQ                                                                                                                                                                                                                                                                        CC
                        a                                                                                                                   .ý CC                                                                            QO
                                                                                 GC                                                                     a                             CQ                                               C                                       IQ G.                                                                         70
                                                                                                                                                                                                                                                                                                                              G.                       R          a                                             to                                                        C17
                                                                                                                                                                                                                                                                                                                                                                                                                                        fDyýy-iii




                                                                                                                                                                                                                                                                                                                                                                                          R 010                                                                                      o        z
                                                                                                                                                                                                                                  cD             N                            OD
                                                                                                                                                                                                      S   O                                          y        yC
                                                                                                                           33 of 46
                                                                                        18-01021-smb   Doc 107-8 Filed
                                                                                            Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                   Document               07/08/19 22:14:28
                                                                                                                                    Filed 09/30/20
                                                                                                                              11-8Entered                       243
                                                                                                                                                    Page 230 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                A1011
                                                                                                                                                                                                                                                            Q            C..   0        O     00        n Iý
                                                                                                                                                                                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                V         CN             G\   CN                                                           ý.        O-
                                                                                                                                                                                                                      A     0o            WJ                    00   O             cn                            J                                               nN                                         -P                   CD    J    t4
                                                                                                                                                                                                                                                                                                                                                                                                                     1_1ý




         LV             JO                         A      W   cn        00    A
                                                                              JJ          41 00      n               J            aý               J             0o
                                                                                                                                                                 N     3C                   41   C                                                                                      Cc                                                     W                                                                                                                                                   W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  C7
                                                                                                                                                                                                                                                                                                                                                                                                            A        1_0         ZJA                            V C
ac  _             JCJ        00                                                   OC                                                                             OO                                                                                             W    Oo                 10                       uWl                               w             1     to                 O                                                                                                                  5        c o                                            W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          b                                                         to             UO      C             J
                                                                                                                                                                                                                                                                                                                                                                 V                   Gý         W           O                                                   O                                                                            b
                                                                                   A  -         00           L.                                                    00                            O C                  A     00            W J                   ý                  O    O                        P
00       ý-                                  tog              cn
C                       An C                              W             00        JJ                     nW                                        J             N                                                                                                   N                                                                                                                    A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      G
                                                                                                                                                                                                                                                                                                                                                                                                            Jw                         J         CT    W         JW
                                                                                                                                                                                                                      w                   rV    J    W          J .                                L4            JW                            9                 J w                                 W
                                                          ý                   WJJW                                               wW                                                              J          W                                                                           J                                                                                                                                                                                                          n
                                                                                                              ý...




J                                 J                                                                                  J                             L             w JW
                                                                                                                                                                   J                                                                                                                                                  z                                                                                                                                                                                      G                           F        U
                                                                                          4fj                                                                                                                         3ý.                                       C    44                                          O                                                    f                                     O                                                    C4                                                           c
                                                                                          O                                                                         C
                                                                                                                                                                            t1_1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     r             74      O
                                                                                                                                                                                                                                                                                                                           V                               ti                                        W      J w                        J         Gý        W     JW                      ý    J    G\   W                                    b                       p
            --.                   __j   b          J71   rV                   WJJW                       uC          J     CT C11
                                                                                                                                                                                                 J ý                                      . J        W          J w            u J                               J                                               J w                 ý
                                                                                                                                               ý.%
J u                                                                                                                                                               JJ                                   0.                                                                                                                                      3
                                                                                                                                                                 W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ON                      J                                                                 O         n
                                                                                                                                                                                                                      N                      .A-                CN                                                                                               CN                  J           w   tf-    ON                                   W         -i
            ý-.
C -.                    J                                       V                  N
                                                                                  OC                     J           .     W     tý                J               N
                                                                                                                                                                 NCC                             A                                                                             v        A
                                                              i
                                                                                                                                                                                                                                                                                                                      N                                                                                                                                                                                                                           C_       C         h
                                                                 N                                                                                                                                                                                                                                                                                                     O             C                      O                          oc       ý9               OO                           0o
                                                                                                                     OC                                                                                               O                   Cn    Oc              O                  C    Oc                       C
                                                         Cn                                                  Vt           shy
OO       p                        w                           O C OO                      C              0                                         O             OO
                                                                                                                                                                 C                 O Cx                                     0                                            O
                                                                                                                                                                                                                                                                                                                               ___
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r         n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 W        -ul
                                                                                                                                                                                                                                                                                                                                                                       cn
                                  In                                                       c.n           .ý                N                                                                           tv             cn
                                                                                                                                                                                                                            0                        89
                                                                                                                                                                                                                                                                W                                                iW                        y                      W                             N 3         W    ton                   V N                                                    C    N                                              d
                                                                              Vý                                                 tA            -
         C                                                    ý CWW                                                                                              CJn
                                                                                                                                                                 W WIn             C             9                                                                       v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a       O         n
                                                                                                                                                                                                                                                                                                                                                                 .                   C           W   FA     O                              ul     W        b9    O                       C    P         89
                                                                                                                      Cn W        4-f                                                       C
                                                                                                                                                                                            O          w    to        O                        Can              O                  C     cn        t                                           C
O                                                        CO             CC O                             0                        1                              Cc                                                         0V                                           O                                                                                             c                                         O
                                                                              C                                                                                                                                                                                                                                  C                                                                                                                                                                                                                                         O         n
                                                                                      OP                                                                                                                                                                                                                                                                                                                             10                          C\              1ý
                                                                                                                                                                                                 C
                                                                                                                                                                                                 O                    cý    V        rJ-.            CJ         A                       C          FI                                          J                       cý
                                                                                                                                                                                                                                                                                                                                                                                     C    v          N      P                                              N              1                   O                                                   J
                                        to
Aý O                                               Pl    J      ýC            ý                          0J O                    NN                              OO1 v
                                                                                                                                                                 0                                          N                                                                                                                                                                                                                                                                                           N
                                                                                                                                                       vto
                                                                                                                                                                                                                                                                                                             o                                                          N        Vl                              N                                                            N V
    O             Cn                                              ttý    O                 O     w                                                             oQ
                                                                                                                                                               O                                                      O         V                                        O     V                                          O W                                    \
                                                                                                                                                                                                                                                                                                                                                                 ý.                                                                                                           C.
                                                                                                                                                               o                                                      W         W                                        W     W                                          W          W                                  W        W                          \    W          W                                                       W                                                                      Q
W                 W                                               W      W    \ W                    W                                                 W       WWW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                                                                                                                                                                                            r                                                 G1
                                                                                                                                                                                                                       3..                                                                                                           r-.                                Cn
    W             r-.                                             r      W                W                                                          ý
                                                                                                                                                               C
                                                                                                                                                               c \\T                                                                                                     A     ý                             Lo                                                                  .
                                                                                           \\\                                                                                                                                                                                                                                                                   \\                                                                                                           J N                                                            ýT            O
                                                                                                                                                                                                                                                                          to
                                                                                                     N                                                                      iý          N                                                                                      N                                          D N                                           J N                                 \ JN                                                                                                                                  y
                                                                                                                                                                                                                                                            \\\\




    AN                                                            N i                                                                                  N       e
                                                                                                                                                               W                                                       PN
                                                                         \\                                                                                                                                                                                                                                                                                                                                                                                                   -J     W
                                                                                                                                                                                                                                                                                                             i\t                     W                           c               W                                  G1      ý
    W             W                                               W      N                  WW                                                         W       e
                                                                                                                                                               W            W           W                              W        W                                        W W
                                                                                                                                                                                                                                                                                                                                                                                 C
                                                                                                                                                                 \\                                                                                                                                                                                                     N                                           N       r                                                 co     ý_
    N O                                                           ON \N O                                                                                    r
                                                                                                                                                               o .                      O                              AO            I-                         o JO                                         \ O                                                                                                                                                                                                                                  T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                15
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Al                                                 O
                                                                                                                                                                                                                                                                                                                                                                                                                                                      CD
                                                                                                                                                       Oý                                                                                                                                                                                                                             n          -                                          C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3    N              s
                                                                                                             t                                                                                   r-.                                 Q1
                        C\       i                            ý                                                                 C                                                                       C                                      r     .                                                                                                                                    ý
                                                                                                                                                                                                                                                                                                                                                                                          Qq
                                                                                                                  QQ            ztz                                                                                                                                                     1Q                                                 ý
                                                                                                                                                                                            N
                                                                                                                                                                                            CC                                      .ý W                                                       c                                                       G                                             G tz                                   Q
                        CD       3C        tz                                                                             Q.      to  G            T                                                       Gý
                                                                                                                                                                                                                                                                                                                                                                                                                    C.      O                                                        O
                                                                                                                                                                                                                                                                ýý        C.   O                                           C1        O                                            O
                                                                                                                                                                               G1
    CT O                                                        O       C\
                                                                                  \        Cý        O                                               C       Cn  o                      O                              C\ O                                                                                                                                      c
                                                                                                                                                                                                                                                                                                                                                                            A O                                     A                                           e              A O
                                                                                                                                                                                                                                                                                                                           -
    i.            O                                             O A                        1O                                                        O       Aa\\.                      O                              A         O                                        .    O                                 io O                                                                                       c
                                                                                                                                                                                                                                                                                                                                                                                                                            O                                                                                             n
                                                                              \\                                                                                                                                                                                \\                                                         0                                            00        O                                 00                                                         oo    O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .     R
                                                                                                                                                                                                                       00
    00 O                                                        O       00                  00       O                                                           o       00             O                                        O                                        00 O                                                       O                           e                                          \                                                   o
                                                                                                                                                     O oo               ý.
                                                                                                                                                                                                                      C\         N                              c              N                                           71        N                           e      G.        N                                         N                                   c              O N                                                  s             O
                        N                                                                   CA       N
                                                                N       ni                                                                           N




                                                                         \\\\
                                                                                                                                                             Lc\CT N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                                                                                                                            6.
                                                                              c             N N                                                                                nN                                         Cl     N                              o         V. N                                   Cc
                                                                                                                                                                                                                                                                                                                  N N                                            o                N                         o JN                                                o -N
        cn              N                                       N       Gn                                                                           N Ln
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ý
                                                                                                                                                               \\                                                                                                                                                                                                           00                                                                                                 10
                                                                                                                                                                                                                          C1 N                                            CN       N                             o JN                                            c                N                         \ ý. N                                              a                    N
                                                                        CJs
        G1              N                                       N                         \J N                                                       N       CTS        \J N                                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GJ        r
                                                                                                                                                                 o                                                                                                                                               e                                                          OW                              c OW                                                               0 W                                                       o
                                                                                                                                                           .
    NW                                                          W                         e          W                                               W                         OW                                         O                                     oOW                                                        OW
                                                                                                                                                                                                                                W.                                                                                                                                                                                                                                                                                                                O
                                                                                                                                                                               C.
                                                                                                                                                             C                                                                                                                                                   o                                                          A W                                      CT      W                                  o              CN W
    NW                                                          W       W                            W                                                                                  W                                 W                                               W        W                                                 W
                                                                                          cW                                                       W
                                                                                                                                                                 m\
                                                                                                                                                                                                                                                                                                                                                                 \\\
                                                                                                                                                                                                                                                                                                                                                                                                            \\                                                                                                                      r             n p
                                                                                                                                                                                                                                                                                                                                                                                  L.                                 cn      W                                                       W                                                       v
                                                                                                                                                                                                                          Cl
        NW                                                      W       N_ý 4n W                                                                                               to       W                                        W                              o          NW                                    e                   W                                                                                                                          e
                                                                                                                                                     W       Ne
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           O
                                                                                   \.                                                                                                                                                                                              00                                                V                                      O                               c        uý O                                       o                    N                                        c
                                                                                                                                                                                                                                 00
                        ýA                                      v       brs
                                                                                  \2G1               v                                    1J                 Cis
                                                                                                                                                                 o\O                    J A                               O              .                      oO                                               eC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CD                s         LS
        i                                                                                                                                                                                                                                                                                                                            b                                                    7                                                                     C11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      7
                                                                r                                                                                                                  i Cý                                                        y                O\                      7                        CA
                             Cl

                  .                                                                                                                                      C                                                                     D                                                                                                                                                                                         S
                                                                                                                                                                                                                       UQ                                                                                        flM                                                                                                        ry                                                      C.
                                                                        1Qý. JQ                      p                                                           ý.                                                            C G Cd                                          Q        G7                                                                                       Q        Gy
                                                                                                                  Oy
    3R                                                     Ca                                                                              Gp                                  3 G. G Gy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                  o
                                                                              v                                                                                    _
V                                                                                                                                                                       v
                                                                                                                                                                                   r.                                                _
                                                                                  ox                                                                                                    o                                                                                                                        o        Q    o                                  o                                          o o
                                                                                                                                           _
                  o                                                 g                 po                                                                 o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              rv                  CD       A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Qý
                                                                                                                                                                                                                                                                                                                                                                                                                                      tj
                                                                                                                  00                                                   OO O NA                              v             O               44   O     00              O                                                OO O                                                       to                  J          O           O               O                             O         O
                            00               00                                                                                   oo
        OO                             O                            OO OO O O                                                             A O                      O                                                           p                                               O ý
                                                                                                                                                                                                                                                                                                                      OO                                                                                                               Lý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                                               C        O
                                                                                                                                                                                            00                                            DD
                                                                                                                                                                                                                                                                                                                                                                                                                O                                                         O
        O         O         00
                                  W                                 OO OO O O                                     W                       00           O           O   OO O                      W                        O in                 W                     O         O        W                                            O                                           n        W                                 O                                                                                     CC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý-
                                                                                                                                                                                                                                                                                                                      W                                                          ý                              O    00                                                   W                                                                                ..
        N-.                                                         N F NO ýN                                                                            N         WV O N                                                 ON                                         W         N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                                      00                                               ýl
                                                                                  ýi-                                                                              N                                                                                                 00
                                                                                                                                                                                                                                                                                                                                                                                                                 ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                       0                                        ý                                                      n
                                                                                                                                                                                                                                         G1    ý     C                                         w                                                                                          ýý.                                    C
                                  VC                       CT                                                                         O                                                                _
                                                                                                                                                                                                                                                                                                                                                                                                                                       UQ                                                               G
                                                                                                                                                                                                                                               UQ                                       ý0                                                                                                                                       fD                                                                                                Ci7
                                  3Q                                                                                 UQ         ztz                                                                                                                                                                                                                                                             O.   C tz                                       a                                                                             ý
                                                                                                                                          f7
                                             C                                                                                    Gý                                                                   0.        tz                                  C tz                                                                                                                                                                                              Gr
                                                                                                                                                                                                                                                                                              CD 0.     N   CO   m
                                                                                                                                                                                                                                                            3
                                                                                                                                                                    34 of 46
                                                                                                                                 18-01021-smb   Doc 107-8 Filed
                                                                                                                                     Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                                            Document               07/08/19 22:14:28
                                                                                                                                                                             Filed 09/30/20
                                                                                                                                                                       11-8Entered                       243
                                                                                                                                                                                             Page 231 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                                                                                                                              A1012
                                                                                                                                                                                                                      00
                                                                                                                                                                                                                                                                                                                    CF        W Cl                                      00    O   N ýý                         ý
                                                               -
                                                                                    O                                                                                            CC
                                                                                                                                                                                  O
                                                                                                                                                                                                      v
                                                                                                                                                                                                                                                                                                                                         --
                                                                                                                                 G                                                                            C                                                                                                                                   N                                  9                        CN                                       -                                                  O                             ýC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CC                                                                                                                               wC                  O
                                                                                                                                                                                                                                                            CO
      C           CD                                                                     O                                                                         W                      ýO
                             w                                           W                               C                           W                                      O                          C                       W     J                          O          W                                                       C              W                                  C                             W                            C Ov                                                       s           C--         Uý   J                          O             W       J                         b   5   0
                                                                                    W    Vr                                                                                       G1
          -P                                    41
                             W                         C                C                                    U                O .                                  0 N                                        J                  -J-                            J          O                                                                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                                                                                                                   L.                    00      00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               00              00      oc          ý%                                                                                                                                   Y.

                                                                                                                                                N                                                                                                                                                                             N                                                                                                N                J W.                                                                                    C                     00                N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           c                        ý
                                                     CJ     CD00                                                                                     OfCG           Q
                                                                                                                                     01
                                                                                                                                            zO                                                                                     ý                                              00
                                                                                                                                                                                                                                                                                                                                               01                                                                  01                                                Gl   r                                                                         ro                                                  til
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ý.                                                                    -ý


                                                       O                                                                                                                                                                                                                                                                                                           ý                                                                     a                                      ýa                                                           C                                           I
                                                                                                                                                CC                     .
                                                     aC                                                                                  CD
                                                 C.
                            R                                                                                                                        R                                                                                    tz                                                a         tz                                       .                   C                                                                     by                                                                                                  C
                                                                                                                                                                                                                                                                                                                                                                                                                                   d                                            a C                                            R                                                ý.                            CJ       Y   C          Ci7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ýa
                                                                                                                                                                                      y
      _
                                                                                                 v       o                                                                                             o
                                                                                                                                                                                                                                                                                                                                                                                     F
                                                                                                                                                               00
              x              cn                                    00
                                                                                                                                     Uý                                                                   _                 tJ       00
                               x r s x      X x                                                                                                                                       v                                                                                   Vý    00     fl                                     v                       00
                                                                                                                                                                                                                                                                                                                                                                                                                   U 00                         C      _O            . x                                                       n        00                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                                                                                                _a
          00   N1                                                                                                                                    00        OW
                             W o wO W N   J  N Wc
                                                                                                                                                                            JO                            -i                   WC                   Ui                    WC                                                             N        W                                      W
                                                                                                                                                                                                                                                                                                                                                               i                                                                                                                                                                              mss
                                                                                                                                                                                                                                                                                       w                                                                                                                           WC                           N          NWO                                                                 W                                                W
                                                           i
                            N     rJ                                                                                                                           NN
                                                           sN N                                                                                                             WW                            1                 N N                     00          N         NN                                                   N               N N                                                      -P-                                     tii
                                        N C W NN                                                                                                                                                               N                                                                                                                                                                                 N                 NN                                            N N                                                           NN                                 N                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    J                                                           N                                                 Cý             w                  0
                                                                   00           00                                                                                          C         Ci
          C 00                                                                                           C1               00                                                                                                                                    \                                                                                                                                                       t
                                        ý                                                                                                                                                                 C1      Go                 t4             Ci                          03                                             00        WA                                              C1      V                                              G1-0       00                                                  G1                                            C\   10
                                                                                                                                                                                                                                                                                                                                                                                                        x                                       1                         A                                         OCV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             w0 A                                                                                        O         n
                                                                                                                                                               tý                 -4
                                                                                         J-.                         -4   --j                                                                                                        00
          .J                                                                                                                         ý      n                                                                                                                                   I                                              J                      -                                          J                                                                                                                                                                                                                                               wý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          lul                                                       sue
                                                                                                                                                                                                                                                                                                                                         J                                                              J                                       NJ                   -                                         J                                                        J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        4                                                                               0          n
                                                                                                                                                               4    Cif     ON
      V G\                  .     rn                               84




                                                                        --Cý
                                                                                                         VC               --         Gý                                                                V                    ON     00               V                           t34                                            G1              Ci                                        0                         G
                                                                                                                                                                                                                                                                                                                                                                                                 G\      -                                                 --    Gý       -uq                              Vr                  .                             S    GS                                                                                w              -tee
                                  s
                                                                   00    J                                                                                     00   J                 N                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O
      N                     J                                                                N           NV               lV J                                                                         N                    Ji                      NV                          00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                      00                                                                                                                  00
                                                                                                                                                                                                                                                                                                                               VN J                                                      N V lV J                                                      lV J                                                N                   J                             N         Iv                                                                           Y              n
                                                                                             O                                                       00   N    G1      O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O
      C                JO                            tfý                CC1
                                                                         C                               C                J C                                                                          C                    O                                         C         CCN1                                           .-                             F                          C       J-.               O                                                                                                                G\
                                                                                                                                                                                                                                                                                                                                         JC                                                                                                            JO                 CN1                              O J_ C                                            C         -i                  N 3                                                      a              nc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C.    r
                                                                                                                                                                                          _
          -        9                                                                     -                                           W                              1
                                                                                                                                                                                                                           71                                   sc
                                                                                                                                                                                                                                                                                                                                               w                                             _                     .                                   .             ý                                                                                                      _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   b
                                                                         CJ                                                                                         IJ
                       V N                                                                                                tF     IJ                                                                                         lJ
                                                                                                                                                                                                                                                                          rJ
                                                                                                                                                                                                                                                                                                                                               N                                         -              Jý         N                                   .         tJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         U N                                            j N                                            o          n                 w 0            C
                                                                                                                                                                                          _
                                                                                                                                                                       lJ
                   c_       l.J                                          N                                                                                                                                                                     -
                                                                                                                 _        Uý     iJ                                                                                         lJ
                                                                                                                                                                                                                                                                      IQ                                                                       IQ
                                                                                                                                                                                                      @                                                                                                                                                                                          cs                fJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                       4         fJ                                                      Cn    hJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N                                                                   a               fo
                            N                                            N                                                                                             CJ



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O
                                                                                                                          In     lJ                                                                                         tJ
                   ý                                                                                                                                                                                                                                    -             tV                                                                       11
                                                                                                                                                                                                                                                                                                                                                                                                        Vý         CJ                                            tJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         U     CJ                                      _n       N                                                                   ý               C
                                                                                                                                                                       J                                                                       _

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O
                       Ln   J                                            N                   _                            .      CJ
                                                                                                                                                                                                          -                Ili                                        IJ
                                                                                                                                                                                                                                                            _                                                                                  11                                        _          n J                                                s N                                                               t.n   P                                       tp       N                                                                                   CD
                                                                                                                                                                                              _
                   Ui       N                                             I-
                                                                                                                                                                       J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O
                                                                                                             -                                                                                                              CJ
                                                                                                                          ý N
                                                                                                                                                                                                          -                                                           IJ                                                                       Ili                                                             N                                       U         lJ                                                      U                                                                                                                                          rn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               P                                                N
                                                                                                                                                                                              _
                            rJ                                           N                   _                                                                         tJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                wýý


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      O
                                                                                                         -
                  s                                                                                                       J N                                                                                              N                                          N                                                                        IQ
                                                                                                                                                                                                                                                                                                                                                                                             _
                                                                                                                                                                                                                                                                z                                                                                                                                tý            N                                       UN                                                 _                    IJ                                               rJ                                                                    0             rD
                                                                   --    N                                                                                     -                                  _
                            tJ        _                                                                                          rJ                                                                                                            _
                  s                                                                                                                         _

                                                                                                                                                                        J                                                  rJ                                   s     N           --
                                                                                                                                                                                                                                                                                                                                   9           N                                    --                         J        -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N                                                             tJ                                                    _                                                           w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                                                         O             C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m 7
                                                                                                                                                             cn                           w
      W                     Ci                                            C1                                          L1        1 v
                                          u CCN                                                  WW                                             v    o
                                                                                                                                                     o                                                W                    C0                      W                 C\     0                         t                       ý               G\     C        O          00          W                                 VW                ý                      0C                    CN                  W                                                                               cn
                                                                                                                                                                                                                                                                                        C                                                                                                                                                                                                                                                    C                                                     C
                                                                                    00           J                                                                 IV                     CND
      J                     Cý            Ln         nto                                                         -1                      WJ                                                                                                                                                                                                                                                                                                      -C
                                                                                                                                                                                                      00              VJ                           J
                                                                        WW                                                                                                                                                                                      - uU                                                                          00     .        Ui                                    V         C.                                       U        00                    W   -i              J                                  tt3                                          oc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         U        c.9                              -                                                               p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               C                                                W                                                           7   w0
      W                 C         _                   00                  O N                    U
                                                                                                 W                                                                                                                                                                                                                                                                                                                                               -
              C                                                                                                  U    N                             O     J                               W                                C                       W                 C                                                                        C                                                  lV           O        .-                              IV       O               4ý1                       W.                   C                         W        _A                      00                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                     W                                                                                                                                                       3                                                                                                   O
                                                                        Uwi
                                                                         C          O CO
      OO                C                 w N              vg                                                    C                   U               NNw W                                O                       C        Cv                      C            C CV                                                     C                    C cwn N                                                         O n                                               OU                                                                                                                                                                               ýý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          39                                                                                                                                                                       Ci

                                                                                                                                                                                                                                                                                        N                                                                                            CO                                            N             C                               N                        OO                   O              N          C        C                       WN                                                          O
                                                Ni                        O O C                  .                                                           00    U
      CC                O                 oo                   00                                                               C               W   to   D
                                                                                                                      C                                                          CC                   C           CO             u                 C                 O     UU
                                                                                                                                                                                                                                                                                                                         C                    C          00                                                   C        tai                                                                                                                                                                     ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ui         00                                                           t0
                                                                                                                                                                                                                                                                                                                                                                                     OC                                                         C           C                                                      O                                     CC                              00    3                                                                   fc
                                                              1-                                                                                             1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r
      W                                              N     tta            --             CnW                                     .                                                                                                                                                                                                                                                                                                                                                                                                                                              0-
                                                                                                                                                                                                                                                                      -ý


                                                                                                         C9 O                                        N                                                                     .                       W                                                                     W    Cn              Ci              N                                                                                        O                                                                       O                                                                                                                mý
                                                                                                                                                                                                                                                                                                                                                                                                                                                 U              -                N f                      WU                                  N
                                                                                                                                                                                                                                                                                                                                                                                                                            1-11




                                                                                                                                                     -1 C O W W u C                                                                                         C nN                                                                                                                     WO                                            N                                                                                                                     W        UOi                          N                                                      0            a
              O         O                 n W8                          O O C            CO                  C                  O                         xv
                                                                                                                                                     wuC O G C CC                                                                                           C                               w                                                 O          w W                                     O                                              C      OC C                      w        tý              OC                                  LU                                         ul                                                     w                  n
O-


                                                                                                                                                                                                                                                                      O                                                                                                                                        O                                                                                                               O                              O0 W                                                                                    O
                                                                                                                                                                                                      C                                                                                                                                                                                                                                                                                                                                                  C-
                                  tR                 C                   O
                                                                        OJ               C\i     A                                                                               CN                                                                                                                                                                                                 C-
                        C                            1N                                                                         OJ              C CCJ                                                                  CJ                 I        A                                        C     tf3                         Cl              O                          0                       C0                                CN1          CV C
                                                                                                                                                     N                                                        C                                         1 J                                                                                                   C                                          CJ                                                          CJ          CN                                C           O                                            0C                 GNl                                              w   O              Ci
                                                C7
                        C1                                                     Ci                                                                                                                                                                                                           C
                                                                                                                                cl                                                                                                                                                               rý

                                                      rD -                                                                                                                                                                  n




                                                                                                                                     ý...
                                                                                                                                                                                                                                                                                                                                                                   Fy                                         G1

                                                                                                                                                    O-                                                                                                                     .                                                                                                                                                                                    n-              y a                                            C1                                                        Ci
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               yýy-




                                                                                                                                                    c
              C r                               Cn     _                            O   C                                                                                                                         00                                        C
                                                                                                                 ýp                                                                                                                                                                                                           C                                    n                                O Cý                                 A       CO                      sv                                        C .                                                                         C
                                                                                                                                                    Cz                                                                                                                                                                                                                                                                             o                                            CA                    n                                                           CC                                          m                                       -                 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -O
                                                                                                                                                     00
O                 O     00                           00                   G1
                                                                        V00         OOO                      O                                               O0
                                                                                                                                     00                                                                                                                              00
                                      0                                                                              O                          0                           OO                                    O N A                                         O                           00                           O O                  J ýý                                                            Vý   O                                        1V       10          ý1                                                           -U

                                                                                                                                                                             O                                                                     O                       O                                                                                                        OC                                                          O                                                              O C                                                                                 Q\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             O                           O O JJ                                                             C
                                                                                                                                                             1W    W
O                 O     00                -60                                  00   O0O                      O                                                                                                         00 00                                         00
                                                                        W                                            O               W                                                                            O                                             it                                                       O                    V                                                                                                                 00                                                                                                                       fsi



                                                                                                                                                                            OOO                                                                    O                       W                                                  O W                                                   O O vo W                                                    O Ul                 W                                    O O 0 VV                                                 O vWV                                                              C
                                                                                                     N                                                                      N
                                                                                                             N
CN                                                                                                                   N                                                                                                                             000          N                                                        W O       Ili
                                                                                                                                                                                                                                                                                                                                                                                    fl                                                          00                                                             00


                                                                                                                                                                                          W0 N
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O




                                                                                                                                                                                                                                                                                                                                                                                                 o-..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         W         r                                                                   ID           fp
                                                                                                 N                                                                                        00
...                                                                                                                                                                                                   ý                                            00                                                                    00
                                                                                                                                                                                                                                                                                                                                                                                    00                                                                                                                    J                                                                                                                                                   ci
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PýD
                                            C3       fD
                                                                               p1
                                                                                                                                            C F
                                                                                                                                         04OZ
                                                           /                                                                         c                                                                                           ý                                                               ý
                                                                                                                                                                                                                                                                     ci                                                                        ý
                                                                         x                                                                                                                                                                                                                                                                                                                                         IL                                                                                                                         C                             Oi                     Al
                        p12                CC                             lD                                                                                                                                               f ff
                                                                                                                                     IC                   C. UQ
                                          CC  CO                        74                                                                     .                                                                           D                                         CD
                                                                                                                                                          by                                                                                                               U4                                                                     Uq                                                               00                                                UQ          C
                                                                                                                                                G                                                                                                                                           0                                                                                                                                                                                                                                                CC                                           G                                     Cý7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             IF
                                                                                                                                                                                                                                                                                                           rt   7                                                   0         Cl
                                                                                                                                                                                                                                                                                                                    O                         co               CL                  ý.                              cu
                                                                                                                                                                                       35 of 46
                                                                                                                                                    18-01021-smb   Doc 107-8 Filed
                                                                                                                                                        Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                                                               Document               07/08/19 22:14:28
                                                                                                                                                                                                Filed 09/30/20
                                                                                                                                                                                          11-8Entered                       243
                                                                                                                                                                                                                Page 232 ofEx. 8 Pg
                                                                                                                                                                                                                                        A1013
                                                                                                                                                               Q   WWQ                         00
                                                                                                                         Co
                                                                                                                                                                                                         N
                                                                                                                                                                                                                                                                                                                           Q
                                                                                                                                                                                                                                              00
                                                                                                                                                                                                                                                                             9                       J
                                                                                                                                                                         oo
          J W       v5                 W    ý        3      W                                           9           W                  x    C                                                                                                      OV
                                                                                     9                                                                                                                                                                                                                           Ný
                                                                                                                                                                                                                                          .N       Cý Oc                     O         N        -
                                                                                                             1i                             O                       VN J
ry   V    9N                      tJ
                                   W                 0                                   W
                                                                                                            ý       N                  N        N
                                                           Ný                                                                                                                                                                             9                                  V         J             J                i
          -                                                                                                                            30                                    Cn
     to       O     its                              con
                                                                                     N                          J                           OA                     ..             J                                                                ýO
                                  .O J                                                    O J     ul
                                                                                                                                                                                                                                                                                                                               as   -
                                                                                                                                                                                                                                          o                                                     oc

                                                                                                                                                                                                                                                                                                                 sW
                                                                                                                                                                                  J                 4A                                        oc   VA           N N3         J
                                                                                                        Cn                    0        9                            3 J                         W                                         c
                                       Cn
0W                     a0        W          J        .      W                        9J                00

                                                                                                                                                 J                                                                                 w
                                                                                                                                                                                                                                                       V
                                                                                                                                                                                                                                                                                                             p        CJ   o
                                                                                                                                                                                                                                              3                                                                                     ý
                                                                                                                                                     I9                      30                                          00
     JJ              ý-                     ..              J                                                   n A                         Cn                      W             o                                                                             N
                                                                                         Ut
                                 9 N                                                 N                 oc
                                                                                                       N                               9
                                                                                                                                                                                                                                                                                                O    O   a                 A
                                                            O   00                                      O           N A                     00   O        00            OOO                     1                        o cN                              V         J       OO O
                           00
                            00   CJý   Gý                                  00
OO        OW O                              O        O                               V        O        OO                              O                                                                                                  OC
                                                                                                                                                                                                                                                                                                             A       rt
                                                                                                                                                                        OOO           ID                                 wn                                00   49
                                                                                                                                                                                                                                                                             OO O               O    O
                                                     O      O                                           O           00                 O    00
OO        O   O0
                   W             WW         O    O                              GO   W        O        OO W                                      W                                         W                      O                       On
                                                                                                                                                                                                                                                                                                                      Vi   A
                                                                                                                                                                                                                                                                                  00            W    H
                                                                                                                                                                                                                  ClOi                        00   H
                                                                                                                                                                                                                                                                             O0
                                                                                                                N                 00                                    W ON
_    F.   N                                 N                                                 N
                                                 N                                                     W0                              O
                                                                                                                                                                                                                                                                             -1                 O
                                                                                                                                                                                                                  00                      J
                                                                                                        ý-                        Cn                                    00
-                                                ý                                                 .-


                                                                                                                                                                                                                                                                                                                                    z
                                                                                                                                                                                                                              ti
                                                                                                                                                                                               pý                        I.
              01
                                                                      vQ                                                                    01                                                      a7                                                                   7
                                                                                                                                                                                                                                                                                                         ý
                                       G1
                   rJ            r                          ý          z0                                           ý                            H0                                                                                b                                 W
                                                                -IQ                                                                                                                                                                                                                        Uo            c                          -
                                                                                                                                                 QQ       0                                                              aro
                                                                                                                                                                                                                                   Cd
              .    QQ C1         00                        .ý         a    a0                                       0 UQ                    R                                                                                  a                                                                                 H         H
                                                                                                                                                                                                             CO   CD
                                                                                                                                                                                      C3            a0                   p7
                                                                                                                                                               r
                                                                                                              36 of 46
                                                                           18-01021-smb   Doc 107-8 Filed
                                                                               Case 1:20-cv-06274-LAK     07/08/19
                                                                                                      Document               07/08/19 22:14:28
                                                                                                                       Filed 09/30/20
                                                                                                                 11-8Entered                       243
                                                                                                                                       Page 233 ofEx. 8 Pg
                                                                      A1014
     G1   O                                                  I
                       rn             CD
                                            00
                            4w 0 o               ONC              C
                                                                                         V.         O
                                                                                                                                                W                               H         fA
                                                                                                                                                                                                    ýG                           z
                                                                                    O                                                          O                                                                         yo
                                                                                                    N vA                                            A
                                                                                   O                O         00                               J    J              Cn      W    _                                        e
                                                                                                    A VWi                                      CU
                                                                                                                                               N                  J U                     fl
                                                                                   A
                                                                                   ox           ý
                                                                                    cn   A A         O                                         N                  O        -    00
                                                                                                                                                                                                                         a
                                                                                    00               ý                               69        ýI                  NO                                    10
                                                                                         O O                                                                                              N                                      y
                                                                                    O    A           N ONO                 T               C        O             N
                                                                                                                                           CUi                     -
                                                                                   JW N v                                                  N                                    W
                                                                               O O    OO                 00 ON


                                                                                                                       W                   O        O             C             _                                        a
                                                                               r    N    ý1     A                   N                      OC                     CW                                                     U   Y
                                                                               F              ý1
                                                                                                                                           Cn            U-            CT
                                                                                                           O        A                                             W                                                 75
                                                                               O    W           WW v                   N                   OC            _        W    ýl
                                                                                              lu     ý                                              z
                                                                                                                                          aDD
                                                                                    W                00          as
                                                                                                                               ij                   -4            N                                            00
                                                                                                                                                                           H W
                                                                                                                                                                                                                                 ýý
                                                                                    J               H.    W                         fff    N                      I-
                                                                                                                                                                                                              rl
                                                                                                                                                N W
                                                                                         ý1         VA v y                                W     v
                                                                                                                                                                                                                         ýýo
                                                                                                                 ýry
                                                                                                           p.
                                                                               J4                    W                                     W                  O
                                                                                                                                                                                                    n
                                                                               00   O                             Ep                      0o                  W        JO
                                                                               W    10          J N i-                                    A A                          JN           l
                                                                                                                    W
                                                                               A    00        -7     j                                                                              4El
                                                                                                           OW                                                 O JN
                                                                              A               to     A                                    00    Oc            J        00   N
                                                                                    W                      NW
                                                                              ý               -_7
                                                                                   O0               Q1                                     .-                                       E3
                                                                                                           Q        W                           OAo           A WW
                                                                              ON              00    N      OA                             OO    W             G1       Cn   W       -64
                                                                              -l   O          W                                           W                                                                              oyd
                                                                                                                                                              J             W
                                                                              A               NA          N         OWO                         A             .             C W                vý
                                                                                   O          O     do    N                         ffl
                                                                                                                 O                        00 O                                  p                                                z
                                                                                                                                          O     O             AVO
                                                                                                                                                              00
                                                                                                                                          O     O                      W                            b
                                                                                                                                          W FN
                                                                                                                       A                  O
                                                                                                                                                                                                                                 z
                                                                                                              O\
                                                                                                                    rW..
                                                                                         0N                                          N                                     n d
                                                                                                         7                                                             OQ
                                                                                    Q.                                                                   .ý
                                                                                                              Cý7                   fýD                                        a                                          z
                       0              CD
                   3              -        Q.    0   CO CO
                              W                              ý.
                                   37 of 46
18-01021-smb   Doc 107-8 Filed
    Case 1:20-cv-06274-LAK     07/08/19
                           Document               07/08/19 22:14:28
                                            Filed 09/30/20
                                      11-8Entered                       243
                                                            Page 234 ofEx. 8 Pg
                                                                   A1015
                    rn   ww   C0   00     Nn            C
      w
                                                                                                                                                                                 0                                               m            nn
                                                                           O        Con      6N 19             O
                                                                                O                                                                                                                              n
                                                                                                                                                                                                                                     an       nn
                                                                           ON       N              N                           Cx    J                                                         xa
                                                                                                                                                                                 0ý                                                           U4
                                                                                                                                                                            v.                  v                                5
                                                                                                                                                                                                               b.
                                                                                                                                                                                                                        _        c            -n
                                                                                                                                                                                                                                                   n
                                                                           O H
                                                                                                                                                                                                                                              a-
                                                                                                                                                                                                                                                      y
                                                                                        00
                                                                            O   a   N        N                 O               JN            W                                                                              v
                                                                                                                                                                                 ý                                                                 c
                                                                            .   NO                             JJ U                                                                                            d
                                                                           vO                    GH            W
                                                                                                                 0       c7i          ý                                                                                              G
                                                                                                                                                       n     f9
                                                                                                                                     O1
                                                                                                           r
                                                                                    p                  N                                                               d             HZ                                  r0 7 j
                                                                                Gp                     fýD                                             a C CJ
                                                                                              4.
                                                                                                                                                                                     II
                                                                                                               ý
                                                                                                                                                                                                                              G
                                                                                                                In       JO           cii                      ý7                    ý    lý   R          r4                hr   t    r.
                                                                                                                                                                                                                                      r.
                                                                                                                                                               OO
                                                                                                               AiU in A                                                W                                            CA
                                                                                                                         CIS   c.n                     Cfi   x                                                  nyn         C                 C
                                                                                                                                                                       w
                                                                                                                                                                                                                                      l
                                                                                                                         N O\ J                        V         l     oo                                 r4                rr   t
                                                                                                                                                       Go      w                                                                 a                 n
                                                                                                                         U            U                x                                                       T nom             srn               n
                                                                                                                                                               W                                                            n                     j
                                                                                                                VW N                  J cn                     G1
                                                                                                                                                                                                                    pn m O                            a
                                                                                                                                -
                                                                                                                                                       Oc
                                                                                                                Wx                    U                        G                                                    s mo                           n
                                                                                                                WW              D1                     N               W                                                 Q                        i
                                                                                                                                                                                                ao
                                                                                                                                      CST
                                                                                                                          J                                                                                              nr                   n
                                                                                                                                      U
                                                                                                                                                                                                                    n                fD
                                                                                                                                Cli
                                                                                                                         x                             .                          n
                                                                                                               N J                   J                     J     4-A
                                                                                                                                                                                                               n         C  71                    n
                                                                                                                ý-       vý    WN                  N             fý
                                                                                                                                                                                                      n                                       C   n
                                                                                                                G1        V     OW                     lV J            A                                       ýýý v c9iý             r            H
                                                                                                                Cn
                                                                                                                                                                                                                                          n
                                                                                                                         x 0           n               lV
                                                                                                                                                                                                                                              CC
                                                                                                                Gý       C U J A U. W                                                                                            c
                                                                                                                C
                                                                                                                V               A                N ul          G1                                                                             C7
                                                                                                                                       Vr
                                                                                                                                                                                                     A         ra           c                      ai
                                                                                                                   CJ1    JO           ý               vV O            N                                                             G
                                                                                                                                                                                                      s                                       O
                                                                                                                                       G         CIi   N                                                                             fi
                                                                                                                                                                 --
                                                                                                                                                                                                                                              n
                                                                                                                OC              C      Ul        J     00
                                                                                                                          JO           G\                      Op
                                                                                                                                                                                 rý        C
                                                                                                                cn
                                                                                                                                                       J               -
                                                                                                                O OC O                                       $9
                                                                                                                                                                 R
                                                                                                                                       O\         -ý                   C7
                                                                                                                                                  74                  C
                                                                                                                                                           t1.
                                                                                                                                      R
                                                                                                                   OOO                            V    C              00                             rpýýýyy n                       r
                                                                                                                                                                            s     C                   r.                    U4 Aý             fD
                                                                                                                   OOO                      OO    Wý
                                                                                                                                N                                                                              C                              m
                                                                                                                   W                                                                                 .te
                                                                                                                                                                                                                     n
                                                                                              O                    O                                                                                            fD
                                                                                                                                                           A     ýy
                                                                                                       NF                                                              C7
                                                                                                       N                              Mm                   QC                                  H                    H    cn      rJ
                                                                                 a
                         0         CD          CO   m   tin
                   s          co        Q 0Z                  CC
                                   38 of 46
18-01021-smb   Doc 107-8 Filed
    Case 1:20-cv-06274-LAK     07/08/19
                           Document               07/08/19 22:14:28
                                            Filed 09/30/20
                                      11-8Entered                       243
                                                            Page 235 ofEx. 8 Pg
                                                      A1016
                         mVW   W   O   00   CN C
                                                                  WO O O                 ý-   9                                                                                      .ý1 C4
                                                                                                                              r                                   z
                                                                  W
                                                                                                        ý...




                                                                                                                                                                                 y
                                                                                              t
                                                                      OO C                                               -c                                        C    a           Y                   Z
                                                                                        -r                                                            rCS
                                                                  VA     N  O                                                                                           by     O                       r
                                                                      b9
                                                                  O                                            C                                                       R            n
                                                                  VW        N     4 vA A           .6          O                                                               n.
                                                                                                                                                                        o
                                                                  O   Efl                                                                                                           Ofl-
                                                              j       V     O    rNJ    Oý        W                           N                                                    b
                                                                  U   00 00             NA               ..J                  w                                    r
                                                                                                                                                                                                            bbirii




                                                                                 N
                                                                      A           ý                                           a
                                                                                        r                      14                                                                   CrJ   b7
                                                                            O                 r                                     v                                                              r
                                                                                                                                                                             Frý1




                                                                                                                                                  z   z
                                                                      CJý   f     00   N                                      to   sn                                          O 7ý       t1       r
                                                                                                                                                                        ýý   O                     U
                                                                      V     O          CT                                          ý.                                               rt
                                                                                                                              N                                                           ro
                                                                                              W
                                                                                        C.
                                                              WN V                W                     v           W         N                                    Q               7n
                                                              O             00    U     00 64
                                                                                                  W        W N                r              Go
                                                                                                                                                            Ci7    -0                     i7                   W
                                                                      D-
                                                                            00    n    .F                  J            00
                                                              v                               O                                                               -.
                                                                                                                                                                   O             wn                        niu
                                                                                                                                                                                                   r-
                                                              O9                                           C


                                                                                                                                                  r          I      -
                                                                                                                                                                             ýýý
                                                                                                                                                                                 wn
                                                                                                           O O          CD    O         00                                   C                rD        Os
                                                                                                                                                                                                   ý
                                                                                                           O O          CD    iA                              C    CD                     O        a        fD
                                                                                                                                                  e
                                                                                                           W            N                                                                 C                 Vi
                                                                                        OA                 O                                                                               CD
                                                                                                                                                                                                           C
                                                                            -N                                                n n        C
                                                                                                  sz                                                          n
                                                                      a     a.         CtJ                                              CW                                     Cn         y        to
                                             y   co
                    rt
                   S O0   0    W   N Q 09
                                   39 of 46
18-01021-smb   Doc 107-8 Filed
    Case 1:20-cv-06274-LAK     07/08/19
                           Document               07/08/19 22:14:28
                                            Filed 09/30/20
                                      11-8Entered                       243
                                                            Page 236 ofEx. 8 Pg
                                                                           A1017
          4J                -/.   Cl         OD
      W                04              OOC         Nn             n
                                                                                                                                   00
                                                                                                         J           J                  N                                                                          ý
                                                                                                  N      J           O
                                                                                                                                                                                             rD           ro
                                                                                                  JC                 J P           00       uýi             .                                         b
                                                                                                                                                                                                                   ý
                                                                                                                                                 lzý
                                                                                   J                     J            JW
                                                                                                                                                                                                          b
                                                                                                                                                                                             D            Oro
                                                                                                         J                                             -j             ta
                                                                                   J                                  JW
                                                                                             ýVýV




                                                                                                                                                                ý
                                                                                                                                                                                                          71
                                                                                   O              J      .           C                                          ý
                                                                                   O Ox                                                 o              00   ý
                                                                                   w E                                ý
                                                                                                                          N
                                                                                                                                                                ýýý
                                                                                                         lJi                  C             c          ul                                                 G7
                                                                                   O
                                                                                                                     O
                                                                                                                                                                      a                                   9
                                                                                                                                                                                                                Orr-rr




                                                                                                                                            o               ý
                                                                                                                                        to                                                                                 ý
                                                                                        N    Gn
                                                                                   c                                oO
                                                                                   o    W    Ij                     o         W         W
                                                                                                                                                                                                                   nom
                                                                                   o    A     r                     c                                                                                                         ý
                                                                                                                                        .
                                                                                   e    cn   N                      c         w                                                                        -r
                                                                                        AW                          c         W         W
                                                                                                                                                                                                                  ý           11ý
                                                                                   eOý       0                      o         r-        O                                                         C               rt
                                                                                             t0..              \                            CN                  d                                 c
                                                                                                      \s
                                                                                                               Al
                                                                                                                                                                c     ý
                                                                                        C.   O.
                                                                                   o    CO                          c                   O                                                                                  ry
                                                                                   c    -
                                                                                              O                     e A                 O                                                                                  n
                                                                                                                                                                                                                  ý-T.b




                                                                                        OD    O                               w O                                                                                                 7
                                                                                   o
                                                                                        CN                                    C                                                                                        ý      T
                                                                                                                    a                   N
                                                                                                                                                                                                  rý               J
                                                                                   o    00    N                     o         Ný N
                                                                                                                                                                                                                   ý
                                                                                                                                                                                                                           rte-




                                                                                        JN                          o JN
                                                                                   o    O     W                      e                  W
                                                                                                                                                                           -                                       ý.n
                                                                                   c    W     W                      o                  W
                                                                                                                                                                                                           o
                                                                                   o                                 eW                 W                                                         V                        V
                                                                                                                                                                                                                  ný
                                                                                                                                                                                                           rt
                                                                                   c    A                            o        Qý        JA                                                                                 lý
                                                                                                  WOAD




                                                                                                                                                                                                                    ý
                                                                                                                                   n                                                    ro        O
                                                                                   Qý   O    NH                r    fib                     d                                      ý.
                                                                                              3                                     f-
                                                                                                         UQ
                                                                                                                     o             o
                                                                                                                          O         O                   b        oo
                                                                                                                                                                                                           n       7ý
                                                                                                                                    O                                          C        M
                                                                                                                                                                                        n         O                 M
                                                                                                                          O                      awo 60
                                                                                                                                   N                                                                       fD   rrýýi
                                                                                                                          W
                                                                                                                          O                                                                       m
                                                                                             -        N
                                                                                                                                                 UO do                b7                                  H            O
                                                                                        d ry D
                        0                           N   co   CD
                                              C0
                   S                    W     C                       CD
                                                                  N
                                   40 of 46
18-01021-smb   Doc 107-8 Filed
    Case 1:20-cv-06274-LAK     07/08/19
                           Document               07/08/19 22:14:28
                                            Filed 09/30/20
                                      11-8Entered                       243
                                                            Page 237 ofEx. 8 Pg
                                                                 A1018
                     0   W   O O ICD OD   O        n I-I    n
                                                                                            OO                 gy                   C                                                                    o          n
                                                                                                                                                                                                              4.
                                                                                                                                                                                       r
                                                                                  0         Oý   y       Oo                                              Vý                       N                      y    p
                                                                             00   0ýo       Nw           C    yý                    W           U        J                             w rn              w           y C7
                                                                                                                                                                                                  n
                                                                                                                                                         T
                                                                                                                                                               70
                                                                                                                                                                                            CrJ                           fý
                                                                                                                                                                    a                                  y
                                                                         O        c         ON           O                          C yX                 Sý
                                                                                                                    t-s4




                                                                                                                                                                                                                          5
                                                                         N                                      dj                      ý
                                                                                                         ý
                                                                                  xv W G                                                                 W
                                                                         CA             V1N                                         A       W            N                                  o      w          ýC
                                                                                                                                                                                                   w            n    ra
                                                                         O ti               Go to        9                                              A                                                o
                                                                                                         -
                                                                                                 tE      -
                                                                                                     l
                                                                         O        ul             -t                                 .-                   .-                                        w            n
                                                                                                                                                                                                         o                H
                                                                                                         v
                                                                         G1            oA J ý                                       rV                                                             w
                                                                                                                                                                                            C                             H
                                                                                                                                                                     ý3i
                                                                                                                                                                                                   w            n    m
                                                                         On                 J    Co      A                          N                    J                                               0                H
                                                                                                                _
                                                                         C\                 Co
                                                                                       v         N                                  O              J                                        a            0      n
                                                                                                                                                                                                   C7
                                                                                                                                                                                           N                  ý
                                                                                                                                                         C
                                                                                                                                c
                                                                             _              0                                               _
                                                                                                                                                                                                                    b9
                                                                                                                                _
                                                                                                                                                                                            cs
                                                                             -              N                                                      P     fJ                                                         Cn
                                                                                                                                                                                   p
                                                                                                                                _
                                                                                                                                                                                                  w                 rn
                                                                                       n N                                                               J                                  x      o                      ti
                                                                                                                                                                                                                    rn
                                                                             -

                                                                                        N                                                          tý    IJ
                                                                                                                                                                                                  w           n
                                                                                                                                                                                                                          ti
                                                                                                                                                                                                   0
                                                                                       %r
                                                                                           IJ                                                      n     fJ                                 n                 n     rD
                                                                                                                                                                                                  a0                      H
                                                                                                                                _
                                                                                       n N                                                         .     IJ                                                   ý     to
                                                                                                                                                                                            C7     0                      H
                                                                                                                                                         1J                                       w           nr
                                                                                       s N                                                                                                         0
                                                                                                                                                                                                  w           n
                                                                                           IJ        -                                                   fJ                                 S      0                      H
                                                                                                                                                                                                  x
                                                                         W                 G-   V             N        sP           W                                    N
                                                                         Gý      cc        Co   O                                                  CC               fi
                                                                                                                                    J                   n                              yn         aý
                                                                                                                                                                                                         -          G
                                                                         W       41        C                                        W              NC               bE                            w      0    n     n
                                                                                                         L
                                                                         O                 O             1                                                                                        w           nm
                                                                                                         4     tof                                 O O
                                                                                 o                                                                                       N                  T            0
                                                                         O                 OU                                       OZ                  O                                   C     w           n rc
                                                                                                                                                                                                         0               H
                                                                         W       vl                           if3                   W    Ln        O                                              w           n
                                                                                                                                                                     N                     C7            0               H
                                                                                                                                                                                                  w           n rn
                                                                         O                                    1-i                                  O                                        tý           0               H
                                                                                                                                                   -
                                                                         A              C                     N        Sy           A                   O                                                     n
                                                                                                                                            1-1\




                                                                                                         O                                                                                               0
                                                                                                                                                                                       r   n      a                      Y
                                                                                        ON \                    \ N
                                                                                 5                                     W                                                          Hz              ýy     C7              rl
                                                                                                                                                   O                                   fD
                                                                                                                                    O                                             7d
                                                                                                                                    O              O    pp                   rD    G
                                                                                                                                                                                                  rrýý




                                                                                                                                    W                                                  C                      1-1
                                                                                                         O                                                                         n
                                                                                                                                                                                           ý      f                 Z
                                                                                            N\                  \          N
                                                                                                                                                              Oo
                                                                                 Q          R                  A           fD                           .ý
                                                                                                                                                                                  Ha
                     0               0        CA   cn   m   co
                                   41 of 46
18-01021-smb   Doc 107-8 Filed
    Case 1:20-cv-06274-LAK     07/08/19
                           Document               07/08/19 22:14:28
                                            Filed 09/30/20
                                      11-8Entered                       243
                                                            Page 238 ofEx. 8 Pg
                     Case 1:20-cv-06274-LAK
                 18-01021-smb               Document
                                Doc 107-8 Filed        11-8Entered
                                                07/08/19     Filed 09/30/20  Page 239 ofEx.
                                                                   07/08/19 22:14:28     2438 Pg
                                                    42 of 46




                                                                                                      ya   y NCD     0         fD   W      O




On             Ci7

                                         7A
                                                              eC   fD
                                                                        Cn       NG

                                         --                    r            O\
              ýý                                          O             O



wf    h                                                   W



  rCD         U4            b   c        W         O     OC


      C       Aý                    00             O     OC


n     b        R            r
                                         N                N             J       Can      v


                                                                                         --
ý.-                                                _J                   CJ           -
      Oq




               C                                   J                        A   O0       cr

n         r




      T                                  N                W             ýN
                 ii                           00   llý

                                                                                         -J




n                                                  lV                            cn




                                                                                                       C     --I   ONC   00   OD    4 W W OOO




                                                                                              A1019
                                                                                                                                                                                                                                                                                                                 A1020
                                                                                                W rn                                                                                                                           W O OO         W          ON                      C7
        Ln                                 V    In
                                                01   N s        Ui                   01   M            O W                01                               C3i          A.          r   Ui   rn                V                                                                                                                                                                                                                              t
                                                                                                                                                                                                                          CY        00                                                             Qi                 to                            cn                  00    -6%          to               O0                                          00   00                     is                                CD                     R
    NW              W                                                0                                           W                                                                                  O                                                         rn             O w O                                         OW                                w In                     O         00               O                            ni              W                                                   Q
Cn      V                      Ln   N VW   NJ 00          t6    N             CD     to                CO    N io         co         N                                        _4                                                    to                   01                                                      co   01                                 to       00
                                                                                                                                                          V             N          V    V-                     W     V                                                  0000           Ja    V                                                      0                                 AO N                  V    .                                      N
                                                                                                                                                                                                                                                                                                                                                                               -6q-
                                                                                                                                                                                                                                                                                                                                                                                                                                               110-11




                                                                                                                                                                                                    V                                    W                                                         N                                                                   0                                                   r                                 NV                                                                                  W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ýDý
                                                                                                                                           Vao
n   OV                         C    U1      Obi
                                              t0                                                                                                                                                                                                                                                                                         rýR




                                    411.
                                           -V                   V                                      V O       n        01         V                     rn           V O Ui a                    OV         Ln    Ol             V                    Ot             ONO            O N                       00   N                                                                                                                                                                            ai                          0             p
                                                                                                                                                                                                                                                                                                                                                    0    Cn       V                   O    U7   V                O        iH                            O                                                            CL
                                                                     0T                                                                                                                                                                  O                                                                                 ON                                                                                                                                                                           o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                           t
    o
    tp U1                           CO                          Ln   t00                               cn    to CO                   Ln         t00o                    Ln to co        O 4L        CM
                                                                                                                                                                                                                                                                                                                                                                                                                 C
                                                                                                                                                                                                               CO                   cn tto 00            O              Ctn            00 O                -64   -n to     00            ýi         to to         00                  cn   D OD O                              00                       CA                _Qi   W                  rr       CD
                                                                                                                                                                                                                                                         ýýlP
                                                                                                                                                                                                                                                                                                                                                                               4111




        O                                      O                                     O                                    O                            o                                                            O                                                                                                                                                   O                                                                                    NJ                                                                    V1    D           v
                                                                                                                           -
    VO                             V                 W          N         to             w                                     W          occ    %0             N       -    M to                             Ln                                    io                      01    r.                                                                                                                                             1                                                           fu
                                                                                                                                                                                                                                                                                                                      Ql

    W                                                                                                  vO                                                                                    N                                      v                                                                                      N                            c CO             ý                      NN                                                                    ýO                 0        rn m
    Ito             ý-.                                                                   -to
         N                          tr          00
                                                tý0
                                                  n                                                    l0   V             ID    44         00     ro       CD                                                       ý--                                                                                                                                                                                                                                                                                                                          ný
                                                                                                                                                                              CONJ                                                  00                                  co                                       co   tD                            00 co                     -ý
                    N                                           rW                  o                                                                                                   O    r      c          N                              -ID        r                        NW               r                       N             r                        -ID   W             .O            r       W     000
                                                                                                                                                                                                                                                                                                                                                                                                                 N0                                     .V                          w        11    D                  37           C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Im                                                 v1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         R         W                       33
                                                                                                                                                                                                                                                                                                                                               i
    Or   01                V1
                           r               to   r    rn              N        4h.   O                                      --ý
                                                                                                            co   01                                   W                      m     to                    N                                    n     Ot                  -   O rN                                      r                  r                                                                                                                                                                            n
                                                                                          Uo                                                                                                                  p                                                                                                            O                                  O                                 V   y                 a                   r                  Oo 00                                 p    rn       ZY           Cl             ID
                                                                                                                                                                                                                                                                                                                                                        r-
                                           U1                             %D        J1
                                                                                                                 to                                   CO                           co
r       3ý1               VW -                  O r0                 N0 O                  0                N         t        r                                                                              VW                                    r                                   V
                                                                                                                                                                                                                                                                            co    CD                                  -    N                                                                    F       r             V                                      Cn t0 t0                                   D        0            N
                                                                                                                                                                             e--                                                                                                                                                                                                                                                                                                                                                                 n99
    wW   Cn         .     OW                         -4         Ln   O . NOD  CD                                                                                                                                                                  i                                                                                                                                                 ý                                                                 i
                                                                                                                                                      C.                           t0                    V OV                                                                                                                                                                                                         r                                                                                          XD
                                   rw                                                     W0                O to                                                                                                                                                                                                                                                                                                                                                                                        m
                                           Win
    Cn of                                       r W                                O      in
J                                  01                                    rn                                                          ..                                            co                    CO                              00                                                                                                                                                                                                                                                                 cu
                    v                                r                             r                                                                                    .    w                                co                              0                                                                                                                                                                                                                                                                  a




                                                                                                                                      .w-ccn
    A                                                                                           0 N rn                                                                                                              W                             W                         W    01     00        41
                                                                                                                                                                                                                                                                                                                 v         tý                           Ln
                                                                                                                                                                                                                                                                                                                                                        U1    r                           p     r   ýP           .Ný                      W                  0   OD   iO            ý                                         DD             T
                                                                                                                                                                                                                                    o                                                                                                                         -
    00                             to          V                                                                          O1
                                                                                                                                                                                                                                                                                                                           01
              o     o                                           o -V                                   0    o                        o                    r             ooO             W                     O     J                               .                            Nr                                   o
                                                                                                                                                                                                                                                                                                                                    O1                   o
                                                                                                                                                                                                                                                                                                                                                                        In            o    o
                                                                                                                                                                                                                                                                                                                                                                                                O       N        o                   w                  oWr                                        ip a                   D                          rn
01            r     r                          CA                                   00                                                                                                                                                                                                                                          i
                                                                O    N w                               01   N    CO       r          W                                  t0    VN                                                    tD   to                             tin                                      N    Ui   Ui                      NJ    V j1                         V                                                                                                            m
                           rn w                                           0                                                                v                                                                                                                                               N                                                                                                    N                cc       w           N                 ao   g                           N                                D                      W
                               t                                                                                                                                                                                                                                                 W-4
01  -N                                         ui                                                                                                                                                                                   o
                                                                         ci         UN7                     o    NJ       p1                                                                                                                            to                                                                                                    r
              o     oor                         ON              o                                      0                       N                          OON           oo N            W N         o               O                                                   o                   V                    o      W14
                                                                                                                                                                                                                                                                                                                      o Q1          r                              O                       0 po         co       oo                       N             oW                OND                                         v       x
                                                                                                                                           orn
V WW                       OD              N    co
                                                 in Ln                    CD        co     00          01   r    ID       V          V                                  O     to   C N                        UI N                                                                                                                                                                                                                                                                                 c             tO           0t        lD
                                                                                                                                                                                                                                                                                 cn                                                                           01                           01   cn                                        NJ
                                                                W O 0                                                                                  v                                            -                               N    N              N                   w                          w         r    W ci N                       V     r              N             W                          N                                                O V
                                                                                                                                                                                                                                                                                                                                                                                                                                              .- V
    rW                                          in                       CD                                               NW                                                                                                        o                                            01                                                                                                                     C7                                                                                                           00
              o            o NW w o                             o W                                         o                        o                    tN0           o    o     w    rw          o.              tNp             oV                                                  90                       o O  o         lNn                o     oV             -NJ           oo                         oo                  tNp                o 01              ONp                o                                           0
1 OWD
   O                      CO
                                   to
                                           N NV                   Om                Cn
                                                                                                            N
                                                                                                                 W-            to                                            tD                          co -N                                                              00          00                                                         Ui    -P r
                                                                       i0 o                                                                                                        m        N                                           W                                        r                     W         ZV O N                                                 N             Ol
                                                                                                                                                                                                                                                                                                                                                                                           r W              N    to
                                                                                                                                                                                                                                                                                                                                                                                                                          V          1
                                                                                                                                                                                                                                                                                                                                                                                                                                     ON                 CNiI      to      V                                          a                   0
01
r       WN                                      rON                                                    ao   W    4        ON         r                    Oo            to   O W        01                                                          41                                                                                                                                                                                                                                       M
                                                                                                                                                                                                                                    to                                           UJ     to             CO        to                 01             o1                   01            Ol                    01            0011                                   01                 tO
                    rNW                                            O FN. 0                                                                                                                          V         W      T                   44                                 W                                         WN                                 W Ln                              o cn                  N                   N                   V                                        n              m to         p     _ UOf
                               Ui
                                                                hNO                 O
o
N                                  00           r    w    -64
                                                          tNo             w                OD          O    CO   r        OW                                            U7              to          to        to                                             yq.                                                 dD                 00                   Co                                     to                                   OD
                                                                                                                                     N                 rn                    V                                                      N                                             V               ýr-                                              r                                                             r                                                r                                                   D                      D




                                                                                                                                     oooý
                                                                                                                                                                                        -69-.A
                                                                                                                                                                                             -Ucý
        N          S                                                 r 0                                                                                                                                                                                                                    0                                                                                                                         .W                  W                            ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             rnoocýcýnýo




                                                                                                                                                                                                                                         Vc                             N                                                                                              W                                                                                N                           t                                         j
                                                                                                                                                                                                                                                                                                                                                              rn
pO                ilF     O1                                             p                                  OI   f                                                                                                                                                                                                                                                                                                                                                                                               L
                                                                                                                                                                                                                                                                                            F.a                                                                                                                      rt
        O                                 d
                                   NN A S O                                                                                                                   N     .                                               Q                                        y                         W          O                                          G                                Z                                                                                   A       ON                 A    C.                 C                               as
                  71            /ý                                                  CV
                                                                                                                                                                                                                               Q              fll
                                                                                                                                                                                                                                                                   cn
                                                                                                                                43 of 46
                                                                                             18-01021-smb   Doc 107-8 Filed
                                                                                                 Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                        Document               07/08/19 22:14:28
                                                                                                                                         Filed 09/30/20
                                                                                                                                   11-8Entered                       243
                                                                                                                                                         Page 240 ofEx. 8 Pg
                                                                                                                                                                                                                                                                                                                                      A1021
                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                            O W W O OO                   ý         O                    -ý       n
                                                                                                                        W v                                                                                                                                              N
                                                                                                                                                                                                                                                                                                                                                                  _.
                                                                                                                                                                                                                                                                                                                                                              Vn
                                                                                                                 ý.           ý1                                             00                                                                                                   fA    .                                  Vt             OD                                          tt
W              O                                00                 00                  AW                                              v0                     V   fý                                     c         ý                                 J        W                                                                                     O                           N                   J                                                                                                             z              z
          ._
.                                                                            .    C                                           \         -            .-                                 N                o
                                                                                                                                                                                                                                                                                                                   OO                               W N
                                                                                                       9i
                                                                                                                              c
                                                                                        o                                                                                                    -Ff                                                 W                                                                         C                       Uri cn
 -ý       O         00                J                                               N J                                              W        oWO                                                      _                                                                                                     -
                                                                                                                                                                       NO u                                                                          W
                                                                                                                                                                                                                                                                                                                                                                                                                                       00                              N                 c.
                                                                                                                                       C\       J                      G                                                                         N        N                  .-    Iv                          oo_                                  w         _                                       N
to                                    O                                      O P  N                                                                                                                                                                                                                                                                                         J
                                                                                                             _
          ýO
                                                                                                                                                          N                                  vii                                                                    v                                     o        N                               xJ                                               N                                                             N
                                           -4
                                      .                       WNxJJ                                                                    J                               NV                                    JC                                                          x
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ýý
                                                                                                                                                                                                                                                                                                                                                                       ý-                                                                                          x
00                                                                                                      ý-       ff                                                                            bF            oc
     aG                                                         yO N O                                                                N                                                  W                         O                            N                                                         c                --W

                                                                                                                                                                                                                                                                                                                                                   O
                                                                                                                                                                       N                                                                                                                                                                                                                                                                                               W                           6
                                                                                            -                                                                                                                                                                                                                                                                 _
0 W                                   OG                                      O ý.                      4ý                        o                  N                                  cn
                                                                                                                                                                                                             u W                                 p        J    N                                          oý O                                                              N                                                                                                    n        ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CJ        CyiCy7
                                                                                                                                                                                                                                                                                                                                                                                            0o                                                                              cn
 00                                   A                                                                 01       A                Vý                                               00 d9                     N                                   l        7ý       OWE   V             61
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J                                           d
                                                                   A O A VV




                             1uii1
                                                                                                  p                                                           W CJ                                                                                                                                        c AO
                                                                                                                                                                                                                                                                                                                                          Ci
                                                                                                                                                                                                                                                                                                                                                              G1                           O v
                                                                                                                                                Ln                                                                                                                                      vi
 A             C\   NA t                             00O                     F             J           ý     W                c         -             ý           A     N Vi                                 A     J                                     N               ý                                oW                ONO                                                                         W                                                                   ým            C        3
                                                                                                                              o
 N W                                                                                                                           Gl               O                 CnJ                                        N     cn
                                                                                                                                                                                                                                                                        V                                 J                 v                                                   NN                      x                                                              x
                         Vii
                    N  A                                       ýN\x N                                                                                                   NN                                                                                                                                                                         v
                                                                                                                                                                      W             -
                                                                                                                                                                                                                                                 N       N                   W                                             N                                  lv                A          In   W       ..
               W    N    GN1              A                    ý              V       o\
                                                                                       yo
                                                                                        uW                       of                     o            to             N                   00                   w W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ýý
 W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           oxýý




                                                                                                                                                                             Go                                                                                                                                                                                                 --         cn
               --                     N                  z
                                                         JýO  --                      00
                                                                                                                              o         JN                          W J                                      .                                            W                                               0                 ý                                 J                                         N
                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   aý
                                                              O                                                                                                                                              L.
                                                                                                                                                                                                                                                          W                                                                 N                           cn    V U
                                                                                            1ý7                                                                              \-O                   4-q
 U N                                                      JN-
                                                           N U J                                        N                               J                              N                N                    ý     N                       J                       o                                      0_                                                                                    Nw                                                                                        ý
                                                                                                                                                                                                                                                                                                                                                                       V
                                                                                                                                                                                                                                                                            NSA                           0                                                                                         VP
                                                                                                                                                                             J J                             00    W                                      G1                                                                W                           JV L                               Cn cn
                                          to
 .             W                      NV                 ýý.                  J
                                                                              N1                        Av                                                             N                           69                                                              i                                               v
                                                                                                                                                                                                                                                                                                          0
                                                                                                                              _                                                                                                                                                                                                                         cc                                                                                                                                             cr
                                                                                           J                                                                           00      J        Cn                   N     -ý-                     N                       o0                                                            .-           C                   J                        V
                                          ýWj
               O        J                            GOW o                                                                                                                                   N                                                                           N                                     A
                                                                                                                                                                                                                                                                                                                                                                                           00   N
                                                                              r                                                                                                                                                                           G1 oNO
                                                                                       N                                                                                                                                                                                                                                                                oo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   cn
                                                                                                                                                                                                                   ONO                     V             00        Oo                   fn                                       00                                             Dr Cn
                                                                              oc
                                                                             pAp                       OD                               O\
                            WO        ýA             W             J                                                          o                                   O                     W      A                                                                         N                                                                              N                                           1    W                                                                                                                   z
               NV
                         Oý                              -4
                                                                   O.   viW.                           H     00               e         A                         ýl           W    W Vr                     A     r                       00   W        W     W                        is                o                r                  Ln        W                                   Jý
                                                                                                                                                                                                                                                                                                                                                                                                    WI 4




                                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                                                                        e CJ          n   N      A       N                  H        ý    n                                  O
                                                                                                                                                                                                                                                                                                                                                                                                                        o        C          N   12
               O                      OOD                     u    ý J7l                                                                                                41               J                         O                             N                 J                                                        C
                                                                                                                                                                                                                                                                                                                            O                       G1                                     J                            ý
                                                                                                                                                                                         N                   A     O                                     _     cn                                                  41
               O                      N.                                     --
                                                                             ý                     41
                                                                                                                                                                       xJ
                                                                                                                                                                                                                                                                                                          cc
                                                              J                                                                        o                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                                                                                                                                                                VA            o   C\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J                               -ýy     ý
                                                                                                                              o                                                                                                                          00    Cn                                                  00                              .-         W                       -.    Cý                          _ý                           W        0
                                                                                                                                                                                        cn
     ao        O                 JV                                     x                          o                                   Jo       O0                                                                 O                             V                                                                                                                                                                           N                                                                                             nom




                                                                   uý-ý
                         O                                    a o                                                                                                      N                                                                                                 x
                                                                                                                                                                                                                                                                    U                                                                                                                                                                                         WJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A
                                                                                                                                                                                                                                            00
                                                                              JN                            W                 o W                V                 W               N    00                         N                             J                 N         W v                          c        A W                                  A     N                                         A                    ul   w             JW
               N         O            iý                                      o
                                                                                                                                                                                                                                                                                                                                                                                                                        _
                                                                                                                                  c                                                                          00 N                                                  N                    a                 cJ       to       N                             J in                       cn     -W           w                        N             J             N   uN                          v
                                 00       00                  00
               N         N                               A     v ý W    ý.
                                                                                       Vi                                               to                                     W    N                                                            J                     Nw
                                                                                                                                                                                                                                                                                                                                                                                                                        c
                                                                                                                                                                                                                                                                                                                                                                                     cn
                                                                                                                                                                               In            J3
                                                                                                                                                                                                                                            WU
                                                                                                                                                                                                                                               N                   A lv W                                              -    W                           N     Jý                                      VP                                                                                  n                        ý
                                                                        ý.        Uý
     O N                    N    N O                     A     O Vw                                                                             ý                       J                                     xN                                                                                          o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              C
                                                                                                                                                                                                                                                                                                                                                                                     cn \.
                                                                                       L\                   W                 o         W       c.ýn               oc                          N              0W                            J                00 00
                                                                                                                                                                                                                                                                        iý              u                                  41                           G     .                                          n              ý                                                                                                  Vý
                W                                         -tQN J   x                                                                                                                                                                             N                                                    _

                                                                                                                                                                                                                                                                                                          oJ
                                                                                                                                                                                                                                                                             W                                                                                                                                          c
                                                                                                                                                                                                                                            W                           w                                                                               c.n   Ll                                 -P
     cn         W                                             N    OD             Go   N        O           -P                              W        N                 ul      to                  to         00   vA                            Wo                                                       o4.                                                                               N           A
                         p W                                                                                                                                                                                                                                                                                                                                                                                                                     W                                                                     ý
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       41
                                                                                                                                                                                                                                            00                                                                                                                                              rc
o
     P W                              10                 JN             oc        W               .-        Jý                          o                              ul               N    N                     W                             J                      OA                                o WW                                                                  A                N A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       J
                                                                                                                                                                                                                                                                                                                                                                                                                        c
                                                                                                                                                                                                                                                                                                                                                                                            cn
                                                                                                                                                                        Cl          W          Cn
                                                                                                                                                                                                                                                                                                                                              x               NN                                         C                                                                                                                 C
     cc                     GN   U                                           N
                                                                             J                         x                                                                                                                                        J                           xs
                                                                                      --N
                                                                                                                                  0                                                                                                                                                                                                                                                                                                             n
                                                                                                                                                                                                                                                                                                                                                                                                      Cii         60ý
     O O                    00        NW             O   OP             o000                      ON                                   o        N                 J    N O U G1                               O     O   0                        v                           rý                                                           A         ON                          N               V                                     A                                                                             O
                                                                                                                                                                                                                                                               J                                                                                                                                                                                                                                                    c
                                                                                                                                                                                                                                       J-4                                                                                                                                                                                                                                                    cn
                                                                                                                                                                                                                                                                                                                                                                                                    W
                                                                                                                                                                                                                                                                                                                                                                                                                                      NA A
                                                                                                                                                                                                                                                                                                                                                                                                                                                     000000




                                                                              00                  00                                                              -4
     W          O           00        NW             OO W           -                 N                 H                         0         W N                        N OVG                                  O     O0                           V        w                  rý                                                           AO N ý                                                                                                                       W                                                         z
                                                                                                                                                                                                                                                                                                                                                                                A                            CD              C
                                                                                                                                                                   fD   n                                                                                     CD
          IC             .ý           n        D O                            c                                                                                                    ý. .ý      C               IC                       N             W
                                                                                                                                                                                                                                                                                                               IC                     A   N        -W..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         z
               ry                                                                                                                                                                                             CD
                                                                                                                                                                                                                                                                                                               Rm                         a         CL        ým                                 W
                                                         H                                                                                                                                                                  ý          m                                                m
                                                                                                                                                                                                                                O ON       Cal       ON                                      7   -n
                                                                                                                                                         44 of 46
                                                                                                                      18-01021-smb   Doc 107-8 Filed
                                                                                                                          Case 1:20-cv-06274-LAK     07/08/19
                                                                                                                                                 Document               07/08/19 22:14:28
                                                                                                                                                                  Filed 09/30/20
                                                                                                                                                            11-8Entered                       243
                                                                                                                                                                                  Page 241 ofEx. 8 Pg
                                                                                                                                                                                                             A1022
                                                                         W                                                     C    O O0 IOD                ON0                       0
                                                                -J
     00    0 G1VN                                         fig                           G1       Vi
                                     NCN W                                                            W O 00         N                                             JN V                        N                            d   c   W                        O
                        O          ul                          U-1       01
                                  01
     F                WO
                      J                        2    W                                             ý      WvN N                 w                                  .N        -ý   G1            00   O                                   O                    O
                                       N.
                                                                Ln       Ui
                                Cn
           U     J cWU                      O00 W                                                        WV               N    w                                            .    CT         00      O             N                                          t
                            rfJýi
     O                W    00 ý1Cn            ý1                NN
                                                       00                               01              ýýv          P                                             V W cn                      Ný                 v                         ý                O    -
                           ý-  00                                        CT
     C C ij
     \                     W N00  W                                                               W            N oo W                                             c1                                                                        mot
                                                                                    C                                                                                       v    W          N 00 W                                                           d
     N                                 oc         to                Ul   N
                          Ui                                                                                                                                                                   ý-
                      -           -   00                                            N                    cn    -    Co                                                      U          n            00                                      n                d
     00                   Ný
                           Oo O                          A          O                                   OC 00                  kn

                                              J                                     WN                              C                                             U                   VC V                                                                   n
                                                         --l                                                  G
     W                    WJ
                           t V O
                               NNP                                       N                        to    Cn          N                                             J W-
                                                                                    J                                          w                                                      NW            Jn W                                                     H
                 00                                                                                                                                                                                 c
                          cn    O             W W b9                                         Ul                           rP
                                                                                                  0.                U-1

                          ON                                             W                               W 00                  w                                            W               J                     N                         ý                    n
                                                                    -P
     N- 00
                          J G\ JJ                                                   Gý\
                               4 CnJ                                                              N NN              JJ                                            O                        W        Ut   P        ý                         O
                 cn                               Ui                00   -
          00              Ui    Cn 00                                               cn                  G\ 00       G\                                                  U             Co Gý         G\
                                                                                             _J                                                                                                                                             Cn
     G1   O -P N 00N Ln Jn O                             IV         N    W                   00        Pý-    --A
                                                                                                                          cn                                      W     J                  J             N                                      O
                                                                         G1         G
     00    00                                            -66




                -GO5
                C J
                  NVW W W             N                             O               1 WW                 O 00       N          4                                  ý1                         N
                                                                                                                                                                                            NC                    A   IAI
                                                                                                                                                                                                                                                                 ý-I
                                                                                                                                                                        N                                                                                    O
                                                                    Co Ui
     cn   00    O         Ui G\          G\ Cn
                                      NtJO                                                                                                                                                                                                      t
                                                                                             O J O 00 N \                                                         CT   WJ                                Gý                                 .                O
                                O-
     G\   O     Cn        J              Ln J
                                      Cn W                               c
                                                                                    G\   O        U                 un    W                                       CT
                                                                                                       r1
                                                                                                                                                                                                                                            Cl.
                                                                                                                                                                       O J J- W                                                                     O        f
                                      v--
     G\ 00                      V             WN3                                                       ýJCl 00                                                                       cn                 Cn
                                                                                                  W                       P                                       W    W N                                                                          L.
                                                                         01         0
     ý-   .     -GO
                Cn              .           Ui ýa                                   000           00          00    U-1   O                                             U-1


                                C                                   O                                   N                      N                                  N                   00    J            O        N                                      y       H
     OO O O                     U1
                                      NN U O                              O         Cn   UO            G\                                                              00
                                                                                                                                                                       00             00                 .                                   ýC7
                                                                    O                                        J                                                                             N
                                                  N4
                                        00    J     Cn
                                                                                         CN       Cn   G\
     OO O OON                                                       oO                                                                                            \-Op          Co   Co    N                                                ý
                                        -_j   N                           cn
     -          Cn                                                                  Co                                   O0
                                V 00                                J                    ON             -                                                              C\       N     N                  J                                  CO
                                                                                    -
     OOO O O                             CA
                                              pO                    jO                                 Oo                                                                       Cn
                                                                                    ý 00          V                                                                                  OW
rc         rJ                                                  C\              r7
     Ln   Ui    O NW                   LO   NO                                                                                          CD                                                                   rt
                                                                                    -P       -    O                  W                                            W             O N
                                                                                                                                    r                                       I                        W                C7                    Z                    rn
               f                                                                                                          O                                                                         r    O
                                                                                                                          r                                                                              O        n
                                                                                                                                                       CD
                                                                                                                          0     O            ON   rt        C          W                   Tl
                                                                                               45 of 46
                                                            18-01021-smb   Doc 107-8 Filed
                                                                Case 1:20-cv-06274-LAK     07/08/19
                                                                                       Document               07/08/19 22:14:28
                                                                                                        Filed 09/30/20
                                                                                                  11-8Entered                       243
                                                                                                                        Page 242 ofEx. 8 Pg
                                                                                                                                                                                                     A1023
                                                                                                                                           I
                                                                  W       C0                                                W   w     O        00   0 ýIH
                          69      .6
                                  OO OOW                                        J 00 V         00   V                                               - ý to          O    t.4   W                                                                                   C7   CZ
                                                            N                  .          J         W    N                                          CC              N    -P-   N                                                                C                  c P                       Z
                                                                                                                                                                                                                                                             ý.ý
                                                                                -
                          oc                                                              U    _W W                                                                 00   00                                                                            Cý          Z
                                r- ý. C O                                                                                                                                                                                                                                              zý
                                                                                                                                                              .-i
                00                        691
                                       G1 vý     O          ý                   00         O ON                                                     v    J1         N-         V                                           z          z   0-4   ýi     Fi7          Or            77    ýi
               l                                                                                                                                                                                                                                             Sao
                                                                                                                                                    C                                                                                                            n      U   G     nn
                          -j          J          NW
                                                                                                                                                                                                                                                                        o         ýu
                                                                                          Ui                                                                                                                                                                                G_.
                                                            O                  OC                   W U                                             0C O             vW                                          V
                                                                                                                                                                                                                                                             on                         ý
                                                                                               w                                                                                                                                                Ts                                n     ýý
                    t1o    oc   _
                                P                                                                                                                        U
                                            N OJ i                             ýJ                                                                             W     NU                                                                                          o
                                                                                                                                                                                                                          ýrD
                                      -s3         GO   00                                                Alp                                                        Ul                                                          u
                    x t- N                                  U                                                                                            OW                                                                                                  c          f Gr      2n
                                                                                C    CA             oo
                                            N                                             UN                  a
          00        ý7    C1           G1                                      Ni O 00 --                N                                          NU                                                                      C                   C17          ýa                   Oil   rýi
                                            ýO U             Wi                                                                                               NW                                                      z                                             Or
                                                                                                                                                                                                                                o
                                                                                                                                                                                                                                                       rl                               rýi
               r-         b9      00                        U4                       i-                                                                       0-
                                N                                                              V         U                                               V          O                                                       z         Z                             O i
                                                                                                                                                                                                                                                             Sao
                                                                                                                                                                                                                                                 G                          C1
     V7
                          1ý                           fý




                                                                                                                                                                                                                                                                     r ý
                N                                                                                                                                   W JCn
                                                                                                                                                         C                         H9

                                                                                                                                                                                                                                                            C           nv              n
                                                       Uý                            N
                                N                                                                        U                                                    J                U
                                                                                                                                                                                                                 r
                                                                                                              ff1                                    J                                  W                                                                                               xi
                    G1 CT oo           G1        00                                  -ý   G1
                                n                           C                                  J                                                                     Wn                                                                         ý                   Or z
                                                                                                         W-                                                                                                                ort
                                                                                                                                                                                                                      v                                                                Gý
               is
                           W N
                           O JA        sJ              0                             J .-      N               W                                         J                V    -
                                                                                                                                                                                                                                                                            d
                                                                                                                                                                                                                                mac
                                                                                                                                                                                                                                                  n    nC                   ýc          ý   n
                                                                                                                                                                                                                                                                        nv
                                                                                                                                                                                                                      zrDýs




                                                                                                                                                                                                                                                  nn
               J                                            O                              Cl O          C                                               N                     5                                                                                                            ý
                                                                                                                                                                                                                                ýý                rn
                                                                                                                                                                                                                                                   n                    rD v.           nn
               N           00   P           UJiO            O                              C 1                                                           V Cn
                                                                                                                                                                                                                                                  n                          n          n
                                                                                                                                                                                                                 CC
               W    AA     N    c.n    a W  N                                        Gý    NU       J    Cn   J                                          00               Go   Cn                            C                                     n
                                                                                                                                                                                                                                                                        n_
                                                                                                                                                                                                                                                      R
                                                                                                                                                                                                                                                                                        Co
                                                                                               N    00 .-                                           C                                                                                                                                       ý
                                       e
                      Jý
                    W a         In
                                NV          N     ýJý       O                       N_         CU              00                                   Ul   W    -N-         FJ        00
                                                                                                                                                                                                                                                                            Q     p          R
                                                                                                                                                                                                                                                 n                          7
                                30
               WV   Y                       C          N                             J         U    C          N                                    C JU                       VJ N                                        T    c                            C                               ý
                                                                                                                                                                                                                                                        O                         O     n
                                W           J     00O        v                                 C    JC                                              ON        00          UJ
                                             rD                   n                                                 Q   n                                                                        n                                                     Vý                         Oil   W
Cn   U                            w         Nn          CN                          A          N                                                         W                          ý                                                            H
     UB
T    r                     -n
                                            C.              a         n                        C         H    n             0   I-j                      p_   n      5              n            r
     x         C 3%                              v                                                           2 p                                                               ý
                                                                                                                                                                          G1
                                                                                                                    C   O                 ON        T                          n            -n
                                                                                               46 of 46
                                                            18-01021-smb   Doc 107-8 Filed
                                                                Case 1:20-cv-06274-LAK     07/08/19
                                                                                       Document               07/08/19 22:14:28
                                                                                                        Filed 09/30/20
                                                                                                  11-8Entered                       243
                                                                                                                        Page 243 ofEx. 8 Pg
